


Execution Copy


























 



ROCKET FUEL INC.


AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

DATED AS OF DECEMBER 20, 2013




COMERICA BANK,
AS ADMINISTRATIVE AGENT AND SOLE LEAD ARRANGER/SOLE BOOKRUNNER


SILICON VALLEY BANK, AS SYNDICATION AGENT
 














Detroit_3013288_18

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
1
DEFINITIONS.
1


1.1
Certain Defined Terms
1


2
REVOLVING CREDIT.
23


2.1
Commitment
24


2.2
Accrual of Interest and Maturity; Evidence of Indebtedness.
24


2.3
Requests for and Refundings and Conversions of Advances
24


2.4
Disbursement of Advances.
26


2.5
Swing Line
27


2.6
Interest Payments; Default Interest
30


2.7
Optional Prepayments.
31


2.8
Base Rate Advance in Absence of Election or Upon Default
32


2.9
Mandatory Repayment of Revolving Credit Advances.
32


2.10
Optional Reduction or Termination of Revolving Credit Aggregate Commitment
33


2.11
Revolving Credit Facility Fee
33


2.12
Optional Increase in Revolving Credit
33


2.13
 Use of Proceeds of Advances
33


3
LETTERS OF CREDIT.
35


3.1
Letters of Credit
35


3.2
Conditions to Issuance
35


3.3
Notice
36


3.4
Letter of Credit Fees; Increased Costs
36


3.5
Other Fees
37


3.6
Participation Interests in and Drawings and Demands for Payment Under Letters of
Credit.
37


3.7
Obligations Irrevocable
39


3.8
Risk Under Letters of Credit.
40


3.9
Indemnification
41


3.10
Right of Reimbursement
41


4
TERM LOAN.
42


4.1
Term Loan
42


4.2
Accrual of Interest and Maturity; Evidence of Indebtedness.
42


4.3
Repayment of Principal
42


4.4
Requests for Term Loan Advances
42


4.5
Base Rate Advance in Absence of Election or Upon Default
43


4.6
Interest Payments; Default Interest
44


4.7
Optional Prepayment of Term Loan.
44


4.8
Use of Proceeds
44


5
CONDITIONS.
45


5.1
Conditions of Initial Advances
46


5.2
Continuing Conditions
48




2    
Detroit_3013288_18

--------------------------------------------------------------------------------




6
REPRESENTATIONS AND WARRANTIES.
48


6.1
Corporate Authority
48


6.2
Due Authorization
48


6.3
Good Title; Leases; Assets; No Liens
48


6.4
Taxes
49


6.5
No Defaults
49


6.6
Enforceability of Agreement and Loan Documents
49


6.7
Compliance with Laws
49


6.8
Non-contravention
49


6.9
Litigation
50


6.10
Consents, Approvals and Filings, Etc
50


6.11
Agreements Affecting Financial Condition
50


6.12
No Investment Company or Margin Stock
50


6.13
ERISA
50


6.14
Conditions Affecting Business or Properties
50


6.15
Environmental and Safety Matters
51


6.16
Subsidiaries
51


6.17
Management Agreements
51


6.18
Material Contracts
51


6.19
Franchises, Patents, Copyrights, Tradenames, etc
51


6.20
Capital Structure
51


6.21
Accuracy of Information
51


6.22
Solvency
52


6.23
Employee Matters
52


6.24
No Misrepresentation
52


6.25
Corporate Documents and Corporate Existence
52


7
AFFIRMATIVE COVENANTS.
53


7.1
Financial Statements
53


7.2
Certificates; Other Information
54


7.3
Payment of Obligations
55


7.4
Conduct of Business and Maintenance of Existence; Compliance with Laws.
55


7.5
Maintenance of Property; Insurance
55


7.6
Inspection of Property; Books and Records, Discussions
56


7.7
Notices
56


7.8
Hazardous Material Laws
56


7.9
Financial Covenants.
57


7.10
Governmental and Other Approvals
57


7.11
Compliance with ERISA; ERISA Notices
57


7.12
Defense of Collateral
58


7.13
Future Subsidiaries; Additional Collateral.
58


7.14
Accounts; Lockbox
59


7.15
Use of Proceeds
59




3    
Detroit_3013288_18

--------------------------------------------------------------------------------




7.16
Consent of Inbound Licensors
60


7.17
Further Assurances and Information
60


8
NEGATIVE COVENANTS.
60


8.1
Limitation on Debt
60


8.2
Limitation on Liens
61


8.3
Acquisitions
62


8.4
Limitation on Mergers, Dissolution or Sale of Assets
62


8.5
Restricted Payments
64


8.6
Limitation on Investments, Loans and Advances
64


8.7
Transactions with Affiliates
65


8.8
Sale-Leaseback Transactions
66


8.9
Limitations on Capital Expenditures
66


8.10
Limitations on Other Restrictions
67


8.11
Prepayment of Debt
67


8.12
Amendment of Subordinated Debt Documents
67


8.13
Modification of Certain Agreements
67


8.14
Management Fees
67


8.15
Fiscal Year
67


9
DEFAULTS.
67


9.1
Events of Default
67


9.2
Exercise of Remedies
69


9.3
Rights Cumulative
69


9.4
Waiver by the Borrower of Certain Laws
69


9.5
Waiver of Defaults
70


9.6
Set Off
70


10
PAYMENTS, RECOVERIES AND COLLECTIONS.
70


10.1
Payment Procedure
70


10.2
Application of Proceeds of Collateral
71


10.3
Pro-rata Recovery
71


10.4
Treatment of a Defaulting Lender; Reallocation of Defaulting Lender’s Fronting
Exposure.
72


11
CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.
73


11.1
Reimbursement of Prepayment Costs
73


11.2
Eurodollar Lending Office
74


11.3
Circumstances Affecting LIBOR Rate Availability
74


11.4
Laws Affecting LIBOR Rate Availability
74


11.5
Increased Cost of Advances Carried at the LIBOR Rate
74


11.6
Capital Adequacy and Other Increased Costs
75


11.7
Right of Lenders to Fund through Branches and Affiliates
75


11.8
Margin Adjustment
75


11.9
Delay in Requests
75


12
AGENT.
76


12.1
Appointment of the Agent
76




4    
Detroit_3013288_18

--------------------------------------------------------------------------------




12.2
Deposit Account with the Agent or any Lender
76


12.3
Scope of the Agent’s Duties
76


12.4
Successor Agent
77


12.5
Credit Decisions
77


12.6
Authority of the Agent to Enforce This Agreement
77


12.7
Indemnification of the Agent
77


12.8
Knowledge of Default
78


12.9
The Agent’s Authorization; Action by Lenders
78


12.10
Enforcement Actions by the Agent
78


12.11
Collateral Matters.
78


12.12
The Agents in their Individual Capacities
79


12.13
The Agent’s Fees
79


12.14
Documentation Agent or other Titles
79


12.15
No Reliance on the Agent’s Customer Identification Program
79


13
MISCELLANEOUS.
80


13.1
Accounting Principles
80


13.2
Choice of Law and Venue
80


13.3
Interest
80


13.4
Closing Costs and Other Costs; Indemnification.
80


13.5
Notices.
81


13.6
Further Action
82


13.7
Successors and Assigns; Participations; Assignments.
82


13.8
Counterparts
84


13.9
Amendment and Waiver.
84


13.10
Confidentiality
86


13.11
Substitution or Removal of Lenders
87


13.12
Withholding Taxes.
88


13.13
Taxes and Fees
89


13.14
WAIVER OF JURY TRIAL
90


13.15
Judicial Reference.
90


13.16
USA Patriot Act Notice
91


13.17
Complete Agreement; Conflicts
91


13.18
Severability
92


13.19
Table of Contents and Headings; Section References
92


13.20
Construction of Certain Provisions
92


13.21
Independence of Covenants
92


13.22
Electronic Transmissions
92


13.23
Advertisements
92


13.24
Reliance on and Survival of Provisions
93


13.25
Amendment and Restatement.
93







EXHIBITS

5    
Detroit_3013288_18

--------------------------------------------------------------------------------






A FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE
B FORM OF REVOLVING CREDIT NOTE
C FORM OF SWING LINE NOTE
D FORM OF REQUEST FOR SWING LINE ADVANCE
E FORM OF NOTICE OF LETTERS OF CREDIT
F FORM OF SECURITY AGREEMENT
G FORM OF BORROWING BASE CERTIFICATE
H FORM OF ASSIGNMENT AGREEMENT
I FORM OF GUARANTY
J FORM OF COVENANT COMPLIANCE REPORT
K FORM OF TERM LOAN NOTE
L FORM OF TERM LOAN RATE REQUEST
M FORM OF SWING LINE PARTICIPATION CERTIFICATE
N FORM OF NEW LENDER ADDENDUM






SCHEDULES


1.1    Applicable Margin Grid
1.2    Percentages and Allocations
13.5    Notices





1    
Detroit_3013288_18

--------------------------------------------------------------------------------






AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

This Amended and Restated Revolving Credit and Term Loan Agreement (“Agreement”)
is made as of the 20th day of December, 2013, by and among the financial
institutions from time to time signatory hereto (individually a “Lender,” and
any and all such financial institutions collectively the “Lenders”), Comerica
Bank, as the Administrative Agent for the Lenders (in such capacity, the
“Agent”), Sole Lead Arranger and Sole Bookrunner, Silicon Valley Bank, as
Syndication Agent, and Rocket Fuel Inc. (“Borrower”).
RECITALS
A.    Borrower and Comerica Bank entered into that certain Loan and Security
Agreement dated as of April 9, 2010 (as subsequently amended from time to time,
the “Prior Credit Agreement”).
B.    Borrower now desires to amend and replace the Prior Credit Agreement with
an amended and restated credit agreement evidenced by this Agreement.
C.    The Borrower has requested that the Lenders extend to it credit and
letters of credit on the terms and conditions set forth herein.
D.    The Lenders are prepared to extend such credit as aforesaid, but only on
the terms and conditions set forth in this Agreement.
NOW THEREFORE, in consideration of the covenants contained herein, the Borrower,
the Lenders, and the Agent agree as follows:

1    
Detroit_3013288_18

--------------------------------------------------------------------------------




1.
DEFINITIONS.

1.1    Certain Defined Terms. For the purposes of this Agreement the following
terms will have the following meanings:
“Account(s)” shall mean any account or account receivable as defined under the
UCC, including without limitation, all presently existing and hereafter arising
accounts, contract rights, payment intangibles, and all other forms of
obligations owing to Borrower arising out of the sale or lease of goods
(including, without limitation, the licensing of software and other technology)
or the rendering of services by Borrower, whether or not earned by performance,
and any and all credit insurance, guaranties, and other security therefor, as
well as all merchandise returned to or reclaimed by Borrower and Borrower’s
books and records relating to any of the foregoing.
“Account Control Agreement(s)” shall mean those certain account control
agreements, or similar agreements that are delivered pursuant to Section 7.14 of
this Agreement or otherwise, as the same may be amended, restated or otherwise
modified from time to time.
“Account Debtor” shall mean the party who is obligated on or under any Account.
“Advance(s)” shall mean, as the context may indicate, a borrowing requested by
the Borrower, and made by the Revolving Credit Lenders under Section 2.1 hereof,
the Term Loan Lenders under Section 4.1 hereof, or the Swing Line Lender under
Section 2.5 hereof, including without limitation any readvance, refunding or
conversion of such borrowing pursuant to Section 2.3, 2.5 or 4.4 hereof, and any
advance deemed to have been made in respect of a Letter of Credit under Section
3.6(c) hereof, and shall include, as applicable, a Eurodollar-based Advance, a
Base Rate Advance and a Quoted Rate Advance.
“Affected Lender” shall have the meaning set forth in Section 13.11 hereof.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another Person for the purposes
of this definition if such Person possesses, directly or indirectly, the power
(i) to vote 10% or more of the Equity Interests having ordinary voting power for
the election of directors or managers of such other Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
“Agent” shall have the meaning set forth in the preamble, and include any
successor agents appointed in accordance with Section 12.4 hereof.
“Agent’s Correspondent” shall mean for Eurodollar-based Advances, the Agent’s
Grand Cayman Branch (or for the account of said branch office, at the Agent’s
main office in Detroit, Michigan, United States).
“Applicable Fee Percentage” shall mean, as of any date of determination thereof,
the applicable percentage used to calculate certain of the fees due and payable
hereunder, determined by reference to the appropriate columns in the pricing
matrix attached to this Agreement as Schedule 1.1.
“Applicable Interest Rate” shall mean, (i) with respect to each Revolving Credit
Advance and Term Loan Advance, the Eurodollar-based Rate or the Base Rate, and
(ii) with respect to each Swing Line Advance, the Base Rate or, if made
available to the Borrower by the Swing Line Lender at its option, the Quoted
Rate, in each case as selected by the Borrower from time to time subject to the
terms and conditions of this Agreement.
“Applicable Margin” shall mean, as of any date of determination thereof, the
applicable interest rate margin, determined by reference to the appropriate
columns in the pricing matrix attached to this Agreement as Schedule 1.1, such
Applicable Margin to be adjusted solely as specified in Section 11.8 hereof.

2    
Detroit_3013288_18

--------------------------------------------------------------------------------




“Asset Sale” shall mean the sale, transfer or other disposition by the Borrower
or any Guarantor of any asset (other than the sale or transfer of less than one
hundred percent (100%) of the stock or other ownership interests of any
Subsidiary) to any Person (other than to the Borrower or a Guarantor), provided
that the term “Asset Sale” shall exclude any transaction otherwise permitted
pursuant to Section 8.4 hereof other than a transaction described in Section
8.4(g).
“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit H hereto.
“Authorized Signer” shall mean each person who has been authorized by the
Borrower to execute and deliver any requests for Advances hereunder pursuant to
a written authorization delivered to the Agent and whose signature card or
incumbency certificate has been received by the Agent.
“Bankruptcy Code” shall mean Title 11 of the United States Code and the rules
promulgated thereunder.
“Base Rate” shall mean for any day, that rate of interest which is equal to the
sum of the Applicable Margin plus the greatest of (a) the Prime Rate for such
day, (b) the Federal Funds Effective Rate in effect on such day, plus one
percent (1.0%), and (c) the Daily Adjusting LIBOR Rate plus one percent (1.0%);
provided, however, for purposes of determining the Base Rate during any period
that LIBOR Rate is unavailable as determined under Sections 11.3 or 11.4 hereof,
the Base Rate shall be determined using, for clause (c) hereof, the Daily
Adjusting LIBOR Rate in effect immediately prior to the LIBOR Rate becoming
unavailable pursuant to Sections 11.3 or 11.4.
“Base Rate Advance” shall mean an Advance which bears interest at the Base Rate.
“Borrower” shall have the meaning set forth in the preamble to this Agreement.
“Borrowing Base” shall mean, as of any date of determination thereof, an amount
equal to eighty five percent (85%) of Eligible Accounts; provided that (x) the
Borrowing Base shall be determined on the basis of the most current Borrowing
Base Certificate required or permitted to be submitted hereunder, and (y) the
amount determined as the Borrowing Base shall be subject to, without
duplication, any reserves for contras/offsets, drop ship receivables, potential
offsets due to customer deposits, discount arrangements, chargebacks, disputed
accounts (or potential chargebacks or disputed accounts), and such other
reserves as reasonably established by the Agent, at the direction or with the
concurrence of the Majority Revolving Lenders from time to time, including,
without limitation any reserves or other adjustments established by the Agent or
the Majority Revolving Credit Lenders on the basis of any subsequent collateral
audits conducted hereunder, all in accordance with ordinary and customary
asset-based lending standards, as reasonably determined by the Agent and the
Majority Revolving Credit Lenders.
“Borrowing Base Certificate” shall mean a borrowing base certificate, in
substantially the form of Exhibit G attached hereto, executed by a Responsible
Officer of the Borrower.
“Borrowing Base Obligors” shall mean the Borrower and the Guarantors, and
“Borrowing Base Obligor” shall mean any of them, as the context shall indicate.
“Business Day” shall mean any day other than a Saturday or a Sunday on which
commercial banks are open for domestic and international business (including
dealings in foreign exchange) in Detroit, Michigan, New York, New York and Los
Angeles, California, and in the case of a Business Day which relates to a
Eurodollar-based Advance, on which dealings are carried on in the London
interbank eurodollar market.
“Capital Expenditures” shall mean, for any period, with respect to any Person
(without duplication), the aggregate of all expenditures incurred by such Person
and its Subsidiaries during such period for the acquisition or leasing (pursuant
to a Capitalized Lease) of fixed or capital assets or additions to equipment,
plant and property that should be capitalized under GAAP on a consolidated
balance sheet of such Person and its Subsidiaries, but excluding (i)
expenditures made in connection with the Reinvestment of Insurance Proceeds or
the Net Cash Proceeds of Asset Sales and (ii) capitalized software development
costs.

3    
Detroit_3013288_18

--------------------------------------------------------------------------------




“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) with respect to which the discounted
present value of the rental obligations of such Person as lessee thereunder, in
conformity with GAAP, is required to be capitalized on the balance sheet of that
Person.
“Cash” shall mean unrestricted cash and cash equivalents.
“Cash Balance” shall mean Cash on the balance sheet of the Borrower tested
quarterly, in accordance with Section 11.8 hereof.
“Change in Law” shall mean the occurrence, after the Effective Date, of any of
the following: (i) the adoption or introduction of, or any change in any
applicable law, treaty, rule or regulation (whether domestic or foreign) now or
hereafter in effect and whether or not applicable to any Lender or Agent on such
date, or (ii) any change in interpretation, administration or implementation of
any such law, treaty, rule or regulation by any Governmental Authority, or (iii)
the issuance, making or implementation by any Governmental Authority of any
interpretation, administration, request, regulation, guideline, or directive
(whether or not having the force of law), including any risk-based capital
guidelines. For purposes of this definition, (x) a change in law, treaty, rule,
regulation, interpretation, administration or implementation shall include,
without limitation, any change made or which becomes effective on the basis of a
law, treaty, rule, regulation, interpretation administration or implementation
then in force, the effective date of which change is delayed by the terms of
such law, treaty, rule, regulation, interpretation, administration or
implementation, (y) the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub. L. 111-203, H.R. 4173) and all requests, rules, regulations,
guidelines, interpretations or directives promulgated thereunder or issued in
connection therewith shall be deemed to be a “Change in “Law”, regardless of the
date enacted, adopted, issued or promulgated, whether before or after the
Effective Date and (z) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall each be deemed
to be a "Change in Law", regardless of the date enacted, adopted, issued or
implemented.
“Change of Control” shall mean (a) the members of the Existing Investor Group
shall cease to control, directly or indirectly, more than thirty percent (30%),
on a fully diluted basis, of the aggregate issued and outstanding voting stock
(or comparable voting interests) of the Borrower, (b) a transaction in which any
“person” or “group” (within the meaning of Section 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of a sufficient number of shares of all classes of stock then
outstanding of Borrower ordinarily entitled to vote in the election of
directors, empowering such “person” or “group” to elect a majority of the board
of directors of Borrower, who did not have such power before such transaction,
or (c) the occurrence of an event or series of events that would trigger a
violation of any change of control or change in control provision in any of the
Subordinated Debt Documents.
“Collateral” shall mean all property or rights in which a security interest,
mortgage, lien or other encumbrance for the benefit of the Lenders is or has
been granted or arises or has arisen, under or in connection with this
Agreement, the other Loan Documents, or otherwise to secure the Indebtedness.
“Collateral Access Agreement” shall mean an agreement in form and substance
satisfactory to the Agent in its sole discretion, pursuant to which a mortgagee
or lessor of real property on which Collateral is stored or otherwise located,
or a warehouseman, processor or other bailee of inventory or other property
owned by the Borrower or any Guarantor, that acknowledges the Liens under the
Collateral Documents and subordinates or waives any Liens held by such Person on
such property and, includes such other agreements with respect to the Collateral
as the Agent may require in its sole discretion, as the same may be amended,
restated or otherwise modified from time to time.
“Collateral Documents” shall mean the Security Agreement, the Pledge Agreements,
the Mortgages, the Collateral Access Agreements, the Account Control Agreements
and all other security documents (and any joinders thereto) executed by the
Borrower or any Guarantor in favor of the Agent on or after the Effective Date,
in connection with any of the foregoing collateral documents, in each case, as
such collateral documents may be amended or otherwise modified from time to
time.

4    
Detroit_3013288_18

--------------------------------------------------------------------------------




“Comerica Bank” shall mean Comerica Bank, and its successors or assigns.
“Consolidated” (or “consolidated”) or “Consolidating” (or “consolidating”) shall
mean, when used with reference to any financial term in this Agreement, the
aggregate for two or more Persons of the amounts signified by such term for all
such Persons determined on a consolidated (or consolidating) basis in accordance
with GAAP, applied on a consistent basis. Unless otherwise specified herein,
“Consolidated” and “Consolidating” shall refer to the Borrower and its
Subsidiaries, determined on a Consolidated or Consolidating basis.
“Consolidated Net Income (or Deficit)” shall mean the consolidated net income
(or deficit) of any Person and its Subsidiaries, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP,
after eliminating therefrom all extraordinary nonrecurring items of income.
“Consolidated Total Interest Expense” shall mean with respect to any Person for
any period, the aggregate amount of interest required to be paid or accrued by a
Person and its Subsidiaries during such period on all Debt of such Person and
its Subsidiaries outstanding during all or any part of such period, whether such
interest was or is required to be reflected as an item of expense or
capitalized, including payments consisting of interest in respect of any
capitalized lease or any synthetic lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money.
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Covenant Compliance Report” shall mean the report to be furnished by the
Borrower to the Agent pursuant to Section 7.2(a) hereof, substantially in the
form attached hereto as Exhibit J and certified by a Responsible Officer of the
Borrower, in which report the Borrower shall set forth the information specified
therein and which shall include a report of the applicable Cash Balance for
purposes of determining the Applicable Margin and Applicable Fee Percentages as
specified in Schedule 1.1 attached to this Agreement.
“Credit Parties” shall mean the Borrower and its Subsidiaries, and “Credit
Party” shall mean any one of them, as the context indicates or otherwise
requires.
“Daily Adjusting LIBOR Rate” shall mean for any day a per annum interest rate
which is equal to the quotient of the following:
(a)    the LIBOR Rate;
divided by
(b)
a percentage (expressed as a decimal) equal to 1.00 minus the maximum rate on
such date at which Agent is required to maintain reserves on "Euro-currency
Liabilities" as defined in and pursuant to Regulation D of the Board of
Governors of the Federal Reserve System or, if such regulation or definition is
modified, and as long as Agent is required to maintain reserves against a
category of liabilities which includes eurodollar deposits or includes a
category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category;

such sum to be rounded upward, if necessary, in the discretion of the Agent, to
the seventh decimal place.
“Debt” shall mean as to any Person, without duplication (a) all Funded Debt of a
Person, (b) all Guarantee Obligations of such Person in respect of any Debt
described in clauses (a), (c), (d), (e) or (f) of this definition, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
indebtedness of such Person arising in connection with any Hedging Transaction
entered into by such Person, (e) all recourse Debt of any partnership of which
such Person is the general partner to the

5    
Detroit_3013288_18

--------------------------------------------------------------------------------




extent that such Person is liable therefor as a result of such Person’s
ownership interests, and (f) any Off Balance Sheet Liabilities.
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” shall mean any event that with the giving of notice or the passage of
time, or both, would constitute an Event of Default under this Agreement.
“Defaulting Lender” shall mean any Lender that (a) has failed to (i) fund all or
any portion of its Advances within two (2) Business Days of the date such
Advances were required to be funded hereunder unless such Lender notifies the
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent, any Issuing Lender, any Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Advances) within two (2)
Business Days of the date when due, (b) has notified the Borrower, the Agent or
any Issuing Lender or Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) has not been satisfied), (c) has
failed, within three Business Days after written request by the Agent or the
Borrower, to confirm in writing to the Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority, so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender upon delivery of written notice of
such determination to the Borrower, each Issuing Lender, each Swing Line Lender
and each Lender.
“Disclosure Letter” means the Disclosure Letter, dated as of the date hereof,
delivered by the Borrower to the Agent, in connection with this Agreement, as
may be updated from time to time in accordance with the terms of this Agreement
and the other Loan Documents.
“Distribution” is defined in Section 8.5 hereof.
“Dollars” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Subsidiary” shall mean any Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America, or any state or other
political subdivision thereof or which is considered to be a “disregarded
entity” for United States federal income tax purposes and which is not a
“controlled foreign corporation” as defined under Section 957 of the Internal
Revenue Code, in each case provided such Subsidiary is owned by the Borrower or
a Domestic Subsidiary of the Borrower, and “Domestic Subsidiaries” shall mean
any or all of them, provided that Domestic Subsidiary shall not include any
Subsidiary substantially all the assets of which consist of “controlled foreign
corporations” as defined under Section 957 of the Internal Revenue Code.

6    
Detroit_3013288_18

--------------------------------------------------------------------------------




“EBITDA” shall mean with respect to any fiscal period an amount equal to the sum
of (a) Consolidated Net Income of the Borrower and its Subsidiaries for such
fiscal period, plus (b) in each case to the extent deducted in the calculation
of the Borrower’s Consolidated Net Income and without duplication, (i)
depreciation and amortization for such period, plus (ii) income tax expense for
such period, plus (iii) Consolidated Total Interest Expense paid or accrued
during such period, plus (iv) non-cash expenses, losses or charges, including,
without limitation, non-cash expenses, losses or charges associated with
granting stock options or other convertible securities, including warrants, or
related to employee benefit plans, plus (v) costs, fees and expenses in
connection with Permitted Acquisitions to the extent not exceeding $500,000 in
the aggregate for any single such acquisition, plus (vi) costs, fees and
expenses in connection with the execution and delivery of this Agreement to the
extent not exceeding $250,000 in the aggregate, plus (vii) any other expenses,
losses or charges otherwise agreed to by the Agent and the Majority Lenders, and
minus, to the extent added in computing Consolidated Net Income, and without
duplication, all extraordinary and non-recurring revenue and gains (including
income tax benefits) for such period, all as determined in accordance with GAAP;
provided, however, that notwithstanding the foregoing, “EBITDA” shall be
determined on a pro forma basis for the period during which a Permitted
Acquisition shall have occurred, giving effect to such Permitted Acquisition as
if it occurred on the first day of the relevant period.
“Effective Date” shall mean the date on which all the conditions precedent set
forth in Sections 5.1 and 5.2 have been satisfied.
“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
other equivalent service.
“Eligible Accounts” shall mean an Account as to which the following is true and
accurate as of the date that such Account is included in the applicable
Borrowing Base Certificate:
(a)    such Account arose in the ordinary course of the business of a Borrowing
Base Obligor out of either (i) a bona fide sale of Inventory by such Borrowing
Base Obligor, and in such case such Inventory has in fact been shipped to the
applicable Account Debtor or the Inventory has otherwise been accepted by the
applicable Account Debtor, or (ii) services performed by such Borrowing Base
Obligor under an enforceable contract (written or oral), and in such case such
services have in fact been performed for the applicable Account Debtor and
accepted by such Account Debtor;
(b)    such Account represents a legally valid and enforceable claim which is
due and owing to a Borrowing Base Obligor by the applicable Account Debtor and
for such amount as is represented by the Borrower to the Agent in the applicable
Borrowing Base Certificate;
(c)    such Account is evidenced by an invoice dated not later than three (3)
Business Days after the date of the delivery or shipment of the related
Inventory giving rise to such Account and not more than one hundred twenty (120)
days have passed since the invoice date corresponding to such Account or such
Account constitutes an Eligible Unbilled Receivable;
(d)    such Account does not carry a positive credit balance exceeding one
hundred twenty (120) days;
(e)    the unpaid balance of such Account (or portion thereof) that is included
in the applicable Borrowing Base Certificate is not subject to any defense or
counterclaim that has been asserted by the applicable Account Debtor, or any
setoff, contra account, credit, allowance or adjustment by the Account Debtor
because of returned, inferior or damaged Inventory or services, or for any other
reason, except for customary discounts allowed by the applicable Borrowing Base
Obligor in the ordinary course of business for prompt payment, and, to the
extent there is any agreement between the applicable Borrowing Base Obligor, the
related Account Debtor and any other Person, for any rebate, discount,
concession or release of liability in respect of such Account, in whole or in
part, the amount of such rebate, discount, concession or release of liability
shall be excluded from the Borrowing Base;

7    
Detroit_3013288_18

--------------------------------------------------------------------------------




(f)    the applicable Borrowing Base Obligor has granted to the Agent pursuant
to or in accordance with the Collateral Documents (except to the extent not
required to do so thereunder) a first priority perfected security interest in
such Account prior in right to all other Persons and such Account has not been
sold, transferred or otherwise assigned or encumbered by such Borrowing Base
Obligor, as applicable, to or in favor of any Person other than pursuant to or
in accordance with the Collateral Documents or this Agreement;
(g)    such Account is not owing by any Account Debtor who, as of the date of
determination, has failed to pay twenty-five percent (25%) or more of the
aggregate amount of its Accounts owing to any Borrowing Base Obligor within one
hundred twenty (120) days since the original invoice date corresponding to such
Accounts;
(h)    such Account is not owing by any Account Debtor, including Subsidiaries
and Affiliates, whose total obligations to Borrower exceed twenty-five percent
(25%) of all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Lenders;
(i)    such Account is not represented by any note, trade acceptance, draft or
other negotiable instrument or by any chattel paper, except to the extent any
such note, trade acceptance, draft, other negotiable instrument or chattel paper
has been endorsed and delivered by any Borrowing Base Obligor pursuant to or in
accordance with the Collateral Documents or this Agreement and/or otherwise in a
manner satisfactory to the Agent on or prior to such Account’s inclusion in any
applicable Borrowing Base Certificate;
(j)    the Borrowing Base Obligors have not received, with respect to such
Account, any notice of the dissolution, liquidation, termination of existence,
insolvency, business failure, appointment of a receiver for any part of the
property of, assignment for the benefit of creditors by, or the filing of a
petition in bankruptcy or the commencement of any proceeding under any
bankruptcy or insolvency laws by or against, such Account Debtor;
(k)    it is not an account billed in advance, payable on delivery, for
consigned goods, for guaranteed sales, for unbilled sales, payable at a future
date, bonded or insured by a surety company or subject to a retainage or
holdback by the Account Debtor;
(l)    the Account Debtor on such Account is not:
(ii)    an Affiliate of any Credit Party;
(iii)    the United States of America or any department, agency, or
instrumentality thereof, unless the applicable Borrowing Base Obligor has
assigned its right to payment of such Account to the Agent in a manner
satisfactory to the Agent so as to comply with the provisions of the Federal
Assignment of Claims Act;
(iv)    a foreign Governmental Authority or a citizen or resident of any
jurisdiction other than one of the United States, to the extent such Accounts in
the aggregate exceed Two Million Five Hundred Thousand Dollars ($2,500,000) or,
if invoiced in a foreign currency, the equivalent thereof in US Dollars; or
(v)    an Account Debtor whose Accounts the Agent, acting in its reasonable
credit judgment, has deemed not to constitute Eligible Accounts because the
collectibility of such Accounts is doubtful or is reasonably expected to be
impaired; and
(m)    such Account satisfies any other eligibility criteria established from
time to time by the Agent in its sole discretion or at the direction of the
Majority Revolving Credit Lenders.
Any Account, which is at any time an Eligible Account but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account.
“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender; (c)
any Person (other than a natural person) that is or will be engaged in the
business of making, purchasing, holding or otherwise investing in commercial

8    
Detroit_3013288_18

--------------------------------------------------------------------------------




loans or similar extensions of credit in the ordinary course of its business,
provided that such Person is administered or managed by a Lender, an Affiliate
of a Lender or an entity or Affiliate of an entity that administers or manages a
Lender; or (d) any other Person (other than a natural person) approved by the
(i) the Agent (and in the case of an assignment of a commitment under the
Revolving Credit, the Issuing Lender and Swing Line Lender), and (ii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed), and provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within five (5) Business
Days after having received notice thereof; provided further that (x)
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower, or any of the Borrower’s Affiliates or Subsidiaries; and (y) no
assignment shall be made to a Defaulting Lender (or any Person who would be a
Defaulting Lender if such Person was a Lender hereunder) without the consent of
the Agent, and in the case of an assignment of a commitment under the Revolving
Credit, the Issuing Lender and the Swing Line Lender.
“Eligible Unbilled Receivable” shall mean any Account which meets the
requirements of clause (a) of the definition of “Eligible Accounts” and which,
while not billed as of the applicable date of determination, is entitled to be
billed by the applicable Borrowing Base Obligor in the succeeding billing cycle
in the ordinary course of business.
“Equity Interest” shall mean (i) in the case of any corporation, all capital
stock and any securities exchangeable for or convertible into capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents of corporate stock
(however designated) in or to such association or entity, (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and including, in all of the
foregoing cases described in clauses (i), (ii), (iii) or (iv), any warrants,
rights or other options to purchase or otherwise acquire any of the interests
described in any of the foregoing cases.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code and the regulations in effect from time to
time thereunder.
“E-System” shall mean any electronic system and any other Internet or
extranet-based site, whether such electronic system is owned, operated, hosted
or utilized by the Agent, any of its Affiliates or any other Person, providing
for access to data protected by passcodes or other security system.
“Eurodollar-based Advance” shall mean any Advance which bears interest at the
Eurodollar-based Rate.
“Eurodollar-based Rate” shall mean a per annum interest rate which is equal to
the sum of the Applicable Margin, plus the quotient of:
(a)    the LIBOR Rate, divided by
(b)    a percentage equal to 100% minus the maximum rate on such date at which
the Agent is required to maintain reserves on ‘Eurocurrency Liabilities’ as
defined in and pursuant to Regulation D of the Board of Governors of the Federal
Reserve System or, if such regulation or definition is modified, and as long as
the Agent is required to maintain reserves against a category of liabilities
which includes eurocurrency deposits or includes a category of assets which
includes eurocurrency loans, the rate at which such reserves are required to be
maintained on such category,
such sum to be rounded upward, if necessary, in the discretion of the Agent, to
the seventh decimal place.
“Eurodollar-Interest Period” shall mean, for any Eurodollar-based Advance, an
Interest Period of one, two or three months (or any shorter or longer periods
agreed to in advance by the Borrower, the Agent and the Lenders) as selected by
the Borrower, for such Eurodollar-based Advance pursuant to Section 2.3 or 4.4
hereof, as the case may be.

9    
Detroit_3013288_18

--------------------------------------------------------------------------------




“Eurodollar Lending Office” shall mean, (a) with respect to the Agent, the
Agent’s office located at its Grand Caymans Branch or such other branch of the
Agent, domestic or foreign, as it may hereafter designate as its Eurodollar
Lending Office by written notice to the Borrower and the Lenders and (b) as to
each of the Lenders, its office, branch or affiliate located at its address set
forth on the signature pages hereof (or identified thereon as its Eurodollar
Lending Office), or at such other office, branch or affiliate of such Lender as
it may hereafter designate as its Eurodollar Lending Office by written notice to
the Borrower and the Agent.
“Event of Default” shall mean each of the Events of Default specified in Section
9.1 hereof.
“Excluded Taxes” shall mean, with respect to any Lender or Agent, (a) taxes
measured by net income (including branch profit taxes) and franchise taxes
imposed in lieu of net income taxes, in each case imposed on any Lender or Agent
as a result of a present or former connection between such Lender or Agent and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than such
connection arising solely from any Lender or Agent having executed, delivered or
performed its obligations or received a payment under, or enforced, any Loan
Document); (b) in the case of any Non-U.S. Lender, any U.S. withholding taxes to
the extent that the obligation to withhold amounts existed on the date that such
Person became a “Lender” under this Agreement or designates a new lending
office, except in each case to the extent such Person is an assignee of any
other Lender, which such Lender was entitled, at the time the assignment to such
Person became effective, to receive additional amounts under Section 10.1(d);
(c) backup withholding or other withholding taxes that are directly attributable
to the failure by any Lender to deliver the documentation required to be
delivered pursuant to Section 13.12; and (d) in the case of a Non-U.S. Lender,
any United States federal withholding taxes imposed under FATCA.
“Existing Investor Group” shall mean those institutional investors, including,
without limitation, MDV IX, L.P., MDV ENF IX, L.P., and their respective
Affiliates, holding Equity Interests in the Borrower immediately prior to the
first offering by the Borrower of its Equity Interests to the public, completed
on September 20, 2013.
“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code as of
the date of this Agreement (and any amended or successor provisions
substantively comparable and not materially more onerous to comply with), the
United States Treasury Regulations promulgated thereunder or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code, any intergovernmental agreement and any
law implementing an intergovernmental agreement that is included in this
definition.
“Federal Funds Effective Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by the Agent, all as conclusively determined by the Agent, such sum to
be rounded upward, if necessary, in the discretion of the Agent, to the nearest
whole multiple of 1/100th of 1%.
“Fee Letter” shall mean the fee letter by and between     Borrower and Comerica
Bank dated as of August 22, 2013, relating to the Indebtedness hereunder, as
amended, restated, replaced or otherwise modified from time to time.
“Fees” shall mean the Revolving Credit Facility Fee, the Letter of Credit Fees
and the other fees and charges (including any agency fees) payable by the
Borrower to the Lenders, the Issuing Lender or the Agent hereunder or under the
Fee Letter.
“Final Maturity Date” shall mean the last to occur of (i) the Revolving Credit
Maturity Date, or (ii) the Term Loan Maturity Date.
“Fiscal Year” shall mean the twelve-month period ending on each December 31.
“Foreign Subsidiary” shall mean any Subsidiary, other than a Domestic
Subsidiary, and “Foreign Subsidiaries” shall mean any or all of them.

10    
Detroit_3013288_18

--------------------------------------------------------------------------------




“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to the Issuing Lender, such Defaulting Lender’s Percentage of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Lender, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Percentage of outstanding Swing Line Advances made by
the Swing Line Lender.
“Funded Debt” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services as of such date (other than (i) operating leases
and trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices and (ii) deferred compensation to employees
incurred in the ordinary course of business) or which is evidenced by a note,
bond, debenture or similar instrument, (b) the principal component of all
obligations of such Person under Capitalized Leases, (c) all reimbursement
obligations (actual, contingent or otherwise) of such Person in respect of
letters of credit, bankers acceptances or similar obligations issued or created
for the account of such Person, (d) all liabilities of the type described in
(a), (b) and (c) above that are secured by any Liens on any property owned by
such Person as of such date even though such Person has not assumed or otherwise
become liable for the payment thereof, the amount of which is determined in
accordance with GAAP; provided however that so long as such Person is not
personally liable for any such liability, the amount of such liability shall be
deemed to be the lesser of the fair market value at such date of the property
subject to the Lien securing such liability and the amount of the liability
secured, and (e) all Guarantee Obligations in respect of any liability which
constitutes Funded Debt; provided, however that Funded Debt shall not include
any indebtedness under any Hedging Transaction prior to the occurrence of a
termination event with respect thereto.
“GAAP” shall mean, as of any applicable date of determination, generally
accepted accounting principles in the United States of America, as applicable on
such date, consistently applied, as in effect from time to time, provided,
however, that (i) if the Borrower notifies the Agent that the Borrower requests
an amendment to any provision (including any definitions) hereof to eliminate
the effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision, then the Borrower and
the Agent shall negotiate in good faith to amend the financial definitions and
related covenants to preserve the original intent thereof in light of such
change (and such amendments to be subject to the approval of the Majority
Lenders), provided, however, that if the parties fail to do so, the Agent shall
determine the financial definitions and related covenants in its reasonable
discretion, or (ii) if the Agent notifies the Borrower that the Majority Lenders
request an amendment to any provision hereof for such purpose, regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including without limitation any supranational bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).
“Governmental Obligations” shall mean noncallable direct general obligations of
the United States of America or obligations the payment of principal of and
interest on which is unconditionally guaranteed by the United States of America.
“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”)
any obligation of the guaranteeing Person in respect of any obligation of
another Person (the “primary obligor”) (including, without limitation, any bank
under any letter of credit), the creation of which was induced by a
reimbursement agreement, guaranty agreement, keepwell agreement, purchase
agreement, counterindemnity or similar obligation issued by the guaranteeing
person, in either case guaranteeing or in effect guaranteeing any Debt, leases,
dividends or other obligations (the “primary obligations”) of the primary
obligor in any manner, whether directly or indirectly, including, without
limitation,

11    
Detroit_3013288_18

--------------------------------------------------------------------------------




any obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the applicable Person
in good faith.
“Guarantor(s)” shall mean each Subsidiary of the Borrower which has executed and
delivered to the Agent a Guaranty (or a joinder to a Guaranty), and a Security
Agreement (or a joinder to the Security Agreement).
“Guaranty” shall mean, collectively, the guaranty agreements executed and
delivered by the applicable Guarantors on the Effective Date pursuant to Section
5.1 hereof and those guaranty agreements executed and delivered from time to
time after the Effective Date (whether by execution of joinder agreements or
otherwise) pursuant to Section 7.13 hereof or otherwise, in each case in the
form attached hereto as Exhibit I, as amended, restated or otherwise modified
from time to time.
“Hazardous Material” shall mean any hazardous or toxic waste, substance or
material defined or regulated as such in or for purposes of the Hazardous
Material Laws.
“Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules,
regulations and other governmental restrictions and requirements issued by any
federal, state, local or other governmental or quasi-governmental authority or
body (or any agency, instrumentality or political subdivision thereof)
pertaining to any substance or material which is regulated for reasons of
health, safety or the environment and which is present or alleged to be present
on or about or used in any facilities owned, leased or operated by any Credit
Party, or any portion thereof including, without limitation, those relating to
soil, surface, subsurface ground water conditions and the condition of the
indoor and outdoor ambient air; any so-called “superfund” or “superlien” law;
and any other United States federal, state or local statute, law, ordinance,
code, rule, regulation, order or decree regulating, relating to, or imposing
liability or standards of conduct concerning, any Hazardous Material, as now or
at any time during the term of the Agreement in effect.
“Hedging Agreement” shall mean any agreement relating to a Hedging Transaction
entered into between the Borrower and any Lender or an Affiliate of a Lender.
“Hedging Transaction” shall mean each interest rate swap transaction, basis swap
transaction, forward rate transaction, equity transaction, equity index
transaction, foreign exchange transaction, cap transaction, floor transaction
(including any option with respect to any of these transactions and any
combination of any of the foregoing), in each case the purpose of which
transaction is to hedge interest rates, currency exchange rates or commodity
prices.
“Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.
“Immaterial Subsidiary” shall mean any Subsidiary of the Borrower that, as of
the last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been delivered pursuant to Section 7.1(a) or (b), (i)
is not an operating entity, (ii) does not have assets exceeding 2.5% of the
Borrower’s consolidated total assets and (iii) does not generate revenue;
provided that, if at any time an Immaterial Subsidiary fails to meet the
conditions in the foregoing clauses (i) and (ii) as of the last day of such
period, such Subsidiary shall no longer be deemed to be

12    
Detroit_3013288_18

--------------------------------------------------------------------------------




an Immaterial Subsidiary and shall comply in all respects with Section 7.13
hereof; provided further that once a Subsidiary becomes a Guarantor (or a debtor
under the Security Agreement or its Equity Interests are pledged under the
Security Agreement), it shall not be deemed to be an Immaterial Subsidiary
thereafter, even if it satisfies the foregoing.
“Indebtedness” shall mean all indebtedness and liabilities (including without
limitation principal, interest (including without limitation interest accruing
at the then applicable rate provided in this Agreement or any other applicable
Loan Document after an applicable maturity date and interest accruing at the
then applicable rate provided in this Agreement or any other applicable Loan
Document after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Credit
Parties whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), fees, expenses and other charges) arising under
this Agreement or any of the other Loan Documents, whether direct or indirect,
absolute or contingent, of any Credit Party to any of the Lenders or Affiliates
thereof or to the Agent, in any manner and at any time, whether arising under
this Agreement, the Guaranty or any of the other Loan Documents (including
without limitation, payment obligations under Hedging Transactions evidenced by
Hedging Agreements), due or hereafter to become due, now owing or that may
hereafter be incurred by any Credit Party to any of the Lenders or Affiliates
thereof or to the Agent, and which shall be deemed to include protective
advances made by the Agent with respect to the Collateral under or pursuant to
the terms of any Loan Document and any liabilities of any Credit Party to the
Agent or any Lender arising in connection with any Lender Products, in each case
whether or not reduced to judgment, with interest according to the rates and
terms specified, and any and all consolidations, amendments, renewals,
replacements, substitutions or extensions of any of the foregoing; provided,
however that for purposes of calculating the Indebtedness outstanding under this
Agreement or any of the other Loan Documents, the direct and indirect and
absolute and contingent obligations of the Credit Parties (whether direct or
contingent) shall be determined without duplication. Notwithstanding the
foregoing, no Credit Party shall be deemed to have guaranteed or become jointly
and severally obligated for or to have pledged assets in support of a “swap,” as
defined in Section 1(a)(47) of the Commodity Exchange Act (“CEA”), entered into
on or after October 12, 2012 if, at the time the swap is entered into, such
Credit Party is not an “eligible contract participant” as defined in Section
1(a)(18) of the CEA.
“Insurance Proceeds” shall mean the cash proceeds received by the Borrower or
any Guarantor from any insurer in respect of any damage or destruction of any
property or asset net of reasonable fees and expenses (including without
limitation attorneys fees and expenses) incurred solely in connection with the
recovery thereof.
“Intercompany Note” shall mean any promissory note issued or to be issued by any
Credit Party to evidence an intercompany loan in form and substance satisfactory
to the Agent.
“Interest Period” shall mean (a) with respect to a Eurodollar-based Advance, a
Eurodollar-Interest Period, commencing on the day a Eurodollar-based Advance is
made, or on the effective date of an election of the Eurodollar-based Rate made
under Section 2.3 or 4.4 hereof, and (b) with respect to a Swing Line Advance
carried at the Quoted Rate, an interest period of 30 days (or any lesser number
of days agreed to in advance by the Borrower, the Agent and the Swing Line
Lender); provided, however that (i) any Interest Period which would otherwise
end on a day which is not a Business Day shall end on the next succeeding
Business Day, except that as to an Interest Period in respect of a
Eurodollar-based Advance, if the next succeeding Business Day falls in another
calendar month, such Interest Period shall end on the next preceding Business
Day, (ii) when an Interest Period in respect of a Eurodollar-based Advance
begins on a day which has no numerically corresponding day in the calendar month
during which such Interest Period is to end, it shall end on the last Business
Day of such calendar month, and (iii) no Interest Period in respect of any
Advance shall extend beyond the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as applicable.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986 of the
United States of America, as amended from time to time.
“Inventory” shall mean any inventory as defined under the UCC.
“Investment” shall mean, when used with respect to any Person, (a) any loan,
investment or advance made by such Person to any other Person (and any Guarantee
Obligation relating to (i) Debt for borrowed money or (ii) any

13    
Detroit_3013288_18

--------------------------------------------------------------------------------




other obligation not undertaken in the ordinary course of business) in respect
of any Equity Interest, Debt, obligation or liability of such other Person and
(b) any other investment made by such Person (however acquired) in Equity
Interests in any other Person, including, without limitation, any investment
made in exchange for the issuance of Equity Interest of such Person and any
investment made as a capital contribution to such other Person.
“Issuing Lender” shall mean Comerica Bank in its capacity as issuer of one or
more Letters of Credit hereunder, or its successor designated by the Borrower
and the Revolving Credit Lenders.
“Issuing Office” shall mean such office as Issuing Lender shall designate as its
Issuing Office.
“Lender Products” shall mean any one or more of the following types of services
or facilities extended to the Credit Parties by any Lender: (i) credit cards,
(ii) credit card processing services, (iii) debit cards, (iv) purchase cards,
(v) Automated Clearing House (ACH) transactions, (vi) cash management, including
controlled disbursement services, and (vii) establishing and maintaining deposit
accounts.
“Lenders” shall have the meaning set forth in the preamble, and shall include
the Revolving Credit Lenders, the Term Loan Lenders, the Swing Line Lender and
any assignee which becomes a Lender pursuant to Section 13.7 hereof.
“Letter of Credit Agreement” shall mean, collectively, the letter of credit
application and related documentation executed and/or delivered by the Borrower
in respect of each Letter of Credit, in each case satisfactory to the Issuing
Lender, as amended, restated or otherwise modified from time to time.
“Letter of Credit Documents” shall have the meaning ascribed to such term in
Section 3.7(a) hereof.
“Letter of Credit Fees” shall mean the fees payable in connection with Letters
of Credit pursuant to Section 3.4(a) and (b) hereof.
“Letter of Credit Maximum Amount” shall mean Five Million Dollars ($5,000,000).
“Letter of Credit Obligations” shall mean at any date of determination, the sum
of (a) the aggregate undrawn amount of all Letters of Credit then outstanding,
and (b) the aggregate amount of Reimbursement Obligations which remain unpaid as
of such date.
“Letter of Credit Payment” shall mean any amount paid or required to be paid by
the Issuing Lender in its capacity hereunder as issuer of a Letter of Credit as
a result of a draft or other demand for payment under any Letter of Credit.
“Letter(s) of Credit” shall mean any standby letters of credit issued by Issuing
Lender at the request of or for the account of the Borrower pursuant to Article
3 hereof.
“LIBOR Rate” shall mean,
(a)    with respect to the principal amount of any Eurodollar-based Advance
outstanding hereunder, the per annum rate of interest determined on the basis of
the rate for deposits in United States Dollars for a period equal to the
relevant Eurodollar-Interest Period, commencing on the first day of such
Eurodollar-Interest Period, appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical), two (2) Business Days prior to the first day of such
Eurodollar-Interest Period. In the event that such rate does not appear on Page
BBAM of the Bloomberg Financial Markets Information Service (or otherwise on
such Service), the “LIBOR Rate” shall be determined by reference to such other
publicly available service for displaying LIBOR rates as may be agreed upon by
the Agent and the Borrower, or, in the absence of such agreement, the “LIBOR
Rate” shall, instead, be the per annum rate equal to the average (rounded
upward, if necessary, to the nearest one-sixteenth of one percent (1/16%)) of
the rate at which the Agent is offered dollar deposits at or about 11:00 a.m.
(Detroit, Michigan time) (or soon thereafter as

14    
Detroit_3013288_18

--------------------------------------------------------------------------------




practical), two (2) Business Days prior to the first day of such
Eurodollar-Interest Period in the interbank LIBOR market in an amount comparable
to the principal amount of the relevant Eurodollar-based Advance which is to
bear interest at such Eurodollar-based Rate and for a period equal to the
relevant Eurodollar-Interest Period; and
(b)    with respect to the principal amount of any Advance carried at the Daily
Adjusting LIBOR Rate outstanding hereunder, the per annum rate of interest
determined on the basis of the rate for deposits in United States Dollars for a
period equal to one (1) month appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical) on such day, or if such day is not a Business Day, on
the immediately preceding Business Day. In the event that such rate does not
appear on Page BBAM of the Bloomberg Financial Markets Information Service (or
otherwise on such Service), the “LIBOR Rate” shall be determined by reference to
such other publicly available service for displaying eurodollar rates as may be
agreed upon by the Agent and the Borrower, or, in the absence of such agreement,
the “LIBOR Rate” shall, instead, be the per annum rate equal to the average of
the rate at which the Agent is offered dollar deposits at or about 11:00 a.m.
(Detroit, Michigan time) (or soon thereafter as practical) on such day in the
interbank eurodollar market in an amount comparable to the principal amount of
the Indebtedness hereunder which is to bear interest at such “LIBOR Rate” and
for a period equal to one (1) month.
“Lien” shall mean any security interest in or lien on or against any property
arising from any pledge, collateral assignment, hypothecation, mortgage,
security interest, deposit arrangement, trust receipt, conditional sale or title
retaining contract, sale and leaseback transaction, Capitalized Lease,
consignment or bailment for security, or any other type of lien, charge,
encumbrance, title exception, preferential or priority arrangement affecting
property, whether based on common law or statute.
“Liquidity” shall mean, as of the relevant date of determination, the sum of (a)
Cash on deposit with the Agent, any Lender or any Other Domestic Financial
Institution, provided that, for purposes of the Liquidity calculation, (i) no
more than fifteen percent (15%) of the Cash required to be maintained in order
for the Borrower to satisfy the minimum Liquidity Ratio under Section 7.9(b)
hereof can be Cash on deposit with an Other Domestic Financial Institution, and
(ii) any account maintained with a Lender (other than the Agent) or Other
Domestic Financial Institution shall be covered by an Account Control Agreement
in form and substance reasonably satisfactory to the Agent, and (b) the
aggregate amount of Eligible Accounts, based on the most recent Borrowing Base
Certificate provided to the Agent.
“Liquidity Ratio” shall mean the ratio of (a) Liquidity to (b) all Indebtedness
owing to the Lenders.
“Loan Documents” shall mean, collectively, this Agreement, the Notes (if
issued), the Letter of Credit Agreements, the Letters of Credit, the Guaranty,
the Subordination Agreements, the Collateral Documents, each Hedging Agreement,
and any other documents, certificates or agreements that are executed and
required to be delivered pursuant to any of the foregoing documents, as such
documents may be amended, restated or otherwise modified from time to time.
“Majority Lenders” shall mean at any time, Lenders holding more than 66.67% of
the sum of (i) the Revolving Credit Aggregate Commitment (or, if the Revolving
Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), the aggregate principal amount outstanding under the
Revolving Credit), plus (ii) the aggregate principal amount then outstanding
under the Term Loan; provided that, for purposes of determining Majority Lenders
hereunder, the Letter of Credit Obligations and principal amount outstanding
under the Swing Line shall be allocated among the Revolving Credit Lenders based
on their respective Revolving Credit Percentages; provided further that so long
as there are fewer than three Lenders, considering any Lender and its Affiliates
as a single Lender, “Majority Lenders” shall mean all Lenders. The Revolving
Credit Aggregate Commitment of, and portion of the Indebtedness attributable to,
any Defaulting Lender shall be excluded for purposes of making a determination
of “Majority Lenders”; provided that the amount of any participation in any
Swing Line Advance and any Letter of Credit Obligations that a Defaulting Lender
has failed to fund that have not been reallocated to and funded by another
Lender shall be deemed to be held by the Lender that is the Swing Line Lender or
Issuing Lender, as the case may be, in making a determination under this
definition.

15    
Detroit_3013288_18

--------------------------------------------------------------------------------




“Majority Revolving Credit Lenders” shall mean at any time, the Revolving Credit
Lenders holding more than 66.67% of the Revolving Credit Aggregate Commitment
(or, if the Revolving Credit Aggregate Commitment has been terminated (whether
by maturity, acceleration or otherwise), the aggregate principal amount then
outstanding under the Revolving Credit); provided that, for purposes of
determining Majority Revolving Credit Lenders hereunder, the Letter of Credit
Obligations and principal amount outstanding under the Swing Line shall be
allocated among the Revolving Credit Lenders based on their respective Revolving
Credit Percentages; provided further that so long as there are fewer than three
Revolving Credit Lenders, considering any Revolving Credit Lender and its
Affiliates as a single Revolving Credit Lender, “Majority Revolving Credit
Lenders” shall mean all Revolving Credit Lenders. The Revolving Credit Aggregate
Commitment of, and portion of the Indebtedness attributable to, any Defaulting
Lender shall be excluded for purposes of making a determination of “Majority
Revolving Credit Lenders”; provided that the amount of any participation in any
Swing Line Advance and any Letter of Credit Obligations that a Defaulting Lender
has failed to fund that have not been reallocated to and funded by another
Lender shall be deemed to be held by the Lender that is the Swing Line Lender or
Issuing Lender, as the case may be, in making a determination under this
definition.
“Majority Term Loan Lenders” shall mean at any time with respect to the Term
Loan, Term Loan Lenders holding more than 66.67% of the aggregate principal
amount then outstanding under the Term Loan; provided however that so long as
there are fewer than three Term Loan Lenders, considering any Term Loan Lender
and its Affiliates as a single Term Loan Lender, “Majority Term Loan Lenders”
shall mean all Term Loan Lenders. The portion of the Indebtedness attributable
to, any Defaulting Lender shall be excluded for purposes of making a
determination of “Majority Term Loan Lenders”.
“Material Adverse Effect” shall mean (i) a material adverse change in the
Borrower’s business or financial condition, (ii) a material impairment in the
prospect for repayment of all or any portion of the Indebtedness or in the
Borrower’s ability to perform its obligations under the Loan Documents, or (iii)
a material impairment in the perfection, value or priority of the Agent’s
security interests in the Collateral.
“Material Contract” shall mean any agreement or contract required to be filed by
the Borrower with the SEC pursuant to Item 601(b)(10) of Regulation S-K (other
than those which have expired, terminated, are otherwise no longer in effect or
otherwise no longer meet the materiality standard in Item 601(b)(10) of
Regulation S-K); provided that Material Contracts shall not be deemed to include
any Pension Plans, employee benefit plans, collective bargaining agreements, or
casualty or liability or other insurance policies maintained in the ordinary
course of business.
“Mortgages” shall mean the mortgages, deeds of trust and any other similar
documents related thereto or required thereby executed and delivered by the
Borrower or any Guarantor on the Effective Date pursuant to Section 5.1 hereof,
if any, and executed and delivered after the Effective Date by the Borrower or
any Guarantor pursuant to Section 7.13 hereof or otherwise, and “Mortgage” shall
mean any such document, as such documents may be amended, restated or otherwise
modified from time to time.
“Multiemployer Plan” shall mean a Pension Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean the aggregate cash payments received by the
Borrower or any Guarantor from any Asset Sale or the issuance of Subordinated
Debt, as the case may be, net of the ordinary and customary direct costs
incurred in connection with such sale or issuance, as the case may be, such as
legal, accounting and investment banking fees, sales commissions, and other
third party charges, and net of property taxes, transfer taxes and any other
taxes paid or payable by such Credit Party in respect of any sale or issuance.
“New Lender Addendum” shall mean an addendum substantially in the form of
Exhibit N attached hereto, to be executed and delivered by each Lender becoming
a part to this Agreement pursuant to Section 2.12 hereof.
“Non-Defaulting Lender” shall mean any Lender that is not, as of the date of
relevance, a Defaulting Lender.
“Non-U.S. Lender” is defined in Section 13.12 hereof.

16    
Detroit_3013288_18

--------------------------------------------------------------------------------




“Notes” shall mean the Revolving Credit Notes, the Swing Line Note and the Term
Loan Notes.
“Off Balance Sheet Liability(ies)” of a Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivables sold by such Person, (ii) any liability under any sale and leaseback
transaction which is not a Capitalized Lease, (iii) any liability under any
so-called “synthetic lease” transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of Debt or any of the liabilities set forth in subsections (i)-(iii)
of this definition, but which does not constitute a liability on the balance
sheets of such Person.
“Other Domestic Financial Institution” shall mean a financial institution (other
than a Lender) incorporated or organized under the laws of the United States of
America, or any state thereof and satisfying the requirements of clause (c) of
the definition of Permitted Investments.
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
“Pension Plan” shall mean any plan established and maintained by a Credit Party,
or contributed to by a Credit Party, which is qualified under Section 401(a) of
the Internal Revenue Code and subject to the minimum funding standards of
Section 412 of the Internal Revenue Code.
“Percentage” shall mean, as applicable, the Revolving Credit Percentage, the
Term Loan Percentage or the Weighted Percentage.
“Permitted Acquisition” shall mean any acquisition by the Borrower or any
Guarantor of all or substantially all of the assets of another Person, or of a
division or line of business of another Person, or any Equity Interests of
another Person (including the formation of any Subsidiary in connection with
such Permitted Acquisition and the capitalization of such Subsidiary whether by
capital contribution or intercompany loan) which satisfies and/or is conducted
in accordance with the following requirements:
(a)    Such acquisition is of a business or Person engaged in a line of business
which is compatible with, or complementary to, the business of the Borrower or
such Guarantor;
(b)    If such acquisition is structured as an acquisition of the Equity
Interests of any Person, then the Person so acquired shall (X) become a
wholly-owned direct Subsidiary of the Borrower or of a Guarantor and the
Borrower or the applicable Guarantor shall cause such acquired Person to comply
with Section 7.13 hereof or (Y) provided that the Credit Parties continue to
comply with Section 7.4(a) hereof, be merged with and into the Borrower or such
Guarantor (and, in the case of the Borrower, with the Borrower being the
surviving entity);
(c)    If such acquisition is structured as the acquisition of assets, such
assets shall be acquired directly by the Borrower or a Guarantor (subject to
compliance with Section 7.4(a) hereof);
(d)    For any acquisition with a purchase price in excess of Five Million
Dollars ($5,000,000) (determined on the basis set forth in clause (g) of this
definition), the Borrower shall have delivered to the Agent not less than ten
(10) (or such shorter period of time agreed to by the Agent) nor more than
ninety (90) days prior to the date of such acquisition, notice of such
acquisition together with Pro Forma Projected Financial Information, copies of
all material documents relating to such acquisition (including the acquisition
agreement and any related document), and historical financial information
(including income statements, balance sheets and cash flows) covering at least
three (3) complete Fiscal Years of the acquisition target, if available, prior
to the effective date of the acquisition or the entire credit history of the
acquisition target, whichever period is shorter, in each case in form and
substance reasonably satisfactory to the Agent;
(e)    Both immediately before and after the consummation of such acquisition
and after giving effect to the Pro Forma Projected Financial Information, no
Default or Event of Default shall have occurred and be continuing;

17    
Detroit_3013288_18

--------------------------------------------------------------------------------






(f)    The board of directors (or other Person(s) exercising similar functions)
of the seller of the assets or issuer of the Equity Interests being acquired
shall not have disapproved such transaction or recommended that such transaction
be disapproved;
(g)    The purchase price of such proposed new acquisition, computed on the
basis of total acquisition consideration paid or incurred, or required to be
paid or incurred, with respect thereto, including the amount of Debt (such Debt
being otherwise permitted under this Agreement) assumed or to which such assets,
businesses or business or Equity Interests, or any Person so acquired is subject
and including any portion of the purchase price allocated to any non-compete
agreements, when added to the purchase price for each other acquisition
consummated hereunder as a Permitted Acquisition during the term of this
Agreement (not including acquisitions specifically consented to which fall
outside the terms of this definition), does not exceed Twenty Million Dollars
($20,000,000); and
(h)    The amount of Debt assumed or incurred in connection with such proposed
new acquisition must otherwise be permitted pursuant to Section 8.1.
“Permitted Investments” shall mean with respect to any Person:
(a)    Governmental Obligations;
(b)    Obligations of a state or commonwealth of the United States or the
obligations of the District of Columbia or any possession of the United States,
or any political subdivision of any of the foregoing, which are described in
Section 103(a) of the Internal Revenue Code and are graded in any of the highest
three (3) major grades as determined by at least one Rating Agency; or secured,
as to payments of principal and interest, by a letter of credit provided by a
financial institution or insurance provided by a bond insurance company which in
each case is itself or its debt is rated in one of the highest three (3) major
grades as determined by at least one Rating Agency;
(c)    Banker’s acceptances, commercial accounts, demand deposit accounts,
certificates of deposit, other time deposits or depository receipts issued by or
maintained with any Lender or any Affiliate thereof, or any bank, trust company,
savings and loan association, savings bank or other financial institution whose
deposits are insured by the Federal Deposit Insurance Corporation and whose
reported capital and surplus equal at least $250,000,000, provided that such
minimum capital and surplus requirement shall not apply to demand deposit
accounts maintained by any Credit Party in the ordinary course of business;
(d)    Commercial paper rated at the time of purchase within the two highest
classifications established by not less than two Rating Agencies, and which
matures within 270 days after the date of issue;
(e)    Secured repurchase agreements against obligations itemized in paragraph
(a) above, and executed by a bank or trust company or by members of the
association of primary dealers or other recognized dealers in United States
government securities, the market value of which must be maintained at levels at
least equal to the amounts advanced;
(f)    Any fund or other pooling arrangement which exclusively purchases and
holds the investments itemized in (a) through (e) above; and
(g)    Other Investments permitted by the Borrower’s board-approved cash
management investment policy as in effect on the Effective Date, with any
changes approved by the Agent in its reasonable discretion.
“Permitted Liens” shall mean with respect to any Person:

18    
Detroit_3013288_18

--------------------------------------------------------------------------------




(a)    Liens for (i) taxes or governmental assessments or charges or (ii)
customs duties in connection with the importation of goods to the extent such
Liens attach to the imported goods that are the subject of the duties, in each
case (x) to the extent not yet due, (y) as to which the period of grace, if any,
related thereto has not expired or (z) which are being contested in good faith
by appropriate proceedings, provided that in the case of any such contest, any
proceedings for the enforcement of such liens have been suspended and adequate
reserves with respect thereto are maintained on the books of such Person in
conformity with GAAP;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
processor’s, landlord’s liens or other like liens arising in the ordinary course
of business which secure obligations that are not overdue for a period of more
than 30 days or which are being contested in good faith by appropriate
proceedings, provided that in the case of any such contest, (x) any proceedings
commenced for the enforcement of such Liens have been suspended and (y)
appropriate reserves with respect thereto are maintained on the books of such
Person in conformity with GAAP;
(c)    (i) Liens incurred in the ordinary course of business to secure the
performance of statutory obligations arising in connection with progress
payments or advance payments due under contracts with the United States
government or any agency thereof entered into in the ordinary course of business
and (ii) Liens incurred or deposits made in the ordinary course of business to
secure the performance of statutory obligations (not otherwise permitted under
subsection (g) of this definition), bids, leases, fee and expense arrangements
with trustees and fiscal agents, trade contracts, surety and appeal bonds,
performance bonds and other similar obligations (exclusive of obligations
incurred in connection with the borrowing of money, any lease-purchase
arrangements or the payment of the deferred purchase price of property),
provided, that in each case full provision for the payment of all such
obligations has been made on the books of such Person as may be required by
GAAP;
(d)    any attachment or judgment lien that remains unpaid, unvacated, unbonded
or unstayed by appeal or otherwise for a period ending on the earlier of (i)
thirty (30) consecutive days from the date of its attachment or entry (as
applicable) or (ii) the commencement of enforcement steps with respect thereto,
other than the filing of notice thereof in the public record;
(e)    minor survey exceptions or minor encumbrances, easements or reservations,
or rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, or any interest
of any lessor or sublessor under any lease permitted hereunder which, in each
case, does not materially interfere with the business of such Person;
(f)    Liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits and similar statutory
obligations (excluding Liens arising under ERISA), provided that no enforcement
proceedings in respect of such Liens are pending and provisions have been made
for the payment of such liens on the books of such Person as may be required by
GAAP;
(g)    Statutory and common law rights of set-off and other similar rights;
(h)    Non-exclusive licenses or sublicenses, leases or subleases, of property
and exclusive licenses of property that are limited to geographic location,
fields of use, duration in time or customized products for specific customers;
(i)    Liens in favor of other financial institutions arising in connection with
deposit or investment accounts held at such financial institutions to secure
standard fees for services charged by, but not financing made available by such
financial institutions, provided that, to the extent that the Agent has a Lien
on such accounts, the Agent has a perfected security interest in such accounts
and an Account Control Agreement, in form and substance reasonably satisfactory
to the Agent, is in place in connection with any such account;
(j)    continuations of Liens that are permitted under subsections (a)-(i)
hereof, provided such continuations do not violate the specific time periods set
forth in subsections (b) and (d) and

19    
Detroit_3013288_18

--------------------------------------------------------------------------------




provided further that such Liens do not extend to any additional property or
assets of any Credit Party or secure any additional obligations of any Credit
Party.
Regardless of the language set forth in this definition, no Lien over Equity
Interests that constitute Collateral of any Credit Party (except for those Liens
for the benefit of the Agent and the Lenders and except for Liens permitted by
clause (e) of Section 8.2) shall be deemed a “Permitted Lien” under the terms of
this Agreement.
“Person” shall mean a natural person, corporation, limited liability company,
partnership, limited liability partnership, trust, incorporated or
unincorporated organization, joint venture, joint stock company, firm or
association or a government or any agency or political subdivision thereof or
other entity of any kind.
“Pledge Agreement(s)” shall mean any pledge agreement executed and delivered by
the Borrower or any Guarantor on the Effective Date pursuant to Section 5.1
hereof, if any, and executed and delivered from time to time after the Effective
Date by the Borrower or any Guarantor pursuant to Section 7.13 hereof or
otherwise, and any agreements, instruments or documents related thereto, in each
case in form and substance satisfactory to the Agent amended, restated or
otherwise modified from time to time.
“Prime Rate” shall mean the per annum rate of interest announced by the Agent,
at its main office from time to time as its “prime rate” (it being acknowledged
that such announced rate may not necessarily be the lowest rate charged by the
Agent to any of its customers), which Prime Rate shall change simultaneously
with any change in such announced rate.
“Pro Forma Balance Sheet” shall mean the pro forma consolidated balance sheet of
the Borrower which has been certified by a Responsible Officer of the Borrower
that it fairly presents in all material respects the pro forma adjustments
reflecting the transactions (including payment of all fees and expenses in
connection therewith) contemplated by this Agreement and the other Loan
Documents.
“Pro Forma Projected Financial Information” shall mean, as to any proposed
acquisition, a statement executed by the Borrower (supported by reasonable
detail) setting forth the total consideration to be paid or incurred in
connection with the proposed acquisition, and pro forma combined projected
financial information for the Credit Parties and the acquisition target (if
applicable), consisting of projected balance sheets as of the proposed effective
date of the acquisition and as of the end of at least the next succeeding three
(3) Fiscal Years following the acquisition and projected statements of income
and cash flows for each of those years, including sufficient detail to permit
calculation of the financial covenants described in Section 7.9 hereof, as
projected as of the effective date of the acquisition and as of the ends of
those Fiscal Years and accompanied by (i) a statement setting forth a
calculation of the ratio so described, (ii) a statement in reasonable detail
specifying all material assumptions underlying the projections and (iii) such
other information as the Agent or the Lenders shall reasonably request.
“Purchasing Lender” shall have the meaning set forth in Section 13.11.
“Quoted Rate” shall mean the rate of interest per annum offered by the Swing
Line Lender in its sole discretion with respect to a Swing Line Advance and
accepted by the Borrower.
“Quoted Rate Advance” shall mean any Swing Line Advance which bears interest at
the Quoted Rate.
“Rating Agency” shall mean Moody’s Investor Services, Inc., Standard and Poor’s
Ratings Services, their respective successors or any other nationally recognized
statistical rating organization which is acceptable to the Agent.
“Reinvest” or “Reinvestment” shall mean, with respect to any Net Cash Proceeds
or Insurance Proceeds received by any Person, the application of such monies to
(i) repair, improve or replace any tangible personal (excluding Inventory) or
real property of the Credit Parties or any intellectual property reasonably
necessary in order to use or benefit from any property or (ii) acquire any such
property (excluding Inventory) to be used in the business of such Person.

20    
Detroit_3013288_18

--------------------------------------------------------------------------------




“Reinvestment Certificate” is defined in Section 4.8(a) hereof.
“Reinvestment Period” shall mean a 180-day period during which Reinvestment must
be completed under Section 4.8(a) and (c) of this Agreement.
“Register” is defined in Section 13.7(g) hereof.
“Reimbursement Obligation(s)” shall mean the aggregate amount of all
unreimbursed drawings under all Letters of Credit (excluding for the avoidance
of doubt, reimbursement obligations that are deemed satisfied pursuant to a
deemed disbursement under Section 3.6(c)).
“Request for Advance” shall mean a Request for Revolving Credit Advance or a
Request for Swing Line Advance, as the context may indicate or otherwise
require.
“Request for Revolving Credit Advance” shall mean a request for a Revolving
Credit Advance issued by the Borrower under Section 2.3 of this Agreement in the
form attached hereto as Exhibit A.
“Request for Swing Line Advance” shall mean a request for a Swing Line Advance
issued by the Borrower under Section 2.5(c) of this Agreement in the form
attached hereto as Exhibit D.
“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and bylaws, the partnership agreement or other organizational or
governing documents of such Person and any law, treaty, rule or regulation or
determination of an arbitration or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Responsible Officer” shall mean, with respect to any Person, the chief
executive officer, chief financial officer, chief operating officer, treasurer,
president or controller of such Person, or with respect to compliance with
financial covenants, the chief financial officer or the treasurer of such
Person, or any other officer of such Person having substantially the same
authority and responsibility.
“Revolving Credit” shall mean the revolving credit loans to be advanced to the
Borrower by the applicable Revolving Credit Lenders pursuant to Article 2
hereof, in an aggregate amount (subject to the terms hereof), not to exceed, at
any one time outstanding, the Revolving Credit Aggregate Commitment.
“Revolving Credit Advance” shall mean a borrowing requested by the Borrower and
made by the Revolving Credit Lenders under Section 2.1 of this Agreement,
including without limitation any readvance, refunding or conversion of such
borrowing pursuant to Section 2.3 hereof and any deemed disbursement of an
Advance in respect of a Letter of Credit under Section 3.6(c) hereof, and may
include, subject to the terms hereof, Eurodollar-based Advances and Base Rate
Advances.
“Revolving Credit Aggregate Commitment” shall mean Eighty Million Dollars
($80,000,000), subject to increases pursuant to Section 2.12 hereof by an amount
not to exceed the Revolving Credit Optional Increase Amount and subject to
reduction or termination under Section 2.10 or 9.2 hereof.
“Revolving Credit Commitment Amount” shall mean with respect to any Revolving
Credit Lender, (i) if the Revolving Credit Aggregate Commitment has not been
terminated, the amount specified opposite such Revolving Credit Lender’s name in
the column entitled “Revolving Credit Commitment Amount” on Schedule 1.2, as
adjusted from time to time in accordance with the terms hereof; and (ii) if the
Revolving Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), the amount equal to its Percentage of the aggregate
principal amount outstanding under the Revolving Credit (including the
outstanding Letter of Credit Obligations and any outstanding Swing Line
Advances).
“Revolving Credit Facility Fee” shall mean the fee payable to the Agent for
distribution to the Revolving Credit Lenders in accordance with Section 2.11
hereof.

21    
Detroit_3013288_18

--------------------------------------------------------------------------------




“Revolving Credit Lenders” shall mean the financial institutions from time to
time parties hereto as lenders of the Revolving Credit.
“Revolving Credit Maturity Date” shall mean the earlier to occur of (i) December
20, 2016, and (ii) the date on which the Revolving Credit Aggregate Commitment
shall terminate in accordance with the provisions of this Agreement.
“Revolving Credit Notes” shall mean the revolving credit notes described in
Section 2.2 hereof, made by the Borrower to each of the Revolving Credit Lenders
in the form attached hereto as Exhibit B, as such notes may be amended or
supplemented from time to time, and any other notes issued in substitution,
replacement or renewal thereof from time to time.
“Revolving Credit Optional Increase Amount” shall mean an amount equal to Twenty
Five Million Dollars ($25,000,000).
“Revolving Credit Percentage” shall mean, with respect to any Revolving Credit
Lender, the percentage specified opposite such Revolving Credit Lender’s name in
the column entitled “Revolving Credit Percentage” on Schedule 1.2, as adjusted
from time to time in accordance with the terms hereof.
“SEC” shall mean the U.S. Securities and Exchange Commission.
“Security Agreement” shall mean, collectively, the security agreement(s)
executed and delivered by the Borrower and the Guarantors on the Effective Date
pursuant to Section 5.1 hereof, and any such agreements executed and delivered
after the Effective Date (whether by execution of a joinder agreement to any
existing security agreement or otherwise) pursuant to Section 7.13 hereof or
otherwise, in the form of the Security Agreement attached hereto as Exhibit F,
as amended, restated or otherwise modified from time to time.
“Subordinated Debt” shall mean any Funded Debt of any Credit Party and other
obligations under the Subordinated Debt Documents and any other Funded Debt of
any Credit Party which, in each case, has been subordinated in right of payment,
lien status and priority to the Indebtedness, all on terms and conditions
satisfactory to the Agent.
“Subordinated Debt Documents” shall mean and include any documents evidencing
any Subordinated Debt, in each case, as the same may be amended, modified,
supplemented or otherwise modified from time to time in compliance with the
terms of this Agreement.
“Subordination Agreements” shall mean, collectively, any subordination and
intercreditor agreements entered into by any Person from time to time in favor
of the Agent in connection with any Subordinated Debt, the terms of which are
acceptable to the Agent, in each case as the same may be amended, restated or
otherwise modified from time to time, and “Subordination Agreement” shall mean
any one of them.
“Subsidiary(ies)” shall mean any other corporation, association, joint stock
company, business trust, limited liability company, partnership or any other
business entity of which more than fifty percent (50%) of the outstanding voting
stock, share capital, membership, partnership or other interests, as the case
may be, is owned either directly or indirectly by any Person or one or more of
its Subsidiaries, or the management of which is otherwise controlled, directly,
or indirectly through one or more intermediaries, or both, by any Person and/or
its Subsidiaries. Unless otherwise specified to the contrary herein or the
context otherwise requires, Subsidiary(ies) shall refer to the Subsidiary(ies)
of the Borrower.
“Sweep Agreement” shall mean any agreement relating to the “Sweep to Loan”
automated system of the Agent or any other cash management arrangement which the
Borrower and the Agent have executed for the purposes of effecting the borrowing
and repayment of Swing Line Advances.

22    
Detroit_3013288_18

--------------------------------------------------------------------------------




“Swing Line” shall mean the revolving credit loans to be advanced to the
Borrower by the Swing Line Lender pursuant to Section 2.5 hereof, in an
aggregate amount (subject to the terms hereof), not to exceed, at any one time
outstanding, the Swing Line Maximum Amount.
“Swing Line Advance” shall mean a borrowing requested by the Borrower and made
by Swing Line Lender pursuant to Section 2.5 hereof and may include, subject to
the terms hereof, Quoted Rate-Advances and Base Rate Advances.
“Swing Line Lender” shall mean Comerica Bank in its capacity as lender of the
Swing Line under Section 2.5 of this Agreement, or its successor as subsequently
designated hereunder.
“Swing Line Maximum Amount” shall mean One Million Five Hundred Thousand Dollars
($1,500,000).
“Swing Line Note” shall mean the swing line note which may be issued by the
Borrower to Swing Line Lender pursuant to Section 2.5(b)(ii) hereof in the form
attached hereto as Exhibit C, as such note may be amended or supplemented from
time to time, and any note or notes issued in substitution, replacement or
renewal thereof from time to time.
“Swing Line Participation Certificate” shall mean the Swing Line Participation
Certificate delivered by the Agent to each Revolving Credit Lender pursuant to
Section 2.5(e)(ii) hereof in the form attached hereto as Exhibit M.
“Term Loan” shall mean the term loan to be made to the Borrower by the Term Loan
Lenders pursuant to Section 4.1 hereof, in the aggregate principal amount of
Twenty Million Dollars ($20,000,000).
“Term Loan Advance” shall mean a borrowing requested by the Borrower and made by
the Term Loan Lenders pursuant to Section 4.1 hereof, including without
limitation any refunding or conversion of such borrowing pursuant to Section 4.4
hereof, and may include, subject to the terms hereof, Eurodollar-based Advances
and Base Rate Advances.
“Term Loan Amount” shall mean with respect to any Term Loan Lender, the amount
equal to its Term Loan Percentage of the aggregate principal amount outstanding
under the Term Loan.
“Term Loan Lenders” shall mean the financial institutions from time to time
parties hereto as lenders of Term Loan.
“Term Loan Maturity Date” shall mean December 20, 2018.
“Term Loan Notes” shall mean the term notes described in Section 4.2(e) hereof,
made by the Borrower to each of the Term Loan Lenders in the form attached
hereto as Exhibit K, as such notes may be amended or supplemented from time to
time, and any other notes issued in substitution, replacement or renewal thereof
from time to time.
“Term Loan Percentage” shall mean with respect to any Term Loan Lender, the
percentage specified opposite such Term Loan Lender’s name in the column
entitled “Term Loan Percentage” on Schedule 1.2, as adjusted from time to time
in accordance with the terms hereof.
“Term Loan Rate Request” shall mean a request for the refunding or conversion of
any Advance of the Term Loan submitted by Borrower under Section 4.4 of this
Agreement in the form attached hereto as Exhibit L.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable state; provided that, unless specified otherwise or the
context otherwise requires, such terms shall refer to the Uniform Commercial
Code as in effect in the State of California.
“Unused Revolving Credit Availability” shall mean, on any date of determination,
the amount equal to the lesser of (i) the Revolving Credit Aggregate Commitment
or (ii) the then applicable Borrowing Base, minus (x) the

23    
Detroit_3013288_18

--------------------------------------------------------------------------------




aggregate outstanding principal amount of all Advances (including Swing Line
Advances) and (y) the Letter of Credit Obligations.
“U.S. Lender” is defined in Section 13.12 hereof.
“USA Patriot Act” is defined in Section 6.7.
“Weighted Percentage” shall mean with respect to any Lender, its weighted
percentage calculated by dividing (i) the sum of (x) its Revolving Credit
Commitment Amount plus (y) its Term Loan Amount, by (ii) the sum of (x) the
Revolving Credit Aggregate Commitment (or, if the Revolving Credit Aggregate
Commitment has been terminated (whether by maturity, acceleration or otherwise),
the aggregate principal amount outstanding under the Revolving Credit, including
any outstanding Letter of Credit Obligations and outstanding Swing Line
Advances), plus (y) the aggregate principal amount of Indebtedness outstanding
under the Term Loan. Schedule 1.2 reflects each Lender’s Weighted Percentage and
may be revised by the Agent from time to time to reflect changes in the Weighted
Percentages of the Lenders.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
2.
REVOLVING CREDIT.

2.1    Commitment. Subject to the terms and conditions of this Agreement
(including without limitation Section 2.3 hereof), each Revolving Credit Lender
severally and for itself alone agrees to make Advances of the Revolving Credit
in Dollars to the Borrower from time to time on any Business Day during the
period from the Effective Date hereof until (but excluding) the Revolving Credit
Maturity Date in an aggregate amount, not to exceed at any one time outstanding
such Lender’s Revolving Credit Percentage of the Revolving Credit Aggregate
Commitment. Subject to the terms and conditions set forth herein, advances,
repayments and readvances may be made under the Revolving Credit.
2.2    Accrual of Interest and Maturity; Evidence of Indebtedness.
(a)    The Borrower hereby unconditionally promises to pay to the Agent for the
account of each Revolving Credit Lender the then unpaid principal amount of each
Revolving Credit Advance (plus all accrued and unpaid interest) of such
Revolving Credit Lender to the Borrower on the Revolving Credit Maturity Date
and on such other dates and in such other amounts as may be required from time
to time pursuant to this Agreement. Subject to the terms and conditions hereof,
each Revolving Credit Advance shall, from time to time from and after the date
of such Advance (until paid), bear interest at its Applicable Interest Rate.
(b)    Each Revolving Credit Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Borrower to the
appropriate lending office of such Revolving Credit Lender resulting from each
Revolving Credit Advance made by such lending office of such Revolving Credit
Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Revolving Credit Lender from time to time under
this Agreement.
(c)    The Agent shall maintain the Register pursuant to Section 13.7(g), and a
subaccount therein for each Revolving Credit Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Revolving
Credit Advance made hereunder, the type thereof and each Eurodollar-Interest
Period applicable to any Eurodollar-based Advance, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Revolving Credit Lender hereunder in respect of the Revolving
Credit Advances and (iii) both the amount of any sum received by the Agent
hereunder from the Borrower in respect of the Revolving Credit Advances and each
Revolving Credit Lender’s share thereof.
(d)    The entries made in the Register maintained pursuant to paragraph (c) of
this Section 2.2 shall, absent manifest error, to the extent permitted by
applicable law, be prima facie evidence

24    
Detroit_3013288_18

--------------------------------------------------------------------------------




of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Revolving Credit Lender or
the Agent to maintain the Register or any account, as applicable, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
the Revolving Credit Advances (and all other amounts owing with respect thereto)
made to the Borrower by the Revolving Credit Lenders in accordance with the
terms of this Agreement.
(e)    The Borrower agrees that, upon written request to the Agent by any
Revolving Credit Lender, the Borrower will execute and deliver, to such
Revolving Credit Lender, at the Borrower’s own expense, a Revolving Credit Note
evidencing the outstanding Revolving Credit Advances owing to such Revolving
Credit Lender.
2.3    Requests for and Refundings and Conversions of Advances. The Borrower may
request an Advance of the Revolving Credit, a refund of any Revolving Credit
Advance in the same type of Advance or to convert any Revolving Credit Advance
to any other type of Revolving Credit Advance only by delivery to the Agent of a
Request for Revolving Credit Advance executed by an Authorized Signer for the
Borrower, subject to the following:
(a)    each such Request for Revolving Credit Advance shall set forth the
information required on the Request for Revolving Credit Advance, including
without limitation:
(ii)    the proposed date of such Revolving Credit Advance (or the refunding or
conversion of an outstanding Revolving Credit Advance), which must be a Business
Day;
(iii)    whether such Advance is a new Revolving Credit Advance or a refunding
or conversion of an outstanding Revolving Credit Advance; and
(iv)    whether such Revolving Credit Advance is to be a Base Rate Advance or a
Eurodollar-based Advance, and, except in the case of a Base Rate Advance, the
first Eurodollar-Interest Period applicable thereto, provided, however, that the
initial Revolving Credit Advance made under this Agreement shall be a Base Rate
Advance, which may then be converted into a Eurodollar-based Advance in
compliance with this Agreement.
(a)    each such Request for Revolving Credit Advance shall be delivered to the
Agent by 12:00 p.m. (Detroit time) three (3) Business Days prior to the proposed
date of the Revolving Credit Advance, except in the case of a Base Rate Advance,
for which the Request for Revolving Credit Advance must be delivered by 12:00
p.m. (Detroit time) on the proposed date for such Revolving Credit Advance;
(b)    on the proposed date of such Revolving Credit Advance, the sum of (x) the
aggregate principal amount of all Revolving Credit Advances and Swing Line
Advances outstanding on such date (including, without duplication the Advances
that are deemed to be disbursed by the Agent under Section 3.6(c) hereof in
respect of the Borrower’s Reimbursement Obligations hereunder), plus (y) the
Letter of Credit Obligations as of such date, in each case after giving effect
to all outstanding requests for Revolving Credit Advances and Swing Line
Advances and for the issuance of any Letters of Credit, shall not exceed the
lesser of (i) the Revolving Credit Aggregate Commitment and (ii) the then
applicable Borrowing Base;
(c)    in the case of a Base Rate Advance, the principal amount of the initial
funding of such Advance, as opposed to any refunding or conversion thereof,
shall be at least Two Hundred Fifty Thousand Dollars ($250,000) or the remainder
available under the Revolving Credit Aggregate Commitment if less than Two
Hundred Fifty Thousand Dollars ($250,000);
(d)    in the case of a Eurodollar-based Advance, the principal amount of such
Advance, plus the amount of any other outstanding Revolving Credit Advance to be
then combined therewith having the same Eurodollar-Interest Period, if any,
shall be at least Three Hundred Fifty Thousand Dollars ($350,000) (or a larger
integral multiple of One Hundred Thousand Dollars ($100,000)) or the remainder
available under the Revolving Credit Aggregate Commitment if less than Three
Hundred Fifty Thousand Dollars ($350,000) and at any one time there shall not be
in effect more than five (5) different Eurodollar-Interest Periods;

25    
Detroit_3013288_18

--------------------------------------------------------------------------------




(e)    a Request for Revolving Credit Advance, once delivered to the Agent,
shall not be revocable by the Borrower and shall constitute a certification by
the Borrower as of the date thereof that (provided that the certifications below
in clause (i) and clause (iii) shall not be applicable with respect to any
conversion of any Advances pursuant to Section 2.3, 2.4 or 4.4 hereof and any
Advance deemed to have been made in respect of a Letter of Credit under Section
3.6(c) hereof):
(ii)    all conditions to the making of Revolving Credit Advances set forth in
this Agreement have been satisfied (including, without limitation, the delivery
of the Borrowing Base Certificate as required in accordance with Section 7.2(b)
hereof or as otherwise delivered to the Agent on or prior to the Effective
Date), and shall remain satisfied to the date of such Revolving Credit Advance
(both before and immediately after giving effect to such Revolving Credit
Advance);
(iii)    there is no Default or Event of Default in existence, and none will
exist upon the making of such Revolving Credit Advance (both before and
immediately after giving effect to such Revolving Credit Advance); and
(iv)    the representations and warranties of the Credit Parties contained in
this Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of the date
of the making of such Revolving Credit Advance (both before and immediately
after giving effect to such Revolving Credit Advance), other than any
representation or warranty that expressly speaks only as of a different date;
The Agent, acting on behalf of the Revolving Credit Lenders, may also, at its
option, lend under this Section 2.3 upon the telephone or email request of an
Authorized Signer of the Borrower to make such requests and, in the event the
Agent, acting on behalf of the Revolving Credit Lenders, makes any such Advance
upon a telephone or email request, an Authorized Signer shall fax or deliver by
electronic file to the Agent, on the same day as such telephone or email
request, an executed Request for Revolving Credit Advance. The Borrower hereby
authorizes the Agent to disburse Advances under this Section 2.3 pursuant to the
telephone or email instructions of any person purporting to be an Authorized
Signer. Notwithstanding the foregoing, the Borrower acknowledges that the
Borrower shall bear all risk of loss resulting from disbursements made upon any
telephone or email request. Each telephone or email request for an Advance from
an Authorized Signer for the Borrower shall constitute a certification of the
matters set forth in the Request for Revolving Credit Advance form as of the
date of such requested Advance.
2.4    Disbursement of Advances.
(a)    Upon receiving any Request for Revolving Credit Advance from the Borrower
under Section 2.3 hereof, the Agent shall promptly notify each Revolving Credit
Lender by wire, telex or telephone (confirmed by wire, telecopy or telex) of the
amount of such Advance being requested and the date such Revolving Credit
Advance is to be made by each Revolving Credit Lender in an amount equal to its
Revolving Credit Percentage of such Advance. Unless such Revolving Credit
Lender’s commitment to make Revolving Credit Advances hereunder shall have been
suspended or terminated in accordance with this Agreement, each such Revolving
Credit Lender shall make available the amount of its Revolving Credit Percentage
of each Revolving Credit Advance in immediately available funds to the Agent, as
follows:
(ii)    for Base Rate Advances, at the office of the Agent located at 411 West
Lafayette, 7th Floor, MC 3289, Detroit, Michigan 48226, not later than 1:00 p.m.
(Detroit time) on the date of such Advance; and
(iii)    for Eurodollar-based Advances, at the Agent’s Correspondent for the
account of the Eurodollar Lending Office of the Agent, not later than 12:00 p.m.
(the time of the Agent’s Correspondent) on the date of such Advance.
(a)    Subject to submission of an executed Request for Revolving Credit Advance
by the Borrower without exceptions noted in the compliance certification
therein, the Agent shall make

26    
Detroit_3013288_18

--------------------------------------------------------------------------------




available to the Borrower the aggregate of the amounts so received by it from
the Revolving Credit Lenders in like funds and currencies:
(ii)    for Base Rate Advances, not later than 4:00 p.m. (Detroit time) on the
date of such Revolving Credit Advance, by credit to an account of the Borrower
maintained with the Agent or to such other account or third party as the
Borrower may reasonably direct in writing, provided such direction is timely
given; and
(iii)    for Eurodollar-based Advances, not later than 4:00 p.m. (the time of
the Agent’s Correspondent) on the date of such Revolving Credit Advance, by
credit to an account of the Borrower maintained with the Agent’s Correspondent
or to such other account or third party as the Borrower may direct, provided
such direction is timely given.
(a)    The Agent shall deliver the documents and papers received by it for the
account of each Revolving Credit Lender to such Revolving Credit Lender. Unless
the Agent shall have been notified by any Revolving Credit Lender prior to the
date of any proposed Revolving Credit Advance that such Revolving Credit Lender
does not intend to make available to the Agent such Revolving Credit Lender’s
Percentage of such Advance, the Agent may assume that such Revolving Credit
Lender has made such amount available to the Agent on such date, as aforesaid.
The Agent may, but shall not be obligated to, make available to the Borrower the
amount of such payment in reliance on such assumption. If such amount is not in
fact made available to the Agent by such Revolving Credit Lender, as aforesaid,
the Agent shall be entitled to recover such amount on demand from such Revolving
Credit Lender. If such Revolving Credit Lender does not pay such amount
forthwith upon the Agent’s demand therefor and the Agent has in fact made a
corresponding amount available to the Borrower, the Agent shall promptly notify
the Borrower and the Borrower shall pay such amount to the Agent, if such notice
is delivered to the Borrower prior to 1:00 p.m. (Detroit time) on a Business
Day, on the day such notice is received, and otherwise on the next Business Day,
and such amount paid by the Borrower shall be applied as a prepayment of the
Revolving Credit (without any corresponding reduction in the Revolving Credit
Aggregate Commitment), reimbursing the Agent for having funded said amounts on
behalf of such Revolving Credit Lender. The Borrower shall retain its claim
against such Revolving Credit Lender with respect to the amounts repaid by it to
the Agent and, if such Revolving Credit Lender subsequently makes such amounts
available to the Agent, the Agent shall promptly make such amounts available to
the Borrower as a Revolving Credit Advance. The Agent shall also be entitled to
recover from such Revolving Credit Lender or the Borrower, as the case may be,
but without duplication, interest on such amount in respect of each day from the
date such amount was made available by the Agent to the Borrower, to the date
such amount is recovered by the Agent, at a rate per annum equal to:
(ii)    in the case of such Revolving Credit Lender, for the first two (2)
Business Days such amount remains unpaid, the Federal Funds Effective Rate, and
thereafter, at the rate of interest then applicable to such Revolving Credit
Advances; and
(iii)    in the case of the Borrower, the rate of interest then applicable to
such Advance of the Revolving Credit.
Until such Revolving Credit Lender has paid the Agent such amount, such
Revolving Credit Lender shall have no interest in or rights with respect to such
Advance for any purpose whatsoever. The obligation of any Revolving Credit
Lender to make any Revolving Credit Advance hereunder shall not be affected by
the failure of any other Revolving Credit Lender to make any Advance hereunder,
and no Revolving Credit Lender shall have any liability to the Borrower or any
of its Subsidiaries, the Agent, any other Revolving Credit Lender, or any other
party for another Revolving Credit Lender’s failure to make any loan or Advance
hereunder.
2.5    Swing Line. 1.%2.%3. Swing Line Advances. The Swing Line Lender may, on
the terms and subject to the conditions hereinafter set forth (including without
limitation Section 2.5(c) hereof), but shall not be required to, make one or
more Advances (each such advance being a “Swing Line Advance”) to the Borrower
from time to time on any Business Day during the period from the Effective Date
hereof until (but excluding) the Revolving Credit Maturity Date in an aggregate
amount not to exceed at any one time outstanding the Swing Line Maximum Amount.
Subject to the terms set forth herein, advances, repayments and readvances may
be made under the Swing Line.

27    
Detroit_3013288_18

--------------------------------------------------------------------------------




(a)    Accrual of Interest and Maturity; Evidence of Indebtedness.
(ii)    Swing Line Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to Swing Line
Lender resulting from each Swing Line Advance from time to time, including the
amount and date of each Swing Line Advance, its Applicable Interest Rate, its
Interest Period, if any, and the amount and date of any repayment made on any
Swing Line Advance from time to time. The entries made in such account or
accounts of Swing Line Lender shall be prima facie evidence, absent manifest
error, of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of Swing Line Lender to maintain
such account, as applicable, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay the Swing Line Advances (and all
other amounts owing with respect thereto) in accordance with the terms of this
Agreement.
(iii)    The Borrower agrees that, upon the written request of Swing Line
Lender, the Borrower will execute and deliver to Swing Line Lender a Swing Line
Note.
(iv)    The Borrower unconditionally promises to pay to the Swing Line Lender
the then unpaid principal amount of such Swing Line Advance (plus all accrued
and unpaid interest) on the Revolving Credit Maturity Date and on such other
dates and in such other amounts as may be required from time to time pursuant to
this Agreement. Subject to the terms and conditions hereof, each Swing Line
Advance shall, from time to time after the date of such Advance (until paid),
bear interest at its Applicable Interest Rate.
(a)    Requests for Swing Line Advances. The Borrower may request a Swing Line
Advance by the delivery to Swing Line Lender of a Request for Swing Line Advance
executed by an Authorized Signer for the Borrower, subject to the following:
(v)    each such Request for Swing Line Advance shall set forth the information
required on the Request for Advance, including without limitation, (A) the
proposed date of such Swing Line Advance, which must be a Business Day, (B)
whether such Swing Line Advance is to be a Base Rate Advance or a Quoted Rate
Advance, and (C) in the case of a Quoted Rate Advance, the duration of the
Interest Period applicable thereto;
(vi)    on the proposed date of such Swing Line Advance, after giving effect to
all outstanding requests for Swing Line Advances made by the Borrower as of the
date of determination, the aggregate principal amount of all Swing Line Advances
outstanding on such date shall not exceed the Swing Line Maximum Amount;
(vii)    on the proposed date of such Swing Line Advance, after giving effect to
all outstanding requests for Revolving Credit Advances and Swing Line Advances
and Letters of Credit requested by the Borrower on such date of determination
(including, without duplication, Advances that are deemed disbursed pursuant to
Section 3.6(c) hereof in respect of the Borrower’s Reimbursement Obligations
hereunder), the sum of (x) the aggregate principal amount of all Revolving
Credit Advances and the Swing Line Advances outstanding on such date plus (y)
the Letter of Credit Obligations on such date shall not exceed the lesser of (A)
the Revolving Credit Aggregate Commitment and (B) the then applicable Borrowing
Base;
(viii)    (A) in the case of a Swing Line Advance that is a Base Rate Advance,
the principal amount of the initial funding of such Advance, as opposed to any
refunding or conversion thereof, shall be at least Two Hundred Fifty Thousand
Dollars ($250,000) or such lesser amount as may be agreed to by the Swing Line
Lender, and (B) in the case of a Swing Line Advance that is a Quoted Rate
Advance, the principal amount of such Advance, plus any other outstanding Swing
Line Advances to be then combined therewith having the same Interest Period, if
any, shall be at least Two Hundred Fifty Thousand Dollars ($250,000) or such
lesser amount as may be agreed to by the Swing Line Lender, and at any time
there shall not be in effect more than two (2) Interest Rates and Interest
Periods;

28    
Detroit_3013288_18

--------------------------------------------------------------------------------




(ix)    each such Request for Swing Line Advance shall be delivered to the Swing
Line Lender by 3:00 p.m. (Detroit time) on the proposed date of the Swing Line
Advance;
(x)    each Request for Swing Line Advance, once delivered to Swing Line Lender,
shall not be revocable by the Borrower, and shall constitute and include a
certification by the Borrower as of the date thereof that:
(A)
all conditions to the making of Swing Line Advances set forth in this Agreement
shall have been satisfied (including, without limitation, the delivery of the
Borrowing Base Certificate as required in accordance with Section 7.2(b) hereof)
and shall remain satisfied to the date of such Swing Line Advance (both before
and immediately after giving effect to such Swing Line Advance);

(B)
there is no Default or Event of Default in existence, and none will exist upon
the making of such Swing Line Advance (both before and immediately after giving
effect to such Swing Line Advance); and

(C)
the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respect as of the date of
the making of such Swing Line Advance (both before and immediately after giving
effect to such Swing Line Advance), other than any representation or warranty
that expressly speaks only as of a different date;

(xi)    At the option of the Agent, subject to revocation by the Agent at any
time and from time to time and so long as the Agent is the Swing Line Lender,
the Borrower may utilize the Agent’s “Sweep to Loan” automated system for
obtaining Swing Line Advances and making periodic repayments. At any time during
which the “Sweep to Loan” system is in effect, Swing Line Advances shall be
advanced to fund borrowing needs pursuant to the terms of the Sweep Agreement.
Each time a Swing Line Advance is made using the “Sweep to Loan” system, the
Borrower shall be deemed to have certified to the Agent and the Lenders each of
the matters set forth in clause (vi) of this Section 2.5(b). Principal and
interest on Swing Line Advances requested, or deemed requested, pursuant to this
Section shall be paid pursuant to the terms and conditions of the Sweep
Agreement without any deduction, setoff or counterclaim whatsoever. Unless
sooner paid pursuant to the provisions hereof or the provisions of the Sweep
Agreement, the principal amount of the Swing Loans shall be paid in full,
together with accrued interest thereon, on the Revolving Credit Maturity Date.
The Agent may suspend or revoke the Borrower’s privilege to use the “Sweep to
Loan” system at any time and from time to time for any reason and, immediately
upon any such revocation, the “Sweep to Loan” system shall no longer be
available to the Borrower for the funding of Swing Line Advances hereunder (or
otherwise), and the regular procedures set forth in this Section 2.5 for the
making of Swing Line Advances shall be deemed immediately to apply. The Agent
may, at its option, also elect to make Swing Line Advances upon the Borrower’s
telephone requests on the basis set forth in the last paragraph of Section 2.3,
provided that the Borrower complies with the provisions set forth in this
Section 2.5.
(b)    Disbursement of Swing Line Advances. Upon receiving any executed Request
for Swing Line Advance from the Borrower and the satisfaction of the conditions
set forth in Section 2.5(c) hereof, Swing Line Lender shall, at its option, make
available to the Borrower the amount so requested in Dollars not later than 4:00
p.m. (Detroit time) on the date of such Advance, by credit to an account of the
Borrower maintained with the Agent or to such other account or third party as
the Borrower may reasonably direct in writing, subject to applicable law,
provided such direction is timely given. Swing Line Lender shall promptly notify
the Agent of any Swing Line Advance by telephone, telex or telecopier.
(c)    Refunding of or Participation Interest in Swing Line Advances.

29    
Detroit_3013288_18

--------------------------------------------------------------------------------




(i)    The Agent, at any time in its sole and absolute discretion, may, in each
case on behalf of the Borrower (which hereby irrevocably directs the Agent to
act on their behalf) request each of the Revolving Credit Lenders (including the
Swing Line Lender in its capacity as a Revolving Credit Lender) to make an
Advance of the Revolving Credit to the Borrower, in an amount equal to such
Revolving Credit Lender’s Revolving Credit Percentage of the aggregate principal
amount of the Swing Line Advances outstanding on the date such notice is given
(the “Refunded Swing Line Advances”); provided however that the Swing Line
Advances carried at the Quoted Rate which are refunded with Revolving Credit
Advances at the request of the Swing Line Lender at a time when no Default or
Event of Default has occurred and is continuing shall not be subject to Section
11.1 and no losses, costs or expenses may be assessed by the Swing Line Lender
against the Borrower or the Revolving Credit Lenders as a consequence of such
refunding. The applicable Revolving Credit Advances used to refund any Swing
Line Advances shall be Base Rate Advances. In connection with the making of any
such Refunded Swing Line Advances or the purchase of a participation interest in
Swing Line Advances under Section 2.5(e)(ii) hereof, the Swing Line Lender shall
retain its claim against the Borrower for any unpaid interest or fees in respect
thereof accrued to the date of such refunding. Unless any of the events
described in Section 9.1(i) hereof shall have occurred (in which event the
procedures of Section 2.5(e)(ii) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Credit Advance are then satisfied (but subject to Section 2.5(e)(iii)), each
Revolving Credit Lender shall make the proceeds of its Revolving Credit Advance
available to the Agent for the benefit of the Swing Line Lender at the office of
the Agent specified in Section 2.4(a) hereof prior to 11:00 a.m. (Detroit time)
on the Business Day next succeeding the date such notice is given, in
immediately available funds. The proceeds of such Revolving Credit Advances
shall be immediately applied to repay the Refunded Swing Line Advances, subject
to Section 11.1 hereof.
(ii)    If, prior to the making of an Advance of the Revolving Credit pursuant
to Section 2.5(e)(i) hereof, one of the events described in Section 9.1(i)
hereof shall have occurred, each Revolving Credit Lender will, on the date such
Advance of the Revolving Credit was to have been made, purchase from the Swing
Line Lender an undivided participating interest in each Swing Line Advance that
was to have been refunded in an amount equal to its Revolving Credit Percentage
of such Swing Line Advance. Each Revolving Credit Lender within the time periods
specified in Section 2.5(e)(i) hereof, as applicable, shall immediately transfer
to the Agent, for the benefit of the Swing Line Lender, in immediately available
funds, an amount equal to its Revolving Credit Percentage of the aggregate
principal amount of all Swing Line Advances outstanding as of such date. Upon
receipt thereof, the Agent will deliver to such Revolving Credit Lender a Swing
Line Participation Certificate evidencing such participation.
(iii)    Each Revolving Credit Lender’s obligation to make Revolving Credit
Advances to refund Swing Line Advances, and to purchase participation interests,
in accordance with Section 2.5(e)(i) and (ii), respectively, shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (A) any set-off, counterclaim, recoupment, defense or other
right which such Revolving Credit Lender may have against Swing Line Lender, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any adverse change in the
condition (financial or otherwise) of the Borrower or any other Person; (D) any
breach of this Agreement or any other Loan Document by the Borrower or any other
Person; (E) any inability of the Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement on the date upon which such Revolving
Credit Advance is to be made or such participating interest is to be purchased;
(F) the termination of the Revolving Credit Aggregate Commitment hereunder; or
(G) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If any Revolving Credit Lender does not make
available to the Agent the amount required pursuant to Section 2.5(e)(i) or (ii)
hereof, as the case may be, the Agent on behalf of the Swing Line Lender, shall
be entitled to recover such amount on demand from such Revolving Credit Lender,
together with interest thereon for each day from the date of non-payment until
such amount is paid in full (x) for the first two (2) Business Days such amount
remains unpaid, at the Federal Funds Effective Rate and (y) thereafter, at the
rate of interest then applicable to such Swing Line Advances. The obligation of
any Revolving Credit Lender to make available its pro rata portion of the
amounts required pursuant to Section 2.5(e)(i) or (ii) hereof shall not be
affected by the failure of any other Revolving Credit Lender to make such
amounts available, and no Revolving Credit Lender shall have any liability to
any Credit

30    
Detroit_3013288_18

--------------------------------------------------------------------------------




Party, the Agent, the Swing Line Lender, or any other Revolving Credit Lender or
any other party for another Revolving Credit Lender’s failure to make available
the amounts required under Section 2.5(e)(i) or (ii) hereof.
(iv)    Notwithstanding the foregoing, no Revolving Credit Lender shall be
required to make any Revolving Credit Advance to refund a Swing Line Advance or
to purchase a participation in a Swing Line Advance if at least two (2) Business
Days prior to the making of such Swing Line Advance by the Swing Line Lender,
the officers of the Swing Line Lender immediately responsible for matters
concerning this Agreement shall have received written notice from the Agent or
any Lender that Swing Line Advances should be suspended based on the occurrence
and continuance of a Default or Event of Default and stating that such notice is
a “notice of default”; provided, however that the obligation of the Revolving
Credit Lenders to make or refund such Swing Line Advance or purchase a
participation in such Swing Line Advance shall be reinstated upon the date on
which such Default or Event of Default has been waived by the requisite Lenders.
2.6    Interest Payments; Default Interest.
(a)    Interest on the unpaid balance of all Base Rate Advances of the Revolving
Credit and the Swing Line from time to time outstanding shall accrue from the
date of such Advance to the date repaid, at a per annum interest rate equal to
the Base Rate, and shall be payable in immediately available funds quarterly in
arrears commencing on January 1, 2014, and on the first day of each April, July,
October and January thereafter. Whenever any payment under this Section 2.6(a)
shall become due on a day which is not a Business Day, the date for payment
thereof shall be extended to the next Business Day. Interest accruing at the
Base Rate shall be computed on the basis of a 360 day year and assessed for the
actual number of days elapsed, and in such computation effect shall be given to
any change in the interest rate resulting from a change in the Base Rate on the
date of such change in the Base Rate.
(b)    Interest on each Eurodollar-based Advance of the Revolving Credit shall
accrue at its Eurodollar-based Rate and shall be payable in immediately
available funds on the last day of the Eurodollar-Interest Period applicable
thereto (and, if any Eurodollar-Interest Period shall exceed three months, then
on the last Business Day of the third month of such Eurodollar-Interest Period,
and at three month intervals thereafter). Interest accruing at the
Eurodollar-based Rate shall be computed on the basis of a 360 day year and
assessed for the actual number of days elapsed from the first day of the
Eurodollar-Interest Period applicable thereto to but not including the last day
thereof.
(c)    Interest on each Quoted Rate Advance of the Swing Line shall accrue at
its Quoted Rate and shall be payable in immediately available funds on the last
day of the Interest Period applicable thereto. Interest accruing at the Quoted
Rate shall be computed on the basis of a 360-day year and assessed for the
actual number of days elapsed from the first day of the Interest Period
applicable thereto to, but not including, the last day thereof.
(d)    Notwithstanding anything to the contrary in the preceding sections, all
accrued and unpaid interest on any Revolving Credit Advance refunded or
converted pursuant to Section 2.3 hereof and any Swing Line Advance refunded
pursuant to Section 2.5(e) hereof, shall be due and payable in full on the date
such Advance is refunded or converted.
(e)    In the case of any Event of Default under Section 9.1(i), immediately
upon the occurrence thereof, and in the case of any other Event of Default,
immediately upon receipt by the Agent of notice from the Majority Revolving
Credit Lenders, interest shall be payable on demand on all Revolving Credit
Advances and Swing Line Advances from time to time outstanding at a per annum
rate equal to the Applicable Interest Rate in respect of each such Advance plus,
in the case of Eurodollar-based Advances and Quoted Rate Advances, two percent
(2%) for the remainder of the then existing Interest Period, if any, and at all
other such times, and for all Base Rate Advances from time to time outstanding,
at a per annum rate equal to the Base Rate plus two percent (2%).
2.7    Optional Prepayments.

31    
Detroit_3013288_18

--------------------------------------------------------------------------------




(a)    (i) The Borrower may prepay all or part of the outstanding principal of
any Base Rate Advance(s) of the Revolving Credit at any time, provided that,
unless the “Sweep to Loan” system shall be in effect in respect of the Revolving
Credit, after giving effect to any partial prepayment, the aggregate balance of
Base Rate Advance(s) of the Revolving Credit remaining outstanding shall be at
least Two Hundred Fifty Thousand Dollars ($250,000), and (ii) subject to Section
2.9(c) hereof, the Borrower may prepay all or part of the outstanding principal
of any Eurodollar-based Advance of the Revolving Credit at any time (subject to
not less than five (5) Business Day’s notice to the Agent) provided that, after
giving effect to any partial prepayment, the unpaid portion of such Advance
which is to be refunded or converted under Section 2.3 hereof shall be at least
Three Hundred Fifty Thousand Dollars ($350,000).
(b)    (i) The Borrower may prepay all or part of the outstanding principal of
any Swing Line Advance carried at the Base Rate at any time, provided that after
giving effect to any partial prepayment, the aggregate balance of such Base Rate
Advances remaining outstanding shall be at least Two Hundred Fifty Thousand
Dollars ($250,000) and (ii) subject to Section 2.9(c) hereof, the Borrower may
prepay all or part of the outstanding principal of any Swing Line Advance
carried at the Quoted Rate at any time (subject to not less than one (1) day’s
notice to the Swing Line Lender) provided that after giving effect to any
partial prepayment, the aggregate balance of such Quoted Rate Swing Line
Advances remaining outstanding shall be at least Two Hundred Fifty Thousand
Dollars ($250,000).
(c)    Any prepayment of a Base Rate Advance made in accordance with this
Section shall be without premium or penalty and any prepayment of any other type
of Advance shall be subject to the provisions of Section 11.1 hereof, but
otherwise without premium or penalty.
2.8    Base Rate Advance in Absence of Election or Upon Default. If, (a) as to
any outstanding Eurodollar-based Advance of the Revolving Credit or any
outstanding Quoted Rate Advance of the Swing Line, the Agent has not received
payment of all outstanding principal and accrued interest on the last day of the
Interest Period applicable thereto, or does not receive a timely Request for
Advance meeting the requirements of Section 2.3 or 2.5 hereof with respect to
the refunding or conversion of such Advance, or (b) if on the last day of the
applicable Interest Period a Default or an Event of Default shall have occurred
and be continuing, then, on the last day of the applicable Interest Period the
principal amount of any Eurodollar-based Advance or Quoted Rate Advance, as the
case may be, which has not been prepaid shall, absent a contrary election of the
Majority Revolving Credit Lenders, be converted automatically to a Base Rate
Advance and the Agent shall thereafter promptly notify the Borrower of said
action. All accrued and unpaid interest on any Advance converted to a Base Rate
Advance under this Section 2.8 shall be due and payable in full on the date such
Advance is converted.
2.9    Mandatory Repayment of Revolving Credit Advances.
(a)    If at any time and for any reason the aggregate outstanding principal
amount of Revolving Credit Advances plus Swing Line Advances, plus the
outstanding Letter of Credit Obligations, shall exceed the lesser of (i) the
Revolving Credit Aggregate Commitment and (ii) the then applicable Borrowing
Base, the Borrower shall immediately reduce any pending request for a Revolving
Credit Advance on such day by the amount of such excess and, to the extent any
excess remains thereafter, repay any Revolving Credit Advances and Swing Line
Advances in an amount equal to the lesser of the outstanding amount of such
Advances and the amount of such remaining excess, with such amounts to be
applied between the Revolving Credit Advances and Swing Line Advances as
determined by the Agent and then, to the extent that any excess remains after
payment in full of all Revolving Credit Advances and Swing Line Advances, to
provide cash collateral in support of any Letter of Credit Obligations in an
amount equal to the lesser of (x) 105% of the amount of such Letter of Credit
Obligations and (y) the amount of such remaining excess, with such cash
collateral to be provided on terms satisfactory to the Agent. The Borrower
acknowledges that, in connection with any repayment required hereunder, it shall
also be responsible for the reimbursement of any prepayment or other costs
required under Section 11.1 hereof. Any payments made pursuant to this Section
shall be applied first to outstanding Base Rate Advances under the Revolving
Credit, next to Swing Line Advances carried at the Base Rate and then to
Eurodollar-based Advances of the Revolving Credit, and then to Swing Line
Advances carried at the Quoted Rate.

32    
Detroit_3013288_18

--------------------------------------------------------------------------------




(b)    Subject to Section 10.2 hereof, any payments made pursuant to this
Section shall be applied first to outstanding Base Rate Advances under the
Revolving Credit, next to Swing Line Advances carried at the Base Rate, next to
Eurodollar-based Advances under the Revolving Credit, and then to Swing Line
Advances carried at the Quoted Rate. If any amounts remain thereafter, a portion
of such prepayment equivalent to the undrawn amount of any outstanding Letters
of Credit shall be held by Lender as cash collateral for the Reimbursement
Obligations, with any additional prepayment monies being applied to any Fees,
costs or expenses due and outstanding under this Agreement, and with the
remainder of such prepayment thereafter being returned to the Borrower.
(c)    To the extent that, on the date any mandatory repayment of the Revolving
Credit Advances under this Section 2.9 or payment pursuant to the terms of any
of the Loan Documents is due, the Indebtedness under the Revolving Credit or any
other Indebtedness to be prepaid is being carried, in whole or in part, at the
Eurodollar-based Rate and no Default or Event of Default has occurred and is
continuing, the Borrower may deposit the amount of such mandatory prepayment in
a cash collateral account to be held by the Agent, for and on behalf of the
Revolving Credit Lenders, on such terms and conditions as are reasonably
acceptable to the Agent and upon such deposit the obligation of the Borrower to
make such mandatory prepayment shall be deemed satisfied. Subject to the terms
and conditions of said cash collateral account, sums on deposit in said cash
collateral account shall be applied (until exhausted) to reduce the principal
balance of the Revolving Credit on the last day of each Eurodollar-Interest
Period attributable to the Eurodollar-based Advances of such Revolving Advance,
thereby avoiding breakage costs under Section 11.1 hereof; provided, however,
that if a Default or Event of Default shall have occurred at any time while sums
are on deposit in the cash collateral account, the Agent may, in its sole
discretion, elect to apply such sums to reduce the principal balance of such
Eurodollar-based Advances prior to the last day of the applicable
Eurodollar-Interest Period, and the Borrower will be obligated to pay any
resulting breakage costs under Section 11.1.
2.10    Optional Reduction or Termination of Revolving Credit Aggregate
Commitment. The Borrower may, upon at least five (5) Business Days’ prior
written notice to the Agent, permanently reduce the Revolving Credit Aggregate
Commitment in whole at any time, or in part from time to time, without premium
or penalty, provided that: (i) each partial reduction of the Revolving Credit
Aggregate Commitment shall be in an aggregate amount equal to Five Million
Dollars ($5,000,000) or a larger integral multiple of One Million Dollars
($1,000,000); (ii) each reduction shall be accompanied by the payment of the
Revolving Credit Facility Fee, if any, accrued and unpaid to the date of such
reduction; (iii) the Borrower shall prepay in accordance with the terms hereof
the amount, if any, by which the aggregate unpaid principal amount of Revolving
Credit Advances and Swing Line Advances (including, without duplication, any
deemed Advances made under Section 3.6 hereof) outstanding hereunder, plus the
Letter of Credit Obligations, exceeds the amount of the then applicable
Revolving Credit Aggregate Commitment as so reduced, together with interest
thereon to the date of prepayment; (iv) no reduction shall reduce the Revolving
Credit Aggregate Commitment to an amount which is less than the aggregate
undrawn amount of any Letters of Credit outstanding at such time; and (v) no
such reduction shall reduce the Swing Line Maximum Amount unless the Borrower so
elects, provided that the Swing Line Maximum Amount shall at no time be greater
than the Revolving Credit Aggregate Commitment; provided, however that if the
termination or reduction of the Revolving Credit Aggregate Commitment requires
the prepayment of a Eurodollar-based Advance or a Quoted Rate Advance and such
termination or reduction is made on a day other than the last Business Day of
the then current Interest Period applicable to such Eurodollar-based Advance or
such Quoted Rate Advance, then, pursuant to Section 11.1, the Borrower shall
compensate the Revolving Credit Lenders and/or the Swing Line Lender for any
losses or, so long as no Default or Event of Default has occurred and is
continuing, the Borrower may deposit the amount of such prepayment in a
collateral account as provided in Section 2.9(c). Reductions of the Revolving
Credit Aggregate Commitment and any accompanying prepayments of Advances of the
Revolving Credit shall be distributed by the Agent to each Revolving Credit
Lender in accordance with such Revolving Credit Lender’s Revolving Percentage
thereof, and will not be available for reinstatement by or readvance to the
Borrower, and any accompanying prepayments of Advances of the Swing Line shall
be distributed by the Agent to the Swing Line Lender and will not be available
for reinstatement by or readvance to the Borrower. Any reductions of the
Revolving Credit Aggregate Commitment hereunder shall reduce each Revolving
Credit Lender’s portion thereof proportionately (based on the applicable
Percentages), and shall be permanent and irrevocable. Any payments made pursuant
to this Section shall be applied first to outstanding Base Rate Advances under

33    
Detroit_3013288_18

--------------------------------------------------------------------------------




the Revolving Credit, next to Swing Line Advances carried at the Base Rate and
then to Eurodollar-based Advances of the Revolving Credit, and then to Swing
Line Advances carried at the Quoted Rate.
2.11    Revolving Credit Facility Fee. From the Effective Date to the Revolving
Credit Maturity Date, the Borrower shall pay to the Agent for distribution to
the Revolving Credit Lenders pro-rata in accordance with their respective
Revolving Credit Percentages, a Revolving Credit Facility Fee quarterly in
arrears commencing January 1, 2014, and on the first day of each April, July,
October and January thereafter (in respect of the prior three months or any
portion thereof). The Revolving Credit Facility Fee payable to each Revolving
Credit Lender shall be determined by multiplying the Applicable Fee Percentage
times the Revolving Credit Aggregate Commitment then in effect (whether used or
unused). The Revolving Credit Facility Fee shall be computed on the basis of a
year of three hundred sixty (360) days and assessed for the actual number of
days elapsed. Whenever any payment of the Revolving Credit Facility Fee shall be
due on a day which is not a Business Day, the date for payment thereof shall be
extended to the next Business Day. Upon receipt of such payment, the Agent shall
make prompt payment to each Revolving Credit Lender of its share of the
Revolving Credit Facility Fee based upon its respective Revolving Credit
Percentage. It is expressly understood that the Revolving Credit Facility Fees
described in this Section are not refundable.
2.12    Optional Increase in Revolving Credit. Borrower may request that the
Revolving Credit Aggregate Commitment be increased in an aggregate amount (for
all such requests under this Section 2.12) not to exceed the Revolving Credit
Optional Increase Amount, subject, in each case, to Section 11.1 hereof and to
the satisfaction concurrently with or prior to the date of each such request of
the following conditions:
(a)    Borrower shall have delivered to the Agent a written request for such
increase, specifying the amount of the requested increase (each such request, a
“Request for Revolving Credit Increase”); provided, however, that in the event
Borrower previously delivered a Request for Revolving Credit Increase pursuant
to this Section 2.12, Borrower may not deliver a subsequent Request for
Revolving Credit Increase until all the conditions to effectiveness of such
first Request for Revolving Credit Increase have been fully satisfied (or such
Request for Revolving Credit Increase has been withdrawn); and provided further
that Borrower may make no more than three (3) Requests for Revolving Credit
Increase and no Request for Increase may be made after October 1, 2015;
(b)    within three (3) Business Days after the Agent’s receipt of the Request
for Revolving Credit Increase, the Agent shall inform each Revolving Credit
Lender of the requested increase in the Revolving Credit Aggregate Commitment,
offer each Revolving Credit Lender the opportunity to increase its Commitment in
an amount equal to its applicable Revolving Credit Percentage of the requested
increase in the Revolving Credit Aggregate Commitment, and request each such
Revolving Credit Lender to notify the Agent in writing whether such Revolving
Credit Lender desires to increase its applicable commitment by the requested
amount. Each Revolving Credit Lender approving an increase in its applicable
commitment by the requested amount shall deliver its written consent thereto no
later than ten (10) Business Days of the Agent’s informing such Revolving Credit
Lender of the Request for Revolving Credit Increase; if the Agent shall not have
received a written consent from a Revolving Credit Lender within such time
period, such Revolving Credit Lender shall be deemed to have elected not to
increase its applicable Commitment. If any one or more Revolving Credit Lenders
shall elect not to increase its commitment, then the Agent may offer the
remaining increase amount to each other Revolving Credit Lender hereunder on a
non-pro rata basis, or to (A) any other Lender hereunder, or (B) any other
Person meeting the requirements of Section 13.8 hereof (including, for the
purposes of this Section 2.12, any existing Revolving Credit Lender which agrees
to increase its commitment hereunder, the “New Revolving Credit Lender(s)”), to
increase their respective applicable commitments (or to provide a commitment);
(c)    the New Revolving Credit Lenders shall have become a party to this
Agreement by executing and delivering a New Lender Addendum for a minimum amount
for each such New Revolving Credit Lender that was not an existing Revolving
Credit Lender of $5,000,000 and an aggregate amount for all such New Revolving
Credit Lenders of that portion of the Revolving Credit Optional Increase Amount,
taking into account the amount of any prior increase in the Revolving Credit
Aggregate Commitment (pursuant to this Section 2.12) covered by the applicable
Request; provided, however, that each New Revolving Credit Lender shall remit to
the Agent funds in an amount equal to its Percentage (after giving effect to
this Section 2.12) of all Advances of the Revolving Credit then outstanding,
such sums to be reallocated among and paid to the existing Revolving Credit
Lenders based upon the new Percentages as determined below;

34    
Detroit_3013288_18

--------------------------------------------------------------------------------




(d)    no New Revolving Credit Lender shall receive compensation (whether in the
form of a fee, original issue discount or interest rate pricing) for its
commitment under the Revolving Credit, except as set forth in this Agreement;
(e)    Borrower shall have paid to the Agent for distribution to the existing
Revolving Credit Lenders, as applicable, all interest, fees (including the
Revolving Credit Facility Fee, which shall not be duplicative) and other
amounts, if any, accrued to the effective date of such increase and any breakage
fees attributable to the reduction (prior to the last day of the applicable
Interest Period) of any outstanding Eurocurrency-based Advances, calculated on
the basis set forth in Section 11.1 hereof as though Borrower had prepaid such
Advances;
(f)    if requested, Borrower shall have executed and delivered to the Agent new
Revolving Credit Notes payable to each of the New Revolving Credit Lenders in
the face amount of each such New Revolving Credit Lender’s Percentage of the
Revolving Credit Aggregate Commitment (after giving effect to this Section 2.12)
and, if applicable, renewal and replacement Revolving Credit Notes payable to
each of the existing Revolving Credit Lenders in the face amount of each such
Revolving Credit Lender’s Revolving Credit Percentage of the Revolving Credit
Aggregate Commitment (after giving effect to this Section 2.12), dated as of the
effective date of such increase (with appropriate insertions relevant to such
Notes and acceptable to the applicable Revolving Credit Lenders, including the
New Revolving Credit Lenders);
(g)    prior to the date the increased commitment becomes available, the
Borrower shall have delivered to the Agent, in each case dated as of the date of
the applicable increase:
(i)
a pro forma Covenant Compliance Report demonstrating that, upon giving effect to
the applicable increase, all financial covenants set forth in Section 7.9 would
be satisfied on a pro forma basis on such date and for the most recent
determination period for which the Borrower has delivered or is required to have
delivered financial statements pursuant to Section 7.1(a) or (b);

(ii)
a certificate signed by a Responsible Officer of Borrower (A) certifying and
attaching the resolutions adopted by Borrower approving or consenting to such
increase, and (B) certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in this Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the date such increase becomes available, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (2) no Default or Event of Default shall have occurred and be continuing;
and

(iii)
such amendments, acknowledgments, consents, documents, instruments, any
registrations, if any, shall have been executed and delivered and/or obtained by
Borrower as required by the Agent, in its reasonable discretion.

2.13    Use of Proceeds of Advances. Advances of the Revolving Credit shall be
used to finance working capital and other lawful corporate purposes.
3.
LETTERS OF CREDIT.

3.1    Letters of Credit. Subject to the terms and conditions of this Agreement,
Issuing Lender may, but shall not be required to, through the Issuing Office, at
any time and from time to time from and after the date hereof until thirty (30)
days prior to the Revolving Credit Maturity Date, upon the written request of
the Borrower accompanied by a duly executed Letter of Credit Agreement and such
other documentation related to the requested Letter of Credit as the Issuing
Lender may require, issue Letters of Credit in Dollars for the account of the
Borrower, in an aggregate amount for all Letters of Credit issued hereunder at
any one time outstanding not to exceed the Letter of Credit Maximum Amount. Each
Letter of Credit shall be in a minimum face amount of One Hundred Thousand
Dollars ($100,000) (or such lesser amount as may be agreed to by Issuing Lender)
and each Letter of Credit (including any renewal thereof)

35    
Detroit_3013288_18

--------------------------------------------------------------------------------




shall expire not later than the first to occur of (i) twelve (12) months after
the date of issuance thereof and (ii) ten (10) Business Days prior to the
Revolving Credit Maturity Date in effect on the date of issuance thereof. The
submission of all applications in respect of and the issuance of each Letter of
Credit hereunder shall be subject in all respects to the International Standby
Practices 98, and any successor documentation thereto and to the extent not
inconsistent therewith, the laws of the State of California. In the event of any
conflict between this Agreement and any Letter of Credit Document other than any
Letter of Credit, this Agreement shall control.
3.2    Conditions to Issuance. No Letter of Credit shall be issued (including
the renewal or extension of any Letter of Credit previously issued) at the
request and for the account of the Borrower unless, as of the date of issuance
(or renewal or extension) of such Letter of Credit:
(a)    (i) after giving effect to the Letter of Credit requested, the Letter of
Credit Obligations do not exceed the Letter of Credit Maximum Amount; and (ii)
after giving effect to the Letter of Credit requested, the Letter of Credit
Obligations on such date plus the aggregate amount of all Revolving Credit
Advances and Swing Line Advances (including all Advances deemed disbursed by the
Agent under Section 3.6(c) hereof in respect of the Borrower Reimbursement
Obligations) hereunder requested or outstanding on such date do not exceed the
lesser of (A) the Revolving Credit Aggregate Commitment and (B) the then
applicable Borrowing Base;
(b)    the representations and warranties of the Credit Parties contained in
this Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of the date
of the issuance of such Letter of Credit (both before and immediately after the
issuance of such Letter of Credit), other than any representation or warranty
that expressly speaks only as of a different date;
(c)    there is no Default or Event of Default in existence, and none will exist
upon the issuance of such Letter of Credit;
(d)    the Borrower shall have delivered to Issuing Lender at its Issuing
Office, not less than three (3) Business Days prior to the requested date for
issuance (or such shorter time as the Issuing Lender, in its sole discretion,
may permit), the Letter of Credit Agreement related thereto, together with such
other documents and materials as may be required pursuant to the terms thereof,
and the terms of the proposed Letter of Credit shall be reasonably satisfactory
to Issuing Lender;
(e)    no order, judgment or decree of any court, arbitrator or Governmental
Authority shall purport by its terms to enjoin or restrain Issuing Lender from
issuing the Letter of Credit requested, or any Revolving Credit Lender from
taking an assignment of its Revolving Credit Percentage thereof pursuant to
Section 3.6 hereof, and no law, rule, regulation, request or directive (whether
or not having the force of law) shall prohibit the Issuing Lender from issuing,
or any Revolving Credit Lender from taking an assignment of its Revolving Credit
Percentage of, the Letter of Credit requested or letters of credit generally;
(f)    there shall have been (i) no introduction of or change in the
interpretation of any law or regulation, (ii) no declaration of a general
banking moratorium by banking authorities in the United States, California or
the respective jurisdictions in which the Revolving Credit Lenders, the Borrower
and the beneficiary of the requested Letter of Credit are located, and (iii) no
establishment of any new restrictions by any central bank or other governmental
agency or authority on transactions involving letters of credit or on banks
generally that, in any case described in this clause (e), would make it unlawful
or unduly burdensome for the Issuing Lender to issue or any Revolving Credit
Lender to take an assignment of its Revolving Credit Percentage of the requested
Letter of Credit or letters of credit generally;
(g)    if any Revolving Credit Lender is a Defaulting Lender, the Issuing Lender
has entered into arrangements satisfactory to it to eliminate the Fronting
Exposure with respect to the participation in the Letter of Credit Obligations
by such Defaulting Lender, including creation of a cash collateral

36    
Detroit_3013288_18

--------------------------------------------------------------------------------




account on terms satisfactory to the Agent or delivery of other security to
assure payment of such Defaulting Lender’s Percentage of all outstanding Letter
of Credit Obligations; and
(h)    Issuing Lender shall have received the issuance fees required in
connection with the issuance of such Letter of Credit pursuant to Section 3.4
hereof.
Each Letter of Credit Agreement submitted to Issuing Lender pursuant hereto
shall constitute the certification by the Borrower of the matters set forth in
Sections 5.2 hereof. The Agent shall be entitled to rely on such certification
without any duty of inquiry.
3.3    Notice. The Issuing Lender shall deliver to the Agent, concurrently with
or promptly following its issuance of any Letter of Credit, a true and complete
copy of each Letter of Credit. Promptly upon its receipt thereof, the Agent
shall give notice, substantially in the form attached as Exhibit E, to each
Revolving Credit Lender of the issuance of each Letter of Credit, specifying the
amount thereof and the amount of such Revolving Credit Lender’s Percentage
thereof.
3.4    Letter of Credit Fees; Increased Costs. (a) The Borrower shall pay letter
of credit fees as follows:
(ii)    A per annum letter of credit fee with respect to the undrawn amount of
each Letter of Credit issued pursuant hereto (based on the amount of each Letter
of Credit) in the amount of the Applicable Fee Percentage (determined with
reference to Schedule 1.1 of this Agreement) shall be paid to the Agent for
distribution to the Revolving Credit Lenders in accordance with their Revolving
Credit Percentages.
(iii)    A letter of credit facing fee on the face amount of each Letter of
Credit shall be paid to the Agent for distribution to the Issuing Lender for its
own account, in accordance with the terms of the applicable Fee Letter.
(a)    All payments by the Borrower to the Agent for distribution to the Issuing
Lender or the Revolving Credit Lenders under this Section 3.4 shall be made in
Dollars in immediately available funds at the Issuing Office or such other
office of the Agent as may be designated from time to time by written notice to
the Borrower by the Agent. The fees described in clauses (a)(i) and (ii) above
(i) shall be nonrefundable under all circumstances, (ii) in the case of fees due
under clause (a)(i) above, shall be payable quarterly in advance on the first
day of each January, April, July and October and (iii) in the case of fees due
under clause (a)(ii) above, shall be payable upon the issuance of such Letter of
Credit and quarterly in advance thereafter. The fees due under clause (a)(i)
above shall be determined by multiplying the Applicable Fee Percentage times the
undrawn amount of the face amount of each such Letter of Credit on the date of
determination, and shall be calculated on the basis of a 360 day year and
assessed for the actual number of days from the date of the issuance thereof to
the stated expiration thereof. The parties hereto acknowledge that, unless the
Issuing Lender otherwise agrees, any material amendment and any extension to a
Letter of Credit issued hereunder shall be treated as a new Letter of Credit for
the purposes of the letter of credit facing fee.
(b)    If any Change in Law shall either (i) impose, modify or cause to be
deemed applicable any reserve, special deposit, limitation or similar
requirement against letters of credit issued or participated in by, or assets
held by, or deposits in or for the account of, Issuing Lender or any Revolving
Credit Lender or (ii) impose on Issuing Lender or any Revolving Credit Lender
any other condition regarding this Agreement, the Letters of Credit or any
participations in such Letters of Credit, and the result of any event referred
to in clause (i) or (ii) above shall be to increase the cost or expense to
Issuing Lender or such Revolving Credit Lender of issuing or maintaining or
participating in any of the Letters of Credit (which increase in cost or expense
shall be determined by the Issuing Lender’s or such Revolving Credit Lender’s
reasonable allocation of the aggregate of such cost increases and expenses
resulting from such events), then, upon demand by the Issuing Lender or such
Revolving Credit Lender, as the case may be, the Borrower shall, within thirty
(30) days following demand for payment, pay to Issuing Lender or such Revolving
Credit Lender, as the case may be, from time to time as specified by the Issuing
Lender or such Revolving Credit Lender, additional amounts which shall be
sufficient to compensate the Issuing Lender or such Revolving Credit Lender for
such increased cost and expense (together with interest on each such amount from
ten days after the date such payment is due until payment in full thereof at the
Base Rate), provided that if the Issuing Lender or such Revolving Credit Lender
could take any

37    
Detroit_3013288_18

--------------------------------------------------------------------------------




reasonable action, without cost or administrative or other burden or restriction
to such Lender, to mitigate or eliminate such cost or expense, it agrees to do
so within a reasonable time after becoming aware of the foregoing matters. Each
demand for payment under this Section 3.4(c) shall be accompanied by a
certificate of Issuing Lender or the applicable Revolving Credit Lender setting
forth the amount of such increased cost or expense incurred by the Issuing
Lender or such Revolving Credit Lender, as the case may be, as a result of any
event mentioned in clause (i) or (ii) above, and in reasonable detail, the
methodology for calculating and the calculation of such amount, which
certificate shall be prepared in good faith and shall be conclusive evidence,
absent manifest error, as to the amount thereof.
3.5    Other Fees. In connection with the Letters of Credit, and in addition to
the Letter of Credit Fees, the Borrower shall pay, for the sole account of the
Issuing Lender, standard documentation, administration, payment and cancellation
charges assessed by Issuing Lender or the Issuing Office, at the times, in the
amounts and on the terms set forth or to be set forth from time to time in the
standard fee schedule of the Issuing Office in effect from time to time.
3.6    Participation Interests in and Drawings and Demands for Payment Under
Letters of Credit.
(a)    Upon issuance by the Issuing Lender of each Letter of Credit hereunder
(and on the Effective Date with respect to each Existing Letter of Credit), each
Revolving Credit Lender shall automatically acquire a pro rata participation
interest in such Letter of Credit and each related Letter of Credit Payment
based on its respective Revolving Credit Percentage.
(b)    If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, the Borrower agrees to pay to the
Issuing Lender an amount equal to the amount paid by the Issuing Lender in
respect of such draft or other demand under such Letter of Credit and all
reasonable expenses paid or incurred by the Agent relative thereto not later
than 1:00 p.m. (Detroit time), in Dollars, on (i) the Business Day that the
Borrower received notice of such presentment and honor, if such notice is
received prior to 11:00 a.m. (Detroit time) or (ii) the Business Day immediately
following the day that the Borrower received such notice, if such notice is
received after 11:00 a.m. (Detroit time).
(c)    If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, but the Borrower does not
reimburse the Issuing Lender as required under clause (b) above and the
Revolving Credit Aggregate Commitment has not been terminated (whether by
maturity, acceleration or otherwise), the Borrower shall be deemed to have
immediately requested that the Revolving Credit Lenders make a Base Rate Advance
of the Revolving Credit (which Advance may be subsequently converted at any time
into a Eurodollar-based Advance pursuant to Section 2.3 hereof) in the principal
amount equal to the amount paid by the Issuing Lender in respect of such draft
or other demand under such Letter of Credit and all reasonable expenses paid or
incurred by the Agent relative thereto. The Agent will promptly notify the
Revolving Credit Lenders of such deemed request, and each such Lender shall make
available to the Agent an amount equal to its pro rata share (based on its
Revolving Credit Percentage) of the amount of such Advance.
(d)    If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, but the Borrower does not
reimburse the Issuing Lender as required under clause (b) above, and (i) the
Revolving Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), or (ii) any reimbursement received by the Issuing
Lender from the Borrower (or other account party) is or must be returned or
rescinded upon or during any bankruptcy or reorganization of any Credit Party or
otherwise, then the Agent shall notify each Revolving Credit Lender, and each
Revolving Credit Lender will be obligated to pay the Agent for the account of
the Issuing Lender its pro rata share (based on its Revolving Credit Percentage)
of the amount paid by the Issuing Lender in respect of such draft or other
demand under such Letter of Credit and all reasonable expenses paid or incurred
by the Agent relative thereto (but no such payment shall diminish the
obligations of the Borrower hereunder). Upon receipt thereof, the Agent will
deliver to such Revolving Credit Lender a participation certificate evidencing
its participation interest in respect of such payment and expenses. To the
extent that a Revolving Credit Lender fails to make such amount available to the
Agent by 11:00 am (Detroit time) on the Business Day next succeeding the date
such notice is given, such Revolving Credit Lender shall pay interest on such
amount in respect of each day from the date such amount was required to be paid,
to the date paid to the Agent, at a rate per annum equal to the Federal Funds
Effective Rate. The failure of

38    
Detroit_3013288_18

--------------------------------------------------------------------------------




any Revolving Credit Lender to make its pro rata portion of any such amount
available under to the Agent shall not relieve any other Revolving Credit Lender
of its obligation to make available its pro rata portion of such amount, but no
Revolving Credit Lender shall be responsible for failure of any other Revolving
Credit Lender to make such pro rata portion available to the Agent.
(e)    In the case of any Advance made under this Section 3.6, each such Advance
shall be disbursed notwithstanding any failure to satisfy any conditions for
disbursement of any Advance set forth in Article 2 hereof or Article 5 hereof,
and, to the extent of the Advance so disbursed, the Reimbursement Obligation of
the Borrower to the Agent under this Section 3.6 shall be deemed satisfied
(unless, in each case, taking into account any such deemed Advances, the
aggregate outstanding principal amount of Advances of the Revolving Credit and
the Swing Line, plus the Letter of Credit Obligations (other than the
Reimbursement Obligations to be reimbursed by this Advance) on such date exceed
the lesser of the Borrowing Base or the then applicable Revolving Credit
Aggregate Commitment).
(f)    If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, the Issuing Lender shall provide
notice thereof to the Borrower on the date such draft or demand is honored, and
to each Revolving Credit Lender on such date unless the Borrower shall have
satisfied its reimbursement obligations by payment to the Agent (for the benefit
of the Issuing Lender) as required under this Section 3.6. The Issuing Lender
shall further use reasonable efforts to provide notice to the Borrower prior to
honoring any such draft or other demand for payment, but such notice, or the
failure to provide such notice, shall not affect the rights or obligations of
the Issuing Lender with respect to any Letter of Credit or the rights and
obligations of the parties hereto, including without limitation the obligations
of the Borrower under this Section 3.6.
(g)    Notwithstanding the foregoing however no Revolving Credit Lender shall be
deemed to have acquired a participation in a Letter of Credit if the officers of
the Issuing Lender immediately responsible for matters concerning this Agreement
shall have received written notice from the Agent or any Lender at least two (2)
Business Days prior to the date of the issuance or extension of such Letter of
Credit or, with respect to any Letter of Credit subject to automatic extension,
at least five (5) Business Days prior to the date that the beneficiary under
such Letter of Credit must be notified that such Letter of Credit will not be
renewed, that the issuance or extension of Letters of Credit should be suspended
based on the occurrence and continuance of a Default or Event of Default and
stating that such notice is a “notice of default”; provided, however that the
Revolving Credit Lenders shall be deemed to have acquired such a participation
upon the date on which such Default or Event of Default has been waived by the
requisite Revolving Credit Lenders, as applicable.
(h)    Nothing in this Agreement shall be construed to require or authorize any
Revolving Credit Lender to issue any Letter of Credit, it being recognized that
the Issuing Lender shall be the sole issuer of Letters of Credit under this
Agreement.
(i)    In the event that any Revolving Credit Lender becomes a Defaulting
Lender, the Issuing Lender may, at its option, require that the Borrower enter
into arrangements satisfactory to Issuing Lender to eliminate the Fronting
Exposure with respect to the participation in the Letter of Credit Obligations
by such Defaulting Lender, including creation of a cash collateral account on
terms satisfactory to the Agent or delivery of other security to assure payment
of such Defaulting Lender’s Percentage of all outstanding Letter of Credit
Obligations.
3.7    Obligations Irrevocable. The obligations of the Borrower to make payments
to the Agent for the account of Issuing Lender or the Revolving Credit Lenders
with respect to Letter of Credit Obligations under Section 3.6 hereof, shall be
unconditional and irrevocable and not subject to any qualification or exception
whatsoever, including, without limitation:
(j)    Any lack of validity or enforceability of any Letter of Credit, any
Letter of Credit Agreement, any other documentation relating to any Letter of
Credit, this Agreement or any of the other Loan Documents (the “Letter of Credit
Documents”);

39    
Detroit_3013288_18

--------------------------------------------------------------------------------




(k)    Any amendment, modification, waiver, consent, or any substitution,
exchange or release of or failure to perfect any interest in collateral or
security, with respect to or under any Letter of Credit Document;
(l)    The existence of any claim, setoff, defense or other right which the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), the Agent, the Issuing Lender or any
Revolving Credit Lender or any other Person, whether in connection with this
Agreement, any of the Letter of Credit Documents, the transactions contemplated
herein or therein or any unrelated transactions;
(m)    Any draft or other statement or document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(n)    Payment by the Issuing Lender to the beneficiary under any Letter of
Credit against presentation of documents which do not comply with the terms of
such Letter of Credit, including failure of any documents to bear any reference
or adequate reference to such Letter of Credit;
(o)    Any failure, omission, delay or lack on the part of the Agent, Issuing
Lender or any Revolving Credit Lender or any party to any of the Letter of
Credit Documents or any other Loan Document to enforce, assert or exercise any
right, power or remedy conferred upon the Agent, Issuing Lender, any Revolving
Credit Lender or any such party under this Agreement, any of the other Loan
Documents or any of the Letter of Credit Documents, or any other acts or
omissions on the part of the Agent, Issuing Lender, any Revolving Credit Lender
or any such party; or
(p)    Any other event or circumstance that would, in the absence of this
Section 3.7, result in the release or discharge by operation of law or otherwise
of the Borrower from the performance or observance of any obligation, covenant
or agreement contained in Section 3.6 hereof.
No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which the Borrower has or may have against the
beneficiary of any Letter of Credit shall be available hereunder to the Borrower
against the Agent, Issuing Lender or any Revolving Credit Lender. With respect
to any Letter of Credit, nothing contained in this Section 3.7 shall be deemed
to prevent the Borrower, after satisfaction in full of the absolute and
unconditional obligations of the Borrower hereunder with respect to such Letter
of Credit, from asserting in a separate action any claim, defense, set off or
other right which they (or any of them) may have against the Agent, Issuing
Lender or any Revolving Credit Lender in connection with such Letter of Credit.
3.8    Risk Under Letters of Credit.
(a)    In the administration and handling of Letters of Credit and any security
therefor, or any documents or instruments given in connection therewith, Issuing
Lender shall have the sole right to take or refrain from taking any and all
actions under or upon the Letters of Credit.
(b)    Subject to other terms and conditions of this Agreement, Issuing Lender
shall issue the Letters of Credit and shall hold the documents related thereto
in its own name and shall make all collections thereunder and otherwise
administer the Letters of Credit in accordance with Issuing Lender’s regularly
established practices and procedures and will have no further obligation with
respect thereto. In the administration of Letters of Credit, Issuing Lender
shall not be liable for any action taken or omitted on the advice of counsel,
accountants, appraisers or other experts selected by Issuing Lender with due
care and Issuing Lender may rely upon any notice, communication, certificate or
other statement from the Borrower, beneficiaries of Letters of Credit, or any
other Person which Issuing Lender believes to be authentic. Issuing Lender will,
upon request, furnish the Revolving Credit Lenders with copies of Letter of
Credit Documents related thereto.

40    
Detroit_3013288_18

--------------------------------------------------------------------------------




(c)    In connection with the issuance and administration of Letters of Credit
and the assignments hereunder, Issuing Lender makes no representation and shall
have no responsibility with respect to (i) the obligations of the Borrower or
the validity, sufficiency or enforceability of any document or instrument given
in connection therewith, or the taking of any action with respect to same, (ii)
the financial condition of, any representations made by, or any act or omission
of the Borrower or any other Person, or (iii) any failure or delay in exercising
any rights or powers possessed by Issuing Lender in its capacity as issuer of
Letters of Credit in the absence of its gross negligence or willful misconduct.
Each of the Revolving Credit Lenders expressly acknowledges that it has made and
will continue to make its own evaluations of the Borrower’s creditworthiness
without reliance on any representation of Issuing Lender or Issuing Lender’s
officers, agents and employees.
(d)    If at any time Issuing Lender shall recover any part of any unreimbursed
amount for any draw or other demand for payment under a Letter of Credit, or any
interest thereon, the Agent or Issuing Lender, as the case may be, shall receive
same for the pro rata benefit of the Revolving Credit Lenders in accordance with
their respective Percentages and shall promptly deliver to each Revolving Credit
Lender its share thereof, less such Revolving Credit Lender’s pro rata share of
the costs of such recovery, including court costs and attorney’s fees. If at any
time any Revolving Credit Lender shall receive from any source whatsoever any
payment on any such unreimbursed amount or interest thereon in excess of such
Revolving Credit Lender’s Percentage of such payment, such Revolving Credit
Lender will promptly pay over such excess to the Agent, for redistribution in
accordance with this Agreement.
3.9    Indemnification. The Borrower hereby indemnifies and agrees to hold
harmless the Revolving Credit Lenders, the Issuing Lender and the Agent and
their respective Affiliates, and the respective officers, directors, employees
and agents of such Persons (each an “L/C Indemnified Person”), from and against
any and all claims, damages, losses, liabilities, costs or expenses of any kind
or nature whatsoever which the Revolving Credit Lenders, the Issuing Lender or
the Agent or any such Person may incur or which may be claimed against any of
them by reason of or in connection with any Letter of Credit (collectively, the
“L/C Indemnified Amounts”), and none of the Issuing Lender, any Revolving Credit
Lender or the Agent or any of their respective officers, directors, employees or
agents shall be liable or responsible for:
(a)    the use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary in connection therewith;
(b)    the validity, sufficiency or genuineness of documents or of any
endorsement thereon, even if such documents should in fact prove to be in any or
all respects invalid, insufficient, fraudulent or forged;
(c)    payment by the Issuing Lender to the beneficiary under any Letter of
Credit against presentation of documents which do not strictly comply with the
terms of any Letter of Credit (unless such payment resulted from the gross
negligence or willful misconduct of the Issuing Lender), including failure of
any documents to bear any reference or adequate reference to such Letter of
Credit;
(d)    any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit; or
(e)    any other event or circumstance whatsoever arising in connection with any
Letter of Credit.
It is understood that in making any payment under a Letter of Credit the Issuing
Lender will rely on documents presented to it under such Letter of Credit as to
any and all matters set forth therein without further investigation and
regardless of any notice or information to the contrary.
With respect to subparagraphs (a) through (e) hereof, (i) no Borrower shall be
required to indemnify any L/C Indemnified Person for any L/C Indemnified Amounts
to the extent such amounts result from the gross negligence or willful
misconduct of such L/C Indemnified Person or any officer, director, employee or
agent of such L/C Indemnified Person

41    
Detroit_3013288_18

--------------------------------------------------------------------------------




and (ii) the Agent and the Issuing Lender shall be liable to the Borrower to the
extent, but only to the extent, of any direct, as opposed to consequential or
incidental, damages suffered by the Borrower which were caused by the gross
negligence or willful misconduct of the Issuing Lender or any officer, director,
employee or agent of the Issuing Lender or by the Issuing Lender’s wrongful
dishonor of any Letter of Credit after the presentation to it by the beneficiary
thereunder of a draft or other demand for payment and other documentation
strictly complying with the terms and conditions of such Letter of Credit.
3.10    Right of Reimbursement. Each Revolving Credit Lender agrees to reimburse
the Issuing Lender on demand, pro rata in accordance with its respective
Revolving Credit Percentage, for (i) the reasonable out-of-pocket costs and
expenses of the Issuing Lender to be reimbursed by the Borrower pursuant to any
Letter of Credit Agreement or any Letter of Credit, to the extent not reimbursed
by the Borrower or any other Credit Party and (ii) any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs, fees,
reasonable out-of-pocket expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against Issuing
Lender in any way relating to or arising out of this Agreement (including
Section 3.6(c) hereof), any Letter of Credit, any documentation or any
transaction relating thereto, or any Letter of Credit Agreement, to the extent
not reimbursed by the Borrower, except to the extent that such liabilities,
losses, costs or expenses were incurred by Issuing Lender as a result of Issuing
Lender’s gross negligence or willful misconduct or by the Issuing Lender’s
wrongful dishonor of any Letter of Credit after the presentation to it by the
beneficiary thereunder of a draft or other demand for payment and other
documentation strictly complying with the terms and conditions of such Letter of
Credit.
4.
TERM LOAN.

4.1    Term Loan. Subject to the terms and conditions hereof, each Term Loan
Lender, severally and for itself alone, agrees to lend to the Borrower, in a
single disbursement in Dollars on the Effective Date, an amount equal to such
Lender’s Percentage of the Term Loan.
4.2    Accrual of Interest and Maturity; Evidence of Indebtedness.
(a)    The Borrower hereby unconditionally promises to pay to the Agent for the
account of each Term Loan Lender such Lender’s Percentage of the then unpaid
aggregate principal amount of the Term Loan outstanding on the Term Loan
Maturity Date and on such other dates and in such other amounts as may be
required from time to time pursuant to this Agreement. Subject to the terms and
conditions hereof, the unpaid principal Indebtedness outstanding under the Term
Loan shall, from the Effective Date (until paid), bear interest at the
Applicable Interest Rate. Subject to the terms and conditions hereof, the unpaid
principal Indebtedness outstanding under the Term Loan shall, from the Effective
Date (until paid), bear interest at the Applicable Interest Rate. There shall be
no readvance or reborrowings of any principal reductions of the Term Loan.
(b)    Each Term Loan Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Borrower to the
appropriate lending office of such Term Loan Lender resulting from each Advance
of the Term Loan made by such lending office of such Lender from time to time,
including the amounts of principal and interest payable thereon and paid to such
Term Loan Lender from time to time under this Agreement.
(c)    The Agent shall maintain the Register pursuant to Section 13.7(g), and a
subaccount therein for each Term Loan Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Advance of the Term
Loan made hereunder, the type thereof and each Eurodollar-Interest Period
applicable to any Eurodollar-based Advance, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Term Loan Lender hereunder in respect of the Advances of the Term Loan, and
(iii) both the amount of any sum received by the Agent hereunder from the
Borrower in respect of the Advances of the Term Loan and each Term Loan Lender’s
share thereof.
(d)    The entries made in the Register pursuant to paragraph (c) of this
Section 4.2 shall, absent manifest error, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
the Borrower therein recorded; provided, however, that the failure of

42    
Detroit_3013288_18

--------------------------------------------------------------------------------




any Term Loan Lender or the Agent to maintain the Register or any such account,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay the Advances of the Term Loan (and all other
amounts owing with respect thereto) made to the Borrower by the Term Loan
Lenders in accordance with the terms of this Agreement.
(e)    The Borrower agrees that, upon written request to the Agent by any Term
Loan Lender, the Borrower will execute and deliver to such Term Loan Lender, at
the Borrower’s expense, a Term Loan Note evidencing the outstanding Advances
under the Term Loan owing to such Term Loan Lender.
4.3    Repayment of Principal. (a) The Borrower shall repay the Term Loan in
equal principal installments of $1,250,001, commencing on January 1, 2015, and
on the first day of each April, July, October and January thereafter, until the
Term Loan Maturity Date, when all remaining outstanding principal plus accrued
interest thereon shall be due and payable in full.
(a)    Whenever any payment under this Section 4.3 shall become due on a day
that is not a Business Day, the date for payment thereunder shall be extended to
the next Business Day.
4.4    Term Loan Rate Requests; Refundings and Conversions of Advances of Term
Loan. On the Effective Date, the Applicable Interest Rate for all Term Loan
Advances shall be the Base Rate. Thereafter, the Borrower may refund all or any
portion of any Advance of the Term Loan in the same type of Term Loan Advance or
convert any Term Loan Advance to any other type of Term Loan Advance, but only
after delivery to the Agent of a Term Loan Rate Request executed in connection
with the Term Loan by an Authorized Signer and subject to the terms hereof and
to the following:
(b)    each Term Loan Rate Request shall set forth the information required on
the Term Loan Rate Request form with respect to the Term Loan, including without
limitation:
(ii)    whether the Term Loan Advance is a refunding or conversion of an
outstanding Term Loan Advance;
(iii)    in the case of a refunding or conversion of an outstanding Term Loan
Advance, the proposed date of such refunding or conversion, which must be a
Business Day; and
(iv)    whether such Term Loan Advance (or any portion thereof) is to be a Base
Rate Advance or a Eurodollar-based Advance, and, in the case of a
Eurodollar-based Advance, the Eurodollar-Interest Period(s) applicable thereto.
(a)    each such Term Loan Rate Request shall be delivered to the Agent (i) by
12:00 p.m. (Detroit, Michigan time) three (3) Business Days prior to the
proposed date of the refunding or conversion of a Eurodollar-based Advance or
(ii) by 1:00 p.m. (Detroit, Michigan time) on the proposed date of the refunding
or conversion of a Base Rate Advance;
(b)    the principal amount of such Term Loan Advance, plus the amount of any
other Term Loan Advance to be then combined therewith having the same Applicable
Interest Rate and Eurodollar-Interest Period, if any, shall be (i) in the case
of a Base Rate Advance, at least Five Hundred Thousand Dollars ($500,000), or
the remaining principal balance outstanding under the Term Loan, whichever is
less, and (ii) in the case of a Eurodollar-based Advance, at least Seven Hundred
Fifty Thousand Dollars ($750,000) or the remaining principal balance outstanding
under the Term Loan, whichever is less, or in each case a larger integral
multiple of One Hundred Thousand Dollars ($100,000);
(c)    no Term Loan Advance shall have a Eurodollar-Interest Period ending after
the Term Loan Maturity Date, and, notwithstanding any provision hereof to the
contrary, the Borrower shall select Eurodollar-Interest Periods (or the Base
Rate) for sufficient portions of the Term Loan such that the

43    
Detroit_3013288_18

--------------------------------------------------------------------------------




Borrower may make the required principal payments hereunder on a timely basis
and otherwise in accordance with Section 4.5 below;
(d)    (i) at no time shall there be more than four (4) Eurodollar-Interest
Periods in effect for Advances of the Term Loan; and     
(e)    a Term Loan Rate Request, once delivered to the Agent, shall not be
revocable by the Borrower.
4.5    Base Rate Advance in Absence of Election or Upon Default. In the event
the Borrower shall fail with respect to any Eurodollar-based Advance of a Term
Loan to timely exercise its option to refund or convert such Advance in
accordance with Section 4.4 hereof (and such Advance has not been paid in full
on the last day of the Eurodollar-Interest Period applicable thereto according
to the terms hereof), or, if on the last day of the applicable
Eurodollar-Interest Period, a Default or Event of Default shall exist, then, on
the last day of the applicable Eurodollar-Interest Period, the principal amount
of such Advance which has not been prepaid shall be automatically converted to a
Base Rate Advance and the Agent shall thereafter promptly notify the Borrower
thereof. All accrued and unpaid interest on any Advance converted to a Base Rate
Advance under this Section 4.5 shall be due and payable in full on the date such
Advance is converted.
4.6    Interest Payments; Default Interest
(f)    Interest on the unpaid principal of all Base Rate Advances of the Term
Loan from time to time outstanding shall accrue until paid at a per annum
interest rate equal to the Base Rate, and shall be payable in immediately
available funds quarterly in arrears commencing on January 1, 2014 and on the
first day of each April, July, October and January thereafter. Whenever any
payment under this Section 4.6 shall become due on a day that is not a Business
Day, the date for payment shall be extended to the next Business Day. Interest
accruing at the Base Rate shall be computed on the basis of a 360 day year and
assessed for the actual number of days elapsed, and in such computation effect
shall be given to any change in the interest rate resulting from a change in the
Base Rate on the date of such change in the Base Rate.
(a)    Interest on the unpaid principal of each Eurodollar-based Advance of the
Term Loan shall accrue at its applicable Eurodollar-based Rate and shall be
payable in immediately available funds on the last day of the
Eurodollar-Interest Period applicable thereto. Interest accruing at the
Eurodollar-based Rate shall be computed on the basis of a 360-day year and
assessed for the actual number of days elapsed from the first day of the
Eurodollar-Interest Period applicable thereto to, but not including, the last
day thereof.
(b)    Notwithstanding anything to the contrary in Section 4.6(a) or (b) hereof,
all accrued and unpaid interest on any Term Loan Advance refunded or converted
pursuant to Section 4.4 hereof shall be due and payable in full on the date such
Term Loan Advance is refunded or converted.
(c)    In the case of any Event of Default under Section 9.1(i), immediately
upon the occurrence thereof, and in the case of any other Event of Default, upon
notice from the Majority Term Loan Lenders, interest shall be payable on demand
on the principal amount of all Term Loan Advances from time to time outstanding,
as applicable, at a per annum rate equal to the Applicable Interest Rate in
respect of each such Advance, plus, in the case of Eurodollar-based Advances,
two percent (2%) for the remainder of the then existing Eurodollar-Interest
Period, if any, and at all other such times and for all Base Rate Advances, at a
per annum rate equal to the Base Rate plus two percent (2%).
4.7    Optional Prepayment of Term Loan.
(a)    Subject to clause (b) hereof, the Borrower (at its option), may prepay
all or any portion of the outstanding principal of any Term Loan Advance bearing
interest at the Base Rate at any time, and may prepay all or any portion of the
outstanding principal of the Term Loan bearing interest at the Eurodollar-based
Rate upon one (1) Business Day’s notice to the Agent by wire, telecopy or by
telephone (confirmed

44    
Detroit_3013288_18

--------------------------------------------------------------------------------




by wire or telecopy), with accrued interest on the principal being prepaid to
the date of such prepayment. Any prepayment of a portion of the Term Loan as to
which the Applicable Interest Rate is the Base Rate shall be without premium or
penalty and any prepayment of a portion of the Term Loan as to which the
Applicable Interest Rate is the Eurodollar-based Rate shall be without premium
or penalty, except to the extent set forth in Section 11.1.
(b)    Each partial prepayment of the Term Loan shall be applied pro rata to all
remaining installments of the Term Loan due thereunder as follows: first to that
portion of the Term Loan outstanding as a Base Rate Advance, second to that
portion of the Term Loan outstanding as Eurodollar-based Advances which have
Eurodollar-Interest Periods ending on the date of payment, and last to any
remaining Advances of the Term Loan being carried at the Eurodollar-based Rate.
(c)    All prepayments of the Term Loan shall be made to the Agent for
distribution ratably to the Term Loan Lenders in accordance with their
respective Term Loan Percentages.
4.8    Mandatory Prepayment of Term Loan. (a)     Subject to clauses (d) and (e)
hereof, promptly upon receipt by the Borrower or any Guarantor of any Net Cash
Proceeds in excess of $500,000 from any Asset Sale which are not Reinvested as
described in the following sentence, the Borrower shall prepay the Term Loan by
an amount equal to one hundred percent (100%) of such Net Cash Proceeds that
have not been so Reinvested, provided, however that the Borrower shall not be
obligated to prepay the Term Loan with such Net Cash Proceeds if the following
conditions are satisfied: (i) promptly following such Asset Sale, the Borrower
provides to the Agent a certificate executed by a Responsible Officer of the
Borrower (“Reinvestment Certificate”) stating (x) that such Asset Sale has
occurred, (y) that no Default or Event of Default has occurred and is continuing
either as of the date of such Asset Sale or as of the date of the Reinvestment
Certificate, and (z) a description of the planned Reinvestment of the proceeds
thereof, (ii) the Reinvestment of such Net Cash Proceeds is completed within the
Reinvestment Period, and (iii) no Default or Event of Default has occurred and
is continuing at the time of such Asset Sale and at the time of the application
of such proceeds to Reinvestment. If any such proceeds have not been Reinvested
at the end of the Reinvestment Period, the Borrower shall promptly pay such
proceeds to the Agent, to be applied to repay the Term Loan in accordance with
clauses (d) and (e) hereof.
(b)    Subject to clauses (d) and (e) hereof, immediately upon receipt by the
Borrower or any Guarantor of Net Cash Proceeds in excess of $250,000 from the
issuance of any Subordinated Debt after the Effective Date, the Borrower shall
prepay the Term Loan by an amount equal to one hundred percent (100%) of such
Net Cash Proceeds.
(c)    Subject to clauses (d) and (e) hereof, promptly upon receipt by the
Borrower or any Guarantor of any Insurance Proceeds, the Borrower shall be
obligated to prepay the Term Loan by an amount equal to one hundred percent
(100%) of such Insurance Proceeds that are not Reinvested as described in the
following proviso, as the case may be; provided, however, that any Insurance
Proceeds may be Reinvested by the applicable Credit Party if the following
conditions are satisfied: (i) promptly following the receipt of such Insurance
Proceeds, the Borrower provides to the Agent a Reinvestment Certificate stating
(x) that no Default or Event of Default has occurred and is continuing either as
of the date of the receipt of such proceeds or as of the date of the
Reinvestment Certificate, (y) that such Insurance Proceeds have been received,
and (z) a description of the planned Reinvestment of such Insurance Proceeds,
(ii) the Reinvestment of such proceeds is completed within the Reinvestment
Period, and (iii) no Default or Event of Default shall have occurred and be
continuing at the time of the receipt of such proceeds and at the time of the
application of such proceeds to Reinvestment. If any such proceeds have not been
Reinvested at the end of the Reinvestment Period, the Borrower shall promptly
pay such proceeds to the Agent, to be applied to repay the Term Loan in
accordance with clauses (d) and (e) hereof.    
(d)     Subject to clause (e) hereof, each mandatory prepayment under this
Section 4.8 or any other mandatory or optional prepayment under this Agreement
shall be in addition to any scheduled installments or optional prepayments made
prior thereto and shall be subject to Section 11.1. Each mandatory prepayment of
the Term Loan shall be applied to installments of principal on the Term Loan in
the inverse order of their maturities.
(e)     To the extent that, on the date any mandatory prepayment of any Term
Loan under this Section 4.8 is due, the Indebtedness under any Term Loan or any
other Indebtedness to be prepaid is being carried, in whole or in

45    
Detroit_3013288_18

--------------------------------------------------------------------------------




part, at the Eurodollar-based Rate and no Default or Event of Default has
occurred and is continuing, the Borrower may deposit the amount of such
mandatory prepayment in a cash collateral account to be held by the Agent, for
and on behalf of the Lenders (which shall be an interest-bearing account), on
such terms and conditions as are reasonably acceptable to the Agent and upon
such deposit, the obligation of the Borrower to make such mandatory prepayment
shall be deemed satisfied. Subject to the terms and conditions of said cash
collateral account, sums on deposit in said cash collateral account shall be
applied (until exhausted) to reduce the principal balance of the Term Loan on
the last day of each Eurodollar-Interest Period attributable to the
Eurodollar-based Advances of the Term Loan, thereby avoiding breakage costs
under Section 11.1.
4.9    Use of Proceeds. Proceeds of the Term Loan shall be used by the Borrower
to refinance existing Debt, for general corporate purposes and to finance
working capital.
5.
CONDITIONS.

The obligations of the Lenders to make Advances or loans pursuant to this
Agreement and the obligation of the Issuing Lender to issue Letters of Credit
are subject to the following conditions:
5.1    Conditions of Initial Advances. The obligations of the Lenders to make
initial Advances or loans pursuant to this Agreement and the obligation of the
Issuing Lender to issue initial Letters of Credit, in each case, on the
Effective Date only, are subject to the following conditions:
(a)    Notes, this Agreement and the other Loan Documents. The Borrower shall
have executed and delivered to the Agent for the account of each Lender
requesting Notes, the Swing Line Note, the Revolving Credit Notes and/or the
Term Notes, as applicable; the Borrower shall have executed and delivered this
Agreement; and each applicable Credit Party shall have executed and delivered
the other Loan Documents to which such Credit Party is required to be a party
(including all schedules and other documents to be delivered pursuant hereto);
and such Notes (if any), this Agreement and the other Loan Documents shall be in
full force and effect.
(b)    Corporate Authority. The Agent shall have received, with a counterpart
thereof for each Lender, from the Borrower and each Guarantor, a certificate of
its Secretary or Assistant Secretary dated as of the Effective Date as to:
(ii)    corporate resolutions (or the equivalent) of the Borrower and each
Guarantor authorizing the transactions contemplated by this Agreement and the
other Loan Documents approval of this Agreement and the other Loan Documents, in
each case to which the Borrower and such Guarantor is party, and authorizing the
execution and delivery of this Agreement and the other Loan Documents, and in
the case of the Borrower, authorizing the execution and delivery of requests for
Advances and the issuance of Letters of Credit hereunder,
(iii)    the incumbency and signature of the officers or other authorized
persons of the Borrower and such Guarantor executing any Loan Document and in
the case of the Borrower, the officers who are authorized to execute any
Requests for Advance, or requests for the issuance of Letters of Credit,
(iv)    a certificate of good standing or continued existence (or the equivalent
thereof) from the state of its incorporation or formation, and from every state
or other jurisdiction where the Borrower and such Guarantor is qualified to do
business, which jurisdictions are listed on Schedule 5.1(b)(iii) to the
Disclosure Letter, and
(v)    copies of the Borrower’s and such Guarantor’s articles of incorporation
and bylaws or other constitutional documents, as in effect on the Effective
Date.
(a)    Collateral Documents and other Loan Documents. The Agent shall have
received the following documents, each in form and substance satisfactory to the
Agent and fully executed by each party thereto:

46    
Detroit_3013288_18

--------------------------------------------------------------------------------




(ii)    The Security Agreement, in form and substance acceptable to the Agent,
fully executed and delivered by the Borrower and each Guarantor and dated as of
the Effective Date.
(iii)    (A) Certified copies of uniform commercial code requests for
information, or a similar search report certified by a party acceptable to the
Agent, dated a date reasonably prior to the Effective Date, listing all
effective financing statements in the jurisdiction noted on Schedule 5.1(c)(ii)
to the Disclosure Letter which name the Borrower or any Guarantor (under their
present names or under any previous names used within five (5) years prior to
the date hereof) as debtors, together with (x) copies of such financing
statements, and (y) authorized Uniform Commercial Code (Form UCC-3) Termination
Statements, if any, necessary to release all Liens and other rights of any
Person in any Collateral described in the Collateral Documents previously
granted by any Person (other than Liens permitted by Section 8.2 of this
Agreement) and (B) intellectual property search reports results from the United
States Patent and Trademark Office and the United States Copyright Office for
the Borrower and each Guarantor dated a date reasonably prior to the Effective
Date.
(iv)    Any documents (including, without limitation, financing statements,
amendments to financing statements and assignments of financing statements,
stock powers executed in blank and any endorsements) requested by the Agent and
reasonably required to be provided in connection with the Collateral Documents
to create, in favor of the Agent (for and on behalf of the Lenders), a first
priority perfected security interest (subject to Liens permitted by Section 8.2)
in the Collateral thereunder shall have been filed, registered or recorded, or
shall have been delivered to the Agent in proper form for filing, registration
or recordation.
(a)    Insurance. The Agent shall have received evidence reasonably satisfactory
to it that the Borrower and each Guarantor have obtained the insurance policies
required by Section 7.5 hereof and that such insurance policies are in full
force and effect.
(b)    Compliance with Certain Documents and Agreements. The Borrower and each
Guarantor shall have each performed and complied in all material respects with
all agreements and conditions contained in this Agreement and the other Loan
Documents, to the extent required to be performed or complied with by the
Borrower or such Guarantor. No Person (other than the Agent, Lenders and Issuing
Lender) party to this Agreement or any other Loan Document shall be in material
default in the performance or compliance with any of the terms or provisions of
this Agreement or the other Loan Documents, in each case to which such Person is
a party.
(c)    Opinions of Counsel. The Borrower and each Guarantor shall furnish the
Agent prior to the initial Advance under this Agreement, with signed copies for
each Lender, opinions of counsel to the Borrower and the Guarantors, including
opinions of local counsel to the extent deemed necessary by the Agent, in each
case dated the Effective Date and covering such matters as reasonably required
by and otherwise reasonably satisfactory in form and substance to the Agent and
each of the Lenders.
(d)    Payment of Fees.    The Borrower shall have paid to Comerica Bank any
fees due under the terms of the Fee Letter, along with any other fees, costs or
expenses due and outstanding to the Agent or the Lenders as of the Effective
Date (including reasonable fees, disbursements and other charges of counsel to
the Agent).
(e)    Pro Forma Balance Sheet and Financial Statements. The Borrower shall have
delivered to the Lenders and the Agent, in form and substance satisfactory to
the Agent (i) the Pro Forma Balance Sheet, (ii) audited financial statements of
the Borrower for the Fiscal Year ending December 31, 2012 and presented in
accordance with GAAP, and (iii) the monthly financial statements prepared by the
Borrower through the month ending August 31, 2013 and quarterly projections of
the Borrower through December 31, 2014 in form acceptable to the Agent.
(f)    Audits; Due Diligence. The Agent and Lenders shall have received, in each
case in form and substance satisfactory to the Agent, (a) an audit of all
accounts receivable and equipment of the Borrower and its respective
Subsidiaries and (b) such other reports or due diligence materials as the Agent
and the Majority Lenders may reasonably request.
(g)    Reserved.

47    
Detroit_3013288_18

--------------------------------------------------------------------------------




(h)    Reserved.
(i)    Governmental and Other Approvals. The Agent shall have received copies of
all authorizations, consents, approvals, licenses, qualifications or formal
exemptions, filings, declarations and registrations with, any court,
governmental agency or regulatory authority or any securities exchange or any
other person or party (whether or not governmental) received by any Credit Party
in connection with the transactions contemplated by the Loan Documents to occur
on the Effective Date.
(j)    Closing Certificate. The Agent shall have received, with a signed
counterpart for each Lender, a certificate of a Responsible Officer of the
Borrower dated the Effective Date (or, if different, the date of the initial
Advance hereunder), stating that to the best of his or her respective knowledge
after due inquiry, in his or her capacity as a Responsible Officer of the
Borrower (and not in his or her individual capacity), (a) the conditions set
forth in this Section 5 have been satisfied to the extent required to be
satisfied by any Credit Party, as applicable; (b) the representations and
warranties made by the applicable Credit Parties in this Agreement or any of the
other Loan Documents, as applicable, are true and correct in all material
respects; (c) no Default or Event of Default shall have occurred and be
continuing; (d) since June 30, 2013, nothing shall have occurred which has had,
or could reasonably be expected to have, a material adverse change on the
business, results of operations, conditions, property or prospects (financial or
otherwise) of the Borrower or any other Credit Party; and (e) there shall have
been no material adverse change to the Pro Forma Balance Sheet.
(k)    Customer Identification Forms. The Agent shall have received completed
customer identification forms (forms to be provided by the Agent to the
Borrower) from the Borrower and each Guarantor.
(l)    Lockbox Arrangement. On or prior to the Effective Date, a lockbox shall
have been established with the Agent on terms and conditions satisfactory to the
Agent in its sole discretion.
5.2    Continuing Conditions. The obligations of each Lender to make Advances
(including the initial Advance, but excluding any conversion of any Advances
pursuant to Section 2.3, 2.4 or 4.4 hereof and any Advance deemed to have been
made in respect of a Letter of Credit under Section 3.6(c) hereof) under this
Agreement and the obligation of the Issuing Lender to issue any Letters of
Credit shall be subject to the continuing conditions that:
(a)    No Default or Event of Default shall exist as of the date of the Advance
or the request for the Letter of Credit, as the case may be; and
(b)    Each of the representations and warranties contained in this Agreement
and in each of the other Loan Documents shall be true and correct in all
material respects as of the date of the Advance or Letter of Credit (as the case
may be) as if made on and as of such date (other than any representation or
warranty that expressly speaks only as of a different date).
6.
REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent, the Lenders, the Swing Line
Lender and the Issuing Lender as follows:
6.1    Corporate Authority. Each Credit Party is a corporation (or other
business entity) duly organized and existing in good standing under the laws of
the state or jurisdiction of its incorporation or formation, as applicable, and
each Credit Party is duly qualified and authorized to do business as a foreign
corporation in each jurisdiction where the character of its assets or the nature
of its activities makes such qualification and authorization necessary except
where failure to be so qualified or be in good standing could not reasonably be
expected to have a Material Adverse Effect. Each Credit Party has all requisite
corporate, limited liability or partnership power and authority to own all its
property (whether real, personal, tangible or intangible or of any kind
whatsoever) and to carry on its business.
6.2    Due Authorization. Execution, delivery and performance of this Agreement,
and the other Loan Documents, to which each applicable Credit Party is party,
and the issuance of the Notes by the Borrower (if requested)

48    
Detroit_3013288_18

--------------------------------------------------------------------------------




are within such Person’s corporate, limited liability or partnership power, have
been duly authorized, are not in contravention of any law applicable to such
Credit Party or the terms of such Credit Party’s organizational documents and,
except as have been previously obtained or as referred to in Section 6.10,
below, do not require the consent or approval of any governmental body, agency
or authority or any other third party except to the extent that such consent or
approval is not material to the transactions contemplated by the Loan Documents.
6.3    Good Title; Leases; Assets; No Liens.
(a)    Each Credit Party, to the extent applicable, has good and valid title
(or, in the case of real property, good and marketable title) to all assets
owned by it, subject only to the Liens permitted under section 8.2 hereof, and
each Credit Party has a valid leasehold or interest as a lessee or a licensee in
all of its leased real property;
(b)    Schedule 6.3(b) to the Disclosure Letter identifies all of the real
property owned or leased, as lessee thereunder, by the Credit Parties on the
Effective Date, including all warehouse or bailee locations;
(c)    The Credit Parties will collectively own or collectively have a valid
leasehold interest in all assets that were owned or leased (as lessee) by the
Credit Parties immediately prior to the Effective Date to the extent that such
assets are necessary for the continued operation of the Credit Parties’
businesses in substantially the manner as such businesses were operated
immediately prior to the Effective Date;
(d)    Each Credit Party owns or has a valid leasehold interest in all real
property necessary for its continued operations and, to the knowledge of the
Borrower, no material condemnation, eminent domain or expropriation action has
been commenced or threatened in writing against any such owned or leased real
property; and
(e)    There are no Liens on and no financing statements (other than notice
filings that do not constitute Liens) on file with respect to any of the assets
owned by the Credit Parties, except for the Liens permitted pursuant to Section
8.2 of this Agreement.
6.4    Taxes. Except as set forth on Schedule 6.4 to the Disclosure Letter, each
Credit Party has filed on or before their respective due dates or within the
applicable grace periods, all material United States federal, state, local and
other tax returns which are required to be filed or has obtained extensions for
filing such tax returns and is not delinquent in filing such returns in
accordance with such extensions and has paid all material taxes which have
become due pursuant to those returns or pursuant to any assessments received by
any such Credit Party, as the case may be, to the extent such taxes have become
due, except to the extent such taxes are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
provision has been made on the books of such Credit Party as may be required by
GAAP.
6.5    No Defaults. No Credit Party is in default under or with respect to any
agreement, instrument or undertaking to which is a party or by which it or any
of its property is bound which would cause or would reasonably be expected to
cause a Material Adverse Effect.
6.6    Enforceability of Agreement and Loan Documents. This Agreement and each
of the other Loan Documents to which any Credit Party is a party (including
without limitation, each Request for Advance), have each been duly executed and
delivered by its duly authorized officers and constitute the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditor’s
rights, generally and by general principles of equity (regardless of whether
enforcement is considered in a proceeding in law or equity).
6.7    Compliance with Laws. (a) Except as disclosed on Schedule 6.7 to the
Disclosure Letter, each Credit Party has complied with all applicable federal,
state and local laws, ordinances, codes, rules, regulations and guidelines
(including consent decrees and administrative orders) including but not limited
to Hazardous Material Laws, and is in compliance with any Requirement of Law,
except to the extent that failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect; and (b) neither the extension of
credit made pursuant to this Agreement

49    
Detroit_3013288_18

--------------------------------------------------------------------------------




or the use of the proceeds thereof by the Credit Parties will violate the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto, or The United and Strengthening America by providing appropriate Tools
Required to Intercept and Obstruct Terrorism (“USA Patriot Act”) Act of 2001,
Public Law 10756, October 26, 2001 or Executive Order 13224 of September 23,
2001 issued by the President of the United States (66 Fed. Reg. 49049 (2001)).
6.8    Non-contravention. The execution, delivery and performance of this
Agreement and the other Loan Documents (including each Request for Advance) to
which each Credit Party is a party are not in contravention of the terms of any
indenture, agreement or undertaking to which such Credit Party is a party or by
which it or its properties are bound where such violation could reasonably be
expected to have a Material Adverse Effect.
6.9    Litigation. Except as set forth on Schedule 6.9 to the Disclosure Letter,
there is no suit, action, proceeding, including, without limitation, any
bankruptcy proceeding or governmental investigation pending against or to the
knowledge of the Borrower, threatened in writing against any Credit Party (other
than any suit, action or proceeding in which a Credit Party is the plaintiff and
in which no counterclaim or cross-claim against such Credit Party has been
filed), or any judgment, decree, injunction, rule, or order of any court,
government, department, commission, agency, instrumentality or arbitrator
outstanding against any Credit Party, nor is any Credit Party in violation of
any applicable law, regulation, ordinance, order, injunction, decree or
requirement of any governmental body or court which could in any of the
foregoing events reasonably be expected to have a Material Adverse Effect.
6.10    Consents, Approvals and Filings, Etc. Except as set forth on Schedule
6.10 to the Disclosure Letter, no material authorization, consent, approval,
license, qualification or formal exemption from, nor any filing, declaration or
registration with, any court, governmental agency or regulatory authority or any
securities exchange or any other Person (whether or not governmental) is
required in connection with (a) the execution, delivery and performance: (i) by
any Credit Party of this Agreement and any of the other Loan Documents to which
such Credit Party is a party or (ii) by the Credit Parties of the grant of Liens
granted, conveyed or otherwise established (or to be granted, conveyed or
otherwise established) by or under this Agreement or the other Loan Documents,
as applicable, and (b) otherwise necessary to the operation of its business,
except in each case for (x) such matters which have been previously obtained,
and (y) such filings to be made concurrently herewith or promptly following the
Effective Date as are required by the Collateral Documents to perfect Liens in
favor of the Agent. All such material authorizations, consents, approvals,
licenses, qualifications, exemptions, filings, declarations and registrations
which have previously been obtained or made, as the case may be, are in full
force and effect and, to the knowledge of the Borrower, are not the subject of
any attack or threatened attack (in each case in any material respect) by appeal
or direct proceeding or otherwise.
6.11    Agreements Affecting Financial Condition. No Credit Party is party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect.
6.12    No Investment Company or Margin Stock. No Credit Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
No Credit Party is engaged principally, or as one of its important activities,
directly or indirectly, in the business of extending credit for the purpose of
purchasing or carrying margin stock. None of the proceeds of any of the Advances
will be used by any Credit Party to purchase or carry margin stock. Terms for
which meanings are provided in Regulation U of the Board of Governors of the
Federal Reserve System or any regulations substituted therefore, as from time to
time in effect, are used in this paragraph with such meanings.
6.13    ERISA. No Credit Party maintains or contributes to any Pension Plan
subject to Title IV of ERISA, except as set forth on Schedule 6.13 to the
Disclosure Letter or otherwise disclosed to the Agent in writing. There is no
accumulated funding deficiency within the meaning of Section 412 of the Internal
Revenue Code or Section 302 of ERISA, or any outstanding liability with respect
to any Pension Plans owed to the PBGC other than future premiums due and owing
pursuant to Section 4007 of ERISA, and no “reportable event” as defined in
Section 4043(c) of ERISA has occurred with respect to any Pension Plan other
than an event for which the notice requirement has been waived by the PBGC. None
of the Credit Parties has engaged in a prohibited transaction with respect to
any Pension Plan,

50    
Detroit_3013288_18

--------------------------------------------------------------------------------




other than a prohibited transaction for which an exemption is available and has
been obtained, which could subject such Credit Parties to a material tax or
penalty imposed by Section 4975 of the Internal Revenue Code or Section 502(i)
of ERISA. Each Pension Plan is being maintained and funded in accordance with
its terms and is in material compliance with the requirements of the Internal
Revenue Code and ERISA. No Credit Party has had a complete or partial withdrawal
from any Multiemployer Plan that has resulted or could reasonably be expected to
have resulted in any Withdrawal Liability and, except as notified to the Agent
in writing following the Effective Date, no such Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA) or insolvent
(within the meaning of Section 4245 of ERISA).
6.14    Conditions Affecting Business or Properties. Neither the respective
businesses nor the properties of any Credit Party is affected by any fire,
explosion, accident, strike, lockout or other dispute, drought, storm, hail,
earthquake, embargo, Act of God, or other casualty (except to the extent such
event is covered by insurance sufficient to ensure that upon application of the
proceeds thereof, no Material Adverse Effect could reasonably be expected to
occur) which could reasonably be expected to have a Material Adverse Effect.
6.15    Environmental and Safety Matters. Except as set forth in Schedules 6.9,
6.10 and 6.15 to the Disclosure Letter:
(a)    all facilities and property owned or leased by the Credit Parties are in
compliance with all Hazardous Material Laws, except to the extent that any
non-compliance could not reasonably be expected to result in a Material Adverse
Effect;
(b)    to the knowledge of the Borrower, there have been no unresolved and
outstanding past, and there are no pending or threatened:
(ii)    claims, complaints, notices or requests for information received by any
Credit Party with respect to any alleged violation of any Hazardous Material Law
that could reasonably be expected to result in a Material Adverse Effect, or
(iii)    written complaints, notices or inquiries to any Credit Party regarding
potential liability of any Credit Parties under any Hazardous Material Law that
could reasonably be expected to result in a Material Adverse Effect; and
(c)    to the knowledge of the Borrower, no conditions exist at, on or under any
property now or previously owned or leased by any Credit Party which, with the
passage of time, or the giving of notice or both, are reasonably likely to give
rise to liability under any Hazardous Material Law or create a significant
adverse effect on the value of the property, except to the extent that such
condition could not reasonably be expected to result in a Material Adverse
Effect.
6.16    Subsidiaries. Except as disclosed on Schedule 6.16 to the Disclosure
Letter as of the Effective Date, and thereafter, except as disclosed to the
Agent in writing from time to time, no Credit Party has any Subsidiaries.
6.17    Reserved.
6.18    Material Contracts. Schedule 6.18 to the Disclosure Letter is an
accurate and complete list of all Material Contracts in effect on or as of the
Effective Date to which any Credit Party is a party or is bound.
6.19    Franchises, Patents, Copyrights, Tradenames, etc. The Credit Parties
possess all franchises, patents, copyrights, trademarks, trade names, licenses
and permits, and rights in respect of the foregoing, adequate for the conduct of
their business substantially as now conducted without known conflict with any
rights of others. Schedule 6.19 to the Disclosure Letter contains a true and
accurate list of all trade names and any and all other names used by any Credit
Party during the five-year period ending as of the Effective Date.

51    
Detroit_3013288_18

--------------------------------------------------------------------------------




6.20    Capital Structure. Schedule 6.20 to the Disclosure Letter attached
hereto sets forth all issued and outstanding Equity Interests of each of the
Borrower’s Subsidiaries, including the number of authorized, issued and
outstanding Equity Interests of each such Subsidiary, the par value of such
Equity Interests and the holders of such Equity Interests, all on and as of the
Effective Date. As of the Effective Date, all issued and outstanding Equity
Interests of each Subsidiary are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens (except for the benefit of the Agent)
and such Equity Interests were issued in compliance with all applicable state,
federal and foreign laws concerning the issuance of securities. Except as
disclosed on Schedule 6.20, as of the Effective Date, there are no preemptive or
other outstanding rights, options, warrants, conversion rights or similar
agreements or understandings for the purchase or acquisition from any
Subsidiary, of any Equity Interests of any Subsidiary.
6.21    Accuracy of Information. (a) The audited financial statements for the
Fiscal Year ended December 31, 2012, furnished to the Agent and the Lenders
prior to the Effective Date fairly present in all material respects the
financial condition of the Borrower and its respective Subsidiaries and the
results of their operations for the periods covered thereby, and have been
prepared in accordance with GAAP. The projections, the Pro Forma Balance Sheet
and the other pro forma financial information delivered to the Agent prior to
the Effective Date are based upon good faith estimates and assumptions believed
by management of the Borrower to be accurate and reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein.
(a)    Since June 30, 2013, there has been no material adverse change in the
business, operations, financial condition or property of the Credit Parties,
taken as a whole.
(b)    To the knowledge of the Credit Parties, as of the Effective Date, (i) the
Credit Parties do not have any material contingent obligations (including any
liability for taxes) not disclosed by or reserved against in the opening balance
sheet to be delivered hereunder and (ii) there are no unrealized or anticipated
losses from any present commitment of the Credit Parties which contingent
obligations and losses in the aggregate could reasonably be expected to have a
Material Adverse Effect.
6.22    Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement and other Loan Documents, the Credit Parties,
taken as a whole, will be solvent, able to pay its indebtedness as it matures
and will have capital sufficient to carry on its businesses and all business in
which it is about to engage. This Agreement is being executed and delivered by
the Borrower to the Agent and the Lenders in good faith and in exchange for
fair, equivalent consideration. The Credit Parties do not intend to nor does
management of the Credit Parties believe the Credit Parties will incur debts
beyond their ability to pay as they mature. The Credit Parties do not
contemplate filing a petition in bankruptcy or for an arrangement or
reorganization under the Bankruptcy Code or any similar law of any jurisdiction
now or hereafter in effect relating to any Credit Party, nor does any Credit
Party have any knowledge of any threatened bankruptcy or insolvency proceedings
against a Credit Party.
6.23    Employee Matters. There are no strikes, slowdowns, work stoppages,
unfair labor practice complaints, grievances, arbitration proceedings or
controversies pending or, to the knowledge of the Borrower, threatened in
writing against any Credit Party by any employees of any Credit Party, other
than non-material employee grievances or controversies arising in the ordinary
course of business that could not reasonably be expected to result in a Material
Adverse Effect. Set forth on Schedule 6.23 are all union contracts or union
agreements to which any Credit Party is party as of the Effective Date and the
related expiration dates of each such contract.
6.24    No Misrepresentation. Neither this Agreement nor any other Loan
Document, certificate, information or report furnished or to be furnished by or
on behalf of a Credit Party to the Agent or any Lender in connection with any of
the transactions contemplated hereby or thereby, contains a misstatement of
material fact, or omits to state a material fact required to be stated in order
to make the statements contained herein or therein, taken as a whole, not
misleading in the light of the circumstances under which such statements were
made (it being recognized by the Lenders that any financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein). There is no fact, other than
information known to the public generally, known to any Credit Party after
diligent inquiry, that

52    
Detroit_3013288_18

--------------------------------------------------------------------------------




could reasonably be expect to have a Material Adverse Effect that has not
expressly been disclosed to the Agent in writing.
6.25    Inbound Licenses. Except as disclosed on Schedule 6.25 to the Disclosure
Letter, the Borrower is not a party to, nor is bound by, any material license
agreement under which the Borrower is the licensee other than for open‑source
technology that prohibits or otherwise restricts the Borrower from granting a
security interest in the Borrower’s interest in such license agreement.
6.26    Corporate Documents and Corporate Existence. As to the Borrower and each
Guarantor, (a) it is an organization as described on Schedule 1.3 to the
Disclosure Letter and has provided the Agent and the Lenders with complete and
correct copies of its articles of incorporation, by-laws and all other
applicable charter and other organizational documents, and, if applicable, a
good standing certificate and (b) its correct legal name, business address, type
of organization and jurisdiction of organization, tax identification number and
other relevant identification numbers are set forth on Schedule 1.3 to the
Disclosure Letter.
7.
AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees, so long as any Lender has any commitment to
extend credit hereunder, or any of the Indebtedness remains outstanding and
unpaid (other than inchoate indemnity obligations for which no claim has been
made), that it will, and, as applicable, it will cause each of its Subsidiaries
to:
7.1    Financial Statements. Furnish to the Agent, in form and detail
satisfactory to the Agent, the following documents:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each Fiscal Year, a copy of the audited Consolidated and, upon the
request of the Agent, Consolidating financial statements (provided that
Consolidating statements shall not be required if the Borrower has only
Immaterial Subsidiaries) of the Borrower and its Consolidated Subsidiaries as at
the end of such Fiscal Year and the related audited Consolidated and, upon the
request of the Agent, Consolidating statements of income, balance sheets,
stockholders equity, and cash flows (provided that Consolidating statements
shall not be required if the Borrower has only Immaterial Subsidiaries) of the
Borrower and its Consolidated Subsidiaries for such Fiscal Year or partial
Fiscal Year and underlying assumptions, setting forth in each case in
comparative form the figures for the previous Fiscal Year, certified as being
fairly stated in all material respects by an independent, nationally recognized
certified public accounting firm reasonably satisfactory to the Agent;
(b)    as soon as available, but in any event within forty‑five (45) days after
the end of each fiscal quarter of the Credit Parties, the Borrower prepared
unaudited Consolidated and, upon the request of the Agent, Consolidating balance
sheets (provided that Consolidating balance sheets shall not be required if the
Borrower has only Immaterial Subsidiaries) of the Borrower and its Consolidated
Subsidiaries as at the end of such quarter and the related unaudited statements
of income, balance sheets, stockholders equity and cash flows of the Borrower
and its Consolidated Subsidiaries for the portion of the Fiscal Year through the
end of such quarter, setting forth in each case in comparative form the figures
for the corresponding periods in the previous Fiscal Year, and certified by a
Responsible Officer of the Borrower as being fairly stated in all material
respects; and
(c)    as soon as available, but in any event within thirty (30) days after the
end of each month (including the last month of each fiscal quarter and each
Fiscal Year, which, for such months, shall be a Borrower-prepared draft) subject
to standard audit adjustments, commencing with the first full month after the
Effective Date, the Borrower prepared unaudited Consolidated and, upon the
request of the Agent, Consolidating balance sheets (provided that Consolidating
balance sheets shall not be required if the Borrower has only Immaterial
Subsidiaries) of the Borrower and its Consolidated Subsidiaries as at the end of
such month and the related unaudited statements of income, balance sheets,
stockholders equity and cash flows of the Borrower and its Consolidated
Subsidiaries for the portion of the Fiscal Year through the end of such fiscal
month, setting forth in each case in comparative form (i) the figures for the
corresponding periods in the previous year and (ii) the figures for the relevant
period set forth in the projections delivered for such year pursuant to Section
7.2(e), and certified by a Responsible Officer of the Borrower as being fairly
stated in all material respects,

53    
Detroit_3013288_18

--------------------------------------------------------------------------------




all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
throughout the periods reflected therein and with prior periods (except as
approved by a Responsible Officer and disclosed therein), provided however that
the financial statements delivered pursuant to clauses (b) and (c) hereof will
not be required to include footnotes and will be subject to change from audit
and year-end adjustments.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 7.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower filed with the SEC. Documents
required to be delivered pursuant to Section 7.1(a) or (b) and Section 7.2(g)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the internet at
www.rocketfuel.com; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent, provided, in each case, that notification of posting is
provided to the Agent contemporaneously therewith.
7.2    Certificates; Other Information. Furnish to the Agent, in form and detail
acceptable to the Agent, with sufficient copies for each Lender, the following
documents:
(a)    (i) Concurrently with the delivery of the financial statements described
in Section 7.1(c) for each month end, a Covenant Compliance Report with respect
to the Liquidity Ratio covenant in Section 7.9(b) hereof, duly executed by a
Responsible Officer of the Borrower, and (ii) concurrently with the delivery of
the financial statements described in Sections 7.1(a) for each Fiscal Year end,
and 7.1(b) for each fiscal quarter end (other than the last fiscal quarter of
the applicable Fiscal Year), a Covenant Compliance Report duly executed by a
Responsible Officer of the Borrower.
(b)    Within thirty (30) days after and as of the most recent month-end or more
frequently as reasonably requested by the Agent or the Majority Revolving Credit
Lenders, a Borrowing Base Certificate executed by a Responsible Officer of the
Borrower;
(c)    Promptly upon receipt thereof, copies of all significant reports
submitted by the Credit Parties’ firm(s) of certified public accountants in
connection with each annual, interim or special audit or review of any type of
the financial statements or related internal control systems of the Credit
Parties made by such accountants, including any comment letter submitted by such
accountants to management in connection with their services;
(d)    Any financial reports, statements, press releases, other material
information or written notices delivered to the holders of the Subordinated Debt
pursuant to any applicable Subordinated Debt Documents (to the extent not
otherwise required hereunder), as and when delivered to such Persons;
(e)    Within sixty (60) days after the end of each Fiscal Year, projections for
the Credit Parties for the next succeeding Fiscal Year, on a quarterly basis and
for the following Fiscal Year on an annual basis, including a balance sheet, as
at the end of each relevant period and for the period commencing at the
beginning of the Fiscal Year and ending on the last day of such relevant period,
such projections certified by a Responsible Officer of the Borrower as being
based on reasonable estimates and assumptions taking into account all facts and
information known (or reasonably available to any Credit Party) by such
Responsible Officer of the Borrower;
(f)    Within thirty (30) days after and as of the end of each month, including
the last month of each Fiscal Year, or more frequently as requested by the Agent
or the Majority Revolving Credit Lenders, the monthly aging of the accounts
receivable and accounts payable of the Credit Parties;

54    
Detroit_3013288_18

--------------------------------------------------------------------------------




(g)    (i) As soon as available, and in any event within forty five (45) days
after the end of each fiscal quarter of the Borrower (except the last quarter of
each Fiscal Year), a copy of the 10-Q of the Borrower filed with the SEC, (ii)
as soon as available, and in any event within ninety (90) days after the end of
each Fiscal Year of the Borrower, a copy of the 10-K of the Borrower filed with
the SEC, (iii) as soon as available following the filing thereof, a copy of any
8-K of the Borrower filed with the SEC, and (iv) as soon as available following
the filing thereof, any proxy or registration statements filed with the SEC;
(h)    Any additional information as required by any Loan Document, and such
additional schedules, certificates and reports respecting all or any of the
Collateral, the items or amounts received by the Credit Parties in full or
partial payment thereof, and any goods (the sale or lease of which shall have
given rise to any of the Collateral) possession of which has been obtained by
the Credit Parties, all to such extent as the Agent may reasonably request from
time to time, any such schedule, certificate or report to be certified as true
and correct in all material respects by a Responsible Officer of the applicable
Credit Party and shall be in such form and detail as the Agent may reasonably
specify; and
(i)    Such additional financial and/or other information as the Agent or any
Lender may from time to time reasonably request, promptly following such
request.
7.3    Payment of Obligations. Pay, discharge or otherwise satisfy, at or before
maturity or before they become delinquent, as the case may be, all of its
material obligations of whatever nature, including without limitation all
assessments, governmental charges, claims for labor, supplies, rent or other
obligations, except (i) where the amount or validity thereof is currently being
appropriately contested in good faith and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Credit Parties or (ii)
the failure to timely satisfy such obligations could not reasonably be expected
to result in a Material Adverse Effect.
7.4    Conduct of Business and Maintenance of Existence; Compliance with Laws.
(a)    Continue to engage in their respective business and operations
substantially as conducted immediately prior to the Effective Date;
(b)    Preserve, renew and keep in full force and effect its existence and
maintain its qualifications to do business in each jurisdiction where such
qualifications are necessary for its operations, except as otherwise permitted
pursuant to Section 8.4;
(c)    Take all action it deems necessary in its reasonable business judgment to
maintain all rights, privileges, licenses and franchises necessary for the
normal conduct of its business except where the failure to so maintain such
rights, privileges or franchises could not, either singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect;
(d)    Comply with all Contractual Obligations and Requirements of Law, except
to the extent that failure to comply therewith could not, either singly or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and
(e)    (i) Continue to be a Person whose property or interests in property is
not blocked or subject to blocking pursuant to Section 1 of Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Order”), (ii) not engage in the transactions prohibited by Section
2 of that Order or become associated with Persons such that a violation of
Section 2 of the Order would arise, and (iii) not become a Person on the list of
Specially Designated Nationals and Blocked Persons, or (iv) otherwise not become
subject to the limitation of any OFAC regulation or executive order.
7.5    Maintenance of Property; Insurance. (a) Keep all material property it
deems, in its reasonable business judgment, useful and necessary in its business
in working order (ordinary wear and tear excepted); (b) maintain insurance
coverage with financially sound and reputable insurance companies on physical
assets and against other

55    
Detroit_3013288_18

--------------------------------------------------------------------------------




business risks in such amounts and of such types as are customarily carried by
companies similar in size and nature (including without limitation casualty and
public liability and property damage insurance), and in the event of acquisition
of additional property, real or personal, or of the incurrence of additional
risks of any nature, increase such insurance coverage in such manner and to such
extent as prudent business judgment and present practice or any applicable
Requirements of Law would dictate; (c) in the case of all insurance policies
covering any Collateral, such insurance policies shall provide that the loss
payable thereunder shall be payable to the applicable Credit Party, and to the
Agent (as mortgagee, or, in the case of personal property interests, lender loss
payee) as their respective interests may appear; (d) in the case of all public
liability insurance policies, such policies shall list the Agent as an
additional insured, as the Agent may reasonably request; and (e) if requested by
the Agent, certificates evidencing such policies, including all endorsements
thereto, to be deposited with the Agent, such certificates being in form and
substance reasonably acceptable to the Agent.
7.6    Inspection of Property; Books and Records, Discussions. Permit the Agent
and each Lender, through their authorized attorneys, accountants and
representatives (a) at all reasonable times during normal business hours, upon
the request of the Agent or such Lender, to examine each Credit Party’s books,
accounts, records, ledgers and assets and properties; (b) from time to time,
during normal business hours, upon the request of the Agent, to conduct full or
partial collateral audits of the Accounts and Inventory of the Credit Parties
and appraisals of all or a portion of the fixed assets (including real property)
of the Credit Parties, such audits and appraisals to be completed by an
appraiser as may be selected by the Agent, with all reasonable costs and
expenses of such audits to be reimbursed by the Credit Parties, provided that so
long as no Event of Default or Default exists, the Borrower shall not be
required to reimburse the Agent for such audits or appraisals more frequently
than twice each Fiscal Year; (c) during normal business hours and at their own
risk, to enter onto the real property owned or leased by any Credit Party to
conduct inspections, investigations or other reviews of such real property; and
(d) at reasonable times during normal business hours and at reasonable
intervals, to visit all of the Credit Parties’ offices, discuss each Credit
Party’s respective financial matters with their respective officers, as
applicable, and, by this provision, the Borrower authorizes, and will cause each
of its Subsidiaries to authorize, its independent certified or chartered public
accountants to discuss the finances and affairs of any Credit Party and examine
any of such Credit Party’s books, reports or records held by such accountants.
7.7    Notices. Promptly give written notice to the Agent of:
(a)    the occurrence of any Default or Event of Default of which any Credit
Party has knowledge;
(b)    any (i) litigation or proceeding existing at any time between any Credit
Party and any Governmental Authority or other third party, or any investigation
of any Credit Party conducted by any Governmental Authority, which in each case
could reasonably be expected to have a Material Adverse Effect or (ii) any
material adverse change in the financial condition of any Credit Party since the
date of the last audited financial statements delivered pursuant to Section
7.1(a) hereof;
(c)    the occurrence of any event which any Credit Party believes could
reasonably be expected to have a Material Adverse Effect, promptly after
concluding that such event could reasonably be expected to have such a Material
Adverse Effect;
(d)    Reserved;
(e)    not less than ten (10) Business Days (or such other shorter period to
which the Agent may agree) prior to the proposed effective date thereof, any
proposed material amendments, restatements or other modifications to any
Subordinated Debt Documents; and
(f)    any default or event of default by any Person under any Subordinated Debt
Document, concurrently with delivery or promptly after receipt (as the case may
be) of any notice of default or event of default under the applicable document,
as the case may be.

56    
Detroit_3013288_18

--------------------------------------------------------------------------------




Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and, in the case of notices referred to in clauses (a), (b),
(c) and (f) hereof stating what action the applicable Credit Party has taken or
proposes to take with respect thereto.
7.8    Hazardous Material Laws.
(a)    Use and operate all of its facilities and properties in material
compliance with all applicable Hazardous Material Laws, keep all material
required permits, approvals, certificates, licenses and other authorizations
required under such Hazardous Material Laws in effect and remain in compliance
therewith, and handle all Hazardous Materials in material compliance with all
applicable Hazardous Material Laws;
(b)    (i) Promptly notify the Agent and provide copies upon receipt of all
written claims, complaints, notices or inquiries received by any Credit Party
relating to its facilities and properties or compliance with Hazardous Material
Laws which could reasonably be expected to have a Material Adverse Effect and
(ii) promptly cure and have dismissed with prejudice to the reasonable
satisfaction of the Agent and the Majority Lenders any material actions and
proceedings relating to compliance with Hazardous Material Laws to which any
Credit Party is named a party, other than such actions or proceedings being
contested in good faith and with the establishment of reasonable reserves;
(c)    To the extent necessary to comply in all material respects with Hazardous
Material Laws, remediate or monitor contamination arising from a release or
disposal of Hazardous Material, which solely, or together with other releases or
disposals of Hazardous Materials could reasonably be expected to have a Material
Adverse Effect;
(d)    Provide such information and certifications which the Agent or any Lender
may reasonably request from time to time to evidence compliance with this
Section 7.8.
7.9    Financial Covenants.
(a)    Minimum EBITDA. (i)    Borrower shall maintain EBITDA (measured on a
quarterly basis) as of the last day of each fiscal quarter, commencing with the
fiscal quarter ending on December 31, 2013, of not less than the amount set
forth below opposite the applicable period:
Period
Amount
October 1, 2013 through December 31, 2013
$1,000,000
January 1, 2014 through March 31, 2014
($9,000,000)
April 1, 2014 through June 30, 2014
($2,000,000)
July 1, 2014 through September 30, 2014
($3,500,000)
October 1, 2014 through December 31, 2014
$15,000,000



(ii)    For the fiscal quarter ending March 31, 2015, and for each fiscal
quarter ending thereafter, the Borrower, Agent and the Majority Lenders shall
negotiate in good faith to determine, within ten (10) Business Days following
Agent’s receipt of the financial plan and projections for the relevant Fiscal
Year approved by the Borrower’s Board of Directors (the “Board-approved Plan”),
a minimum EBITDA requirement under this clause (a); provided, however, that if
the parties fail to do so, the Agent shall determine the minimum EBITDA
requirement in its reasonable discretion, taking into account the Borrower’s
performance for the preceding Fiscal Year and the Board-approved Plan; provided
further that the minimum EBITDA requirement determined by Agent for each of the
fiscal quarters covered by the Board-approved Plan shall vary by no more than
$2,000,000 per quarter from the EBITDA projected in the Board-approved Plan.


(b)    Minimum Liquidity Ratio. Borrower shall maintain at all times a Liquidity
Ratio of not less than 1.10 to 1.00.

57    
Detroit_3013288_18

--------------------------------------------------------------------------------




7.10    Governmental and Other Approvals. Apply for, obtain and/or maintain in
effect, as applicable, all authorizations, consents, approvals, licenses,
qualifications, exemptions, filings, declarations and registrations (whether
with any court, governmental agency, regulatory authority, securities exchange
or otherwise) which are necessary or reasonably requested by the Agent in
connection with the execution, delivery and performance by any Credit Party of,
as applicable, this Agreement, the other Loan Documents, the Subordinated Debt
Documents, or any other documents or instruments to be executed and/or delivered
by any Credit Party, as applicable in connection therewith or herewith, except
where the failure to so apply for, obtain or maintain could not reasonably be
expected to have a Material Adverse Effect.
7.11    Compliance with ERISA; ERISA Notices.
(a)    Comply in all material respects with all material requirements imposed by
ERISA and the Internal Revenue Code, including, but not limited to, the minimum
funding requirements for any Pension Plan, except to the extent that any
noncompliance could not reasonably be expected to have a Material Adverse
Effect.
(b)    Promptly notify the Agent upon the occurrence of any of the following
events in writing: (i) the termination, other than a standard termination, as
defined in ERISA, of any Pension Plan subject to Subtitle C of Title IV of ERISA
by any Credit Party; (ii) the appointment of a trustee by a United States
District Court to administer any Pension Plan subject to Title IV of ERISA;
(iii) the commencement by the PBGC, of any proceeding to terminate any Pension
Plan subject to Title IV of ERISA; (iv) the failure of any Credit Party to make
any payment in respect of any Pension Plan required under Section 412 of the
Internal Revenue Code or Section 302 of ERISA; (v) the withdrawal of any Credit
Party from any Multiemployer Plan if any Credit Party reasonably believes that
such withdrawal would give rise to the imposition of Withdrawal Liability with
respect thereto; or (vi) the occurrence of (x) a “reportable event” which is
required to be reported by a Credit Party under Section 4043 of ERISA other than
any event for which the reporting requirement has been waived by the PBGC or (y)
a “prohibited transaction” as defined in Section 406 of ERISA or Section 4975 of
the Internal Revenue Code other than a transaction for which a statutory
exemption is available or an administrative exemption has been obtained.
7.12    Defense of Collateral. Defend the Collateral from any Liens other than
Liens permitted by Section 8.2.
7.13    Future Subsidiaries; Additional Collateral.
(a)    With respect to each Person which becomes a Domestic Subsidiary (other
than an Immaterial Subsidiary) of the Borrower (directly or indirectly)
subsequent to the Effective Date, whether by Permitted Acquisition or otherwise,
cause such new Domestic Subsidiary to execute and deliver to the Agent, for and
on behalf of each of the Lenders (unless waived by the Agent):
(ii)    within thirty (30) days after the date such Person becomes a Domestic
Subsidiary (or such longer time period as the Agent may determine), a Guaranty,
or in the event that a Guaranty already exists, a joinder agreement to the
Guaranty whereby such Domestic Subsidiary becomes obligated as a Guarantor under
the Guaranty; and
(iii)    within thirty (30) days after the date such Person becomes a Domestic
Subsidiary (or such longer time period as the Agent may determine), a joinder
agreement to the Security Agreement whereby such Domestic Subsidiary grants a
Lien over its assets (other than Equity Interests which should be governed by
(b) of this Section 7.13) as set forth in the Security Agreement, and such
Domestic Subsidiary shall take such additional actions as may be necessary to
ensure a valid first priority perfected Lien over such assets of such Domestic
Subsidiary, subject only to the other Liens permitted pursuant to Section 8.2 of
this Agreement;

58    
Detroit_3013288_18

--------------------------------------------------------------------------------




(iv)    within the time period specified in and to the extent required under
clause (c) of this Section 7.13, a Mortgage, Collateral Access Agreements and/or
other documents required to be delivered in connection therewith;
(a)    With respect to the Equity Interests of each Person which becomes
(whether by Permitted Acquisition or otherwise) (i) a Domestic Subsidiary
subsequent to the Effective Date, cause the Borrower or any Guarantor, as
applicable, that holds such Equity Interests to execute and deliver such Pledge
Agreements, and take such actions as may be necessary to ensure a valid first
priority perfected Lien over one hundred percent (100%) of the Equity Interests
of such Domestic Subsidiary held by such Credit Party, such Pledge Agreements to
be executed and delivered (unless waived by the Agent) within thirty (30) days
after the date such Person becomes a Domestic Subsidiary (or such longer time
period as the Agent may determine); and (ii) a Foreign Subsidiary subsequent to
the Effective Date, the Equity Interests of which is held directly by the
Borrower or a Guarantor, as applicable, cause such Credit Party that holds such
Equity Interests to execute and deliver such Pledge Agreements and take such
actions as may be necessary to ensure a valid first priority perfected Lien over
sixty-five percent (65%) of the Equity Interests of such Subsidiary, such Pledge
Agreements to be executed and delivered (unless waived by the Agent) within
thirty (30) days after the date such Person becomes a Foreign Subsidiary (or
such longer time period as the Agent may determine); and
(b)    (i) With respect to the acquisition of a fee interest in real property
with a value in excess of $500,000 by the Borrower or any Guarantor after the
Effective Date (whether by Permitted Acquisition or otherwise), not later than
forty five (45) days after the acquisition is consummated (or such longer time
period as the Agent may determine), such Credit Party shall execute or cause to
be executed (unless waived by the Agent), a Mortgage (or an amendment to an
existing mortgage, where appropriate) covering such real property, together with
such additional real estate documentation, environmental reports, title policies
and surveys as may be reasonably required by the Agent; (ii) with respect to the
acquisition by the Borrower after the Effective Date of a leasehold interest in
real property where the Borrower maintains its headquarters, not later than
thirty (30) days after the acquisition is consummated (or such longer time
period as the Agent may determine), the Borrower shall deliver to the Agent a
copy of the applicable lease agreement and obtain a Collateral Access Agreement
in form and substance reasonably acceptable to the Agent together with such
other documentation as may be reasonably required by the Agent; (iii) with
respect to the acquisition of any other leasehold interest in real property,
where Collateral with a value in excess of $1,000,000 in the aggregate is
located, by the Borrower or any Guarantor after the Effective Date (whether by
Permitted Acquisition or otherwise), not later than thirty (30) days after the
acquisition is consummated or the owner of the applicable leasehold interest
becomes a Domestic Subsidiary (or such longer time period as the Agent may
determine), the applicable Credit Party shall deliver to the Agent a copy of the
applicable lease agreement and shall, at the Agent’s reasonable request, unless
otherwise waived by the Agent, use its commercially reasonable efforts to obtain
a Collateral Access Agreement in form and substance reasonably acceptable to the
Agent together with such other documentation as may be reasonably required by
the Agent; and (iv) with respect to any location not owned by such Credit Party
at which the Borrower or any Guarantor stores equipment, Inventory or other
personal property with a value in excess of $1,000,000 in the aggregate and
enters into a bailment arrangement after the Effective Date, not later than
thirty (30) days after such Credit Party enters into such bailment arrangement,
such Credit Party shall deliver to the Agent a copy of the applicable bailment
agreement and shall, unless otherwise waived by the Agent, use its commercially
reasonable efforts to obtain a bailee’s waiver in form and substance reasonably
acceptable to the Agent together with such other documentation as may be
reasonably required by the Agent;
in each case in form reasonably satisfactory to the Agent, in its reasonable
discretion, together with such supporting documentation, including without
limitation corporate authority items, certificates and opinions of counsel, as
reasonably required by the Agent. Upon the Agent’s request, the Borrower and the
Guarantors, as applicable, shall take, or cause to be taken, such additional
steps as are necessary or advisable under applicable law to perfect and ensure
the validity and priority of the Liens granted under this Section 7.13.


7.14    Accounts; Lockbox. (a)    (i) Maintain all primary deposit accounts and
securities accounts of the Borrower and the Guarantors with the Agent and (ii)
maintain all other deposit accounts and securities accounts of the Borrower and
the Guarantors with the Agent, a Lender or an Other Domestic Financial
Institution, provided that, with

59    
Detroit_3013288_18

--------------------------------------------------------------------------------




respect to any such accounts maintained with any Lender (other than the Agent)
or any Other Domestic Financial Institution, (x) such Borrower or Guarantor
shall cause to be executed and delivered an Account Control Agreement in form
and substance satisfactory to the Agent, (y) such Borrower or Guarantor has
taken all other steps necessary, or in the opinion of the Agent, desirable to
ensure that the Agent has a perfected security interest in such account and (z)
the aggregate amount of Cash held in accounts maintained by the Borrower and the
Guarantors with any Other Domestic Financial Institution shall not exceed
fifteen percent (15%) of the total Cash held in all accounts of the Credit
Parties subject to clause (ii) of this Section 7.14.
(b)    Maintain a lockbox arrangement at all times with the Agent in form and
substance acceptable to the Agent in its sole discretion for the collection of
Accounts and other sums payable to the Borrower and any Guarantor.
7.15    Use of Proceeds. Use all Advances of the Revolving Credit as set forth
in Section 2.13 hereof and the proceeds of the Term Loan as set forth in Section
4.9 hereof. The Borrower shall not use any portion of the proceeds of any such
advances for the purpose of purchasing or carrying any “margin stock” (as
defined in Regulation U of the Board of Governors of the Federal Reserve System)
in any manner which violates the provisions of Regulation T, U or X of said
Board of Governors or for any other purpose in violation of any applicable
statute or regulation.
7.16    Consent of Inbound Licensors. Prior to entering into or becoming bound
by any material license or agreement (in which the aggregate value is at least
Two Hundred Fifty Thousand Dollars ($250,000)), the Borrower shall provide
written notice to Agent of the material terms of such license or agreement with
a description of its likely impact on the Borrower’s business or financial
condition.
7.17    Further Assurances and Information.
(a)    Take such actions as the Agent or Majority Lenders may from time to time
reasonably request to establish and maintain first priority perfected security
interests in and Liens on all of the Collateral, subject only to those Liens
permitted under Section 8.2 hereof, including executing and delivering such
additional pledges, collateral assignments, mortgages, lien instruments or other
security instruments covering any or all of the assets owned by the Borrower or
any Guarantor as the Agent may reasonably require, such documentation to be in
form and substance reasonably acceptable to the Agent, and prepared at the
expense of the Borrower.
(b)    Execute and deliver or cause to be executed and delivered to the Agent
within a reasonable time following the Agent’s request, and at the expense of
the Borrower, such other documents or instruments as the Agent may reasonably
require to effectuate more fully the purposes of this Agreement or the other
Loan Documents.
(c)    Provide the Agent and the Lenders with any other information required by
Section 326 of the USA Patriot Act or necessary for the Agent and the Lenders to
verify the identity of any Credit Party as required by Section 326 of the USA
Patriot Act.
7.18    Post-Closing Obligations. On or before January 19, 2014 (or such later
date as may be approved by the Agent), deliver or cause to be delivered to the
Agent (i) a true, complete and accurate copy of a fully executed lease, bailment
or warehouse agreement, as the case may be, and (ii) a Collateral Access
Agreement or bailee’s waiver, in form and substance reasonably acceptable to the
Agent, with respect to the following real property locations: (i) 350 Marine
Parkway, Redwood City, CA 94065; (ii) 21721 Filigree Ct., Ashburn, VA 20147;
(iii) 56 Marietta St., Atlanta, CA 30303; (iv) 7135 S Decatur Blvd., Las Vegas,
NV 89118; (v) 1920 East Maple Ave., El Segundo, CA 90245; (vi) 5851 West Side
Ave., North Bergen, NJ 07047; and (vii) 2151 Mission College Blvd., Santa Clara,
CA 95054.
8.
NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Lender has any commitment
to extend credit hereunder, or any of the Indebtedness remains outstanding and
unpaid (other than inchoate indemnity obligations for which no claim has been
made), it will not, and, as applicable, it will not permit any of its
Subsidiaries to:

60    
Detroit_3013288_18

--------------------------------------------------------------------------------




8.1    Limitation on Debt. Create, incur, assume or suffer to exist any Debt,
except:
(a)    Indebtedness of any Credit Party to the Agent and the Lenders under this
Agreement and/or the other Loan Documents;
(b)    any Debt existing on the Effective Date and set forth in Schedule 8.1 to
the Disclosure Letter attached hereto and any renewals or refinancing of such
Debt (provided that (i) the aggregate principal amount of such renewed or
refinanced Debt shall not exceed the aggregate principal amount of the original
Debt outstanding on the Effective Date plus any reasonable premium paid in
connection with any renewal or refinancing, (ii) the renewal or refinancing of
such Debt shall be on substantially the same or better terms as in effect with
respect to such Debt on the Effective Date, and shall otherwise be in compliance
with this Agreement, and (iii) at the time of such renewal or refinancing no
Default or Event of Default has occurred and is continuing or would result from
the renewal or refinancing of such Debt);
(c)    any Debt of the Borrower or any of its Subsidiaries incurred to finance
the acquisition of fixed or capital assets, whether pursuant to a loan or a
Capitalized Lease provided that both at the time of and immediately after giving
effect to the incurrence thereof (i) no Default or Event of Default shall have
occurred and be continuing, and (ii) the aggregate amount of all such Debt at
any one time outstanding (including, without limitation, any Debt of the type
described in this clause (c) which is set forth on Schedule 8.1 hereof) shall
not exceed $12,500,000, and any renewals or refinancings of such Debt;
(d)    Subordinated Debt;
(e)    Debt under any Hedging Transactions, provided that such transaction is
entered into for risk management purposes and not for speculative purposes;
(f)    Debt arising from judgments or decrees not deemed to be a Default or
Event of Default under subsection (g) of Section 9.1;
(g)    Debt with respect to the Borrower’s corporate credit cards in an amount
not to exceed $3,000,000 in the aggregate at any one time outstanding;
(h)    Debt to trade creditors incurred in the ordinary course of business;
(i)    Debt owing to a Person that is a Credit Party, but only to the extent
permitted under Section 8.6 hereof; and
(j)    Debt consisting of the endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business;
(k)    Debt secured by Permitted Liens described in clauses (b) and (c) of the
definition of Permitted Liens;
(l)    Debt of any Person that becomes a Subsidiary of the Borrower (or of any
Person not previously a Subsidiary that is merged, amalgamated or consolidated
with or into the Borrower or one of its Subsidiaries) after the Effective Date
as a result of a Permitted Acquisition, or Debt of any Person that is assumed by
the Borrower or any of its Subsidiaries in connection with a Permitted
Acquisition, and any refinancings thereof; provided that (i) such Debt is not
incurred in contemplation of such Permitted Acquisition and (ii) the aggregate
principal amount of Indebtedness that is outstanding in reliance on this Section
8.1(l) shall not, at any time outstanding, exceed $500,000 in principal amount;
(m)    Debt consisting of insurance premium financing;

61    
Detroit_3013288_18

--------------------------------------------------------------------------------




(n)    Debt consisting of obligations under deferred consideration (earn-outs,
milestone payments and other contingent obligations that constitute Debt) or
other similar arrangements incurred in connection with any Permitted Acquisition
or other Investment permitted hereunder; and
(o)    Guarantee Obligations with respect to any Debt otherwise permitted by
this Section 8.1.
(p)    additional unsecured Debt not otherwise described above, provided that
both at the time of and immediately after giving effect to the incurrence
thereof (i) no Default or Event of Default shall have occurred and be continuing
or result therefrom and (ii) the aggregate amount of all such Debt shall not
exceed $250,000 at any one time outstanding.
8.2    Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:
(a)    Permitted Liens;
(b)    Liens securing Debt permitted by Section 8.1(c), provided that (i) such
Liens are created upon fixed or capital assets acquired by the applicable Credit
Party after the date of this Agreement (including without limitation by virtue
of a loan or a Capitalized Lease), (ii) any such Lien is created solely for the
purpose of securing indebtedness representing or incurred to finance the cost of
the acquisition of the item of property subject thereto, (iii) the principal
amount of the Debt secured by any such Lien shall at no time exceed 100% of the
sum of the purchase price or cost of the applicable property, equipment or
improvements and the related costs and charges imposed by the vendors thereof
and (iv) the Lien does not cover any property other than the fixed or capital
asset acquired or any accessions, attachments, improvements or replacements
thereof; provided, however, that no such Lien shall be created over any owned
real property of any Credit Party for which the Agent has received a Mortgage or
for which such Credit Party is required to execute a Mortgage pursuant to the
terms of this Agreement;
(c)    Liens created pursuant to the Loan Documents;
(d)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Subsidiary, in each
case after the date hereof; provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Subsidiary,
(ii) such Lien does not extend to or cover any other assets or property (other
than the proceeds or products thereof and other than after-acquired property
subject to a Lien securing Indebtedness and other obligations incurred prior to
such time and which Indebtedness and other obligations are permitted hereunder
that require or include, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (iii) the Indebtedness secured thereby is
permitted under Section 8.1(l);
(e)    junior Liens securing the Subordinated Debt, provided that any such Liens
shall be subject to a Subordination Agreement subordinating both the Debt and
related Liens and containing customary intercreditor terms that are acceptable
to the Agent;
(f)    Liens on insurance policies and the proceeds thereof securing the Debt
permitted under Section 8.1(m) of this Agreement;
(g)    other Liens, existing on the Effective Date, set forth on Schedule 8.2 to
the Disclosure Schedule and renewals, refinancings and extensions thereof in
compliance with this Agreement; and
(h)    other Liens (on property other than Accounts or intellectual property),
provided that the aggregate principal amount of obligations secured by Liens
existing in reliance on this clause (h) shall not exceed $250,000 at any time
outstanding.

62    
Detroit_3013288_18

--------------------------------------------------------------------------------




Regardless of the provisions of this Section 8.2, no Lien over the Equity
Interests that constitute Collateral of any Credit Party (except for those Liens
for the benefit of the Agent and the Lenders and except for Liens permitted by
clause (e) of this Section 8.2) shall be permitted under the terms of this
Agreement.
8.3    Acquisitions. Except for Permitted Acquisitions and acquisitions
permitted under Section 8.6 or otherwise consented to by the Majority Lenders,
if any, purchase or otherwise acquire or become obligated for the purchase of
all or substantially all or any material portion of the assets or business
interests or a division or other business unit of any Person, or any Equity
Interest of any Person, or any business or going concern.
8.4    Limitation on Mergers, Dissolution or Sale of Assets. Enter into any
merger or consolidation or convey, sell, lease, assign, transfer or otherwise
dispose of any of its property, business or assets (including, without
limitation, Equity Interests and receivables), whether now owned or hereafter
acquired or liquidate, wind up or dissolve, except:
(a)    Inventory leased or sold in the ordinary course of business;
(b)    obsolete, damaged, uneconomic or worn out machinery or equipment, or
machinery or equipment no longer used or useful in the conduct of the applicable
Credit Party’s business;
(c)    Permitted Acquisitions;
(d)    mergers or consolidations of (i) any Subsidiary of the Borrower with or
into the Borrower or any Guarantor so long as the Borrower or such Guarantor
shall be the continuing or surviving entity; provided that at the time of each
such merger or consolidation, both before and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or result from
such merger or consolidation or (ii) any Subsidiary that is not a Guarantor with
any other Subsidiary that is not a Guarantor;
(e)    any Subsidiary of the Borrower may liquidate or dissolve into the
Borrower or a Guarantor if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower, so long as
no Default or Event of Default has occurred and is continuing or would result
therefrom;
(f)    sales or transfers, including without limitation upon voluntary
liquidation from any Credit Party to the Borrower or a Guarantor, provided that
the Borrower or Guarantor takes such actions as the Agent may reasonably request
to ensure the perfection and priority of the Liens in favor of the Lenders over
such transferred assets;
(g)    subject to Section 4.8(a) hereof, Asset Sales (exclusive of asset sales
permitted pursuant to all other subsections of this Section 8.4) in which the
sales price is at least equal to the fair market value of the assets sold and
the consideration received is cash or cash equivalents or Debt of any Credit
Party being assumed by the purchaser, provided that the aggregate amount of such
Asset Sales does not exceed $250,000 in any Fiscal Year and no Default or Event
of Default has occurred and is continuing at the time of each such sale (both
before and after giving effect to such Asset Sale), and (ii) other Asset Sales
approved by the Majority Lenders in their sole discretion;
(h)    the sale or disposition of Permitted Investments and the use of cash and
cash equivalents in the ordinary course of business or for any other purpose
that does not violate any provision of this Agreement;
(i)    dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property;

63    
Detroit_3013288_18

--------------------------------------------------------------------------------




(j)    dispositions of property (i) from a Credit Party to another Credit Party
or (ii) from a Subsidiary that is not a Credit Party to another Subsidiary that
is not a Credit Party or to a Credit Party;
(k)    dispositions permitted by Section 8.2, Section 8.5, Section 8.7, Section
8.8;
(l)    dispositions of accounts receivable in connection with the collection or
compromise thereof (other than in connection with financing transactions);
(m)    leases, subleases, licenses or sublicenses of property, in each case in
the ordinary course of business and that do not materially interfere with the
business of the Borrower and its Subsidiaries;
(n)    the lapse or abandonment of any intellectual property or registrations
(or applications for registration) with respect thereto in the ordinary course
of business which in the reasonable good faith judgment of the Borrower are no
longer used or useful in its business;
(o)    the unwinding of Hedge Agreements permitted hereunder pursuant to their
terms; and
(p)    dispositions of owned or leased vehicles in the ordinary course of
business.
The Lenders hereby consent and agree to the release by the Agent of any and all
Liens on the property sold or otherwise disposed of in compliance with this
Section 8.4.
8.5    Restricted Payments. Declare or make any distributions, dividend, payment
or other distribution of assets, properties, cash, rights, obligations or
securities (collectively, “Distributions”) on account of any of its Equity
Interests, as applicable, or purchase, redeem or otherwise acquire for value any
of its Equity Interests, as applicable, or any warrants, rights or options to
acquire any of its Equity Interests, now or hereafter outstanding (collectively,
“Purchases”), except that:
(a)    (i) each Credit Party may pay Distributions to any other Credit Party,
and (ii) each Subsidiary may pay Distributions to any other Subsidiary or any
other Credit Party;
(b)    each Credit Party may declare and make Distributions payable in the
Equity Interests of such Credit Party, provided that the issuance of such Equity
Interests does not otherwise violate the terms of this Agreement and no Default
or Event of Default has occurred and is continuing at the time of making such
Distribution or would result from the making of such Distribution;
(c)    the Borrower may (i) repurchase the stock of former employees,
consultants or directors pursuant to stock repurchase agreements or similar
arrangements so long as an Event of Default does not exist prior immediately
prior to such repurchase or would exist after giving effect to such repurchase,
(ii) repurchase the stock of former employees, consultants or directors pursuant
to stock repurchase agreements or similar arrangements by the cancellation of
indebtedness owed by such former employees, consultants or directors regardless
of whether an Event of Default exists, (iii) repurchase capital stock deemed to
occur upon a cashless exercise of options or warrants and (iv) pay cash in lieu
of the issuance of fractional shares in connection with the conversion or
exercise of convertible securities in an aggregate amount not to exceed $250,000
in connection with each such issuance or series of related issuances; and
(d)    the Borrower or any of its Subsidiaries may (i) pay cash in lieu of
fractional shares in connection with any dividend, split or combination thereof
in an aggregate amount not to exceed $250,000 in connection with each such
transaction or series of related transactions, (ii) make Purchases in connection

64    
Detroit_3013288_18

--------------------------------------------------------------------------------




with the retention of Equity Interests in payment of withholding taxes in
connection with equity-based compensation plans and (iii) make repurchases of
Equity Interests deemed to occur upon exercise of stock options or warrants if
such repurchased Equity Interests represents a portion of the exercise price of
such options or warrants.


8.6    Limitation on Investments, Loans and Advances. Make or allow to remain
outstanding any Investment (whether such investment shall be of the character of
investment in shares of stock, evidences of indebtedness or other securities or
otherwise) in, or any loans or advances to, any Person other than:
(a)    Permitted Investments;
(b)    Investments existing on the Effective Date and listed on Schedule 8.6 of
the Disclosure Letter;
(c)    sales on open account in the ordinary course of business;
(d)    intercompany loans or intercompany Investments made by (i) any Credit
Party to or in any Guarantor or the Borrower, (ii) any Subsidiary that is not a
Guarantor to any other Subsidiary that is not a Guarantor, and (iii) the
Borrower or any Guarantor to any other Subsidiary that is not a Guarantor, in an
amount not to exceed $500,000 in the aggregate in any Fiscal Year; provided
that, in each case, no Default or Event of Default shall have occurred and be
continuing at the time of making such intercompany loan or intercompany
Investment or result from such intercompany loan or intercompany Investment
being made and, in the case of intercompany loans made by the Borrower or any
Guarantor in any Credit Party that is not the Borrower or a Guarantor, that any
such intercompany loans shall be evidenced by and funded under an Intercompany
Note pledged to the Agent under the appropriate Collateral Documents;
(e)    Investments in respect of Hedging Transactions provided that such
transaction is entered into for risk management purposes and not for speculative
purposes;
(f)    Investments not to exceed One Hundred Thousand Dollars ($100,000) in the
aggregate in any Fiscal Year consisting of loans and advances to employees,
officers and directors of any Credit Party for (i) moving, entertainment, travel
and other similar expenses in the ordinary course of business and (ii) the
purchase of Equity Interests of the Borrower or its Subsidiaries pursuant to
employee stock purchase plan agreements approved by the Borrower’s board of
directors;
(g)    Permitted Acquisitions and Investments in any Person acquired pursuant to
a Permitted Acquisition;
(h)    joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any related cash Investments by Borrower or any Guarantor do not exceed $250,000
in the aggregate in any Fiscal Year;
(i)    Reserved;
(j)    promissory notes and other non-cash consideration received in connection
with dispositions permitted by Section 8.4;
(k)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (k) shall not
apply to Investments of the Borrower in any Subsidiary;

65    
Detroit_3013288_18

--------------------------------------------------------------------------------




(l)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers in
the ordinary course of business;
(m)    Guarantee Obligations that are otherwise permitted under Section 8.1, in
an aggregate amount not to exceed $250,000 at any time outstanding; and
(n)    other Investments not described above provided that both at the time of
and immediately after giving effect to any such Investment (i) no Default or
Event of Default shall have occurred and be continuing or shall result from the
making of such Investment and (ii) the aggregate amount of all such Investments
shall not exceed $500,000 in any Fiscal Year.
In valuing any Investments for the purpose of applying the limitations set forth
in this Section 8.6 (except as otherwise expressly provided herein), such
Investment shall be taken at the original cost thereof, without allowance for
any subsequent write-offs or appreciation or depreciation, but less any amount
repaid or recovered on account of capital or principal.
8.7    Transactions with Affiliates. Except as set forth in Schedule 8.7, enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of property or the rendering of any service, with any Affiliates of
the Credit Parties except: (a) transactions with Affiliates that are the
Borrower or Guarantors; (b) transactions otherwise permitted under this
Agreement; (c) transactions in the ordinary course of a Credit Party’s business
and upon fair and reasonable terms no less favorable to such Credit Party than
it would obtain in a comparable arms length transaction from unrelated third
parties; (d) transactions permitted pursuant to Section 8.5, (e) any
indemnification agreement, employee agreement, compensation arrangement
(including equity-based compensation) or reimbursement expense of current or
former officers and directors, (f) any retention bonus or similar arrangement
approved by the Borrower’s board of directors (or a committee thereof), (g)
severance arrangements entered into in the ordinary course of business, (h)
transactions with joint ventures that are not otherwise prohibited by the Loan
Documents, (i) transactions between the Borrower or any of its Subsidiaries and
any Person that is an Affiliate solely due to the fact that a director of such
Person is also a director of the Borrower, provided that such director abstains
from voting as a director of the Borrower on any matter involving such other
Person and (j) Investments in the Borrower’s Subsidiaries and joint ventures to
the extent otherwise permitted under Section 8.6.
8.8    Sale-Leaseback Transactions. Enter into any arrangement with any Person
providing for the leasing by a Credit Party of real or personal property which
has been or is to be sold or transferred by such Credit Party to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Credit Party, as
the case may be, provided that if, at the time that a Credit Party acquires
fixed or capital assets, such Credit Party intends to sell to and then lease
such assets from another Person pursuant to a financing arrangement that would
be permitted under Section 8.1(c), such transaction will not constitute a
violation of this Section 8.8 so long as such transaction is consummated within
one hundred twenty (120) days following the acquisition of such assets
8.9    Limitation on Capital Expenditures. Make or commit to make (by way of the
acquisition of securities of a Person or otherwise) any expenditure in respect
of the purchase or other acquisition of fixed or capital assets (excluding any
such asset acquired in connection with normal replacement and maintenance
programs properly charged to current operations) except for (a) Reinvestments of
Net Proceeds from Asset Sales or Insurance Proceeds to the extent permitted
under Section 4.8 hereof, and (b) Capital Expenditures, the amount of which in
any Fiscal Year shall not exceed $10,000,000 in the aggregate; provided that if
the Credit Parties do not utilize the entire amount of Capital Expenditures
permitted in any Fiscal Year, the Credit Parties may carry forward such
unutilized amount to the immediately succeeding Fiscal Year only (and Capital
Expenditures shall be deemed to utilize the current Fiscal Year’s allowance
before being applied to any carryover allowance).
8.10    Limitations on Other Restrictions. Except for this Agreement or any
other Loan Document, enter into any agreement, document or instrument which
would (a) restrict the ability of any Subsidiary of the Borrower to pay or make
dividends or distributions in cash or kind to the Borrower or any Guarantor, to
make loans, advances or

66    
Detroit_3013288_18

--------------------------------------------------------------------------------




other payments of whatever nature to any Credit Party, or to make transfers or
distributions of all or any part of its assets to any Credit Party; or (b)
restrict or prevent any Credit Party from granting the Agent on behalf of
Lenders Liens upon, security interests in and pledges of their respective
assets, except to the extent such restrictions exist in documents creating Liens
permitted by Section 8.2 hereunder but solely to the extent such restrictions
relate to the property financed by or securing such Debt, provided that the
foregoing clauses (a) and (b) shall not apply to any such restrictions
that (i)(x) exist on the Effective Date and (to the extent not otherwise
permitted by this Section 8.10) are listed on Schedule 8.10 to the Disclosure
Letter and (y) any renewal or extension of a restriction permitted by clause
(i)(x) or any agreement evidencing such restriction so long as such renewal or
extension does not expand the scope of such restrictions, taken as a whole, in
any material respect, (ii)(x) are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary, so long as such restrictions were not
entered into solely in contemplation of such Person becoming a Subsidiary and
(y) any renewal or extension of a restriction permitted by clause (ii)(x) or any
agreement evidencing such restriction so long as such renewal or extension does
not expand the scope of such restrictions, taken as a whole, in any material
respect, (iii) are customary restrictions that arise in connection with any
disposition permitted by Section 8.4 applicable pending such disposition solely
to the assets subject to such disposition, (iv) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 8.6, (v) are imposed by applicable law, (vi)
are customary restrictions contained in leases, subleases, or licenses otherwise
permitted hereby, so long as such restrictions relate only to the assets subject
thereto, (vii) are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Borrower and its Subsidiaries,
(viii) are customary provisions restricting assignment of any license, lease or
other agreement entered into in the ordinary course of business and otherwise
permitted hereunder, (ix) are restrictions on cash (or Permitted Investments) or
deposits imposed by customers under contracts entered into in the ordinary
course of business (or otherwise constituting Liens permitted pursuant to
Section 8.2 on such cash or Permitted Investments or deposits); (x) are
customary net worth provisions contained in real property leases entered into by
the Borrower or any of its Subsidiaries, so long as the Borrower has determined
in good faith that such net worth provisions could not reasonably be expected to
impair the ability of the Credit Parties and their subsidiaries to meet their
ongoing obligations; and (xi) customary restrictions and conditions contained in
asset sale agreements, purchase agreements, acquisition agreements (including by
way of merger, acquisition or consolidation) entered into by the Borrower or any
Subsidiary in connection with transactions permitted under this Agreement and
solely to the extent in effect pending the consummation of such transaction and
so long as such restrictions relate only to the assets subject thereto.
8.11    Prepayment of Debt. Make any prepayment (whether optional or mandatory),
repurchase, redemption, defeasance or any other payment in respect of any
Subordinated Debt except to the extent permitted under the applicable
Subordinated Debt Documents and Subordination Agreements.
8.12    Amendment of Subordinated Debt Documents. Amend, modify or otherwise
alter (or suffer to be amended, modified or altered) the Subordinated Debt
Documents except as permitted in the applicable Subordinated Debt Documents and
Subordination Agreements, or if no such restrictions exist in the applicable
Subordinated Debt Documents or Subordination Agreements, without the prior
written consent of the Agent.
8.13    Modification of Certain Agreements. Make, permit or consent to any
amendment or other modification to the constitutional documents of any Credit
Party or any Material Contract except to the extent that any such amendment or
modification (i) does not violate the terms and conditions of this Agreement or
any of the other Loan Documents, (ii) does not materially adversely affect the
interest of the Lenders as creditors and/or secured parties under any Loan
Document and (iii) could not reasonably be expected to have a Material Adverse
Effect.
8.14    Management Fees. Pay or otherwise advance, directly or indirectly, any
management, consulting or other fees to an Affiliate.
8.15    Fiscal Year. Permit the Fiscal Year of any Credit Party to end on a day
other than December 31.
9.
DEFAULTS.

9.1    Events of Default. The occurrence of any of the following events shall
constitute an Event of Default hereunder:

67    
Detroit_3013288_18

--------------------------------------------------------------------------------




(i)    non-payment when due of (i) the principal or interest on the Indebtedness
under the Revolving Credit (including the Swing Line) and the Term Loan or (ii)
any Reimbursement Obligation or (iii) any Fees;
(j)    non-payment of any other amounts due and owing by the Borrower under this
Agreement or by any Credit Party under any of the other Loan Documents to which
it is a party, other than as set forth in subsection (a) above, within three (3)
Business Days after the same is due and payable;
(k)    default in the observance or performance of any of the conditions,
covenants or agreements of the Borrower set forth in Sections 7.1, 7.2, 7.4(a)
and (e), 7.5, 7.6, 7.7, 7.9, 7.13, 7.14, 7.15, 7.16 or Article 8 in its
entirety, provided that an Event of Default arising from a breach of Sections
7.1 or 7.2 shall be deemed to have been cured upon delivery of the required
item; and provided further that any Event of Default arising solely due to a
breach of Section 7.7(a) shall be deemed cured upon the earlier of (x) the
giving of the notice required by Section 7.7(a) and (y) the date upon which the
Default or Event of Default giving rise to the notice obligation is cured or
waived;
(l)    default in the observance or performance of any of the other conditions,
covenants or agreements set forth in this Agreement or any of the other Loan
Documents by any Credit Party to the extent such Credit Party is party to such
Loan Documents and continuance thereof for a period of thirty (30) consecutive
days;
(m)    any representation or warranty made by any Credit Party herein or in any
certificate, instrument or other document submitted pursuant hereto proves
untrue or misleading in any material adverse respect when made;
(n)    (i) default by any Credit Party in the payment of any indebtedness for
borrowed money, whether under a direct obligation or guaranty (other than
Indebtedness hereunder) of any Credit Party in excess of Seven Hundred Fifty
Thousand Dollars ($750,000) (or the equivalent thereof in any currency other
than Dollars) individually or in the aggregate when due and continuance thereof
beyond any applicable period of cure and or (ii) failure to comply with the
terms of any other obligation of any Credit Party with respect to any
indebtedness for borrowed money (other than Indebtedness hereunder) in excess of
Seven Hundred Fifty Thousand Dollars ($750,000) (or the equivalent thereof in
any currency other than Dollars) individually or in the aggregate, which
continues beyond any applicable period of cure and which would permit the holder
or holders thereto to accelerate such other indebtedness for borrowed money, or
require the prepayment, repurchase, redemption or defeasance of such
indebtedness;
(o)    the rendering of any judgment(s) (not covered by adequate insurance from
a solvent carrier which is defending such action without reservation of rights)
for the payment of money in excess of the sum of Seven Hundred Fifty Thousand
Dollars ($750,000) (or the equivalent thereof in any currency other than
Dollars) individually or in the aggregate against any Credit Party, and such
judgments shall remain unpaid, unvacated, unbonded or unstayed by appeal or
otherwise for a period of thirty (30) consecutive days from the date of its
entry;
(p)    the occurrence of (i) a “reportable event”, as defined in ERISA, which is
determined by the PBGC to constitute grounds for a distress termination of any
Pension Plan subject to Title IV of ERISA maintained or contributed to by or on
behalf of any Credit Party for the benefit of any of its employees or for the
appointment by the appropriate United States District Court of a trustee to
administer such Pension Plan and such reportable event is not corrected and such
determination is not revoked within sixty (60) days after notice thereof has
been given to the plan administrator of such Pension Plan (without limiting any
of the Agent’s or any Lender’s other rights or remedies hereunder), or (ii) the
termination or the institution of proceedings by the PBGC to terminate any such
Pension Plan, or (iii) the appointment of a trustee by the appropriate United
States District Court to administer any such Pension Plan, or (iv) the
reorganization (within the meaning of Section 4241 of ERISA) or insolvency
(within the meaning of Section 4245 of ERISA) of any Multiemployer Plan, or
receipt of notice from any Multiemployer Plan that it is in reorganization or
insolvency, or the complete or partial

68    
Detroit_3013288_18

--------------------------------------------------------------------------------




withdrawal by any Credit Party from any Multiemployer Plan, which in the case of
any of the foregoing, could reasonably be expected to have a Material Adverse
Effect;
(q)    except as expressly permitted under this Agreement, any Credit Party
shall be dissolved (other than a dissolution of a Subsidiary of the Borrower
which is not a Guarantor or the Borrower) or liquidated (or any judgment, order
or decree therefor shall be entered) except as otherwise permitted herein; or if
a creditors’ committee shall have been appointed for the business of any Credit
Party; or if any Credit Party shall have made a general assignment for the
benefit of creditors or shall have been adjudicated bankrupt and if not an
adjudication based on a filing by a Credit Party, it shall not have been
dismissed within sixty (60) days, or shall have filed a voluntary petition in
bankruptcy or for reorganization or to effect a plan or arrangement with
creditors or shall fail to pay its debts generally as such debts become due in
the ordinary course of business (except as contested in good faith and for which
adequate reserves are made in such party’s financial statements); or shall file
an answer to a creditor’s petition or other petition filed against it, admitting
the material allegations thereof for an adjudication in bankruptcy or for
reorganization; or shall have applied for or permitted the appointment of a
receiver or trustee or custodian for any of its property or assets; or such
receiver, trustee or custodian shall have been appointed for any of its property
or assets (otherwise than upon application or consent of a Credit Party ) and
shall not have been removed within sixty (60) days; or if an order shall be
entered approving any petition for reorganization of any Credit Party and shall
not have been reversed or dismissed within sixty (60) days;
(r)    a Change of Control;
(s)    the validity, binding effect or enforceability of any subordination
provisions relating to any Subordinated Debt shall be contested by any Person
party thereto (other than any Lender, the Agent, Issuing Lender or Swing Line
Lender), or such subordination provisions shall fail to be enforceable by the
Agent and the Lenders in accordance with the terms thereof, or the Indebtedness
shall for any reason not have the priority contemplated by this Agreement or
such subordination provisions; or
(t)    any Loan Document shall at any time for any reason cease to be in full
force and effect (other than in accordance with the terms thereof or the terms
of any other Loan Document), as applicable, or the validity, binding effect or
enforceability thereof shall be contested by any party thereto (other than any
Lender, the Agent, Issuing Lender or Swing Line Lender), or any Person shall
deny that it has any or further liability or obligation under any Loan Document,
or any such Loan Document shall be terminated (other than in accordance with the
terms thereof or the terms of any other Loan Document), invalidated, revoked or
set aside or in any way cease to give or provide to the Lenders and the Agent
the benefits purported to be created thereby, or any Loan Document purporting to
grant a Lien to secure any Indebtedness shall, at any time after the delivery of
such Loan Document, fail to create a valid and enforceable Lien on any material
portion of the Collateral purported to be covered thereby or such Lien shall
fail to cease to be a perfected Lien with the priority required in the relevant
Loan Document with respect to any material portion of the Collateral.
9.2    Exercise of Remedies. If an Event of Default has occurred and is
continuing hereunder: (a) the Agent may, and shall, upon being directed to do so
by the Majority Revolving Credit Lenders, declare the Revolving Credit Aggregate
Commitment terminated; (b) the Agent may, and shall, upon being directed to do
so by the Majority Lenders, declare the entire unpaid principal Indebtedness,
including the Notes, immediately due and payable, without presentment, notice or
demand, all of which are hereby expressly waived by the Borrower; (c) upon the
occurrence of any Event of Default specified in Section 9.1(i) and
notwithstanding the lack of any declaration by the Agent under preceding clauses
(a) or (b), the entire unpaid principal Indebtedness shall become automatically
and immediately due and payable, and the Revolving Credit Aggregate Commitment
shall be automatically and immediately terminated; (d) the Agent shall, upon
being directed to do so by the Majority Revolving Credit Lenders, demand
immediate delivery of cash collateral, and the Borrower agrees to deliver such
cash collateral upon demand, in an amount equal to 105% the maximum amount that
may be available to be drawn at any time prior to the stated expiry of all
outstanding Letters of Credit, for deposit into an account controlled by the
Agent; (e) the Agent may, and shall, upon being directed to do so by the
Majority Lenders, notify the Borrower or any applicable Credit Party that
interest shall be payable on demand on all Indebtedness (other than Revolving
Credit Advances, Swing Line Advances and Term Loan Advances with respect to
which Sections 2.6 and 4.6 hereof shall govern) owing from time to time to the
Agent or any Lender, at a

69    
Detroit_3013288_18

--------------------------------------------------------------------------------




per annum rate equal to the then applicable Base Rate plus two percent (2%); and
(f) the Agent may, and shall, upon being directed to do so by the Majority
Lenders or the Lenders, as applicable (subject to the terms hereof), exercise
any remedy permitted by this Agreement, the other Loan Documents or law.
9.3    Rights Cumulative. No delay or failure of the Agent and/or Lenders in
exercising any right, power or privilege hereunder shall affect such right,
power or privilege, nor shall any single or partial exercise thereof preclude
any further exercise thereof, or the exercise of any other power, right or
privilege. The rights of the Agent and Lenders under this Agreement are
cumulative and not exclusive of any right or remedies which Lenders would
otherwise have.
9.4    Waiver by the Borrower of Certain Laws. To the extent permitted by
applicable law, the Borrower hereby agrees to waive, and does hereby absolutely
and irrevocably waive and relinquish the benefit and advantage of any valuation,
stay, appraisement, extension or redemption laws now existing or which may
hereafter exist, which, but for this provision, might be applicable to any sale
made under the judgment, order or decree of any court, on any claim for interest
on the Notes, or any security interest or mortgage contemplated by or granted
under or in connection with this Agreement. These waivers have been voluntarily
given, with full knowledge of the consequences thereof.
9.5    Waiver of Defaults. No Event of Default shall be waived by the Lenders
except in writing in accordance with Section 13.9 hereof. No single or partial
exercise of any right, power or privilege hereunder, nor any delay in the
exercise thereof, shall preclude other or further exercise of their rights by
the Agent or the Lenders. No waiver of any Event of Default shall extend to any
other or further Event of Default. No forbearance on the part of the Agent or
the Lenders in enforcing any of their rights shall constitute a waiver of any of
their rights. The Borrower expressly agrees that this Section may not be waived
or modified by the Lenders or the Agent by course of performance, estoppel or
otherwise.
9.6    Set Off. Upon the occurrence and during the continuance of any Event of
Default, each Lender may at any time and from time to time, to the extent
permitted by applicable law, without notice to the Borrower but subject to the
provisions of Section 10.3 hereof (any requirement for such notice being
expressly waived by the Borrower), setoff and apply against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement,
whether owing to such Lender, any Affiliate of such Lender or any other Lender
or the Agent, any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender to or for the credit or the account of the Borrower and any
property of the Borrower from time to time in possession of such Lender,
irrespective of whether or not such deposits held or indebtedness owing by such
Lender may be contingent and unmatured and regardless of whether any Collateral
then held by the Agent or any Lender is adequate to cover the Indebtedness.
Promptly following any such setoff, such Lender shall give written notice to the
Agent and the Borrower of the occurrence thereof; provided that in the event
that any Defaulting Lender shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Agent for further
application in accordance with the provisions of Section 10.4 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held for the benefit of the Agent, the Issuing Lender and the Lenders,
and (y) the Defaulting Lender shall provide promptly to the Agent a statement
describing in reasonable detail the Indebtedness owing to such Defaulting Lender
as to which it exercised such right of setoff. The Borrower hereby grants to the
Lenders and the Agent a lien on and security interest in all such deposits,
indebtedness and property as collateral security for the payment and performance
of all of the obligations of the Borrower under this Agreement. The rights of
each Lender under this Section 9.6 are in addition to the other rights and
remedies (including, without limitation, other rights of setoff) which such
Lender may have.
10.
PAYMENTS, RECOVERIES AND COLLECTIONS.

10.1    Payment Procedure.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise provided herein, all payments made by the Borrower of principal,
interest or fees hereunder shall be made without setoff or counterclaim on the
date specified for payment under this Agreement and must be received by the
Agent not later than 1:00 p.m. (Detroit time) on the date such payment is
required or intended to be made in Dollars in immediately

70    
Detroit_3013288_18

--------------------------------------------------------------------------------




available funds to the Agent at the Agent’s office located at 411 West
Lafayette, 7th Floor, MC 3289, Detroit, Michigan 48226, for the ratable benefit
of the Revolving Credit Lenders in the case of payments in respect of the
Revolving Credit and any Letter of Credit Obligations and for the ratable
benefit of the Term Loan Lenders in the case of payments in respect of the Term
Loan. Any payment received by the Agent after 1:00 p.m. (Detroit time) shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. Upon receipt of each such payment, the Agent
shall make prompt payment to each applicable Lender, or, in respect of
Eurodollar-based Advances, such Lender’s Eurodollar Lending Office, in like
funds and currencies, of all amounts received by it for the account of such
Lender.
(b)    Unless the Agent shall have been notified in writing by the Borrower at
least two (2) Business Days prior to the date on which any payment to be made by
the Borrower is due that the Borrower does not intend to remit such payment, the
Agent may, in its sole discretion and without obligation to do so, assume that
the Borrower has remitted such payment when so due and the Agent may, in
reliance upon such assumption, make available to each Revolving Credit Lender or
Term Loan Lender, as the case may be, on such payment date an amount equal to
such Lender’s share of such assumed payment. If the Borrower has not in fact
remitted such payment to the Agent, each Lender shall forthwith on demand repay
to the Agent the amount of such assumed payment made available or transferred to
such Lender, together with the interest thereon, in respect of each day from and
including the date such amount was made available by the Agent to such Lender to
the date such amount is repaid to the Agent at a rate per annum equal to the
Federal Funds Effective Rate for the first two (2) Business Days that such
amount remains unpaid, and thereafter at a rate of interest then applicable to
such Revolving Credit Advances.
(c)    Subject to the definition of “Interest Period” in Section 1 of this
Agreement, whenever any payment to be made hereunder shall otherwise be due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest, if any, in connection with such payment.
(d)    All payments to be made by the Borrower under this Agreement or any of
the Notes (including without limitation payments under the Swing Line and/or
Swing Line Note) shall be made without setoff or counterclaim, as aforesaid,
and, subject to full compliance by each Lender (and each assignee and
participant pursuant to Section 13.7) with Section 13.12, without deduction for
or on account of any present or future withholding or other taxes of any nature
imposed by any Governmental Authority or of any political subdivision thereof or
any federation or organization of which such Governmental Authority may at the
time of payment be a member (other than any Excluded Taxes), unless the Borrower
is compelled by law to make payment subject to such tax. In such event, the
Borrower shall:
(ii)    pay to the Agent for the Agent’s own account and/or, as the case may be,
for the account of the Lenders such additional amounts as may be necessary to
ensure that the Agent and/or such Lender or Lenders (including the Swing Line
Lender) receive a net amount equal to the full amount which would have been
receivable had payment not been made subject to such tax (other than any
Excluded Taxes); and
(iii)    remit such tax to the relevant taxing authorities according to
applicable law, and send to the Agent or the applicable Lender or Lenders
(including the Swing Line Lender), as the case may be, such certificates or
certified copy receipts as the Agent or such Lender or Lenders shall reasonably
require as proof of the payment by the Borrower of any such taxes payable by the
Borrower.
As used herein, the terms “tax”, “taxes” and “taxation” include all taxes,
levies, imposts, duties, fees, deductions and withholdings or similar charges
together with interest (and any taxes payable upon the amounts paid or payable
pursuant to this Section 10.1(d)) thereon.
The Borrower shall be reimbursed by the applicable Lender for any payment made
by the Borrower under this Section 10.1(d) if the applicable Lender is not in
compliance with its obligations under Section 13.12 at the time of the
Borrower’s payment.

71    
Detroit_3013288_18

--------------------------------------------------------------------------------




10.2    Application of Proceeds of Collateral. Notwithstanding anything to the
contrary in this Agreement, in the case of any Event of Default under Section
9.1(i), immediately following the occurrence thereof, and in the case of any
other Event of Default: (a) upon the termination of the Revolving Credit
Aggregate Commitment, (b) the acceleration of any Indebtedness arising under
this Agreement, (c) at the Agent’s option, or (d) upon the request of the
Majority Lenders after the commencement of any remedies hereunder, the Agent
shall apply the proceeds of any Collateral, together with any offsets, voluntary
payments by any Credit Party or others and any other sums received or collected
in respect of the Indebtedness first, to pay all incurred and unpaid fees and
expenses of the Agent under the Loan Documents and any protective advances made
by the Agent with respect to the Collateral under or pursuant to the terms of
any Loan Document, next, to pay any fees and expenses owed to the Issuing Lender
hereunder, next, to pay principal and interest due under the Revolving Credit
(including the Swing Line and any Reimbursement Obligations) and the Term Loan
and to cash collateralize all outstanding Letters of Credit in an amount equal
to 105% of the maximum amount that may be available to be drawn at any time
prior to the stated expiry of all outstanding Letters of Credit, on a pro rata
basis, next to pay any obligations owing by any Credit Party under any Hedging
Agreements on a pro rata basis, next, to pay any other Indebtedness on a pro
rata basis, and then, if there is any excess, to the applicable Credit Parties,
as the case may be.
10.3    Pro-rata Recovery. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of principal of, or interest on, any of the Advances made by it, or
the participations in Letter of Credit Obligations or Swing Line Advances held
by it in excess of its pro rata share of payments then or thereafter obtained by
all Lenders upon principal of and interest on all such Indebtedness, such Lender
shall purchase from the other Lenders such participations in the Revolving
Credit, the Term Loan, and/or the Letter of Credit Obligation held by them as
shall be necessary to cause such purchasing Lender to share the excess payment
or other recovery ratably in accordance with the applicable Percentages of the
Lenders; provided, however, that if all or any portion of the excess payment or
other recovery is thereafter recovered from such purchasing holder, the purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.
10.4    Treatment of a Defaulting Lender; Reallocation of Defaulting Lender’s
Fronting Exposure.
(a)    The obligation of any Lender to make any Advance hereunder shall not be
affected by the failure of any other Lender to make any Advance under this
Agreement, and no Lender shall have any liability to the Borrower or any of its
Subsidiaries, the Agent, any other Lender, or any other Person for another
Lender’s failure to make any loan or Advance hereunder.
(b)    If any Lender shall become a Defaulting Lender, then such Defaulting
Lender’s right to vote in respect of any amendment, consent or waiver of the
terms of this Agreement or such other Loan Documents, or to direct or approve
any action or inaction by the Agent shall be subject to the restrictions set
forth in Section 13.9.
(c)     Any payment of principal, interest, fees or other amounts received by
the Agent for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Article 9 or otherwise) or received by the
Agent from a Defaulting Lender pursuant to Section 9.6 shall be applied at such
time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Lender or Swing Line Lender hereunder; third,
to cash collateralize the Issuing Lenders’ Fronting Exposure with respect to
such Defaulting Lender in accordance with clause (h) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Advance in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Advances under
this Agreement and (y) cash collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with clause (h) below;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
or Swing Line Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders or Swing Line Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction

72    
Detroit_3013288_18

--------------------------------------------------------------------------------




obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances or Letter of Credit Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such
Advances were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Advances of, and Letter of Credit Obligations
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of, or Letter of Credit Obligations owed to, such
Defaulting Lender until such time as all Advances and funded and unfunded
participations in Letter of Credit Obligations and Swing Line Advances are held
by the Lenders pro rata in accordance with their respective Revolving Credit
Percentages without giving effect to clause (g) below. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this clause (c) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(d)    Each Defaulting Lender shall be entitled to receive a Revolving Credit
Facility Fee for any period during which that Lender is a Defaulting Lender only
to extent allocable to the sum of (1) the outstanding principal amount of the
Revolving Credit Advances funded by it, and (2) its Revolving Credit Percentage
of the stated amount of Letters of Credit for which it has provided cash
collateral pursuant to clause (h) below).
(a)    Each Defaulting Lender shall be entitled to receive the Letter of Credit
Fees described in Section 3.4(a) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Percentage of the stated amount of Letters of Credit for which it has provided
cash collateral in accordance with clause (h) below).
(b)    With respect to any Revolving Credit Facility Fee or Letter of Credit Fee
not required to be paid to any Defaulting Lender pursuant to clause (d) or (e)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Obligations or Swing Line
Advances that has been reallocated to such Non-Defaulting Lender pursuant to
clause f below, (y) pay to each Issuing Lender and Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s and Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
(c)    If any Lender shall become a Defaulting Lender, then, for so long as such
Lender remains a Defaulting Lender, any Fronting Exposure shall be reallocated
by the Agent at the request of the Swing Line Lender and/or the Issuing Lender
among the Non-Defaulting Lenders in accordance with their respective Percentages
of the Revolving Credit, but only to the extent that the sum of the aggregate
principal amount of all Revolving Credit Advances made by each Non-Defaulting
Lender, plus such Non-Defaulting Lender’s Percentage of the aggregate
outstanding principal amount of Swing Line Advances and Letter of Credit
Obligations prior to giving effect to such reallocation plus such Non-Defaulting
Lender’s Percentage of the Fronting Exposure to be reallocated does not exceed
such Non- Defaulting Lender’s Percentage of the Revolving Credit Aggregate
Commitment, and only so long as no Default or Event of Default has occurred and
is continuing on the date of such reallocation.
(h)    At any time that there shall exist a Defaulting Lender, within one (1)
Business Day following the written request of the Agent, the Swing Line Lender
or the Issuing Lender (with a copy to the Agent), the Borrower shall cash
collateralize the Swing Line Lender’s and Issuing Lender’s Fronting Exposure, as
applicable, with respect to such Defaulting Lender (determined after giving
effect to any cash collateral provided by such Defaulting Lender) in an amount
not less than an amount determined by the Agent, the Swing Line Lender and the
Issuing Lender in their sole discretion, by depositing such amounts into an
account controlled by the Agent.
11.
CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.

11.1    Reimbursement of Prepayment Costs. If (i) the Borrower makes any payment
of principal with respect to any Eurodollar-based Advance or Quoted Rate Advance
on any day other than the last day of the Interest

73    
Detroit_3013288_18

--------------------------------------------------------------------------------




Period applicable thereto (whether voluntarily, pursuant to any mandatory
provisions hereof, by acceleration, or otherwise); (ii) the Borrower converts or
refunds (or attempts to convert or refund) any such Advance on any day other
than the last day of the Interest Period applicable thereto (except as described
in Section 2.5(e)); (iii) the Borrower fails to borrow, refund or convert any
Eurodollar-based Advance or Quoted Rate Advance after notice has been given by
the Borrower to the Agent in accordance with the terms hereof requesting such
Advance; or (iv) or if the Borrower fails to make any payment of principal in
respect of a Eurodollar-based Advance or Quoted Rate Advance when due, the
Borrower shall reimburse the Agent for itself and/or on behalf of any Lender, as
the case may be, within ten (10) Business Days of written demand therefor for
any resulting loss, cost or expense incurred (excluding the loss of any
Applicable Margin) by the Agent and Lenders, as the case may be, as a result
thereof, including, without limitation, any such loss, cost or expense incurred
in obtaining, liquidating, employing or redeploying deposits from third parties,
whether or not the Agent and Lenders, as the case may be, shall have funded or
committed to fund such Advance. The amount payable hereunder by the Borrower to
the Agent for itself and/or on behalf of any Lender, as the case may be, shall
be deemed to equal an amount equal to the excess, if any, of (a) the amount of
interest which would have accrued on the amount so prepaid, or not so borrowed,
refunded or converted, for the period from the date of such prepayment or of
such failure to borrow, refund or convert, through the last day of the relevant
Interest Period, at the applicable rate of interest for said Advance(s) provided
under this Agreement, over (b) the amount of interest (as reasonably determined
by the Agent and Lenders, as the case may be) which would have accrued to the
Agent and Lenders, as the case may be, on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurocurrency
market. Calculation of any amounts payable to any Lender under this paragraph
shall be made as though such Lender shall have actually funded or committed to
fund the relevant Advance through the purchase of an underlying deposit in an
amount equal to the amount of such Advance and having a maturity comparable to
the relevant Interest Period; provided, however, that any Lender may fund any
Eurodollar-based Advance or Quoted Rate Advance, as the case may be, in any
manner it deems fit and the foregoing assumptions shall be utilized only for the
purpose of the calculation of amounts payable under this paragraph. Upon the
written request of the Borrower, the Agent and Lenders shall deliver to the
Borrower a certificate setting forth the basis for determining such losses,
costs and expenses, which certificate shall be conclusively presumed correct,
absent manifest error.
11.2    Eurodollar Lending Office. For any Eurodollar Advance, if the Agent or a
Lender, as applicable, shall designate a Eurodollar Lending Office which
maintains books separate from those of the rest of the Agent or such Lender, the
Agent or such Lender, as the case may be, shall have the option of maintaining
and carrying the relevant Advance on the books of such Eurodollar Lending
Office.
11.3    Circumstances Affecting LIBOR Rate Availability. If the Agent or the
Majority Lenders (after consultation with the Agent) shall determine in good
faith that, by reason of circumstances affecting the foreign exchange and
interbank markets generally, deposits in eurodollars in the applicable amounts
are not being offered to the Agent or such Lenders at the applicable LIBOR Rate,
then the Agent shall forthwith give notice thereof to the Borrower. Thereafter,
until the Agent notifies the Borrower that such circumstances no longer exist,
(i) the obligation of Lenders to make Advances which bear interest at or by
reference to the LIBOR Rate, and the right of the Borrower to convert an Advance
to or refund an Advance as an Advance which bear interest at or by reference to
the LIBOR Rate shall be suspended, (ii) effective upon the last day of each
Eurodollar-Interest Period related to any existing Eurodollar-based Advance,
each such Eurodollar-based Advance shall automatically be converted into an
Advance which bears interest at or by reference to the Base Rate (without regard
to the satisfaction of any conditions to conversion contained elsewhere herein),
and (iii) effective immediately following such notice, each Advance which bears
interest at or by reference to the Daily Adjusting LIBOR Rate shall
automatically be converted into an Advance which bears interest at or by
reference to the Base Rate (without regard to the satisfaction of any conditions
to conversion contained elsewhere herein).
11.4    Laws Affecting LIBOR Rate Availability. If any Change in Law shall make
it unlawful or impossible for any of the Lenders (or any of their respective
Eurodollar Lending Offices) to honor its obligations hereunder to make or
maintain any Advance which bears interest at or by reference to the LIBOR Rate,
such Lender shall forthwith give notice thereof to the Borrower and to the
Agent. Thereafter, (a) the obligations of the applicable Lenders to make
Advances which bear interest at or by reference to the LIBOR Rate and the right
of the Borrower to convert an Advance into or refund an Advance as an Advance
which bears interest at or by reference to the LIBOR Rate shall be suspended and
thereafter only the Base Rate shall be available, and (b) if any of the Lenders
may not lawfully continue to maintain

74    
Detroit_3013288_18

--------------------------------------------------------------------------------




an Advance which bears interest at or by reference to the LIBOR Rate, the
applicable Advance shall immediately be converted to an Advance which bears
interest at or by reference to the Base Rate.
11.5    Increased Cost of Advances Carried at the LIBOR Rate. If any Change in
Law shall:
(a)    subject any of the Lenders (or any of their respective Eurodollar Lending
Offices) to any tax, duty or other charge with respect to any Advance or any
other amounts due under this Agreement in respect thereof or change the basis of
taxation of payments to any of the Lenders (or any of their respective
Eurodollar Lending Offices) hereunder (other than, in each case, any Excluded
Taxes); or
(b)    impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any of the Lenders (or any of
their respective Eurodollar Lending Offices) or shall impose on any of the
Lenders (or any of their respective Eurodollar Lending Offices) or the foreign
exchange and interbank markets any other condition affecting any Advance;
and the result of any of the foregoing matters is to increase the costs to any
of the Lenders of maintaining any part of the Indebtedness hereunder as an
Advance which bears interest at or by reference to the LIBOR Rate or to reduce
the amount of any sum received or receivable by any of the Lenders under this
Agreement in respect of an Advance which bears interest at or by reference to
the LIBOR Rate, then such Lender shall promptly notify the Agent, and the Agent
shall promptly notify the Borrower of such fact and demand compensation therefor
and, within ten (10) Business Days after such notice, the Borrower agrees to pay
to such Lender or Lenders such additional amount or amounts as will compensate
such Lender or Lenders for such increased cost or reduction, provided that each
Lender agrees to take any reasonable action, to the extent such action could be
taken without cost or administrative or other burden or restriction to such
Lender, to mitigate or eliminate such cost or reduction, within a reasonable
time after becoming aware of the foregoing matters. The Agent will promptly
notify the Borrower of any event of which it has knowledge which will entitle
Lenders to compensation pursuant to this Section, or which will cause the
Borrower to incur additional liability under Section 11.1 hereof, provided that
the Agent shall incur no liability whatsoever to the Lenders or the Borrower in
the event it fails to do so. A certificate of the Agent (or such Lender, if
applicable) setting forth the basis for determining such additional amount or
amounts necessary to compensate such Lender or Lenders shall accompany such
demand and shall be conclusively presumed to be correct absent manifest error.
11.6    Capital Adequacy and Other Increased Costs. If any Change in Law affects
or would affect the amount of capital required to be maintained by such Lender
or the Agent (or any corporation controlling such Lender or the Agent) and such
Lender or the Agent, as the case may be, determines that the amount of such
capital is increased by, or based upon the existence of such Lender’s or the
Agent’s obligations or Advances hereunder, the effect of such Change in Law is
to result in such an increase, and such increase has the effect of reducing the
rate of return on such Lender’s or the Agent’s (or such controlling
corporation’s) capital as a consequence of such obligations or Advances
hereunder to a level below that which such Lender or the Agent (or such
controlling corporation) could have achieved but for such circumstances (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Lender or the Agent to be material (collectively, “Increased
Costs”), then the Agent or such Lender shall notify the Borrower, and thereafter
the Borrower shall pay to such Lender or the Agent, as the case may be, within
ten (10) Business Days of written demand therefor from such Lender or the Agent,
additional amounts sufficient to compensate such Lender or the Agent (or such
controlling corporation) for any increase in the amount of capital and reduced
rate of return which such Lender or the Agent reasonably determines to be
allocable to the existence of such Lender’s or the Agent’s obligations or
Advances hereunder. A statement setting forth the amount of such compensation,
the methodology for the calculation and the calculation thereof which shall also
be prepared in good faith and in reasonable detail by such Lender or the Agent,
as the case may be, shall be submitted by such Lender or by the Agent to the
Borrower, reasonably promptly after becoming aware of any event described in
this Section 11.6 and shall be conclusively presumed to be correct, absent
manifest error.
11.7    Right of Lenders to Fund through Branches and Affiliates. Each Lender
(including without limitation the Swing Line Lender) may, if it so elects,
fulfill its commitment as to any Advance hereunder by designating a branch

75    
Detroit_3013288_18

--------------------------------------------------------------------------------




or Affiliate of such Lender to make such Advance; provided that (a) such Lender
shall remain solely responsible for the performances of its obligations
hereunder and (b) no such designation shall result in any material increased
costs to the Borrower.
11.8    Margin Adjustment. Adjustments to the Applicable Margins and the
Applicable Fee Percentages, based on Schedule 1.1, shall be implemented on a
quarterly basis as follows:
(a)    Such adjustments shall be given prospective effect only, effective as to
all Advances outstanding hereunder, the Applicable Fee Percentage and the Letter
of Credit Fee, upon the date of delivery of the Covenant Compliance Report under
Section 7.2(a) hereof reporting the Cash Balance as of the applicable date of
determination, establishing applicability of the appropriate adjustment and in
each case with no retroactivity or claw-back. In the event the Borrower shall
fail timely to deliver such Covenant Compliance Report and such failure
continues for three (3) days, then (but without affecting the Event of Default
resulting therefrom) from the date delivery of such report was required until
such report is delivered, the Applicable Margins and Applicable Fee Percentages
shall be at the highest level on the pricing matrix attached to this Agreement
as Schedule 1.1.
(b)    From the Effective Date until the required date of delivery (or, if
earlier, delivery) of the Covenant Compliance Report under Section 7.2(a)
hereof, for the fiscal quarter ending December 31, 2013, the Applicable Margins
and Applicable Fee Percentages shall be those set forth under the Level I column
of the pricing matrix attached to this Agreement as Schedule 1.1. Thereafter,
Applicable Margins and Applicable Fee Percentages shall be based upon the
quarterly Covenant Compliance Reports, subject to recalculation as provided in
Section 11.8(a) above.
Notwithstanding the foregoing, however, if, prior to the payment and discharge
in full (in cash) of the Indebtedness and the termination of any and all
commitments hereunder, as a result of any restatement of or adjustment to the
Covenant Compliance Report of the Borrower and any of its Subsidiaries (relating
to the current or any prior fiscal period) or for any other reason, the Agent
determines that the Applicable Margin and/or the Applicable Fee Percentages as
calculated by the Borrower as of any applicable date of determination were
inaccurate in any respect and a proper calculation thereof would have resulted
in different pricing for any fiscal period, then (x) if the proper calculation
thereof would have resulted in higher pricing for any such period, the Borrower
shall automatically and retroactively be obligated to pay to the Agent, promptly
upon demand by the Agent or the Majority Lenders, an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period and, if the
current fiscal period is affected thereby, the Applicable Margin and/or the
Applicable Fee Percentages for the current period shall be adjusted based on
such recalculation; and (y) if the proper calculation thereof would have
resulted in lower pricing for such period, the Agent and Lenders shall have no
obligation to recalculate such interest or fees or to repay any interest or fees
to the Borrower.


11.9    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to the foregoing provisions of
this Section 11.9 shall not constitute a waiver of such Lender’s or the Issuing
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or the Issuing Lender pursuant to Sections
11.4, 11.5, 11.6 or 3.4(c), for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Borrower of the Change in Law (provided
that this provision will not apply to any Change in Law of the type referred to
in clauses (x), (y) or (z) of the definition thereof) giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to above shall be extended to include the period of
retroactive effect thereof).


12.
AGENT.

12.1    Appointment of the Agent. Each Lender and the holder of each Note (if
issued) irrevocably appoints and authorizes the Agent to act on behalf of such
Lender or holder under this Agreement and the other Loan Documents

76    
Detroit_3013288_18

--------------------------------------------------------------------------------




and to exercise such powers hereunder and thereunder as are specifically
delegated to the Agent by the terms hereof and thereof, together with such
powers as may be reasonably incidental thereto, including without limitation the
power to execute or authorize the execution of financing or similar statements
or notices, and other documents. In performing its functions and duties under
this Agreement, the Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for any Credit Party.
12.2    Deposit Account with the Agent or any Lender. The Borrower authorizes
the Agent and each Lender, in the Agent’s or such Lender’s sole discretion, upon
notice to the Borrower to charge its general deposit account(s), if any,
maintained with the Agent or such Lender for the amount of any principal,
interest, or other amounts or costs due under this Agreement when the same
become due and payable under the terms of this Agreement or the Notes.
12.3    Scope of the Agent’s Duties. The Agent shall have no duties or
responsibilities except those expressly set forth herein, and shall not, by
reason of this Agreement or otherwise, have a fiduciary relationship with any
Lender (and no implied covenants or other obligations shall be read into this
Agreement against the Agent). None of the Agent, its Affiliates nor any of their
respective directors, officers, employees or agents shall be liable to any
Lender for any action taken or omitted to be taken by it or them under this
Agreement or any document executed pursuant hereto, or in connection herewith or
therewith with the consent or at the request of the Majority Lenders (or all of
the Lenders for those acts requiring consent of all of the Lenders) (except for
its or their own willful misconduct or gross negligence), nor be responsible for
or have any duties to ascertain, inquire into or verify (a) any recitals or
warranties made by the Credit Parties or any Affiliate of the Credit Parties, or
any officer thereof contained herein or therein, (b) the effectiveness,
enforceability, validity or due execution of this Agreement or any document
executed pursuant hereto or any security thereunder, (c) the performance by the
Credit Parties of their respective obligations hereunder or thereunder, or (d)
the satisfaction of any condition hereunder or thereunder, including without
limitation in connection with the making of any Advance or the issuance of any
Letter of Credit. The Agent and its Affiliates shall be entitled to rely upon
any certificate, notice, document or other communication (including any cable,
telegraph, telex, facsimile transmission or oral communication) believed by it
to be genuine and correct and to have been sent or given by or on behalf of a
proper person. The Agent may treat the payee of any Note as the holder thereof.
The Agent may employ agents and may consult with legal counsel, independent
public accountants and other experts selected by it and shall not be liable to
the Lenders (except as to money or property received by them or their authorized
agents), for the negligence or misconduct of any such agent selected by it with
reasonable care or for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.
12.4    Successor Agent. The Agent may resign as such at any time upon at least
thirty (30) days prior notice to the Borrower and each of the Lenders. If the
Agent at any time shall resign or if the office of the Agent shall become vacant
for any other reason, Majority Lenders shall, by written instrument, appoint
successor agent(s) (“Successor Agent”) satisfactory to such Majority Lenders
and, so long as no Default or Event of Default has occurred and is continuing,
to the Borrower (which approval shall not be unreasonably withheld or delayed);
provided, however that any such successor Agent shall be a bank or a trust
company or other financial institution which maintains an office in the United
States, or a commercial bank organized under the laws of the United States or
any state thereof, or any Affiliate of such bank or trust company or other
financial institution which is engaged in the banking business, and shall have a
combined capital and surplus of at least $500,000,000. Such Successor Agent
shall thereupon become the Agent hereunder, as applicable, and the Agent shall
deliver or cause to be delivered to any successor agent such documents of
transfer and assignment as such Successor Agent may reasonably request. If a
Successor Agent is not so appointed or does not accept such appointment before
the resigning Agent’s resignation becomes effective, the resigning Agent may
appoint a temporary successor to act until such appointment by the Majority
Lenders and, if applicable, the Borrower, is made and accepted, or if no such
temporary successor is appointed as provided above by the resigning Agent, the
Majority Lenders shall thereafter perform all of the duties of the resigning
Agent hereunder until such appointment by the Majority Lenders and, if
applicable, the Borrower, is made and accepted. Such Successor Agent shall
succeed to all of the rights and obligations of the resigning Agent as if
originally named. The resigning Agent shall duly assign, transfer and deliver to
such Successor Agent all moneys at the time held by the resigning Agent
hereunder after deducting therefrom its expenses for which it is entitled to be
reimbursed hereunder. Upon such succession of any such Successor Agent, the
resigning Agent shall be discharged from its duties and obligations, in its
capacity as the Agent hereunder, except for its gross negligence or willful
misconduct arising prior to its resignation

77    
Detroit_3013288_18

--------------------------------------------------------------------------------




hereunder, and the provisions of this Article 12 shall continue in effect for
the benefit of the resigning Agent in respect of any actions taken or omitted to
be taken by it while it was acting as the Agent.
12.5    Credit Decisions. Each Lender acknowledges that it has, independently of
the Agent and each other Lender and based on the financial statements of the
Borrower and such other documents, information and investigations as it has
deemed appropriate, made its own credit decision to extend credit hereunder from
time to time. Each Lender also acknowledges that it will, independently of the
Agent and each other Lender and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement, any Loan Document or
any other document executed pursuant hereto.
12.6    Authority of the Agent to Enforce This Agreement. Each Lender, subject
to the terms and conditions of this Agreement, grants the Agent full power and
authority as attorney-in-fact to institute and maintain actions, suits or
proceedings for the collection and enforcement of any Indebtedness outstanding
under this Agreement or any other Loan Document and to file such proofs of debt
or other documents as may be necessary to have the claims of the Lenders allowed
in any proceeding relative to any Credit Party, or their respective creditors or
affecting their respective properties, and to take such other actions which the
Agent considers to be necessary or desirable for the protection, collection and
enforcement of the Notes, this Agreement or the other Loan Documents.
12.7    Indemnification of the Agent. The Lenders agree (which agreement shall
survive the expiration or termination of this Agreement) to indemnify the Agent
and its Affiliates (to the extent not reimbursed by the Borrower, but without
limiting any obligation of the Borrower to make such reimbursement), ratably
according to their respective Weighted Percentages, from and against any and all
claims, damages, losses, liabilities, costs or expenses of any kind or nature
whatsoever (including, without limitation, reasonable fees and expenses of
in-house and outside counsel) which may be imposed on, incurred by, or asserted
against the Agent and its Affiliates in any way relating to or arising out of
this Agreement, any of the other Loan Documents or the transactions contemplated
hereby or any action taken or omitted by the Agent and its Affiliates under this
Agreement or any of the Loan Documents; provided, however, that no Lender shall
be liable for any portion of such claims, damages, losses, liabilities, costs or
expenses resulting from the Agent’s or its Affiliate’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent and its Affiliates promptly upon demand for its ratable
share of any reasonable out-of-pocket expenses (including, without limitation,
reasonable fees and expenses of in-house and outside counsel) incurred by the
Agent and its Affiliates in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any of the other
Loan Documents, to the extent that the Agent and its Affiliates are not
reimbursed for such expenses by the Borrower, but without limiting the
obligation of the Borrower to make such reimbursement. Each Lender agrees to
reimburse the Agent and its Affiliates promptly upon demand for its ratable
share of any amounts owing to the Agent and its Affiliates by the Lenders
pursuant to this Section, provided that, if the Agent or its Affiliates are
subsequently reimbursed by the Borrower for such amounts, they shall refund to
the Lenders on a pro rata basis the amount of any excess reimbursement. If the
indemnity furnished to the Agent and its Affiliates under this Section shall
become impaired as determined in the Agent’s reasonable judgment or the Agent
shall elect in its sole discretion to have such indemnity confirmed by the
Lenders (as to specific matters or otherwise), the Agent shall give notice
thereof to each Lender and, until such additional indemnity is provided or such
existing indemnity is confirmed, the Agent may cease, or not commence, to take
any action. Any amounts paid by the Lenders hereunder to the Agent or its
Affiliates shall be deemed to constitute part of the Indebtedness hereunder.
12.8    Knowledge of Default. It is expressly understood and agreed that the
Agent shall be entitled to assume that no Default or Event of Default has
occurred and is continuing, unless the officers of the Agent immediately
responsible for matters concerning this Agreement shall have received a written
notice from a Lender or the Borrower specifying such Default or Event of Default
and stating that such notice is a “notice of default”. Upon receiving such a
notice, the Agent shall promptly notify each Lender of such Default or Event of
Default and provide each Lender with a copy of such notice and shall endeavor to
provide such notice to the Lenders within three (3) Business Days (but without
any liability whatsoever in the event of its failure to do so). The Agent shall
also furnish the Lenders, promptly upon receipt, with copies of all other
notices or other information required to be provided by the Borrower hereunder.

78    
Detroit_3013288_18

--------------------------------------------------------------------------------




12.9    The Agent’s Authorization; Action by Lenders. Except as otherwise
expressly provided herein, whenever the Agent is authorized and empowered
hereunder on behalf of the Lenders to give any approval or consent, or to make
any request, or to take any other action on behalf of the Lenders (including
without limitation the exercise of any right or remedy hereunder or under the
other Loan Documents), the Agent shall be required to give such approval or
consent, or to make such request or to take such other action only when so
requested in writing by the Majority Lenders or the Lenders, as applicable
hereunder. Action that may be taken by the Majority Lenders, any other specified
Percentage of the Lenders or all of the Lenders, as the case may be (as provided
for hereunder) may be taken (i) pursuant to a vote of the requisite percentages
of the Lenders as required hereunder at a meeting (which may be held by
telephone conference call), provided that the Agent exercises good faith,
diligent efforts to give all of the Lenders reasonable advance notice of the
meeting, or (ii) pursuant to the written consent of the requisite percentages of
the Lenders as required hereunder, provided that all of the Lenders are given
reasonable advance notice of the requests for such consent.
12.10    Enforcement Actions by the Agent. Except as otherwise expressly
provided under this Agreement or in any of the other Loan Documents and subject
to the terms hereof, the Agent will take such action, assert such rights and
pursue such remedies under this Agreement and the other Loan Documents as the
Majority Lenders or all of the Lenders, as the case may be (as provided for
hereunder), shall direct; provided, however, that the Agent shall not be
required to act or omit to act if, in the reasonable judgment of the Agent, such
action or omission may expose the Agent to personal liability for which the
Agent has not been satisfactorily indemnified hereunder or is contrary to this
Agreement, any of the Loan Documents or applicable law. Except as expressly
provided above or elsewhere in this Agreement or the other Loan Documents, no
Lender (other than the Agent, acting in its capacity as agent) shall be entitled
to take any enforcement action of any kind under this Agreement or any of the
other Loan Documents.
12.11    Collateral Matters.
(a)    The Agent is authorized on behalf of all the Lenders, without the
necessity of any notice to or further consent from the Lenders, from time to
time to take any action with respect to any Collateral or the Collateral
Documents which may be necessary to perfect and maintain a perfected security
interest in and Liens upon the Collateral granted pursuant to the Loan
Documents.
(b)    The Lenders irrevocably authorize the Agent, in its reasonable
discretion, to the full extent set forth in Section 13.9(d) hereof, (1) to
release or terminate any Lien granted to or held by the Agent upon any
Collateral (a) upon termination of the Revolving Credit Aggregate Commitment and
payment in full of all Indebtedness payable under this Agreement and under any
other Loan Document; (b) constituting property (including, without limitation,
Equity Interests in any Person) sold or to be sold or disposed of as part of or
in connection with any disposition (whether by sale, by merger or by any other
form of transaction and including the property of any Subsidiary that is
disposed of as permitted hereby) permitted in accordance with the terms of this
Agreement; (c) constituting property in which a Credit Party owned no interest
at the time the Lien was granted or at any time thereafter; or (d) if approved,
authorized or ratified in writing by the Majority Lenders, or all the Lenders,
as the case may be, as provided in Section 13.9; (2) to subordinate the Lien
granted to or held by the Agent on any Collateral to any other holder of a Lien
on such Collateral which is permitted by Section 8.2(b) hereof; and (3) if all
of the Equity Interests held by the Credit Parties in any Person are sold or
otherwise transferred to any transferee other than the Borrower or a Subsidiary
of the Borrower as part of or in connection with any disposition (whether by
sale, by merger or by any other form of transaction) permitted in accordance
with the terms of this Agreement, to release such Person from all of its
obligations under the Loan Documents (including, without limitation, under any
Guaranty). Upon request by the Agent at any time, the Lenders will confirm in
writing the Agent’s authority to release particular types or items of Collateral
pursuant to this Section 12.11(b).
12.12    The Agents in their Individual Capacities. Comerica Bank and its
Affiliates, successors and assigns shall each have the same rights and powers
hereunder as any other Lender and may exercise or refrain from exercising the
same as though such Lender were not the Agent. Comerica Bank and its Affiliates
may (without having to account therefor to any Lender) accept deposits from,
lend money to, and generally engage in any kind of banking, trust, financial
advisory or other business with the Credit Parties as if such Lender were not
acting as the Agent hereunder, and may accept fees and other consideration
therefor without having to account for the same to the Lenders.

79    
Detroit_3013288_18

--------------------------------------------------------------------------------




12.13    The Agent’s Fees. Until the Indebtedness has been repaid and discharged
in full and no commitment to extend any credit hereunder is outstanding, the
Borrower shall pay to the Agent, as applicable, any agency or other fee(s) set
forth (or to be set forth from time to time) in the applicable Fee Letter on the
terms set forth therein. The agency fees referred to in this Section 12.13 shall
not be refundable under any circumstances.
12.14    Documentation Agent or other Titles. Any Lender identified on the
facing page or signature page of this Agreement or in any amendment hereto or as
designated with consent of the Agent in any assignment agreement as Lead
Arranger, Documentation Agent, Syndications Agent or any similar titles, shall
not have any right, power, obligation, liability, responsibility or duty under
this Agreement as a result of such title other than those applicable to all
Lenders as such. Without limiting the foregoing, the Lenders so identified shall
not have or be deemed to have any fiduciary relationship with any Lender as a
result of such title. Each Lender acknowledges that it has not relied, and will
not rely, on the Lender so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.
12.15    No Reliance on the Agent’s Customer Identification Program.
(a)    Each Lender acknowledges and agrees that neither such Lender, nor any of
its Affiliates, participants or assignees, may rely on the Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Borrower or any of its
Subsidiaries, any of their respective Affiliates or agents, the Loan Documents
or the transactions hereunder: (i) any identify verification procedures, (ii)
any record keeping, (iii) any comparisons with government lists, (iv) any
customer notices or (v) any other procedures required under the CIP Regulations
or such other laws.
(b)    Each Lender or assignee or participant of a Lender that is not organized
under the laws of the United States or a state thereof (and is not excepted from
the certification requirement contained in Section 313 of the USA Patriot Act
and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (x) within 10 days after the Effective Date, and (y) at
such other times as are required under the USA Patriot Act.
13.
MISCELLANEOUS.

13.1    Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done, unless otherwise specified herein,
in accordance with GAAP.
13.2    Choice of Law and Venue.
(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS OF
LAWS.

80    
Detroit_3013288_18

--------------------------------------------------------------------------------




(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE
OF CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWERS AND AGENT WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13.2.
13.3    Interest. In the event the obligation of the Borrower to pay interest on
the principal balance of the Notes or on any other amounts outstanding hereunder
or under the other Loan Documents is or becomes in excess of the maximum
interest rate which the Borrower is permitted by law to contract or agree to
pay, giving due consideration to the execution date of this Agreement, then, in
that event, the rate of interest applicable thereto with respect to such
Lender’s applicable Percentages shall be deemed to be immediately reduced to
such maximum rate and all previous payments in excess of the maximum rate shall
be deemed to have been payments in reduction of principal and not of interest.
13.4    Closing Costs and Other Costs; Indemnification.
(a)    The Borrower shall pay or reimburse (in each case within ten (10)
Business Days of receipt of a documented invoice) (i) the Agent and its
Affiliates for payment of, on demand, all reasonable costs and expenses,
including, by way of description and not limitation, reasonable in-house and
outside attorney fees and advances, appraisal and accounting fees, lien search
fees, and required travel costs, incurred by the Agent and its Affiliates in
connection with the commitment, consummation and closing of the loans
contemplated hereby, or in connection with the administration or enforcement of
this Agreement or the other Loan Documents (including the obtaining of legal
advice regarding the rights and responsibilities of the parties hereto) or any
refinancing or restructuring of the loans or Advances provided under this
Agreement or the other Loan Documents, or any amendment or modification thereof
requested by the Borrower, and (ii) the Agent and its Affiliates and its
Affiliates, as the case may be, for all stamp and other taxes and duties payable
or determined to be payable in connection with the execution, delivery, filing
or recording of this Agreement and the other Loan Documents and the consummation
of the transactions contemplated hereby, and any and all liabilities with
respect to or resulting from any delay in paying or omitting to pay such taxes
or duties. Furthermore, all reasonable costs and expenses, including without
limitation attorney fees, incurred by the Agent and its Affiliates and, after
the occurrence and during the continuance of an Event of Default, by the Lenders
in revising, preserving, protecting, exercising or enforcing any of its or any
of the Lenders’ rights against the Borrower or any other Credit Party, or
otherwise incurred by the Agent and its Affiliates and the Lenders in connection
with any Event of Default or the enforcement of the loans (whether incurred
through negotiations, legal proceedings or otherwise), including by way of
description and not limitation, such charges in any court or bankruptcy
proceedings or arising out of any claim or action by any person against the
Agent, its Affiliates, or any Lender which would not have been asserted were it
not for the Agent’s or such Affiliate’s or Lender’s relationship with the
Borrower hereunder or otherwise, shall also be paid by the Borrower. All of said
amounts required to be paid by the Borrower hereunder and not paid within the
specified time period above, shall bear interest, from the date incurred to the
date payment is received by the Agent, at the Base Rate, plus three percent
(3%).
(b)    The Borrower agrees to indemnify and hold the Agent and each of the
Lenders (and their respective Affiliates) harmless from all loss, cost, damage,
liability or expenses, including reasonable in-house and outside attorneys’ fees
and disbursements (but without duplication of such fees and disbursements for
the same services), incurred by the Agent and each of the Lenders by reason of
an Event of Default, or enforcing the obligations of any Credit Party under this
Agreement or any of the other Loan Documents, as applicable, or in the
prosecution or defense of any action or proceeding concerning any matter growing
out of or connected with this Agreement or any of the Loan Documents, excluding,
however, any loss, cost, damage,

81    
Detroit_3013288_18

--------------------------------------------------------------------------------




liability or expenses to the extent arising as a result of the gross negligence
or willful misconduct of the party seeking to be indemnified under this Section
13.4(b).
(c)    The Borrower agrees to defend, indemnify and hold harmless the Agent and
each Lender (and their respective Affiliates), and their respective employees,
agents, officers and directors from and against any and all claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses of
whatever kind or nature (including without limitation, reasonable attorneys and
consultants fees, investigation and laboratory fees, environmental studies
required by the Agent or any Lender in connection with the violation of
Hazardous Material Laws), court costs and litigation expenses, arising out of or
related to (i) the presence, use, disposal, release or threatened release of any
Hazardous Materials on, from or affecting any premises owned or occupied by any
Credit Party in violation of or the non-compliance with applicable Hazardous
Material Laws, (ii) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to such Hazardous Materials,
(iii) any lawsuit or other proceeding brought or threatened, settlement reached
or governmental order or decree relating to such Hazardous Materials, and/or
(iv) complying or coming into compliance with all Hazardous Material Laws
(including the cost of any remediation or monitoring required in connection
therewith) or any other Requirement of Law; provided, however, that the Borrower
shall have no obligations under this Section 13.4(c) with respect to claims,
demands, penalties, fines, liabilities, settlements, damages, costs or expenses
to the extent arising as a result of the gross negligence or willful misconduct
of the Agent or such Lender, as the case may be. The obligations of the Borrower
under this Section 13.4(c) shall be in addition to any and all other obligations
and liabilities the Borrower may have to the Agent or any of the Lenders at
common law or pursuant to any other agreement.
13.5    Notices.
(a)    Except as expressly provided otherwise in this Agreement (and except as
provided in clause (b) below), all notices and other communications provided to
any party hereto under this Agreement or any other Loan Document shall be in
writing and shall be given by personal delivery, by mail, by reputable overnight
courier or by facsimile and addressed or delivered to it at its address set
forth on Schedule 13.5 or at such other address as may be designated by such
party in a notice to the other parties that complies as to delivery with the
terms of this Section 13.5 or posted to an E-System set up by or at the
direction of the Agent (as set forth below). Any notice, if personally delivered
or if mailed and properly addressed with postage prepaid and sent by registered
or certified mail, shall be deemed given when received or when delivery is
refused; any notice, if given to a reputable overnight courier and properly
addressed, shall be deemed given two (2) Business Days after the date on which
it was sent, unless it is actually received sooner by the named addressee; and
any notice, if transmitted by facsimile, shall be deemed given when received.
The Agent may, but, except as specifically provided herein, shall not be
required to, take any action on the basis of any notice given to it by
telephone, but the giver of any such notice shall promptly confirm such notice
in writing or by facsimile, and such notice will not be deemed to have been
received until such confirmation is deemed received in accordance with the
provisions of this Section set forth above. If such telephonic notice conflicts
with any such confirmation, the terms of such telephonic notice shall control.
Any notice given by the Agent or any Lender to the Borrower shall be deemed to
be a notice to all of the Credit Parties.
(b)    Notices and other communications provided to the Agent and the Lenders
party hereto under this Agreement or any other Loan Document may be delivered or
furnished by electronic communication (including email and Internet or intranet
websites) pursuant to procedures approved by the Agent. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications (including email and
any E-System) pursuant to procedures approved by it. Unless otherwise agreed to
in a writing by and among the parties to a particular communication, (i) notices
and other communications sent to an email address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, return email, or other written
acknowledgment) and (ii) notices and other communications posted to any E-System
shall be deemed received upon the deemed receipt by the intended recipient at
its email address as described in the foregoing clause (i) of notification that
such notice or other communication is available and identifying the website
address therefore.

82    
Detroit_3013288_18

--------------------------------------------------------------------------------




13.6    Further Action. The Borrower, from time to time, upon written request of
the Agent will make, execute, acknowledge and deliver or cause to be made,
executed, acknowledged and delivered, all such further and additional
instruments, and take all such further action as may reasonably be required to
carry out the intent and purpose of this Agreement or the Loan Documents, and to
provide for Advances under and payment of the Notes, according to the intent and
purpose herein and therein expressed.
13.7    Successors and Assigns; Participations; Assignments.
(a)    This Agreement shall be binding upon and shall inure to the benefit of
the Borrower and the Lenders and their respective successors and assigns.
(b)    The foregoing shall not authorize any assignment by the Borrower of its
rights or duties hereunder, and, except as otherwise provided herein, no such
assignment shall be made (or be effective) without the prior written approval of
the Lenders.
(c)    No Lenders may at any time assign or grant participations in such
Lender’s rights and obligations hereunder and under the other Loan Documents
except (i) by way of assignment to any Eligible Assignee in accordance with
clause (d) of this Section, (ii) by way of a participation in accordance with
the provisions of clause (e) of this Section or (iii) by way of a pledge or
assignment of a security interest subject to the restrictions of clause (f) of
this Section (and any other attempted assignment or transfer by any Lender shall
be deemed to be null and void).
(d)    Each assignment by a Lender of all or any portion of its rights and
obligations hereunder and under the other Loan Documents, shall be subject to
the following terms and conditions:
(ii)    each such assignment shall be made on a pro rata basis, unless otherwise
agreed to by the Agent, and shall be in a minimum amount of the lesser of (x)
Five Million Dollars ($5,000,000) or such lesser amount as the Agent shall agree
and (y) the entire remaining amount of assigning Lender’s aggregate interest in
the Revolving Credit (and participations in any outstanding Letters of Credit)
and the Term Loan; provided however that, after giving effect to such
assignment, in no event shall the entire remaining amount (if any) of assigning
Lender’s aggregate interest in the Revolving Credit (and participations in any
outstanding Letters of Credit) and the Term Loan be less than $5,000,000; and
(iii)    the parties to any assignment shall execute and deliver to the Agent an
Assignment Agreement substantially (as determined by the Agent) in the form
attached hereto as Exhibit H (with appropriate insertions acceptable to the
Agent), together with a processing and recordation fee in the amount, if any,
required as set forth in the Assignment Agreement.
Until the Assignment Agreement becomes effective in accordance with its terms
and is recorded in the Register maintained by the Agent under clause (g) of this
Section 13.7, and the Agent has confirmed that the assignment satisfies the
requirements of this Section 13.7, the Borrower and the Agent shall be entitled
to continue to deal solely and directly with the assigning Lender in connection
with the interest so assigned. From and after the effective date of each
Assignment Agreement that satisfies the requirements of this Section 13.7, the
assignee thereunder shall be deemed to be a party to this Agreement, such
assignee shall have the rights and obligations of a Lender under this Agreement
and the other Loan Documents (including without limitation the right to receive
fees payable hereunder in respect of the period following such assignment) and
the assigning Lender shall relinquish its rights and be released from its
obligations under this Agreement and the other Loan Documents.
Upon request, the Borrower shall execute and deliver to the Agent, new Note(s)
payable to the order of the assignee in an amount equal to the amount assigned
to the assigning Lender pursuant to such Assignment Agreement, and with respect
to the portion of the Indebtedness retained by the assigning Lender, to the
extent applicable, new Note(s) payable to the order of the assigning Lender in
an amount equal to the amount retained by such Lender hereunder. The Agent, the
Lenders and the Borrower acknowledges and agrees that any such new Note(s) shall
be given in renewal and replacement of the Notes issued to the assigning lender
prior to such assignment and shall not effect or constitute

83    
Detroit_3013288_18

--------------------------------------------------------------------------------




a novation or discharge of the Indebtedness evidenced by such prior Note, and
each such new Note may contain a provision confirming such agreement.
(a)    The Borrower and the Agent acknowledge that each of the Lenders may at
any time and from time to time, subject to the terms and conditions hereof,
grant participations in such Lender’s rights and obligations hereunder on a pro
rata basis only, unless otherwise agreed to by the Agent, and under the other
Loan Documents to any Person (other than a natural person or to the Borrower or
any of the Borrower’s Affiliates or Subsidiaries); provided that any
participation permitted hereunder shall comply with all applicable laws and
shall be subject to a participation agreement that incorporates the following
restrictions:
(ii)    such Lender shall remain the holder of its Notes hereunder (if such
Notes are issued), notwithstanding any such participation;
(iii)    a participant shall not reassign or transfer, or grant any
sub-participations in its participation interest hereunder or any part thereof;
(iv)    such Lender shall retain the sole right and responsibility to enforce
the obligations of the applicable Credit Parties relating to the Notes and the
other Loan Documents, including, without limitation, the right to proceed
against any Guarantors, or cause the Agent to do so (subject to the terms and
conditions hereof), and the right to approve any amendment, modification or
waiver of any provision of this Agreement without the consent of the participant
(unless such participant is an Affiliate of such Lender), except for those
matters requiring the consent of each of the Lenders under Section 13.9(b)
(provided that a participant may exercise approval rights over such matters only
on an indirect basis, acting through such Lender and the applicable Credit
Parties, the Agent and the other Lenders may continue to deal directly with such
Lender in connection with such Lender’s rights and duties hereunder).
Notwithstanding the foregoing, however, in the case of any participation granted
by any Lender hereunder, the participant shall not have any rights under this
Agreement or any of the other Loan Documents against the Agent, any other Lender
or any Credit Party; provided, however that the participant may have rights
against such Lender in respect of such participation as may be set forth in the
applicable participation agreement and all amounts payable by the applicable
Credit Parties hereunder shall be determined as if such Lender had not sold such
participation. Each such participant shall be entitled to the benefits of
Article 11 of this Agreement to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (d) of this Section,
provided that no participant shall be entitled to receive any greater amount
pursuant to such the provisions of Article 11 than the issuing Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such issuing Lender to such participant had no such transfer
occurred and each such participant shall also be entitled to the benefits of
Section 9.6 hereof as though it were a Lender, provided that such participant
agrees to be subject to Section 10.3 hereof as though it were a Lender; and
(v)    each participant shall provide the relevant tax form required under
Section 13.12.
(a)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including its Notes, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledge or assignee for such Lender as a party hereto.
(b)    The Borrower hereby designates the Agent, and Agent agrees to serve, as
the Borrower’s non-fiduciary agent solely for purposes of this Section 13.7(g)
and to maintain at its principal office in the United States a copy of each
Assignment Agreement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders, the Percentages of such
Lenders and the principal amount of each type of Advance owing to each such
Lender from time to time. The entries in the Register shall be conclusive
evidence, absent manifest error, and the Borrower, the Agent, and the Lenders
may treat each Person whose name is recorded in the Register as the owner of the
Advances recorded therein for all purposes of this Agreement. The Register shall
be available for inspection by the Borrower or any Lender (but only with respect
to any entry relating

84    
Detroit_3013288_18

--------------------------------------------------------------------------------




to such Lender’s Percentages and the principal amounts owing to such Lender)
upon reasonable notice to the Agent and a copy of such information shall be
provided to any such party on their prior written request. The Agent shall give
prompt written notice to the Borrower of the making of any entry in the Register
or any change in such entry.
(c)    The Borrower authorizes each Lender to disclose to any prospective
assignee or participant which has satisfied the requirements hereunder, any and
all financial information in such Lender’s possession concerning the Credit
Parties which has been delivered to such Lender pursuant to this Agreement,
provided that each such prospective assignee or participant shall execute a
confidentiality agreement consistent with the terms of Section 13.10 hereof or
shall otherwise agree to be bound by the terms thereof.
(d)    Nothing in this Agreement, the Notes or the other Loan Documents,
expressed or implied, is intended to or shall confer on any Person other than
the respective parties hereto and thereto and their successors and assignees and
participants permitted hereunder and thereunder any benefit or any legal or
equitable right, remedy or other claim under this Agreement, the Notes or the
other Loan Documents.
13.8    Counterparts. This Agreement may be executed in several counterparts,
and each executed copy shall constitute an original instrument, but such
counterparts shall together constitute but one and the same instrument.
13.9    Amendment and Waiver.
(a)    No amendment or waiver of any provision of this Agreement or any other
Loan Document, nor consent to any departure by any Credit Party therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Agent and the Majority Lenders (or by the Agent at the written request of the
Majority Lenders) or, if this Agreement expressly so requires with respect to
the subject matter thereof, by all Lenders (and, with respect to any amendments
to this Agreement or the other Loan Documents, by any Credit Party or the
Guarantors that are signatories thereto), and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. All references in this Agreement to “Lenders” or “the Lenders”
shall refer to all Lenders, unless expressly stated to refer to Majority Lenders
(or the like).
(b)    Notwithstanding anything to the contrary herein,
(ii)    no amendment, waiver or consent shall increase the stated amount of any
Lender’s commitment hereunder without such Lender’s consent;
(iii)    no amendment, waiver or consent shall, unless in writing and signed by
the Lender or Lenders holding Indebtedness directly affected thereby, do any of
the following:
(A)
reduce the principal of, or interest on, any outstanding Indebtedness or any
Fees or other amounts payable hereunder,

(B)
postpone any date fixed for any payment of principal of, or interest on, any
outstanding Indebtedness or any Fees or other amounts payable hereunder (except
with respect to the payments required under Sections 2.9(b) and 4.8),

(C)
change any of the provisions of this Section 13.9 or the definitions of
“Majority Lenders”, “Majority Revolving Credit Lenders”, “Majority Term Loan
Lenders,” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender; provided that changes to the definition of “Majority
Lenders” may be made with the consent of only the Majority Lenders to include
the Lenders holding any additional credit facilities that are added to this
Agreement with the approval of the appropriate Lenders, and,


85    
Detroit_3013288_18

--------------------------------------------------------------------------------




(D)
any modifications to the definitions of “Borrowing Base” and “Eligible
Accounts”;

(iv)    no amendment, waiver or consent shall, unless in writing and signed by
all Lenders, do any of the following:
(A)    except as expressly permitted hereunder or under the Collateral
Documents, release all or substantially all of the Collateral (provided that
neither the Agent nor any Lender shall be prohibited thereby from proposing or
participating in a consensual or nonconsensual debtor-in-possession or similar
financing), or release any material guaranty provided by any Person in favor of
the Agent and the Lenders, provided however that the Agent shall be entitled,
without notice to or any further action or consent of the Lenders, to release
any Collateral which any Credit Party is permitted to sell, assign or otherwise
transfer in compliance with this Agreement or the other Loan Documents or
release any guaranty to the extent expressly permitted in this Agreement or any
of the other Loan Documents (whether in connection with the sale, transfer or
other disposition of the applicable Guarantor or otherwise),
(B)    increase the maximum duration of Interest Periods permitted hereunder; or
(C)    modify Sections 10.2 or 10.3 hereof;
(v)    any amendment, waiver or consent that will (A) reduce the principal of,
or interest on, the Swing Line Note, (B) postpone any date fixed for any payment
of principal of, or interest on, the Swing Line Note or (C) otherwise affect the
rights and duties of the Swing Line Lender under this Agreement or any other
Loan Document, shall require the written concurrence of the Swing Line Lender;
(vi)    any amendment, waiver or consent that will affect the rights or duties
of Issuing Lender under this Agreement or any of the other Loan Documents, shall
require the written concurrence of the Issuing Lender; and
(vii)    any amendment, waiver, or consent that will affect the rights or duties
of the Agent under this Agreement or any other Loan Document, shall require the
written concurrence of the Agent.
(a)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove of any amendment, consent, waiver
or any other modification to any Loan Document (and all amendments, consents,
waivers and other modifications may be effected without the consent of the
Defaulting Lenders), except that the foregoing shall not permit, in each case
without such Defaulting Lender’s consent, (i) an increase in such Defaulting
Lender’s stated commitment amounts, (ii) the waiver, forgiveness or reduction of
the principal amount of any Indebtedness owing to such Defaulting Lender (unless
all other Lenders affected thereby are treated similarly), (iii) the extension
of the final maturity date(s) of such Defaulting Lenders’ portion of any of the
Indebtedness or the extension of any commitment to extend credit of such
Defaulting Lender, or (iv) any other modification which requires the consent of
all Lenders or the Lender(s) affected thereby which affects such Defaulting
Lender more adversely than the other affected Lenders (other than a modification
which results in a reduction of such Defaulting Lender’s Percentage of the
Revolving Credit Aggregate Commitment or repayment of any amounts owing to such
Defaulting Lender on a non pro-rata basis).
(b)    The Agent shall, upon the written request of the Borrower, execute and
deliver to the applicable Credit Parties such documents as may be necessary to
evidence (1) the release of any Lien granted to or held by the Agent upon any
Collateral: (a) upon termination of the Revolving Credit Aggregate Commitment
and payment in full of all Indebtedness payable under this Agreement and under
any other Loan Document; (b) which constitutes property (including, without
limitation, Equity Interests in any Person) sold or to be sold or disposed of as
part of or in connection with any disposition (whether by sale, by merger or by
any other

86    
Detroit_3013288_18

--------------------------------------------------------------------------------




form of transaction and including the property of any Subsidiary that is
disposed of as permitted hereby) permitted in accordance with the terms of this
Agreement; (c) which constitutes property in which a Credit Party owned no
interest at the time the Lien was granted or at any time thereafter; or (d) if
approved, authorized or ratified in writing by the Majority Lenders, or all the
Lenders, as the case may be, as provided in this Section 13.9; or (2) the
release of any Person from its obligations under the Loan Documents (including
without limitation the Guaranty) if all of the Equity Interests of such Person
that were held by a Credit Party are sold or otherwise transferred to any
transferee other than the Borrower or a Subsidiary of the Borrower as part of or
in connection with any disposition (whether by sale, by merger or by any other
form of transaction) permitted in accordance with the terms of this Agreement;
provided that (i) the Agent shall not be required to execute any such release or
subordination agreement under clauses (1) or (2) above on terms which, in the
Agent’s opinion, would expose the Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty or such release shall not in any manner discharge, affect or impair the
Indebtedness or any Liens upon any Collateral retained by any Credit Party,
including (without limitation) the proceeds of the sale or other disposition,
all of which shall constitute and remain part of the Collateral.
(c)    Notwithstanding anything to the contrary herein the Agent may, with the
consent of the Borrower only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.
13.10    Confidentiality. Each Lender agrees that it will not disclose without
the prior consent of the Borrower (other than to its employees, its
Subsidiaries, another Lender, an Affiliate of a Lender or to its auditors,
counsel or representatives) any information with respect to the Credit Parties
which is furnished pursuant to this Agreement or any of the other Loan
Documents; provided that any Lender may disclose any such information (a) as has
become generally available to the public or has been lawfully obtained by such
Lender from any third party under no duty of confidentiality to any Credit
Party, (b) as may be required or appropriate in any report, statement or
testimony submitted to, or in respect to any inquiry, by, any municipal, state
or federal regulatory body having or claiming to have jurisdiction over such
Lender, including the Board of Governors of the Federal Reserve System of the
United States, the Office of the Comptroller of the Currency or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required or appropriate
in respect to any summons or subpoena or in connection with any litigation, (d)
in order to comply with any law, order, regulation, ruling or other requirement
of law applicable to such Lender, and (e) to any prospective assignee or
participant in accordance with Section 13.7(e) hereof, provided that such
prospective assignee or participant agrees in writing to be bound by the
confidentiality provisions of this Agreement.
13.11    Designation of Different Lending Office; Substitution or Removal of
Lenders.
(a)    If any Lender requests compensation under Section 3.4(c), 10.1(d), 11.5
or 11.6, or requires the Borrower to pay any taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.4(c), 10.1(d), 11.5 or 11.6, then such Lender shall (at the request of
the Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.4(c), 10.1(d), 11.5 or 11.6, as
the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    With respect to any Lender (i) whose obligation to make Eurodollar-based
Advances has been suspended pursuant to Section 11.3 or 11.4, (ii) that has
demanded compensation under Section 3.4(c), 10.1(d), 11.5 or 11.6 and that has
declined or is unable to designate a different lending office in accordance with
Section 13.11(a), (iii) that has become a Defaulting Lender or (iv) that has
failed to consent to a requested amendment, waiver or modification to any Loan
Document as to which the Majority Lenders have already consented (in each case,
an “Affected Lender”), then the Agent or the Borrower may, at the Borrower’s
sole expense, require the Affected Lender to sell and assign all of its
interests, rights and obligations under this Agreement,

87    
Detroit_3013288_18

--------------------------------------------------------------------------------




including, without limitation, its Revolving Credit Aggregate Commitment, to an
assignee (which may be one or more of the Lenders) (such assignee shall be
referred to herein as the “Purchasing Lender” or “Purchasing Lenders”) within
two (2) Business Days after receiving notice from the Borrower requiring it to
do so, for an aggregate price equal to the sum of the portion of all Advances
made by it, interest and fees accrued for its account through but excluding the
date of such payment, and all other amounts payable to it hereunder, from the
Purchasing Lender(s) (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts, including
without limitation, if demanded by the Affected Lender, the amount of any
compensation then due to the Affected Lender under Section 3.4(c), 10.1(d),
11.1, 11.5 and 11.6 to but excluding said date), payable (in immediately
available funds) in cash. The Affected Lender, as assignor, such Purchasing
Lender, as assignee, the Borrower and the Agent, shall enter into an Assignment
Agreement pursuant to Section 13.7 hereof, whereupon such Purchasing Lender
shall be a Lender party to this Agreement, shall be deemed to be an assignee
hereunder and shall have all the rights and obligations of a Lender with a
Revolving Credit Percentage equal to its ratable share of the then applicable
Revolving Credit Aggregate Commitment and the applicable Percentages of the Term
Loan of the Affected Lender, provided, however, that if the Affected Lender does
not execute such Assignment Agreement within (2) Business Days of receipt
thereof, the Agent may execute the Assignment Agreement as the Affected Lender’s
attorney-in-fact. Each of the Lenders hereby irrevocably constitutes and
appoints the Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full power and
authority in the name of such Lender or in its own name to execute and deliver
the Assignment Agreement while such Lender is an Affected Lender hereunder (such
power of attorney to be deemed coupled with an interest and irrevocable). In
connection with any assignment pursuant to this Section 13.11, the Borrower or
the Purchasing Lender shall pay to the Agent the administrative fee for
processing such assignment referred to in Section 13.7.
(c)    If any Lender is an Affected Lender of the type described in Section
13.11(b)(iii) and (iv) (any such Lender, a “Non-Compliant Lender”), the Borrower
may, with the prior written consent of the Agent, and notwithstanding Section
10.3 of this Agreement or any other provisions requiring pro rata payments to
the Lenders, elect to reduce any Revolving Credit Aggregate Commitment by an
amount equal to the Non-Compliant Lender’s Percentage of the Commitment of such
Non-Compliant Lender and repay such Non-Compliant Lender an amount equal the
principal amount of all Advances owing to it, all interest and fees accrued for
its account through but excluding the date of such repayment, and all other
amounts payable to it hereunder (including without limitation, if demanded by
the Non-Compliant Lender, the amount of any compensation due to the
Non-Compliant Lender under Section 3.4(c), 10.1(d), 11.1, 11.5 and 11.6 to but
excluding said date), payable (in immediately available funds) in cash, so long
as, after giving effect to the termination of the Revolving Credit Aggregate
Commitment and the repayments described in this clause (b), any Fronting
Exposure of such Non-Compliant Lender shall be reallocated among the Lenders
that are not Non-Compliant Lenders in accordance with their respective Revolving
Credit Percentages, but only to the extent that the sum of the aggregate
principal amount of all Revolving Credit Advances made by each such Lender, plus
such Lender’s Percentage of the aggregate outstanding principal amount of Swing
Line Advances and Letter of Credit Obligations prior to giving effect to such
reallocation plus such Lender’s Percentage of the Fronting Exposure to be
reallocated does not exceed such Lender’s Percentage of the Revolving Credit
Aggregate Commitment, and with respect to any portion of the Fronting Exposure
that may not be reallocated, the Borrower shall deliver to the Agent, for the
benefit of the Issuing Lender and/or Swing Line Lender, as applicable, cash
collateral or other security satisfactory to the Agent, with respect any such
remaining Fronting Exposure.
(d)    If any Lender is a Non-Compliant Lender, the Borrower may,
notwithstanding Section 10.3 of this Agreement or any other provisions requiring
pro rata payments to the Lenders, elect to repay all amounts owing to such a
Non-Compliant Lender in connection with the Term Loan, so long as (i) no Default
or Event of Default exists at the time of such repayment and (ii) after giving
effect to any reduction in the Revolving Credit Aggregate Commitment, payments
on the Revolving Credit under clause (b) above and payments on the Term Loan
under this clause (c), the Borrower shall have availability, on the date of the
repayment, to borrow additional Revolving Credit Advances under the Revolving
Credit Aggregate Commitment of at least Two Hundred Fifty Thousand Dollars
($250,000) (after taking into account the sum on such date of the outstanding
principal amount of all Revolving Credit Advances, Swing Line Advances and
Letter of Credit Obligations).
13.12    Withholding Taxes.

88    
Detroit_3013288_18

--------------------------------------------------------------------------------




(a)    Each Lender that is not a “United States person,” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code (each, a “Non-U.S. Lender”)
that, at any of the following times, is entitled to an exemption from United
States withholding tax (including backup withholding) or, after a change in any
Requirement of Law, is subject to such withholding tax at a reduced rate under
an applicable tax treaty, shall (w) on or prior to the date such Lender becomes
a Non-U.S. Lender hereunder, (x) on or prior to the date on which any such
documentation, form or certification expires or becomes obsolete, (y) after the
occurrence of any event requiring a change in the most recent documentation,
form or certification previously delivered by it pursuant to this clause (a) and
(z) from time to time if reasonably requested by the Borrower or Agent, provide
Agent and the Borrower with such properly completed and executed documentation
prescribed by applicable law as will permit payments to such Lender to be made
without withholding, or at a reduced rate of withholding, as the case may be.
Without limiting the generality of the foregoing, each Non-U.S. Lender shall
deliver originals of the following (in such number as shall be reasonably
requested by the recipient), as applicable: (A) Forms W-8ECI (claiming exemption
from U.S. withholding tax because the income is effectively connected with a
U.S. trade or business), W-8BEN (claiming exemption from, or a reduction of,
U.S. withholding tax under an income tax treaty) and/or W-8IMY or any successor
forms, (B) in the case of a Non-U.S. Lender claiming exemption under Sections
871(h) or 881(c) of the Internal Revenue Code, Form W-8BEN (claiming exemption
from U.S. withholding tax under the portfolio interest exemption) or any
successor form and a certificate that such Non-U.S. Lender is not (1) a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (2) a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Internal Revenue Code or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code or
(C) any other applicable document prescribed by the Internal Revenue Service
certifying as to the entitlement of such Non-U.S. Lender to such exemption from
United States withholding tax or such reduced rate with respect to all payments
to be made to such Non-U.S. Lender under the Loan Documents, all as reasonably
requested by the Borrower or the Agent. Unless the Borrower and the Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender are not subject to United
States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Agent may (and shall, if directed to do so by the
Borrower) withhold amounts required to be withheld by applicable requirements of
law from such payments at the applicable statutory rate.
(b)    Each Lender that is a “United States person,” within the meaning of
Section 7701(a)(30) of the Code (each a “U.S. Lender”) shall (A) on or prior to
the date such Lender becomes a “U.S. Lender” hereunder, (B) on or prior to the
date on which any such documentation, form or certification expires or becomes
obsolete, (C) after the occurrence of any event requiring a change in the most
recent documentation, form or certification previously delivered by it pursuant
to this clause (b) and (D) from time to time if requested by the Borrower or
Agent, provide Agent and the Borrower with two completed originals of Form W-9
(certifying that such U.S. Lender Party is entitled to an exemption from U.S.
backup withholding tax) or any successor form.
(c)    If a payment made to a Non-U.S. Lender would be subject to U.S. federal
withholding tax imposed by FATCA if such Non-U.S. Lender fails to comply with
the applicable reporting requirements of FATCA, such Non-U.S. Lender shall
deliver to the Agent and the Borrower any documentation under any Requirement of
Law or reasonably requested by any Agent or the Borrower sufficient for the
Agent or the Borrower to comply with their obligations under FATCA and to
determine that such Non-U.S. Lender has complied with such applicable reporting
requirements or to determine the amount to deduct and withhold from such
payment.
(d)    Promptly upon notice from the Agent of any determination by the Internal
Revenue Service that any payments previously made to such Lender hereunder were
subject to United States income tax withholding when made (or subject to
withholding at a higher rate than that applied to such payments), such Lender
shall pay to the Agent the excess of the aggregate amount required to be
withheld from such payments over the aggregate amount (if any) actually withheld
by the Agent, provided that, following any such payment, such Lender shall
retain all of its rights and remedies against the Borrower with respect thereto.
13.13    Taxes and Fees.

89    
Detroit_3013288_18

--------------------------------------------------------------------------------




(a)    Should any stamp, documentary or other similar tax (other than any tax
resulting from a Lender’s failure to comply with Section 13.12 or any Excluded
Taxes), or recording or filing fee become payable in respect of this Agreement
or any of the other Loan Documents or any amendment, modification or supplement
hereof or thereof, the Borrower agrees to pay the same, together with any
interest or penalties thereon arising from the Borrower’s actions or omissions,
and agrees to hold the Agent and the Lenders harmless with respect thereto
provided, however, that the Borrower shall not be responsible for any such
interest or penalties which were incurred prior to the date that notice is given
to the Credit Parties of such tax, fees or other charges. Notwithstanding the
foregoing, nothing contained in this Section 13.13 shall affect or reduce the
rights of any Lender or the Agent under Section 11.5 hereof.
(b)    If any Lender determines, in its sole discretion, that it has received a
refund of taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to Section
10.1(d) or this Section, such Lender shall pay to the Borrower an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower with respect to the taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by such Lender, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund), provided that the Borrower, promptly following the
request of such Lender, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant taxing
authority) to such Lender in the event such Lender is required to repay such
refund to such taxing authority. The preceding sentence shall not be construed
to require any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person or to pay any amount that would place such Lender in a less
favorable net after-Tax position than such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.
13.14    WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, BORROWER, LENDERS
AND AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWERS, LENDERS AND AGENT REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
13.15    Judicial Reference.
(a)    In the event the jury trial waiver set forth above is not enforceable,
the parties elect to proceed under this Judicial Reference Provision.
(b)    With the exception of the items specified in clause (c), below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other Loan Document will be resolved by
a reference proceeding in California in accordance with the provisions of
Section 638 et seq. of the California Code of Civil Procedure (“CCP”), or their
successor sections, which shall constitute the exclusive remedy for the
resolution of any Claim, including whether the Claim is subject to the reference
proceeding. Except as otherwise provided in the Agreement or any other Loan
Document, venue for the reference proceeding will be in the state or federal
court in the county or district where venue is otherwise appropriate under
applicable law (the “Court”).
(c)    The matters that shall not be subject to a reference are the following:
(i) foreclosure of any security interests in real or personal property, (ii)
exercise of self-help remedies (including, without limitation, set-off), (iii)
appointment of a receiver and (iv) temporary, provisional or ancillary remedies
(including, without limitation, writs of attachment, writs of possession,
temporary restraining orders or preliminary injunctions). This Agreement does
not limit the right of any party to exercise or oppose any of the rights and
remedies described in clauses (i) and (ii) or to seek or oppose from a court of
competent jurisdiction any of the items described

90    
Detroit_3013288_18

--------------------------------------------------------------------------------




in clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.
(d)    The referee shall be a retired judge or justice selected by mutual
written agreement of the parties. If the parties do not agree within ten (10)
days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).
(e)    The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (a) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(c) report a statement of decision within twenty (20) days after the matter has
been submitted for decision.
(f)    The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered, no party shall be entitled to “priority”
in conducting discovery, depositions may be taken by either party upon seven (7)
days written notice, and all other discovery shall be responded to within
fifteen (15) days after service. All disputes relating to discovery which cannot
be resolved by the parties shall be submitted to the referee whose decision
shall be final and binding.
(g)    Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.
(h)    The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a trial,
including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.
(i)    If the enabling legislation which provides for appointment of a referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or Justice, in accordance with the California Arbitration Act §
1280 through § 1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

91    
Detroit_3013288_18

--------------------------------------------------------------------------------




(j)    THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS
REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN
CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL
PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY,
DISPUTE OR CLAIM BETWEEN OR AMONG THEM WHICH ARISES OUT OF OR IS RELATED TO,
THIS AGREEMENT OR THE LOAN DOCUMENTS.
13.16    USA Patriot Act Notice. Pursuant to Section 326 of the USA Patriot Act,
the Agent and the Lenders hereby notify the Credit Parties that if they or any
of their Subsidiaries open an account, including any loan, deposit account,
treasury management account, or other extension of credit with the Agent or any
Lender, the Agent or the applicable Lender will request the applicable Person’s
name, tax identification number, business address and other information
necessary to identify such Person (and may request such Person’s organizational
documents or other identifying documents) to the extent necessary for the Agent
and the applicable Lender to comply with the USA Patriot Act.
13.17    Complete Agreement; Conflicts. This Agreement, the Notes (if issued),
any Requests for Revolving Credit Advance, Requests for Swing Line Advance and
Term Loan Rate Requests, and the Loan Documents contain the entire agreement of
the parties hereto, superseding all prior agreements, discussions and
understandings relating to the subject matter hereof, and none of the parties
shall be bound by anything not expressed in writing. In the event of any
conflict between the terms of this Agreement and the other Loan Documents, this
Agreement shall govern.
13.18    Severability. In case any one or more of the obligations of the Credit
Parties under this Agreement, the Notes or any of the other Loan Documents shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining obligations of the Credit Parties shall not
in any way be affected or impaired thereby, and such invalidity, illegality or
unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of the obligations of the Credit Parties under this Agreement,
the Notes or any of the other Loan Documents in any other jurisdiction.
13.19    Table of Contents and Headings; Section References. The table of
contents and the headings of the various subdivisions hereof are for convenience
of reference only and shall in no way modify or affect any of the terms or
provisions hereof and references herein to “sections,” “subsections,” “clauses,”
“paragraphs,” “subparagraphs,” “exhibits” and “schedules” shall be to sections,
subsections, clauses, paragraphs, subparagraphs, exhibits and schedules,
respectively, of this Agreement unless otherwise specifically provided herein or
unless the context otherwise clearly indicates.
13.20    Construction of Certain Provisions. If any provision of this Agreement
or any of the Loan Documents refers to any action to be taken by any Person, or
which such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person, whether or
not expressly specified in such provision.
13.21    Independence of Covenants. Each covenant hereunder shall be given
independent effect (subject to any exceptions stated in such covenant) so that
if a particular action or condition is not permitted by any such covenant
(taking into account any such stated exception), the fact that it would be
permitted by an exception to, or would be otherwise within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default.
13.22    Electronic Transmissions.
(a)    Each of the Agent, the Credit Parties, the Lenders, and each of their
Affiliates is authorized (but not required) to transmit, post or otherwise make
or communicate, in its sole discretion, Electronic Transmissions in connection
with any Loan Document and the transactions contemplated therein. The Borrower
and each other Credit Party hereby acknowledges and agrees that the use of
Electronic Transmissions is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure

92    
Detroit_3013288_18

--------------------------------------------------------------------------------




and abuse and each indicates it assumes and accepts such risks by hereby
authorizing the transmission of Electronic Transmissions.
(b)    All uses of an E-System shall be governed by and subject to, in addition
to Section 13.5 and this Section 13.22, separate terms and conditions posted or
referenced in such E-System and related contractual obligations executed by the
Agent, the Credit Parties and the Lenders in connection with the use of such
E-System.
(c)    All E-Systems and Electronic Transmissions shall be provided “as is” and
“as available”. None of the Agent or any of its Affiliates, nor the Borrower or
any of its respective Affiliates warrants the accuracy, adequacy or completeness
of any E-Systems or Electronic Transmission, and each disclaims all liability
for errors or omissions therein. No warranty of any kind is made by the Agent or
any of its Affiliates, or the Borrower or any of its respective Affiliates in
connection with any E-Systems or Electronic Transmission, including any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects. The Agent, the
Borrower and its Subsidiaries, and the Lenders agree that the Agent has no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any E-System. The Agent and the Lenders agree that the Borrower has
no responsibility for maintaining or providing any equipment, software, services
or any testing required in connection with any Electronic Transmission or
otherwise required for any E-System.
13.23    Advertisements. The Agent and the Lenders may disclose the names of the
Credit Parties and the existence of the Indebtedness in general advertisements
and trade publications.
13.24    Reliance on and Survival of Provisions. All terms, covenants,
agreements, representations and warranties of the applicable Credit Parties to
any of the Loan Documents made herein or in any of the Loan Documents or in any
certificate, report, financial statement or other document furnished by or on
behalf of any Credit Party in connection with this Agreement or any of the Loan
Documents shall be deemed to have been relied upon by the Lenders,
notwithstanding any investigation heretofore or hereafter made by any Lender or
on such Lender’s behalf, and those covenants and agreements of the Borrower set
forth in Section 13.4 hereof (together with any other indemnities of any Credit
Party contained elsewhere in this Agreement or in any of the other Loan
Documents) and of Lenders set forth in Section 12.7 hereof shall survive the
repayment in full of the Indebtedness and the termination of any commitment to
extend credit.
13.25    Amendment and Restatement. On the Effective Date, the Prior Credit
Agreement shall be amended, restated and superseded in its entirety. The parties
hereto acknowledge and agree that (i) this Agreement, the Notes, and the other
Loan Documents executed and delivered in connection herewith do not constitute a
novation, payment and reborrowing, or termination of the “Obligations” (as
defined in the Prior Credit Agreement) under the Prior Credit Agreement as in
effect prior to the Effective Date; (ii) such “Obligations” are in all respects
continuing with only the terms thereof being modified as provided in this
Agreement; (iii) the Liens as granted under the Loan Documents securing payment
of such “Obligations” are in all respects continuing and in full force and
effect and secure the payment of the Indebtedness (as defined in this Agreement)
and are hereby fully ratified and affirmed; and (iv) upon the effectiveness of
this Agreement all Advances outstanding under the Prior Credit Agreement will be
part of the Advances hereunder on the terms and conditions set forth in this
Agreement. Without limitation of the foregoing, Borrower hereby fully and
unconditionally ratifies and affirms all Loan Documents and agrees that all
collateral granted thereunder shall from and after the date hereof secure all
Indebtedness hereunder.
(a)    Notwithstanding the modifications effected by this Agreement of the
representations, warranties and covenants of Borrower contained in the Prior
Credit Agreement, Borrower acknowledges and agrees that any causes of action or
other rights created in favor of any Lender and its successors arising out of
the representations and warranties of Borrower contained in or delivered
(including representations and warranties delivered in connection with the
making of the loans or other extensions of credit thereunder) in connection with
the Prior Credit Agreement shall survive the execution and delivery of this
Agreement; provided, however, that it is understood and agreed that Borrower’s
monetary obligations under the Prior Credit Agreement in respect of the

93    
Detroit_3013288_18

--------------------------------------------------------------------------------




advances and letters of credit thereunder are evidenced by this Agreement as
provided herein. All indemnification obligations of the Borrower pursuant to the
Prior Credit Agreement (including any arising from a breach of the
representations thereunder) shall survive the amendment and restatement of the
Prior Credit Agreement pursuant to this Agreement.
(b)    On and after the Effective Date, (i) each reference in the Loan Documents
to the “Agreement”, “thereunder”, “thereof” or similar words referring to the
Credit Agreement shall mean and be a reference to this Agreement and (ii) each
reference in the Loan Documents to a “Note” shall mean and be a Note as defined
in this Agreement.
(c)    On the Effective Date, each Lender shall have (i) Percentages equal to
the applicable percentages set forth in Schedule 1.2 hereto and (ii) Advances of
the Revolving Credit in its Percentage of all Advances under the Revolving Line
(as defined in the Prior Credit Agreement) outstanding on the Effective Date. To
facilitate the foregoing, each Lender which as a result of the adjustments of
Percentages evidenced by Schedule 1.2 hereto is to have a greater principal
amount of Advances of the Revolving Credit outstanding than such Lender had
outstanding under Revolving Line under the Prior Credit Agreement immediately
prior to the Effective Date, shall deliver to the Agent immediately available
funds to cover such Advances (and the Agent shall, to the extent of the funds so
received, disburse funds to each Lender which, as a result of the adjustment of
the Percentages, is to have a lesser principal amount of Advances outstanding
than such Lender had under the Prior Credit Agreement). The Lenders agree that
all interest and fees accrued under the Prior Credit Agreement shall constitute
the property of the Lenders which were parties to the Prior Credit Agreement and
shall be distributed (to the extent received from the Borrower) to such Lenders
on the basis of the Percentages in effect under the Prior Credit Agreement.
Furthermore, it is acknowledged and agreed that all fees paid under the Prior
Credit Agreement shall not be recalculated, redistributed or reallocated by
Agent among the Lenders.


WITNESS the due execution hereof as of the day and year first above written.


COMERICA BANK, as Agent




By:    /s/ DENNIS RAPOPORT            


Its:    Vice President                







94    
Detroit_3013288_18

--------------------------------------------------------------------------------




ROCKET FUEL INC.




By:    /s/ J. PETER BARDWICK        


Its:    Chief Financial Officer            





1    
Detroit_3013288_18

--------------------------------------------------------------------------------




COMERICA BANK,
as a Lender, as Issuing Lender and as Swing Line Lender




By:    /s/ DENNIS RAPOPORT            


Its:    Vice President                

1    
Detroit_3013288_18

--------------------------------------------------------------------------------




SILICON VALLEY BANK,
as a Lender and as Syndication Agent




By:    /s/ RYAN EDWARDS            


Its:    Vice President                

1    
Detroit_3013288_18

--------------------------------------------------------------------------------




CITY NATIONAL BANK,
as a Lender




By:    /s/ BRIAN LEWIS            


Its:    Vice President                







1    
Detroit_3013288_18

--------------------------------------------------------------------------------




Schedule 1.1
Applicable Margin Grid
Revolving Credit and Term Loan Facility
(basis points per annum)




Basis for Pricing
Level I
Level II**
Cash Balance*
>$75,000,000
<$75,000,000
Revolving Credit Eurodollar-based Rate Margin


275


350
Revolving Credit Base Rate Margin


175


250
Revolving Credit Facility Fee
37.5
37.5
Letter of Credit Fees (exclusive of facing fees)


275


350
Term Loan Eurodollar-based Rate Margin


375


450
Term Loan Base Rate Margin
275
350

    


* Definitions as set forth in the Credit Agreement.


** Level I pricing shall be in effect until the delivery of the financial
statements for the quarter ending December 31, 2013, after which time the
pricing grid shall govern.



    
Detroit_3013288_18

--------------------------------------------------------------------------------




Schedule 1.2
Percentages and Allocations
Revolving Credit and Term Loan Facilities

    


LENDERS


REVOLVING CREDIT
PERCENTAGE
REVOLVING CREDIT ALLOCATIONS
TERM LOAN PERCENTAGE
TERM LOAN ALLOCATIONS
WEIGHTED PERCENTAGE
TOTAL ALLOCATIONS


Comerica Bank


50.00%




$40,000,000


50.00%




$10,000,000


50.00%




$50,000,000


Silicon Valley Bank


30.00%




$24,000,000


30.00%




$6,000,000


30.00%




$30,000,000


City National Bank


20.00%


$16,000,000


20.00%


$4,000,000


20.00%


$20,000,000


TOTALS


100%


$80,000,000


100%


$20,000,000


100%


$100,000,000












    
Detroit_3013288_18

--------------------------------------------------------------------------------






Schedule 13.5
Notices




Borrower:
Rocket Fuel Inc.
Attn: Bela Pandya, Vice President of Finance
350 Marine Pkwy.
Redwood City, CA 94065
Telephone: (650) 517-8822
Email:  bpandya@rocketfuelinc.com


Agent or Lenders:
Comerica Bank
Attn: Corporate Finance - MC 3289
411 W. Lafayette St.
Detroit, Michigan 48226
Telephone: (313) 222-4280
Facsimile: (313) 222-9434


For Advance Requests and/or Pay-Downs: corpfinadmin@comerica.com
For Reporting Requirements: reportingcorpfin@comerica.com
and


Comerica Bank
Attn: Dennis Rapoport
250 Lytton Ave, 3rd Floor
Palo Alto, CA 94301
Telephone: (650) 462-6040
Facsimile: (650) 462-6049














2Detroit_601657_3

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE
No.                                     Dated: ________, 20__


TO:    Comerica Bank (“Agent”)


RE:
Amended and Restated Revolving Credit and Term Loan Agreement made as of the
20th day of December, 2013 (as amended, restated or otherwise modified from time
to time, the “Credit Agreement”), by and among the financial institutions from
time to time signatory thereto (each, individually, a “Lender,” and any and all
such financial institutions collectively, the “Lenders”), Comerica Bank, as
administrative agent for the Lenders (in such capacity, “Agent”), and Rocket
Fuel Inc. (“Borrower”).

Pursuant to the terms and conditions of the Credit Agreement, Borrower hereby
requests an Advance from Lenders, as described herein:
(A)
Date of Advance:                     

(B)
(check if applicable)

This Advance is or includes a whole or partial refunding/conversion of:
Advance No(s).                         
(C)
Type of Advance (check only one):

Base Rate Advance
Eurodollar-based Advance


(D)
Amount of Advance:

$_____________________
(E)
Interest Period (applicable to Eurodollar-based Advances)

________ months
(F)
Disbursement Instructions

Comerica Bank Account No. _________________
Other:                         
                            







    
Detroit_3013288_18

--------------------------------------------------------------------------------






Borrower certifies to the matters specified in Section 2.3(f) of the Credit
Agreement.
Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.
ROCKET FUEL INC.






By:                            


Its:                            












Agent Approval:                





    
Detroit_3013288_18

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF REVOLVING CREDIT NOTE


$_______________                                 ________, 20__




On or before the Revolving Credit Maturity Date, FOR VALUE RECEIVED, Rocket Fuel
Inc. (“Borrower”) promises to pay to the order of [insert name of applicable
financial institution] (“Payee”) at Detroit, Michigan, care of Agent, in lawful
money of the United States of America, so much of the sum of [Insert Amount
derived from Percentages] Dollars ($_________), as may from time to time have
been advanced by Payee and then be outstanding hereunder pursuant to the Amended
and Restated Revolving Credit and Term Loan Agreement made as of the 20th day of
December, 2013 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”), by and among the financial institutions from time to
time signatory thereto (each, individually, a “Lender,” and any and all such
financial institutions collectively, the “Lenders”), Comerica Bank, as
administrative agent for the Lenders (in such capacity, “Agent”), and Borrower.
Each of the Revolving Credit Advances made hereunder shall bear interest at the
Applicable Interest Rate from time to time applicable thereto under the Credit
Agreement or as otherwise determined thereunder, and interest shall be computed,
assessed and payable on the unpaid principal amount of each Revolving Credit
Advance made by the Payee from the date of such Revolving Credit Advance until
paid at the rate and at the times set forth in the Credit Agreement.
This Note is a note under which Revolving Credit Advances (including refundings
and conversions), repayments and readvances may be made from time to time, but
only in accordance with the terms and conditions of the Credit Agreement. This
Note evidences borrowings under, is subject to, is secured in accordance with,
and may be accelerated or matured under, the terms of the Credit Agreement, to
which reference is hereby made. Capitalized terms used herein, except as defined
to the contrary, shall have the meanings given them in the Credit Agreement.
This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of California.
Borrower hereby waives presentment for payment, demand, protest and notice of
dishonor and nonpayment of this Note and agrees that no obligation hereunder
shall be discharged by reason of any extension, indulgence, release, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon or any present or subsequent owner of any property, real or
personal, which is now or hereafter security for this Note.
* * *
[SIGNATURES FOLLOW ON SUCCEEDING PAGE]



    
Detroit_3013288_18

--------------------------------------------------------------------------------




Nothing herein shall limit any right granted Payee by any other instrument or by
law.
ROCKET FUEL INC.






By:                            


Its:                            










EXHIBIT C
FORM OF SWING LINE NOTE
$_______________                                 ________, 20__




On or before the Revolving Credit Maturity Date, FOR VALUE RECEIVED, Rocket Fuel
Inc. (“Borrower”) promises to pay to the order of Comerica Bank (“Swing Line
Lender”) at Detroit, Michigan, in lawful money of the United States of America,
so much of the sum of [Insert Amount derived from Percentages] Dollars
($_________), as may from time to time have been advanced to Borrower by the
Swing Line Lender and then be outstanding hereunder pursuant to the Amended and
Restated Revolving Credit and Term Loan Agreement made as of the 20th day of
December, 2013 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”), by and among the financial institutions from time to
time signatory thereto (each, individually, a “Lender,” and any and all such
financial institutions collectively, the “Lenders”), Comerica Bank, as
administrative agent for the Lenders (in such capacity, “Agent”), and Borrower,
together with interest thereon as hereinafter set forth.
Each of the Swing Line Advances made hereunder shall bear interest at the
Applicable Interest Rate from time to time applicable thereto under the Credit
Agreement or as otherwise determined thereunder, and interest shall be computed,
assessed and payable on the unpaid principal amount of each Swing Line Advance
made by the Swing Line Lender from the date of such Swing Line Advance until
paid at the rates and at the times set forth in the Credit Agreement.
This Note is a Swing Line Note under which Swing Line Advances (including
refundings and conversions), repayments and readvances may be made from time to
time by the Swing Line Lender, but only in accordance with the terms and
conditions of the Credit Agreement (including any applicable sublimits). This
Note evidences borrowings under, is subject to, is secured in accordance with,
and may be accelerated or matured under, the terms of the Credit Agreement to
which reference is hereby made. Capitalized terms used herein, except as defined
to the contrary, shall have the meanings given them in the Credit Agreement.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of California.
Borrower hereby waives presentment for payment, demand, protest and notice of
dishonor and nonpayment of this Note and agrees that no obligation hereunder
shall be discharged by reason of any extension, indulgence, release, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon or any present or subsequent owner of any property, real or
personal, which is now or hereafter security for this Note.
* * *
[SIGNATURES FOLLOW ON SUCCEEDING PAGE]

    
Detroit_3013288_18

--------------------------------------------------------------------------------




Nothing herein shall limit any right granted Swing Line Lender by any other
instrument or by law.
ROCKET FUEL INC.






By:                            


Its:                            













    
Detroit_3013288_18

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF REQUEST FOR SWING LINE ADVANCE


No.     Dated:_______


TO:    Comerica Bank (“Swing Line Lender”)


RE:
Amended and Restated Revolving Credit and Term Loan Agreement made as of the
20th day of December, 2013 (as amended, restated or otherwise modified from time
to time, the “Credit Agreement”), by and among the financial institutions from
time to time signatory thereto (each, individually, a “Lender,” and any and all
such financial institutions collectively, the “Lenders”), Comerica Bank, as
administrative agent for the Lenders (in such capacity, “Agent”), and Rocket
Fuel Inc. (“Borrower”).

Pursuant to the terms and conditions of the Credit Agreement, Borrower hereby
requests an Advance from the Swing Line Lender, as described herein:


(A)
Date of Advance:                     

(B)
(check if applicable)

This Advance is or includes a whole or partial refunding/conversion of:
Advance No(s).                         
(C)
Type of Advance (check only one):

Base Rate Advance
Quoted Rate Advance


(D) Amount of Advance:
$______________________
(E)
Interest Period (applicable to Quoted Rate Advances)

________ days


(F)
Disbursement Instructions

Comerica Bank Account No.                 
Other:                            
                                



    
Detroit_3013288_18

--------------------------------------------------------------------------------






Borrower certifies to the matters specified in Section 2.5(c)(vi) of the Credit
Agreement.
Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.
ROCKET FUEL INC.






By:                            


Its:                            











    
Detroit_3013288_18

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF NOTICE OF ISSUANCE OF LETTER OF CREDIT
TO:    Lenders


RE:
Issuance of Letter of Credit pursuant to Article 3 of the Amended and Restated
Revolving Credit and Term Loan Agreement made as of the 20th day of December,
2013 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among the financial institutions from time to time signatory
thereto (each, individually, a “Lender,” and any and all such financial
institutions collectively, the “Lenders”), Comerica Bank, as administrative
agent for the Lenders (in such capacity, “Agent”), and Rocket Fuel Inc.
(“Borrower”).

On             , 20__, Issuing Lender , in accordance with Article 3 of the
Credit Agreement, issued its Letter of Credit number         , in favor of
             for the account of Borrower. The face amount of such Letter of
Credit is $            . The amount of each Lender’s participation in such
Letter of Credit is as follows:
____________[Lender]            $            
____________[Lender]            $            
____________[Lender]            $            
____________[Lender]            $            
    
This notification is delivered this _____ day of ____________, 20___, pursuant
to Section 3.3 of the Credit Agreement. Except as otherwise defined, capitalized
terms used herein have the meanings given them in the Credit Agreement.
Signed:


COMERICA BANK, as Agent




By:                            


Its:                            



    
Detroit_3013288_18

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF SECURITY AGREEMENT
Attached.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




Execution Copy
SECURITY AGREEMENT

THIS SECURITY AGREEMENT (the “Agreement”) dated as of December 20, 2013, is
entered into by and among the Borrower (as defined below), such other entities
which from time to time become parties hereto (collectively, including the
Borrower, the “Debtors” and each, individually, a “Debtor”) and Comerica Bank
(“Comerica”), as administrative agent for and on behalf of the Lenders (as
defined below) (in such capacity, the “Agent”). The addresses for the Debtors
and the Agent, as of the date hereof, are set forth on the signature pages
attached hereto.
R E C I T A L S:
A.    Rocket Fuel Inc. (the “Borrower”) has entered into that certain Amended
and Restated Revolving Credit and Term Loan Agreement dated as of December 20,
2013 (as amended, supplemented, amended and restated or otherwise modified from
time to time the “Credit Agreement”) with each of the financial institutions
from time to time signatory thereto (collectively, including their respective
successors and assigns, the “Lenders”) and the Agent pursuant to which the
Lenders have agreed, subject to the satisfaction of certain terms and
conditions, to extend or to continue to extend financial accommodations to the
Borrower, as provided therein.
B.    Pursuant to the Credit Agreement, the Lenders have required that each of
the Debtors grant (or cause to be granted) certain Liens to the Agent, for the
benefit of the Lenders, all to secure the obligations of the Borrower or any
Debtor under the Credit Agreement or any related Loan Document (including any
Guaranty).
C.    The Debtors have directly and indirectly benefited and will directly and
indirectly benefit from the transactions evidenced by and contemplated in the
Credit Agreement and the other Loan Documents.
D.    The Agent is acting as Agent for the Lenders pursuant to the terms and
conditions of Section 12 of the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the adequacy, receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Article 1
Definitions
Section 1.1    Definitions. As used in this Agreement, capitalized terms not
otherwise defined herein have the meanings provided for such terms in the Credit
Agreement. References to “Sections,” “subsections,” “Exhibits” and “Schedules”
shall be to Sections, subsections, Exhibits and Schedules, respectively, of this
Agreement unless otherwise specifically provided. All references to statutes and
regulations shall include any amendments of the same and any successor statutes
and regulations. References to particular sections of the UCC should be read to
refer also to parallel sections of the Uniform Commercial Code as enacted in
each state or other jurisdiction which may be applicable to the grant and
perfection of the Liens held by the Agent for the benefit of the Lenders
pursuant to this Agreement.
The following terms have the meanings indicated below, all such definitions to
be equally applicable to the singular and plural forms of the terms defined:
“Account” means any “account,” as such term is defined in Division 9 of the UCC,
now owned or hereafter acquired by a Debtor, and, in any event, shall include,
without limitation, each of the following, whether now owned or hereafter
acquired by such Debtor: (a) all rights of such Debtor to payment for goods sold
or leased or services rendered, whether or not earned by performance, (b) all
accounts receivable of such Debtor, (c) all rights of such Debtor to receive any
payment of money or other form of consideration, (d) all security pledged,
assigned or granted to or held by such Debtor to secure any of the foregoing,
(e) all guaranties of, or indemnifications with respect to, any of the

    
Detroit_3013288_18

--------------------------------------------------------------------------------




foregoing, and (f) all rights of such Debtor as an unpaid seller of goods or
services, including, but not limited to, all rights of stoppage in transit,
replevin, reclamation and resale.
“Chattel Paper” means any “chattel paper,” as such term is defined in Division 9
of the UCC, now owned or hereafter acquired by a Debtor, and shall include both
electronic Chattel Paper and tangible Chattel Paper.
“Collateral” has the meaning specified in Section 2.1 of this Agreement.
“Collateral Compliance Report” means a report in the form attached hereto as
Exhibit C.
“Computer Records” means any computer records now owned or hereafter acquired by
any Debtor.
“Copyright Collateral” means all Copyrights and Copyright Licenses of the
Debtors.
“Copyright Licenses” means all license agreements with any other Person in
connection with any of the Copyrights or such other Person’s copyrights, whether
a Debtor is a licensor or a licensee under any such license agreement,
including, without limitation, the license agreements listed on Schedule 1.1 to
the Security Agreement Disclosure Letter and made a part hereof, subject, in
each case, to the terms of such license agreements and the right to prepare for
sale, sell and advertise for sale, all inventory now or hereafter covered by
such licenses.
“Copyrights” means all copyrights and mask works, whether or not registered, and
all applications for registration of all copyrights and mask works, including,
but not limited to all copyrights and mask works, and all applications for
registration of all copyrights and mask works identified on Schedule 1.1 to the
Security Agreement Disclosure Letter and made a part hereof, and including
without limitation (a) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof; (b) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
Copyright Licenses entered into in connection therewith, and damages and
payments for past or future infringements thereof); and (c) all rights
corresponding thereto and all modifications, adaptations, translations,
enhancements and derivative works, renewals thereof, and all other rights of any
kind whatsoever of a Debtor accruing thereunder or pertaining thereto.
“Deposit Account” means a demand, time, savings, passbook, or similar account
maintained with a bank. The term does not include investment property,
investment accounts or accounts evidenced by an instrument.
“Document” means any “document,” as such term is defined in Division 9 of the
UCC, now owned or hereafter acquired by any Debtor, including, without
limitation, all documents of title and all receipts covering, evidencing or
representing goods now owned or hereafter acquired by a Debtor.
“Equipment” means any “equipment,” as such term is defined in Division 9 of the
UCC, now owned or hereafter acquired by a Debtor and, in any event, shall
include, without limitation, all machinery, equipment, furniture, trade
fixtures, tractors, trailers, rolling stock, vessels, aircraft and Vehicles now
owned or hereafter acquired by such Debtor and any and all additions,
substitutions and replacements of any of the foregoing, wherever located,
together with all attachments, components, parts, equipment and accessories
installed thereon or affixed thereto.
“General Intangibles” means any “general intangibles,” as such term is defined
in Division 9 of the UCC, now owned or hereafter acquired by a Debtor and, in
any event, shall include, without limitation, each of the following, whether now
owned or hereafter acquired by such Debtor: (a) all of such Debtor’s
Intellectual Property Collateral; (b) all of such Debtor’s books, records, data,
plans, manuals, computer software, computer tapes, computer disks, computer
programs, source codes, object codes and all rights of such Debtor to retrieve
data and other information from third parties; (c) all of such Debtor’s contract
rights, commercial tort claims, partnership interests, membership interests,
joint venture interests, securities, deposit accounts, investment accounts and
certificates of deposit; (d) all rights of such Debtor to payment under chattel
paper, documents, instruments and similar agreements; (e) letters of credit,
letters of credit rights supporting obligations and rights to payment for money
or funds advanced or sold of such Debtor; (f) all tax refunds and tax refund
claims of such Debtor; (g) all choses in action and causes of action of such
Debtor (whether

    
Detroit_3013288_18

--------------------------------------------------------------------------------




arising in contract, tort or otherwise and whether or not currently in
litigation) and all judgments in favor of such Debtor; (h) all rights and claims
of such Debtor under warranties and indemnities, (i) all health care
receivables; and (j) all rights of such Debtor under any insurance, surety or
similar contract or arrangement, provided that, notwithstanding anything in this
definition, any shares of stock or other equity, partnership or membership
interests in any Foreign Subsidiaries of such Debtor shall not constitute
“General Intangibles.”
“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
“Instrument” means any “instrument,” as such term is defined in Division 9 of
the UCC, now owned or hereafter acquired by any Debtor, and, in any event, shall
include all promissory notes (including without limitation, any Intercompany
Notes held by such Debtor), drafts, bills of exchange and trade acceptances,
whether now owned or hereafter acquired.
“Intellectual Property Collateral” means Patents, Patent Licenses, Copyrights,
Copyright Licenses, Trademarks, Trademark Licenses, trade secrets,
registrations, goodwill, franchises, permits, proprietary information, customer
lists, designs, inventions and all other intellectual property and proprietary
rights, including without limitation those described on Schedule 1.1 to the
Security Agreement Disclosure Letter and incorporated herein by reference.
“Inventory” means any “inventory,” as such term is defined in Division 9 of the
UCC, now owned or hereafter acquired by a Debtor, and, in any event, shall
include, without limitation, each of the following, whether now owned or
hereafter acquired by such Debtor: (a) all goods and other personal property of
such Debtor that are held for sale or lease or to be furnished under any
contract of service; (b) all raw materials, work-in-process, finished goods,
supplies and materials of such Debtor; (c) all wrapping, packaging, advertising
and shipping materials of such Debtor; (d) all goods that have been returned to,
repossessed by or stopped in transit by such Debtor; and (e) all Documents
evidencing any of the foregoing.
“Investment Property” means any “investment property” as such term is defined in
Division 9 of the UCC, now owned or hereafter acquired by a Debtor, and in any
event, shall include without limitation all shares of stock and other equity,
partnership or membership interests constituting securities, of the Domestic
Subsidiaries of such Debtor from time to time owned or acquired by such Debtor
in any manner (including, without limitation, the Pledged Shares), and the
certificates and all dividends, cash, instruments, rights and other property
from time to time received, receivable or otherwise distributed or distributable
in respect of or in exchange for any or all of such shares, but excluding any
shares of stock or other equity, partnership or membership interests in any
Foreign Subsidiaries of such Debtor.
“Patent Collateral” means all Patents and Patent Licenses of the Debtors.
“Patent Licenses” means all license agreements with any other Person in
connection with any of the Patents or such other Person’s patents, whether a
Debtor is a licensor or a licensee under any such license agreement, including,
without limitation, the license agreements listed on Schedule 1.1 to the
Security Agreement Disclosure Letter and made a part hereof, subject, in each
case, to the terms of such license agreements and the right to prepare for sale,
sell and advertise for sale, all inventory now or hereafter covered by such
licenses.
“Patents” means all letters patent, patent applications and patentable
inventions, including, without limitation, all patents and patent applications
identified on Schedule 1.1 to the Security Agreement Disclosure Letter and made
a part hereof, and including without limitation, (a) all inventions and
improvements described and claimed therein, and patentable inventions, (b) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (c) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all Patent Licenses entered into
in connection therewith, and damages and payments for past or future
infringements thereof), and (d) all rights corresponding thereto and all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon, and all other rights
of any kind whatsoever of a Debtor accruing thereunder or pertaining thereto.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




“Permitted Liens” means Liens permitted under Section 8.2 of the Credit
Agreement
“Pledged Shares” means the shares of capital stock or other equity, partnership
or membership interests described on Schedule 1.2 to the Security Agreement
Disclosure Letter and incorporated herein by reference, and all other shares of
capital stock or other equity, partnership or membership interests (in each case
other than in an entity which is a Foreign Subsidiary) acquired by any Debtor
after the date hereof.
“Prior Credit Agreement” shall have the meaning given to such term in the Credit
Agreement.
“Proceeds” means any “proceeds,” as such term is defined in Division 9 of the
UCC and, in any event, shall include, but not be limited to, (a) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to a Debtor
from time to time with respect to any of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable to a Debtor from time
to time in connection with any requisition, confiscation, condemnation, seizure
or forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting, or purporting to act, for or on behalf of any
Governmental Authority), and (c) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.
“Records” are defined in Section 3.2 of this Agreement.
“Security Agreement Disclosure Letter” means the Security Agreement Disclosure
Letter dated as of the date hereof, delivered by Borrower to the Agent in
connection with this Agreement, as may be updated from time to time in
accordance with the terms of this Agreement and the other Loan Documents
(provided, that any updated disclosure provided pursuant to Section 4.6 of this
Agreement pursuant to a Collateral Compliance Report shall be deemed to amend
the Security Agreement Disclosure Letter and such updated disclosure shall be
deemed to be included in such Security Agreement Disclosure Letter).
“Software” means all (i) computer programs and supporting information provided
in connection with a transaction relating to the program, and (ii) computer
programs embedded in goods and any supporting information provided in connection
with a transaction relating to the program whether or not the program is
associated with the goods in such a manner that it customarily is considered
part of the goods, and whether or not, by becoming the owner of the goods, a
Person acquires a right to use the program in connection with the goods, and
whether or not the program is embedded in goods that consist solely of the
medium in which the program is embedded.
“Trademark Collateral” means all Trademarks and Trademark Licenses of the
Debtors.
“Trademark Licenses” means all license agreements with any other Person in
connection with any of the Trademarks or such other Person’s names or
trademarks, whether a Debtor is a licensor or a licensee under any such license
agreement, including, without limitation, the license agreements listed on
Schedule 1.1 to the Security Agreement Disclosure Letter and made a part hereof,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, and to sell and advertise for sale, all inventory now or
hereafter covered by such licenses.
“Trademarks” means all trademarks, service marks, trade names, trade dress or
other indicia of trade origin, trademark and service mark registrations, and
applications for trademark or service mark registrations, and any renewals
thereof, including, without limitation, each registration and application
identified on Schedule 1.1 to the Security Agreement Disclosure Letter and made
a part hereof, and including without limitation (a) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (b) all income, royalties, damages and other payments
now and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all Trademark Licenses entered into in connection
therewith, and damages and payments for past or future infringements thereof)
and (c) all rights corresponding thereto and all other rights of any kind
whatsoever of a Debtor accruing thereunder or pertaining thereto, together in
each case with the goodwill of the business connected with the use of, and
symbolized by, each such trademark, service mark, trade name, trade dress or
other indicia of trade origin.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




“UCC” means the Uniform Commercial Code as in effect in the State of California;
provided, that if, by applicable law, the perfection or effect of perfection or
non-perfection of the security interest created hereunder in any Collateral is
governed by the Uniform Commercial Code as in effect on or after the date hereof
in any other jurisdiction, “UCC” means the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or the effect of perfection or non-perfection.
“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
and all tires and other appurtenances to any of the foregoing.
ARTICLE 2    
Security Interest
Section 2.1    Grant of Security Interest. As collateral security for the prompt
payment and performance in full when due of the Indebtedness (whether at stated
maturity, by acceleration or otherwise), each Debtor hereby pledges,
collaterally assigns, transfers and conveys to the Agent as collateral, and
grants to the Agent a continuing Lien on and security interest in, all of such
Debtor’s right, title and interest in and to the following, whether now owned or
hereafter arising or acquired and wherever located (collectively, the
“Collateral”):
(a)
all Accounts;

(b)
all Chattel Paper;

(c)
all General Intangibles;

(d)
all Equipment;

(e)
all Inventory;

(f)
all Documents;

(g)
all Instruments;

(h)
all Deposit Accounts and any other cash collateral, deposit or investment
accounts, including all cash collateral, deposit or investment accounts
established or maintained pursuant to the terms of this Agreement or the other
Loan Documents;

(i)
all Computer Records and Software, whether relating to the foregoing Collateral
or otherwise, but in the case of such Software, subject to the rights of any
non-affiliated licensee of software;

(j)
all Investment Property; and

(k)
the Proceeds, in cash or otherwise, of any of the property described in the
foregoing clauses (a) through (j) and all Liens, security, rights, remedies and
claims of such Debtor with respect thereto (provided that the grant of a
security interest in Proceeds set forth is in this subsection (k) shall not be
deemed to give the applicable Debtor any right to dispose of any of the
Collateral, except as may otherwise be permitted pursuant to the terms of the
Credit Agreement);

provided, however, that “Collateral” shall not include (i) rights under or with
respect to any General Intangible, license, permit or authorization to the
extent any such General Intangible, license, permit or authorization, by its
terms or by law, prohibits the assignment of, or the granting of a Lien over the
rights of a grantor thereunder or which would be invalid or unenforceable upon
any such assignment or grant (the “Restricted Assets”), provided that (A) the
Proceeds of any Restricted Asset shall continue to be deemed to be “Collateral”
to the extent not prohibited by law, and (B) this provision shall not limit the
grant of any Lien on or assignment of any Restricted Asset or the Proceeds of
such Restricted Assets to the extent that the UCC or any other applicable law
provides that such grant of Lien or assignment is effective irrespective of any
prohibitions to such grant provided in any Restricted Asset (or the underlying
documents related

    
Detroit_3013288_18

--------------------------------------------------------------------------------




thereto), (ii) any property as to which the Agent has determined in its sole
discretion that the collateral value is insufficient to justify the difficulty,
time and/or expense of obtaining a perfected security interest therein, (iii)
any property now owned or hereafter acquired by any Debtor that is subject to a
Lien permitted by Sections 8.2(b) and (g) of the Credit Agreement, if the
agreements governing the terms of such Lien prohibit the granting of a Lien over
such property in favor of third parties, provided that upon termination of such
Lien, such property shall immediately become Collateral, or (iv) any
“intent-to-use” Trademark applications. Concurrently with any Restricted Asset
being entered into or arising after the date hereof, the applicable Debtor shall
be obligated to obtain any waiver or consent (in form and substance reasonably
acceptable to the Agent) necessary to allow such Restricted Asset to constitute
Collateral hereunder if the failure of such Debtor to have rights to such
Restricted Asset would have a Material Adverse Effect.
Section 2.2    Debtors Remain Liable. Notwithstanding anything to the contrary
contained herein, (a) the Debtors shall remain liable under the contracts,
agreements, documents and instruments included in the Collateral to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Agent or any Lender of any of their respective rights or remedies hereunder
shall not release the Debtors from any of their duties or obligations under the
contracts, agreements, documents and instruments included in the Collateral, and
(c) neither the Agent nor any of the Lenders shall have any indebtedness,
liability or obligation (by assumption or otherwise) under any of the contracts,
agreements, documents and instruments included in the Collateral by reason of
this Agreement, and none of them shall be obligated to perform any of the
obligations or duties of the Debtors thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.
ARTICLE 3    
Representations and Warranties
To induce the Agent to enter into this Agreement and the Agent and the Lenders
to enter into the Credit Agreement, each Debtor represents and warrants to the
Agent and to each Lender as follows, each such representation and warranty being
a continuing representation and warranty, surviving until termination of this
Agreement in accordance with the provisions of Section 7.12 of this Agreement:
Section 3.1    Title. Such Debtor is, and with respect to Collateral acquired
after the date hereof such Debtor will be, the legal and beneficial owner of the
Collateral free and clear of any Lien or other encumbrance, except for the
Permitted Liens, provided that, other than the Lien established under this
Agreement, no Lien on any Pledged Shares shall constitute a Permitted Lien,
unless such Lien over Pledged Shares is junior to the Lien established under
this Agreement and is subject to a Subordination Agreement subordinating both
the Debt and related Liens and containing customary intercreditor terms that are
acceptable to the Agent.
Section 3.2    Change in Form or Jurisdiction; Successor by Merger; Location of
Books and Records. As of the date hereof, each Debtor (a) is duly organized and
validly existing as a corporation (or other business organization) under the
laws of its jurisdiction of organization; (b) is formed in the jurisdiction of
organization and has the registration number and tax identification number set
forth on Schedule 3.2 to the Security Agreement Disclosure Letter; (c) has not
changed its respective corporate form or its jurisdiction of organization at any
time during the five years immediately prior to the date hereof, except as set
forth on such Schedule 3.2; (d) except as set forth on such Schedule 3.2 to the
Security Agreement Disclosure Letter, no Debtor has, at any time during the five
years immediately prior to the date hereof, become the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise of any other Person, and (e) keeps true and accurate
books and records regarding the Collateral (the “Records”) in the office
indicated on such Schedule 3.2.
Section 3.3    Representations and Warranties Regarding Certain Types of
Collateral.
(a)
Location of Inventory and Equipment. As of the date hereof, (i) all Inventory
with a value in excess of $250,000 (except Inventory in transit) and Equipment
with a value in excess of $250,000 (except trailers, rolling stock, vessels,
aircraft and Vehicles) of each Debtor are located at the places specified on
Schedule 3.3(a) to the Security Agreement Disclosure Letter, (ii) the name and
address of the landlord leasing any location to any Debtor is identified on such
Schedule 3.3(a) to the Security


    
Detroit_3013288_18

--------------------------------------------------------------------------------




Agreement Disclosure Letter, and (iii) the name of and address of each bailee or
warehouseman which holds any Collateral with a value in excess of $250,000 and
the location of such Collateral is identified on such Schedule 3.3(a) to the
Security Agreement Disclosure Letter.
(b)
Account Information. As of the date hereof, all Deposit Accounts, cash
collateral accounts or investment accounts of each Debtor (except for those
Deposit Accounts, cash collateral accounts or investment accounts located with
the Agent) are located at the banks specified on Schedule 3.3(b) to the Security
Agreement Disclosure Letter which Schedule sets forth the true and correct name
of each bank where such accounts are located, such bank’s address, the type of
account and the account number.

(c)
Documents. As of the date hereof, except as set forth on Schedule 3.3(c) to the
Security Agreement Disclosure Letter, none of the Inventory or Equipment with a
value in excess of $50,000 of such Debtor (other than trailers, rolling stock,
vessels, aircraft and Vehicles) is evidenced by a Document (including, without
limitation, a negotiable document of title).

(d)
Intellectual Property. As of the date hereof, and at all times after initial
delivery of a Collateral Compliance Report pursuant to Section 4.6, as of the
date of the most recently delivered Collateral Compliance Report pursuant to
Section 4.6, set forth on Schedule 1.1 to the Security Agreement Disclosure
Letter is a true and correct list of the registered Patents, Patent Licenses,
registered Trademarks, Trademark Licenses, registered Copyrights and Copyright
Licenses owned by the Debtors (including, in the case of the registered Patents,
registered Trademarks and registered Copyrights, the registration number (or
application number, if applicable, if registration not completed) and
application or registration number. For purposes of this Section 3.3(d),
references to Patent Licenses, Trademark Licenses and Copyright Licenses shall
exclude (i) off-the-shelf, open-source or shrink-wrap licenses, (ii)
non-exclusive licenses of Patents, Trademarks and Copyrights licensed to Debtors
in the ordinary course of business and (iii) non-exclusive licenses of Patents,
Trademarks and Copyrights to third parties in the ordinary course of business
where a Debtor is the licensor.

Section 3.4    Pledged Shares.
(a)
Duly Authorized and Validly Issued. The Pledged Shares that are shares of a
corporation have been duly authorized and validly issued and are fully paid and
nonassessable, and the Pledged Shares that are membership interests or
partnership units (if any) have been validly granted, under the laws of the
jurisdiction of organization of the issuers thereof, and, to the extent
applicable, are fully paid and nonassessable. No such membership or partnership
interests constitute “securities” within the meaning of Article 8 of the UCC,
and each Debtor covenants and agrees not to allow any such membership or
partnership interest to become “securities” for purposes of Article 8 of the
UCC.

(b)
Valid Title; No Liens; No Restrictions. Each Debtor is the legal and beneficial
owner of the Pledged Shares, free and clear of any Lien (other than the Liens
created by this Agreement), and such Debtor has not sold, granted any option
with respect to, assigned, transferred or otherwise disposed of any of its
rights or interest in or to the Pledged Shares, except as permitted by Section
8.2 of the Credit Agreement. None of the Pledged Shares are subject to any
contractual or other restrictions upon the pledge or other transfer of such
Pledged Shares, other than those imposed by securities laws generally. No issuer
of Pledged Shares is party to any agreement granting “control” (as defined in
Section 8-106 of the UCC) of such Debtor’s Pledged Shares to any third party.
All such Pledged Shares are held by each Debtor directly and not through any
securities intermediary.

(c)
Description of Pledged Shares; Ownership. The Pledged Shares constitute the
percentage of the issued and outstanding shares of stock, partnership units or
membership interests of the issuers thereof indicated on Schedule 1.2 to the
Security Agreement Disclosure Letter and such Schedule contains


    
Detroit_3013288_18

--------------------------------------------------------------------------------




a description of all shares of capital stock, membership interests and other
equity interests of or in any Subsidiaries owned by such Debtor.
Section 3.5    Intellectual Property.
(a)
Filings and Recordation. Each Debtor has made all necessary filings and
recordations to protect and maintain its interest in the Trademarks, Patents and
Copyrights set forth on Schedule 1.1 to the Security Agreement Disclosure
Letter, including, without limitation, all necessary filings and recordings, and
payments of all maintenance fees, in the United States Patent and Trademark
Office and United States Copyright Office, in each case to the extent such
Trademarks, Patents and Copyrights are material to such Debtor’s business.

(b)
Trademarks and Trademark Licenses Valid. Except, in each case, as could not
reasonably be expected to have a Material Adverse Effect, (i) each Trademark of
the Debtors set forth on Schedule 1.1 to the Security Agreement Disclosure
Letter is subsisting and has not been adjudged invalid, unregisterable or
unenforceable, in whole or in part, and, to the Debtors’ knowledge, is valid,
registrable and enforceable, (ii) each of the Trademark Licenses set forth on
Schedule 1.1 to the Security Agreement Disclosure Letter is validly subsisting
and has not been adjudged invalid or unenforceable, in whole or in part, and, to
the Debtors’ knowledge, is valid and enforceable, and (iii) the Debtors have
notified the Agent in writing of all uses of any material item of Trademark
Collateral of which any Debtor is aware which could reasonably be expected to
lead to such item becoming invalid or unenforceable, including unauthorized uses
by third parties and uses which were not supported by the goodwill of the
business connected with such Collateral.

(c)
Patents and Patent Licenses Valid. Except, in each case, as could not reasonably
be expected to have a Material Adverse Effect, (i) each Patent of the Debtors
set forth on Schedule 1.1 to the Security Agreement Disclosure Letter is
subsisting and has not been adjudged invalid, unpatentable or unenforceable, in
whole or in part, and, to the Debtors’ knowledge, is valid, patentable and
enforceable except as otherwise set forth on Schedule 1.1 to the Security
Agreement Disclosure Letter, (ii) each of the Patent Licenses set forth on
Schedule 1.1 to the Security Agreement Disclosure Letter is validly subsisting
and has not been adjudged invalid or unenforceable, in whole or in part, and, to
the Debtors’ knowledge, is valid and enforceable, and (iii) the Debtors have
notified the Agent in writing of all uses of any item of Patent Collateral
material to any Debtor’s business of which any Debtor is aware which could
reasonably be expected to lead to such item becoming invalid or unenforceable.

(d)
Copyright and Copyright Licenses Valid. Except, in each case, as could not
reasonably be expected to have a Material Adverse Effect, (i) each Copyright of
the Debtors set forth on Schedule 1.1 to the Security Agreement Disclosure
Letter is subsisting and has not been adjudged invalid, uncopyrightable or
unenforceable, in whole or in part, and, to the Debtors’ knowledge, is valid,
copyrightable and enforceable, (ii) each of the Copyright Licenses set forth on
Schedule 1.1 to the Security Agreement Disclosure Letter is validly subsisting
and has not been adjudged invalid or unenforceable, in whole or in part, and, to
the Debtors’ knowledge, is valid and enforceable, and (iii) the Debtors have
notified the Agent in writing of all uses of any item of Copyright Collateral
material to any Debtor’s business of which any Debtor is aware which could
reasonably be expected to lead to such item becoming invalid or unenforceable.

(e)
No Assignment. The Debtors have not made a previous assignment, sale, transfer
or agreement constituting a present or future assignment, sale, transfer or
encumbrance of any of the Intellectual Property Collateral, except with respect
to non-exclusive licenses granted in the ordinary course of business or as
permitted by this Agreement or the Loan Documents. No Debtor has granted any
license, shop right, release, covenant not to sue, or non-assertion assurance to
any Person with respect to any part of the Intellectual Property Collateral,
except as set forth on Schedule 1.1 or as otherwise disclosed to the Agent in
writing.


    
Detroit_3013288_18

--------------------------------------------------------------------------------




(f)
Products Marked. Each Debtor has marked its products with the trademark
registration symbol, copyright notices, the numbers of all appropriate patents,
the common law trademark symbol or the designation “patent pending,” as the case
may be, to the extent that such Debtor, in good faith, believes is reasonably
and commercially practicable.

(g)
Other Rights. Except for the Trademark Licenses, Patent Licenses and Copyright
Licenses listed on Schedule 1.1 to the Security Agreement Disclosure Letter
under which a Debtor is a licensee, no Debtor has knowledge of the existence of
any right or any claim (other than as provided by this Agreement) that is
reasonably likely to be made under or against any item of Intellectual Property
Collateral contained on Schedule 1.1 to the Security Agreement Disclosure Letter
to the extent such claim could reasonably be expected to have a Material Adverse
Effect.

(h)
No Claims. Except as set forth on Schedule 1.1 to the Security Agreement
Disclosure Letter or as otherwise disclosed to the Agent in writing, no claim
has been made and is continuing or, to any Debtor’s knowledge, threatened in
writing that the use by any Debtor of any item of Intellectual Property
Collateral is invalid or unenforceable or that the use by any Debtor of any
Intellectual Property Collateral does or may violate the rights of any Person,
in each case that could reasonably be expected to have a Material Adverse
Effect. To the Debtors’ knowledge, there is no infringement or unauthorized use
of any item of Intellectual Property Collateral contained on Schedule 1.1 to the
Security Agreement Disclosure Letter or as otherwise disclosed to the Agent in
writing that could reasonably be expected to have a Material Adverse Effect.

(i)
No Consent. No consent of any party (other than such Debtor) to any Patent
License, Copyright License or Trademark License listed on Schedule 1.1 to the
Security Agreement Disclosure Letter is required to be obtained by or on behalf
of such Debtor in connection with the execution, delivery and performance of
this Agreement that has not been obtained. Each Patent License, Copyright
License and Trademark License listed on Schedule 1.1 to the Security Agreement
Disclosure Letter is in full force and effect and constitutes a valid and
legally enforceable obligation of the applicable Debtor and (to the knowledge of
the Debtors) each other party thereto except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditor’s rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law). No consent
or authorization of, filing with or other act by or in respect of any
Governmental Authority is required in connection with the execution, delivery,
performance, validity or enforceability of any of the Patent Licenses, Copyright
Licenses or Trademark Licenses listed on Schedule 1.1 to the Security Agreement
Disclosure Letter by any party thereto other than those which have been duly
obtained, made or performed and are in full force and effect. Neither the
Debtors nor (to the knowledge of any Debtor) any other party to any Patent
License, Copyright License or Trademark License listed on Schedule 1.1 to the
Security Agreement Disclosure Letter is in default in the performance or
observance of any of the terms thereof, except for such defaults as would not
reasonably be expected, in the aggregate, to have a material adverse effect on
the value of the Intellectual Property Collateral. To the knowledge of such
Debtor, the right, title and interest of the applicable Debtor in, to and under
each Patent License, Copyright License and Trademark License listed on Schedule
1.1 to the Security Agreement Disclosure Letter is not subject to any defense,
offset, counterclaim or claim.

(j)
Gross Revenue from Licenses. Except as set forth on Schedule 1.1, each Debtor’s
rights as a licensee of intellectual property do not give rise to more than 5%
of the gross revenues of the Borrower and its Subsidiaries on a consolidated
basis in any given quarter, including without limitation revenue derived from
the sale, licensing, rendering or disposition of any product or service.

Section 3.6    Priority. No financing statement (other than notice filings that
do not constitute Liens), security agreement or other Lien instrument covering
all or any part of the Collateral is on file in any public office with respect
to any outstanding obligation of such Debtor except (i) as may have been filed
in favor of the Agent pursuant to this Agreement and the other Loan Documents
and (ii) financing statements filed to perfect Permitted Liens (which

    
Detroit_3013288_18

--------------------------------------------------------------------------------




shall not, in any event, grant a Lien over the Pledged Shares, unless such Lien
over Pledged Shares is junior to the Lien established under this Agreement and
is subject to a Subordination Agreement subordinating both the Debt and related
Liens and containing customary intercreditor terms that are acceptable to the
Agent.
Section 3.7    Perfection. Upon (a) the filing of Uniform Commercial Code
financing statements in the jurisdictions listed on Schedule 3.7 to the Security
Agreement Disclosure Letter, and (b) the recording of this Agreement in the
United States Patent and Trademark Office and the United States Copyright
Office, the security interest in favor of the Agent created herein will
constitute a valid and perfected Lien upon and security interest in the
Collateral which may be created and perfected either under the UCC by filing
financing statements or by a filing with the United States Patent and Trademark
Office and the United States Copyright Office.
ARTICLE 4    
Covenants
Each Debtor covenants and agrees with the Agent, until termination of this
Agreement in accordance with the provisions of Section 7.12 hereof, as follows:
Section 4.1    Covenants Regarding Certain Kinds of Collateral
(a)
Promissory Notes and Tangible Chattel Paper. If the Debtors, now or at any time
hereafter, collectively hold or acquire any promissory notes or tangible Chattel
Paper for which the principal amount thereof or the obligations evidenced
thereunder are, in the aggregate, in excess of $250,000, the applicable Debtors
shall notify the Agent in writing thereof pursuant to Section 4.6 in the
Collateral Compliance Report first delivered thereafter, and promptly thereafter
endorse, assign and deliver the same to the Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Agent may
from time to time reasonably specify, and cause all such Chattel Paper to bear a
legend reasonably acceptable to the Agent indicating that the Agent has a
security interest in such Chattel Paper.

(b)
Electronic Chattel Paper and Transferable Records. If the Debtors, now or at any
time hereafter, collectively hold or acquire an interest in any electronic
Chattel Paper or any “transferable record,” as that term is defined in the
federal Electronic Signatures in Global and National Commerce Act, or in the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
worth, in the aggregate, in excess of $250,000, the applicable Debtors shall
notify the Agent thereof pursuant to Section 4.6 in the Collateral Compliance
Report first delivered thereafter and, at the request and option of the Agent,
shall take such action as the Agent may reasonably request to vest in the Agent
control, under Section 9-105 of the UCC, of such electronic chattel paper or
control under the federal Electronic Signatures in Global and National Commerce
Act, or the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.

(c)
Letter-of-Credit Rights. If the Debtors, now or at any time hereafter,
collectively are or become beneficiaries under letters of credit, with an
aggregate face amount in excess of $250,000, the applicable Debtors shall notify
the Agent thereof pursuant to Section 4.6 in the Collateral Compliance Report
first delivered thereafter and, at the request of the Agent, the applicable
Debtors shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Agent either arrange (i) for the issuer and any confirmer of
such letters of credit to consent to an assignment to the Agent of the proceeds
of the letters of credit or (ii) for the Agent to become the transferee
beneficiary of the letters of credit, together with, in each case, any such
other actions as reasonably requested by the Agent to perfect its first priority
Lien in such letter of credit rights. The applicable Debtor shall retain the
proceeds of the applicable letters of credit until a Default or an Event of
Default has occurred and is continuing whereupon the proceeds are to be
delivered to the Agent and applied as set forth in the Credit Agreement


    
Detroit_3013288_18

--------------------------------------------------------------------------------




(d)
Commercial Tort Claims. If the Debtors, now or at any time hereafter,
collectively hold or acquire any commercial tort claims, the reasonably
estimated aggregate value of which exceed $250,000, the applicable Debtors shall
notify the Agent pursuant to Section 4.6 in the first Collateral Compliance
Report delivered thereafter, of the particulars thereof and upon Agent’s
request, grant to the Agent in a writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Agent.

(e)
Pledged Shares. All certificates or instruments representing or evidencing the
Pledged Shares or any Debtor’s rights therein shall be delivered to the Agent
promptly upon Debtor gaining any rights therein, in suitable form for transfer
by delivery or accompanied by duly executed stock powers or instruments of
transfer or assignments in blank, all in form and substance reasonably
acceptable to the Agent.

(f)
Equipment and Inventory

(i)
Location. Each Debtor shall keep the Equipment (other than Vehicles) and
Inventory (other than Inventory in transit) which is in such Debtor’s possession
or in the possession of any bailee or warehouseman (in each case other than
Equipment and Inventory with an aggregate value not exceeding $1,000,000) at any
of the locations specified on Schedule 3.3(a) to the Security Agreement
Disclosure Letter or as otherwise disclosed in writing to the Agent from time to
time, subject to compliance with the other provisions of this Agreement,
including subsection (ii) below.

(ii)
Landlord Consents and Bailee’s Waivers. Each Debtor shall provide, as
applicable, a bailee’s waiver or landlord consent as required under Section
7.13(c) of the Credit Agreement.

(iii)
Maintenance. Each Debtor shall maintain the Equipment and Inventory in such
condition as may be specified by the terms of the Credit Agreement.

(g)
Intellectual Property.

(i)
Trademarks. Each Debtor agrees to take all necessary steps, including, without
limitation, in the United States Patent and Trademark Office or in any court, to
(x) defend, enforce, preserve the validity and ownership of, and maintain each
Trademark registration and each Trademark License identified on Schedule 1.1 to
the Security Agreement Disclosure Letter, and (y) pursue each trademark
application now or hereafter identified on Schedule 1.1 to the Security
Agreement Disclosure Letter, including, without limitation, the filing of
responses to office actions issued by the United States Patent and Trademark
Office, the filing of applications for renewal, the filing of affidavits under
Sections 8 and 15 of the United States Trademark Act, and the participation in
opposition, cancellation, infringement and misappropriation proceedings, except,
in each case in which the Debtors have determined, using their commercially
reasonable judgment, that any of the foregoing is not of material economic value
to them. Each Debtor agrees to take corresponding steps with respect to each new
or acquired Trademark registration, Trademark application or any rights obtained
under any Trademark License, in each case, which it is now or later becomes
entitled, except in each case in which the Debtors have determined, using their
commercially reasonable judgment, that any of the foregoing is not of material
economic value to them. Any expenses incurred in connection with such activities
shall be borne by the Debtors.

(ii)
Patents. Each Debtor agrees to take all necessary steps, including, without
limitation, in the United States Patent and Trademark Office or in any court, to
(x) defend, enforce, preserve the validity and ownership of, and maintain each
Patent and each Patent License identified on Schedule 1.1 to the Security
Agreement Disclosure Letter, and (y) pursue each patent


    
Detroit_3013288_18

--------------------------------------------------------------------------------




application, now or hereafter identified on Schedule 1.1 to the Security
Agreement Disclosure Letter, including, without limitation, the filing of
divisional, continuation, continuation-in-part and substitute applications, the
filing of applications for reissue, renewal or extensions, the payment of
maintenance fees, and the participation in interference, reexamination,
opposition, infringement and misappropriation proceedings, except in each case
in which the Debtors have determined, using their commercially reasonable
judgment, that any of the foregoing is not of material economic value to them.
Each Debtor agrees to take corresponding steps with respect to each new or
acquired Patent, patent application, or any rights obtained under any Patent
License, in each case, which it is now or later becomes entitled, except in each
case in which the Debtors have determined, using their commercially reasonable
judgment, that any of the foregoing is not of material economic value to them.
Any expenses incurred in connection with such activities shall be borne by the
Debtors.
(iii)
Copyrights. Each Debtor agrees to take all necessary steps, including, without
limitation, in the United States Copyright Office or in any court, to (x)
defend, enforce, and preserve the validity and ownership of each Copyright and
each Copyright License identified on Schedule 1.1 to the Security Agreement
Disclosure Letter, and (y) pursue each Copyright and mask work application, now
or hereafter identified on Schedule 1.1 to the Security Agreement Disclosure
Letter, including, without limitation, the payment of applicable fees, and the
participation in infringement and misappropriation proceedings, except in each
case in which the Debtors have determined, using their commercially reasonable
judgment, that any of the foregoing is not of material economic value to them.
Each Debtor agrees to take corresponding steps with respect to each new or
acquired Copyright, Copyright and mask work application, or any rights obtained
under any Copyright License, in each case, which it is now or later becomes
entitled, except in each case in which the Debtors have determined, using their
commercially reasonable judgment, that any of the foregoing is not of material
economic value to them. Any expenses incurred in connection with such activities
shall be borne by the Debtors.

(iv)
No Abandonment. The Debtors shall not abandon any Trademark, Patent, Copyright
or any pending Trademark, Copyright, mask work or Patent application, without
the written consent of the Agent (such consent not to be unreasonably withheld
or delayed), unless the Debtors shall have previously determined, using their
commercially reasonable judgment, that such use or the pursuit or maintenance of
such Trademark registration, Patent, Copyright registration or pending
Trademark, Copyright, mask work or Patent application is not of material
economic value to them.

(v)
No Infringement. In the event that a Debtor becomes aware that any item of the
Intellectual Property Collateral which such Debtor has determined, using its
commercially reasonable judgment, to be material to its business is infringed or
misappropriated by a third party, such Debtor shall notify the agent, in
reasonable detail, in a Collateral Compliance Report pursuant to Section 4.6 of
this Agreement, and shall take such actions as such Debtor or the Agent deems
reasonably appropriate under the circumstances to protect such Intellectual
Property Collateral, including, without limitation, suing for infringement or
misappropriation and for an injunction against such infringement or
misappropriation. Any expense incurred in connection with such activities shall
be borne by the Debtors. Each Debtor will advise the Agent, in reasonable
detail, in a Collateral Compliance Report pursuant to Section 4.6 of this
Agreement, of any adverse determination or the institution of any proceeding
(including, without limitation, the institution of any proceeding in the United
States Patent and Trademark Office, the United States Copyright Office or any
court) regarding any material item of the Intellectual Property Collateral.

(vi)
Audits of Intellectual Property Collateral. The Agent may audit a Debtor’s
Intellectual Property Collateral to confirm compliance with this Section 4.1(g),
provided that such audit


    
Detroit_3013288_18

--------------------------------------------------------------------------------




may not occur more often than once per fiscal year, unless an Event of Default
has occurred and is continuing. The Agent shall have the right, but not the
obligation, to take, at the Debtors’ sole expense, any actions that a Debtor is
required under this Section 4.1(g) to take but which such Debtor fails to take,
after fifteen (15) days’ notice to such Debtor. The Debtors shall reimburse and
indemnify the Agent for all reasonable costs and reasonable expenses incurred in
the reasonable exercise of its rights under this Section 4.1(g).
(h)
Accounts and Contracts. Each Debtor shall, in accordance with its usual business
practices in effect from time to time, endeavor to collect or cause to be
collected from each account debtor under its Accounts, as and when due, any and
all amounts owing under such Accounts. So long as no Event of Default has
occurred and is continuing and except as otherwise provided in Section 6.3, each
Debtor shall have the right to collect and receive payments on its Accounts, and
to use and expend the same in its operations in each case in compliance with the
terms of the Credit Agreement.

(i)
Vehicles; Aircraft and Vessels. Notwithstanding any other provision of this
Agreement, no Debtor shall be required to make any filings as may be necessary
to perfect the Agent’s Lien on its Vehicles, aircraft and vessels, unless (i) a
Default or an Event of Default has occurred and is continuing, whereupon the
Agent may require such filings be made or (ii) such Debtor, either singly, or
together with the other Debtors, owns Vehicles, aircraft and vessels (other than
Vehicles provided for use by such Debtor’s executive employees) which have a
fair market value of at least $100,000, in aggregate amount, whereupon the
applicable Debtors shall provide prompt notice to the Agent, and the Agent, at
its option, may require the applicable Debtors to execute such agreements and
make such filings as may be necessary to perfect the Agent’s Lien for the
benefit of the Lenders and ensure the priority thereof on the applicable
Vehicles, aircraft and vessels.

(j)
Life Insurance Policies. If any Debtor, now or any time hereafter, is the
beneficiary of a “key man life insurance policy”, it shall promptly notify the
Agent thereof, provide the Agent with a true and correct list of the Persons
insured, the name and address of the insurance company providing the coverage,
the amount of such insurance and the policy number, and, unless otherwise waived
by the Agent in writing, take such actions as Agent may deem necessary or the
Agent shall deem reasonably desirable to collaterally assign policy to the Agent
for the benefit of the Lenders.

(k)
Deposit Accounts. Each Debtor agrees to promptly notify the Agent in writing of
all Deposit Accounts, cash collateral accounts or investments accounts opened
after the date hereof (except with Agent), and such Debtor shall take such
actions as may be necessary or deemed desirable by the Agent (including the
execution and delivery of an account control agreement in form and substance
reasonably satisfactory to the Agent) to grant the Agent a perfected, first
priority Lien over each of the Deposit Accounts, cash collateral accounts or
investment accounts disclosed on Schedule 3.3(b) to the Security Agreement
Disclosure Letter and over each of the additional accounts disclosed pursuant to
this Section 4.1(k). Notwithstanding anything in this Agreement, no Debtor shall
be required to enter into any account control agreement or similar agreement for
any account used solely for payroll, payroll taxes or employee wage and benefit
payments or any zero balance account.

Section 4.2    Encumbrances. Each Debtor shall not create, permit or suffer to
exist, and shall defend the Collateral against any Lien (other than the
Permitted Liens, provided that no Lien, other than the Lien created hereunder,
shall exist over the Pledged Shares, unless such Lien over Pledged Shares is
junior to the Lien established under this Agreement and is subject to a
Subordination Agreement subordinating both the Debt and related Liens and
containing customary intercreditor terms that are acceptable to the Agent.) or
any restriction upon the pledge or other transfer thereof to Agent or the
Lenders (other than as specifically permitted in the Credit Agreement), and
shall defend such Debtor’s title to and other rights in the Collateral and the
Agent’s pledge and collateral assignment of and security interest in the
Collateral against the claims and demands of all Persons, except as permitted by
this Agreement or the Credit Agreement. Except to the extent permitted by the
Credit Agreement or in connection with any release of Collateral under Section
7.13 hereof (but only to the extent of any Collateral so released), such Debtor
shall do nothing to impair the rights of the Agent in the Collateral.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




Section 4.3    Disposition of Collateral. Except as otherwise permitted under
the Credit Agreement, no Debtor shall enter into or consummate any transfer or
other disposition of Collateral.
Section 4.4    Insurance. The Collateral pledged by such Debtor or the Debtors
will be insured (to the extent such Collateral is insurable) in accordance with
the terms of Section 7.5 of the Credit Agreement. The disposition of proceeds
payable to such Debtor of any insurance on the Collateral shall be governed by
the terms of the Credit Agreement.
Section 4.5    Corporate Changes; Books and Records; Inspection Rights. (a) No
Debtor shall change its respective name, organizational type or jurisdiction of
organization, or identification number in any manner that might make any
financing statement filed in connection with this Agreement seriously misleading
within the meaning of Section 9-506 of the UCC unless such Debtor shall have
given the Agent thirty (30) days prior written notice (or such other notice
reasonably acceptable to the Agent to enable the Agent to file an amendment to
its UCC filings) with respect to any change in such Debtor’s name,
organizational type or jurisdiction of organization and shall have taken all
action deemed reasonably necessary by the Agent under the circumstances to
protect its Liens and the perfection and priority thereof, (b) each Debtor shall
keep the Records at the location specified on Schedule 3.2 to the Security
Agreement Disclosure Letter as the location of such books and records or as
otherwise specified in writing to the Agent and (c) the Debtors shall permit the
Agent, the Lenders, and their respective agents and representatives to conduct
inspections, discussion and audits of the Collateral in accordance with the
terms of the Credit Agreement.
Section 4.6    Notification of Lien; Continuing Disclosure. (a) Each Debtor
shall promptly notify the Agent in writing of any Lien, encumbrance or claim
(other than a Permitted Lien, to the extent not otherwise subject to any notice
requirements under the Credit Agreement) that has attached to or been made or
asserted against any of the Collateral upon becoming aware of the existence of
such Lien, encumbrance or claim; (b) concurrently with delivery of the Covenant
Compliance Report for each fiscal quarter, the Debtors shall execute and deliver
to the Agent a Collateral Compliance Report in the form attached hereto as
Exhibit C;
Section 4.7    Covenants Regarding Pledged Shares
(a)
Voting Rights and Distributions.

(vii)
So long as no Event of Default shall have occurred and be continuing (both
before and after giving effect to any of the actions or other matters described
in clauses (A) or (B) of this subparagraph):

(A)
Each Debtor shall be entitled to exercise any and all voting and other
consensual rights (including, without limitation, the right to give consents,
waivers and ratifications) pertaining to any of the Pledged Shares or any part
thereof; provided, however, that no vote shall be cast or consent, waiver or
ratification given or action taken without the prior written consent of the
Agent which would violate any provision of this Agreement or the Credit
Agreement; and

(B)
Except as otherwise provided by the Credit Agreement, such Debtor shall be
entitled to receive and retain any and all dividends, distributions and interest
paid in respect to any of the Pledged Shares.

(viii)
Upon the occurrence and during the continuance of an Event of Default:

(A)
To the extent permitted by applicable law, including the UCC, the Agent may,
without notice to such Debtor, transfer or register in the name of the Agent or
any of its nominees, for the equal and ratable benefit of the Lenders, any or
all of the Pledged Shares and the Proceeds thereof (in cash or otherwise) held
by the Agent hereunder, and the Agent or its nominee may thereafter, after
delivery of notice to


    
Detroit_3013288_18

--------------------------------------------------------------------------------




such Debtor, exercise all voting and corporate rights at any meeting of any
corporation issuing any of the Pledged Shares and any and all rights of
conversion, exchange, subscription or any other rights, privileges or options
pertaining to any of the Pledged Shares as if the Agent were the absolute owner
thereof, including, without limitation, the right to exchange, at its
discretion, any and all of the Pledged Shares upon the merger, consolidation,
reorganization, recapitalization or other readjustment of any corporation
issuing any of such Pledged Shares or upon the exercise by any such issuer or
the Agent of any right, privilege or option pertaining to any of the Pledged
Shares, and in connection therewith, to deposit and deliver any and all of the
Pledged Shares with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Agent may
determine, all without liability except to account for property actually
received by it, but the Agent shall have no duty to exercise any of the
aforesaid rights, privileges or options, and the Agent shall not be responsible
for any failure to do so or delay in so doing.
(B)
All rights of such Debtor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Section
4.7(a)(i)(A) and to receive the dividends, interest and other distributions
which it would otherwise be authorized to receive and retain pursuant to Section
4.7(a)(i)(B) shall be suspended until such Event of Default shall no longer
exist, and all such rights shall, until such Event of Default shall no longer
exist, thereupon become vested in the Agent which shall thereupon have the sole
right to exercise such voting and other consensual rights and to receive, hold
and dispose of as Pledged Shares such dividends, interest and other
distributions.

(C)
All dividends, interest and other distributions which are received by such
Debtor contrary to the provisions of this Section 4.7(a)(ii) shall be received
in trust for the benefit of the Agent, shall be segregated from other funds of
such Debtor and shall be forthwith paid over to the Agent as Collateral in the
same form as so received (with any necessary endorsement).

(D)
Each Debtor shall execute and deliver (or cause to be executed and delivered) to
the Agent all such proxies and other instruments as the Agent may reasonably
request for the purpose of enabling the Agent to exercise the voting and other
rights which it is entitled to exercise pursuant to this Section 4.7(a)(ii) and
to receive the dividends, interest and other distributions which it is entitled
to receive and retain pursuant to this Section 4.7(a)(ii). The foregoing shall
not in any way limit the Agent’s power and authority granted pursuant to the
other provisions of this Agreement.

(b)
Possession; Reasonable Care. Regardless of whether an Event of Default has
occurred or is continuing, the Agent shall have the right to hold in its
possession all Pledged Shares pledged, assigned or transferred hereunder and
from time to time constituting a portion of the Collateral. The Agent may
appoint one or more agents (which in no case shall be a Debtor or an affiliate
of a Debtor) to hold physical custody, for the account of the Agent, of any or
all of the Collateral. The Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the Agent
accords its own property, it being understood that the Agent shall not have any
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not the Agent has or is deemed to have knowledge of such
matters, or (ii) taking any necessary steps to preserve rights against any
parties with respect to any Collateral, except, subject to the terms hereof,
upon the written instructions of the Lenders. Following


    
Detroit_3013288_18

--------------------------------------------------------------------------------




the occurrence and during the continuance of an Event of Default, the Agent
shall be entitled to take ownership of the Collateral in accordance with the
UCC.
Section 4.8    New Subsidiaries; Additional Collateral
(a)
With respect to each Person which becomes a Subsidiary of a Debtor subsequent to
the date hereof, execute and deliver such joinders or security agreements or
other pledge documents as are required by the Credit Agreement, including the
joinder agreement attached hereto as Exhibit B, within the time periods set
forth therein.

(b)
Each Debtor agrees that, (i) except with the written consent of the Agent, it
will not permit any Domestic Subsidiary (whether now existing or formed after
the date hereof) to issue to such Debtor or any of such Debtor’s other
Subsidiaries any shares of stock, membership interests, partnership units, notes
or other securities or instruments (including without limitation the Pledged
Shares) in addition to or in substitution for any of the Collateral, unless,
concurrently with each issuance thereof, any and all such shares of stock,
membership interests, partnership units, notes or instruments are encumbered in
favor of the Agent under this Agreement or otherwise (it being understood and
agreed that all such shares of stock, membership interests, partnership units,
notes or instruments issued to such Debtor shall, without further action by such
Debtor or the Agent, be automatically encumbered by this Agreement as Pledged
Shares) and (ii) it will promptly following the issuance thereof deliver to the
Agent (A) an amendment, duly executed by such Debtor, in substantially the form
of Exhibit A hereto in respect of such shares of stock, membership interests,
partnership units, notes or instruments issued to such Debtor or (B) if
reasonably required by the Lenders, a new stock pledge, duly executed by the
applicable Debtor, in substantially the form of this Agreement (a “New Pledge”),
in respect of such shares of stock, membership interests, partnership units,
notes or instruments issued to any Debtor granting to the Agent, for the benefit
of the Lenders, a first priority security interest, pledge and Lien thereon,
together in each case (subject to Section 4.1(a) hereof) with all certificates,
notes or other instruments representing or evidencing the same, together with
such other documentation as the Agent may reasonably request. Such Debtor hereby
(x) authorizes the Agent to attach each such amendment to this Agreement, (y)
agrees that all such shares of stock, membership interests, partnership units,
notes or instruments listed in any such amendment delivered to the Agent shall
for all purposes hereunder constitute Pledged Shares, and (z) is deemed to have
made, upon the delivery of each such amendment, the representations and
warranties contained in Section 3.4 of this Agreement with respect to the
Collateral covered thereby.

(c)
With respect to any Intellectual Property Collateral owned, licensed or
otherwise acquired by any Debtor after the date hereof, and with respect to any
Patent, Trademark or Copyright which is not registered or filed with the U.S.
Patent and Trademark Office and/or the U.S. Copyright Office at the time such
Collateral is pledged by a Debtor to the Agent pursuant to this Security
Agreement, and which is subsequently registered or filed by such Debtor in the
appropriate office, such Debtor shall, promptly following delivery of the first
Collateral Compliance Report after the acquisition or registration thereof and
upon Agent’s reasonable request, execute or cause to be executed and delivered
to the Agent, (i) an amendment, duly executed by such Debtor, in substantially
the form of Exhibit A hereto, in respect of such additional or newly registered
collateral or (ii) at the Agent’s option, a new security agreement, duly
executed by the applicable Debtor, in substantially the form of this Agreement,
in respect of such additional or newly registered collateral, granting to the
Agent, for the benefit of the Lenders, a first priority security interest,
pledge and Lien thereon (subject only to the Permitted Liens), and shall, upon
the Agent’s request, execute or cause to be executed any financing statement or
other document (including without limitation, filings required by the U.S.
Patent and Trademark Office and/or the U.S. Copyright Office in connection with
any such additional or newly registered collateral) granting or otherwise
evidencing a Lien over such new Intellectual Property Collateral. Each Debtor
hereby (x) authorizes the Agent to attach each amendment to this Agreement, (y)
agrees that all such additional collateral listed in any amendment delivered to
the Agent shall for all purposes hereunder constitute Collateral, and (z) is
deemed to have made, upon


    
Detroit_3013288_18

--------------------------------------------------------------------------------




the delivery of each such Amendment, the representations and warranties
contained in Section 3.3(d) and Section 3.5 of this Agreement with respect to
the Collateral covered thereby.
Section 4.9    Further Assurances (%3) At any time and from time to time, upon
the request of the Agent, and at the sole expense of the Debtors, each Debtor
shall promptly execute and deliver all such further agreements, documents and
instruments and take such further action as the Agent may reasonably deem
necessary or appropriate to (i) preserve, ensure the priority, effectiveness and
validity of and perfect the Agent’s security interest in and pledge and
collateral assignment of the Collateral (including causing the Agent’s name to
be noted as secured party on any certificate of title for a titled good if such
notation is a condition of the Agent’s ability to enforce its security interest
in such Collateral), unless such actions are specifically waived under the terms
of this Agreement and the other Loan Documents, (ii) carry out the provisions
and purposes of this Agreement and (iii) to enable the Agent to exercise and
enforce its rights and remedies hereunder with respect to any of the Collateral.
Except as otherwise expressly permitted by the terms of the Credit Agreement
relating to disposition of assets and except for Permitted Liens (except for
Pledged Shares, over which the only Lien shall be that Lien established under
this Agreement, unless such Lien over Pledged Shares is junior to the Lien
established under this Agreement and is subject to a Subordination Agreement
subordinating both the Debt and related Liens and containing customary
intercreditor terms that are acceptable to the Agent), each Debtor agrees to
maintain and preserve the Agent’s security interest in and pledge and collateral
assignment of the Collateral hereunder and the priority thereof.
(a)    Each Debtor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any filing office in any jurisdiction any initial
financing statements and amendments thereto that (i) indicate any or all of the
Collateral upon which the Debtors have granted a Lien in favor of the Agent, and
(ii) provide any other information required by Part 5 of Article 9 of the UCC,
including organizational information and in the case of a fixture filing or a
filing for Collateral consisting of as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates. Each
Debtor agrees to furnish any such information required by the preceding
paragraph to the Agent promptly upon request.
ARTICLE 5    
Rights of the Agent
Section 5.1    Power of Attorney. Each Debtor hereby irrevocably constitutes and
appoints the Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the name of such Debtor or in its own name, to take,
after the occurrence and during the continuance of an Event of Default, any and
all actions, and to execute any and all documents and instruments which the
Agent at any time and from time to time deems necessary, to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, such Debtor hereby gives the Agent the power and right on behalf of
such Debtor and in its own name to do any of the following after the occurrence
and during the continuance of an Event of Default, without notice to or the
consent of such Debtor:
(e)
to demand, sue for, collect or receive, in the name of such Debtor or in its own
name, any money or property at any time payable or receivable on account of or
in exchange for any of the Collateral and, in connection therewith, endorse
checks, notes, drafts, acceptances, money orders, documents of title or any
other instruments for the payment of money under the Collateral or any policy of
insurance;

(f)
to pay or discharge taxes, Liens (other than Permitted Liens) or other
encumbrances levied or placed on or threatened against the Collateral;

(g)
(i) to direct account debtors and any other parties liable for any payment under
any of the Collateral to make payment of any and all monies due and to become
due thereunder directly to the Agent or as the Agent shall direct; (ii) to
receive payment of and receipt for any and all monies, claims and other amounts
due and to become due at any time in respect of or arising out of any
Collateral; (iii) to sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, proxies, stock powers, verifications and notices in connection with
accounts and other documents relating to the Collateral; (iv) to commence and
prosecute any


    
Detroit_3013288_18

--------------------------------------------------------------------------------




suit, action or proceeding at law or in equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right in respect of any Collateral; (v) to defend any suit, action or
proceeding brought against such Debtor with respect to any Collateral; (vi) to
settle, compromise or adjust any suit, action or proceeding described above and,
in connection therewith, to give such discharges or releases as the Agent may
deem appropriate; (vii) to exchange any of the Collateral for other property
upon any merger, consolidation, reorganization, recapitalization or other
readjustment of the issuer thereof and, in connection therewith, deposit any of
the Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms as the Agent may determine; (viii) to
add or release any guarantor, indorser, surety or other party to any of the
Collateral; (ix) to renew, extend or otherwise change the terms and conditions
of any of the Collateral; (x) to make, settle, compromise or adjust any claim
under or pertaining to any of the Collateral (including claims under any policy
of insurance); (xi) subject to any pre-existing rights or licenses, to assign
any Patent, Copyright or Trademark constituting Intellectual Property Collateral
(along with the goodwill of the business to which any such Patent, Copyright or
Trademark pertains), for such term or terms, on such conditions and in such
manner, as the Agent shall in its sole discretion determine, and (xii) to sell,
transfer, pledge, convey, make any agreement with respect to, or otherwise deal
with, any of the Collateral as fully and completely as though the Agent were the
absolute owner thereof for all purposes, and to do, at the Agent’s option and
such Debtor’s expense, at any time, or from time to time, all acts and things
which the Agent deems necessary to protect, preserve, maintain, or realize upon
the Collateral and the Agent’s security interest therein.
This power of attorney is a power coupled with an interest and shall be
irrevocable. The Agent shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Agent in this Agreement, and shall not be liable for
any failure to do so or any delay in doing so. This power of attorney is
conferred on the Agent solely to protect, preserve, maintain and realize upon
its security interest in the Collateral. The Agent shall not be responsible for
any decline in the value of the Collateral and shall not be required to take any
steps to preserve rights against prior parties or to protect, preserve or
maintain any Lien given to secure the Collateral.
Section 5.2    Setoff. In addition to and not in limitation of any rights of any
Lenders under applicable law, the Agent and each Lender shall, upon the
occurrence and continuance of an Event of Default, without notice or demand of
any kind, have the right to appropriate and apply to the payment of the
Indebtedness owing to it (whether or not then due) any and all balances,
credits, deposits, accounts or moneys of the Debtors then or thereafter on
deposit with such Lenders; provided, however, that any such amount so applied by
any Lender on any of the Indebtedness owing to it shall be subject to the
provisions of the Credit Agreement.
Section 5.3    Assignment by the Agent. The Agent may at any time assign or
otherwise transfer all or any portion of its rights and obligations as Agent
under this Agreement and the other Loan Documents (including, without
limitation, the Indebtedness) to any other Person, to the extent permitted by,
and upon the conditions contained in, the Credit Agreement and such Person shall
thereupon become vested with all the benefits and obligations thereof granted to
the Agent herein or otherwise.
Section 5.4    Performance by the Agent. If any Debtor shall fail to perform any
covenant or agreement contained in this Agreement, the Agent may (but shall not
be obligated to) perform or attempt to perform such covenant or agreement on
behalf of the Debtors, in which case Agent shall exercise good faith and make
diligent efforts to give the Debtors prompt prior written notice of such
performance or attempted performance. In such event, the Debtors shall, at the
request of the Agent, promptly pay any reasonable amount expended by the Agent
in connection with such performance or attempted performance to the Agent,
together with interest thereon at the interest rate set forth in the Credit
Agreement, from and including the date of such expenditure to but excluding the
date such expenditure is paid in full. Notwithstanding the foregoing, it is
expressly agreed that the Agent shall not have any liability or responsibility
for the performance (or non-performance) of any obligation of the Debtors under
this Agreement.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




Section 5.5    Certain Costs and Expenses. The Debtors shall pay or reimburse
the Agent within ten (10) Business Days after receipt of a documented invoice,
all reasonable costs and expenses (including reasonable attorney’s and paralegal
fees) incurred by it in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement or any other Loan
Document during the existence of an Event of Default or after acceleration of
any of the Indebtedness (including in connection with any “workout” or
restructuring regarding the Indebtedness, and including in any insolvency
proceeding or appellate proceeding). The agreements in this Section 5.5 shall
survive the payment in full of the Indebtedness. Notwithstanding the foregoing,
the reimbursement of any fees and expenses incurred by the Lenders shall be
governed by the terms and conditions of the Credit Agreement.
Section 5.6    Indemnification. The Debtors shall indemnify, defend and hold the
Agent and each of the Lenders, and each of their respective Affiliates, harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses and disbursements
(including reasonable attorneys’ and paralegals’ fees) in accordance with the
terms of the Credit Agreement.
ARTICLE 6    
Default
Section 6.1    Rights and Remedies. If an Event of Default shall have occurred
and be continuing, the Agent shall have the following rights and remedies
subject to the direction and/or consent of the Lenders as required under the
Credit Agreement:
(d)
The Agent may exercise any of the rights and remedies set forth in this
Agreement (including, without limitation, Article 5 hereof), in the Credit
Agreement, or in any other Loan Document, or by applicable law.

(e)
In addition to all other rights and remedies granted to the Agent in this
Agreement, the Credit Agreement or by applicable law, the Agent shall have all
of the rights and remedies of a secured party under the UCC (whether or not the
UCC applies to the affected Collateral) and the Agent may also, without previous
demand or notice except as specified below or in the Credit Agreement, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Agent’s offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Agent may, in its reasonable discretion, deem commercially reasonable or
otherwise as may be permitted by law. Without limiting the generality of the
foregoing, the Agent may (i) without demand or notice to the Debtors (except as
required under the Credit Agreement or applicable law), collect, receive or take
possession of the Collateral or any part thereof, and for that purpose the Agent
(and/or its Agents, servicers or other independent contractors) may enter upon
any premises on which the Collateral is located and remove the Collateral
therefrom or render it inoperable, and/or (ii) sell, lease or otherwise dispose
of the Collateral, or any part thereof, in one or more parcels at public or
private sale or sales, at the Agent’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Agent may, in its
reasonable discretion, deem commercially reasonable or otherwise as may be
permitted by law. The Agent and, subject to the terms of the Credit Agreement,
each of the Lenders shall have the right at any public sale or sales, and, to
the extent permitted by applicable law, at any private sale or sales, to bid
(which bid may be, in whole or in part, in the form of cancellation of
indebtedness) and become a purchaser of the Collateral or any part thereof free
of any right of redemption on the part of the Debtors, which right of redemption
is hereby expressly waived and released by the Debtors to the extent permitted
by applicable law. The Agent may require the Debtors to assemble the Collateral
and make it available to the Agent at any place designated by the Agent to allow
the Agent to take possession or dispose of such Collateral. The Debtors agree
that the Agent shall not be obligated to give more than five (5) days prior
written notice of the time and place of any public sale or of the time after
which any private sale may take place and that such notice shall constitute
reasonable notice of such matters. The foregoing shall not require notice if
none is required by applicable law. The Agent shall not be obligated to make any
sale of Collateral if, in the exercise of its reasonable discretion, it shall
determine not to do so, regardless of the fact that notice of sale of Collateral
may have been given. The Agent may, without


    
Detroit_3013288_18

--------------------------------------------------------------------------------




notice or publication (except as required by applicable law), adjourn any public
or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. The Debtors shall be liable for all reasonable expenses of retaking,
holding, preparing for sale or the like, and all reasonable attorneys’ fees,
legal expenses and other costs and expenses incurred by the Agent in connection
with the collection of the Indebtedness and the enforcement of the Agent’s
rights under this Agreement and the Credit Agreement. The Debtors shall, to the
extent permitted by applicable law, remain liable for any deficiency if the
proceeds of any such sale or other disposition of the Collateral (conducted in
conformity with this clause (ii) and applicable law) applied to the Indebtedness
are insufficient to pay the Indebtedness in full. The Agent shall apply the
proceeds from the sale of the Collateral hereunder against the Indebtedness in
such order and manner as provided in the Credit Agreement.
(f)
To the extent permitted by law, the Agent may cause any or all of the Collateral
held by it to be transferred into the name of the Agent or the name or names of
the Agent’s nominee or nominees.

(g)
The Agent may exercise any and all rights and remedies of the Debtors under or
in respect of the Collateral, including, without limitation, any and all rights
of the Debtors to demand or otherwise require payment of any amount under, or
performance of any provision of any of the Collateral and any and all voting
rights and corporate powers in respect of the Collateral.

(h)
On any sale of the Collateral, the Agent is hereby authorized to comply with any
limitation or restriction with which compliance is necessary (based on a
reasoned opinion of the Agent’s counsel) in order to avoid any violation of
applicable law or in order to obtain any required approval of the purchaser or
purchasers by any applicable Governmental Authority.

(i)
The Agent may direct account debtors and any other parties liable for any
payment under any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to the Agent or as the Agent shall direct.

(j)
In the event of any sale, assignment or other disposition of the Intellectual
Property Collateral, the goodwill of the business connected with and symbolized
by any Collateral subject to such disposition shall be included, and the Debtors
shall supply to the Agent or its designee the Debtors’ know-how and expertise
related to the Intellectual Property Collateral subject to such disposition, and
the Debtors’ notebooks, studies, reports, records, documents and things
embodying the same or relating to the inventions, processes or ideas covered by
and to the manufacture of any products under or in connection with the
Intellectual Property Collateral subject to such disposition.

(k)
For purposes of enabling the Agent to exercise its rights and remedies under
this Section 6.1 and enabling the Agent and its successors and assigns to enjoy
the full benefits of the Collateral, the Debtors hereby grant to the Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Debtors) to use, assign, license or sublicense any of
the Intellectual Property Collateral, Computer Records or Software (including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and all computer programs used for the completion or
printout thereof), exercisable upon the occurrence and during the continuance of
an Event of Default (and thereafter if Agent succeeds to any of the Collateral
pursuant to an enforcement proceeding or voluntary arrangement with the
Debtors), except as may be prohibited by any licensing agreement relating to
such Computer Records or Software. This license shall also inure to the benefit
of all successors, assigns, transferees of and purchasers from the Agent.

Section 6.2    Private Sales.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




(k)
In view of the fact that applicable securities laws may impose certain
restrictions on the method by which a sale of the Pledged Shares may be effected
after an Event of Default, the Debtors agree that upon the occurrence and during
the continuance of an Event of Default, the Agent may from time to time attempt
to sell all or any part of the Pledged Shares by a private sale in the nature of
a private placement, restricting the bidders and prospective purchasers to those
who will represent and agree that they are “accredited investors” within the
meaning of Regulation D promulgated pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), and are purchasing for investment only and not
for distribution. In so doing, the Agent may solicit offers for the Pledged
Shares, or any part thereof, from a limited number of investors who might be
interested in purchasing the Pledged Shares. Without limiting the methods or
manner of disposition which could be determined to be commercially reasonable,
if the Agent hires a firm of regional or national reputation that is engaged in
the business of rendering investment banking and brokerage services to solicit
such offers and facilitate the sale of the Pledged Shares, then the Agent’s
acceptance of the highest offer (including its own offer, or the offer of any of
the Lenders at any such sale) obtained through such efforts of such firm shall
be deemed to be a commercially reasonable method of disposition of such Pledged
Shares. The Agent shall not be under any obligation to delay a sale of any of
the Pledged Shares for the period of time necessary to permit the issuer of such
securities to register such securities under the laws of any jurisdiction
outside the United States, under the Securities Act or under any applicable
state securities laws, even if such issuer would agree to do so.

(l)
The Debtors further agree to do or cause to be done, to the extent that the
Debtors may do so under applicable law, all such other reasonable acts and
things as may be necessary to make such sales or resales of any portion or all
of the Collateral valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at the Debtors’
expense.

Section 6.3    Establishment of Cash Collateral Account; and Lock Box.
(a)
Notwithstanding anything to the contrary in this Agreement, on or prior to the
Effective Date (as defined in the Credit Agreement), there shall be established
by each Debtor with the Agent, for the benefit of the Lenders in the name of the
Agent, a segregated non-interest bearing cash collateral account (the “Cash
Collateral Account”) bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Agent and the Lenders;
provided, however, that the Cash Collateral Account may be an interest-bearing
account with a commercial bank (including Comerica or any other Lender which is
a commercial bank) if determined by the Agent, in its reasonable discretion, to
be practicable, invested by the Agent in its sole discretion, but without any
liability for losses or the failure to achieve any particular rate of return.
Furthermore, in connection with the establishment of a Cash Collateral Account
under the first sentence of this Section 6.3 (and on the terms and within the
time periods provided thereunder), (i) each Debtor agrees to establish and
maintain (and the Agent, acting at the request of the Lenders, may establish and
maintain) at such Debtor’s sole expense a United States Post Office lock box
(the “Lock Box”), to which the Agent shall have exclusive access and control.
Each Debtor expressly authorizes the Agent, from time to time, to remove the
contents from the Lock Box for disposition in accordance with this Agreement;
and (ii) each Debtor shall notify all account debtors that all payments made to
such Debtor (a) other than by electronic funds transfer, shall be remitted, for
the credit of such Debtor, to the Lock Box, and such Debtor shall include a like
statement on all invoices, and (b) by electronic funds transfer, shall be
remitted to the Cash Collateral Account, and such Debtor shall include a like
statement on all invoices. Each Debtor agrees to execute all documents and
authorizations as reasonably required by the Agent to establish and maintain the
Lock Box and the Cash Collateral Account. It is acknowledged by the parties
hereto that any cash collateral account or lockbox presently maintained or
subsequently established by a Debtor with the Agent may be used, subject to the
terms hereof, to satisfy the requirements set forth in the first and second
sentences of this Section 6.3.


    
Detroit_3013288_18

--------------------------------------------------------------------------------




(b)
Notwithstanding anything to the contrary in this Agreement, in the case of any
Event of Default under Section 9.1(i) of the Credit Agreement, immediately
following the occurrence thereof, and in the case of any other Event of Default
that has occurred and is continuing, (w) upon the termination of any commitments
to extend credit under the Credit Agreement, (x) upon the acceleration of any
Indebtedness arising under the Credit Agreement, (y) at the option of Agent or
(z) upon the request of the Majority Lenders after the commencement of any
remedies hereunder, any and all cash (including amounts received by electronic
funds transfer), checks, drafts and other instruments for the payment of money
received by each Debtor at any time, in full or partial payment of any of the
Collateral consisting of Accounts or Inventory, shall forthwith upon receipt be
transmitted and delivered to the Agent, properly endorsed, where required, so
that such items may be collected by the Agent. Any such amounts and other items
received by a Debtor during the existence of an Event of Default shall not be
commingled with any other of such Debtor’s funds or property, but will be held
separate and apart from such Debtor’s own funds or property, and upon express
trust for the benefit of the Agent until delivery is made to the Agent. During
the existence of an Event of Default, all items or amounts which are remitted to
a Lock Box or otherwise delivered by or for the benefit of a Debtor to the Agent
on account of partial or full payment of, or any other amount payable with
respect to, any of the Collateral shall, at the Agent’s option, be applied to
any of the Indebtedness, whether then due or not, in the order and manner set
forth in the Credit Agreement. No Debtor shall have any right whatsoever to
withdraw any funds so deposited. Each Debtor further grants to the Agent a first
security interest in and Lien on all funds on deposit in such account. Each
Debtor hereby irrevocably authorizes and directs the Agent to endorse all items
received for deposit to the Cash Collateral Account, notwithstanding the
inclusion on any such item of a restrictive notation, e.g., “paid in full”,
“balance of account”, or other restriction.

(c)
Notwithstanding anything in this Agreement, so long as no Event of Default has
occurred and is continuing, any amounts received or deposited into the Cash
Collateral Account or Lock Box established for each Debtor shall be transferred
by Agent on a daily basis to the operating account of such Debtor maintained
with Agent.

Section 6.4    Default Under Credit Agreement. Subject to any applicable notice
and cure provisions contained in the Credit Agreement, the occurrence of any
Event of Default (as defined in the Credit Agreement), including without limit a
breach of any of the provisions of this Agreement, shall be deemed to be an
Event of Default under this Agreement.
ARTICLE 7    
Miscellaneous
Section 7.1    No Waiver; Cumulative Remedies. No failure on the part of the
Agent to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement are cumulative and not exclusive of any rights
and remedies provided by law.
Section 7.2    Successors and Assigns. Subject to the terms and conditions of
the Credit Agreement, this Agreement shall be binding upon and inure to the
benefit of the Debtors and the Agent and their respective heirs, successors and
assigns, except that the Debtors may not assign any of their rights or
obligations under this Agreement without the prior written consent of the Agent.
Section 7.3    AMENDMENT; ENTIRE AGREEMENT. THIS AGREEMENT AND THE CREDIT
AGREEMENT REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO

    
Detroit_3013288_18

--------------------------------------------------------------------------------




UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO. The provisions of this
Agreement may be amended or waived only by an instrument in writing signed by
the parties hereto.
Section 7.4    Notices. All notices, requests, consents, approvals, waivers and
other communications hereunder shall be in writing (including, by facsimile
transmission) and mailed, faxed or delivered to the address or facsimile number
specified for notices on signature pages hereto; or, as directed to the Debtors
or the Agent, to such other address or number as shall be designated by such
party in a written notice to the other. All such notices, requests and
communications shall be delivered in the manner set forth for notices in Section
13.5 of the Credit Agreement.
Section 7.5    GOVERNING LAW; SUBMISSION TO JURISDICTION; SERVICE OF PROCESS.
(d)
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD FOR PRINCIPLES OF
CONFLICTS OF LAWS.

(e)
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR OF THE
UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE DEBTORS AND THE AGENT CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE DEBTORS AND THE AGENT IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY LOAN DOCUMENT.

Section 7.6    Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
Section 7.7    Survival of Representations and Warranties. All representations
and warranties made in this Agreement or in any certificate delivered pursuant
hereto shall survive the execution and delivery of this Agreement, and no
investigation by the Agent shall affect the representations and warranties or
the right of the Agent or the Lenders to rely upon them.
Section 7.8    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 7.9    Waiver of Bond. In the event the Agent seeks to take possession
of any or all of the Collateral by judicial process, the Debtors hereby
irrevocably waive any bonds and any surety or security relating thereto that may
be required by applicable law as an incident to such possession, and waives any
demand for possession prior to the commencement of any such suit or action.
Section 7.10    Severability. Any provision of this Agreement which is
determined by a court of competent jurisdiction to be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 7.11    Construction. Each Debtor and the Agent acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement with its legal counsel and that
this Agreement shall be construed as if jointly drafted by the Debtors and the
Agent.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




Section 7.12    Termination; Reinstatement. If all of the Indebtedness (other
than contingent liabilities pursuant to any indemnity, including without
limitation Section 5.5 and Section 5.6 hereof, for claims which have not been
asserted, or which have not yet accrued) shall have been paid and performed in
full (in cash) and all commitments to extend credit or other credit
accommodations under the Credit Agreement have been terminated, the Collateral
shall be automatically released from the Liens in favor of Agent and the Lenders
created hereby, this Agreement shall automatically terminate with respect to the
Agent and the Lenders, all obligations (other than those obligations expressly
stated to survive such termination) of each Debtor hereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any party, and the Agent shall, upon the written request of the Debtors, execute
and deliver to the Debtors a proper instrument or instruments acknowledging the
release and termination of the security interests created by this Agreement, and
shall duly assign and deliver to the Debtors (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Agent and has not previously been sold or otherwise applied pursuant to
this Agreement; provided however that, the effectiveness of this Agreement shall
continue or be reinstated, as the case may be, in the event: (a) that any
payment received or credit given by the Agent or the Lenders, or any of them, is
returned, disgorged, rescinded or required to be recontributed to any party as
an avoidable preference, impermissible setoff, fraudulent conveyance,
restoration of capital or otherwise under any applicable state, federal, or
local law of any jurisdiction, including laws pertaining to bankruptcy or
insolvency, and this Agreement shall thereafter be enforceable against the
Debtors as if such returned, disgorged, recontributed or rescinded payment or
credit has not been received or given by the Agent or the Lenders, and whether
or not the Agent or any Lender relied upon such payment or credit or changed its
position as a consequence thereof or (b) that any liability is imposed, or
sought to be imposed against the Agent or the Lenders, or any of them, relating
to the environmental condition of any of property mortgaged or pledged to the
Agent on behalf of the Lenders by any Debtor, the Borrower or other party as
collateral (in whole or part) for any indebtedness or obligation evidenced or
secured by this Agreement, whether such condition is known or unknown, now
exists or subsequently arises (excluding only conditions which arise after
acquisition by the Agent or any Lender of any such property, in lieu of
foreclosure or otherwise, due to the wrongful act or omission of the Agent or
such Lenders, or any person other than the Borrower, the Subsidiaries, or any
Affiliates of the Borrower or the Subsidiaries), and this Agreement shall
thereafter be enforceable against the Debtors to the extent of all such
liabilities, costs and expenses (including reasonable attorneys’ fees) incurred
by the Agent or Lenders as the direct or indirect result of any such
environmental condition but only for which the Borrower is obligated to the
Agent and the Lenders pursuant to the Credit Agreement. For purposes of this
Agreement “environmental condition” includes, without limitation, conditions
existing with respect to the surface or ground water, drinking water supply,
land surface or subsurface strata and the ambient air.
Section 7.13    Release of Collateral. The Liens on any Collateral shall
automatically be released, and the Agent shall, upon the written request of the
Debtors, execute and deliver to the Debtors a proper instrument or instruments
acknowledging the release of the security interest and Liens established hereby
on any Collateral (other than the Pledged Shares): (a) if the sale or other
disposition of such Collateral is permitted under the terms of the Credit
Agreement and, at the time of such proposed release, both before and after
giving effect thereto, no Default or Event of Default has occurred and is
continuing, (b) if the sale or other disposition of such Collateral is not
permitted under the terms of the Credit Agreement, provided that the requisite
Lenders under the Credit Agreement shall have consented to such sale or
disposition in accordance with the terms thereof, or (c) if such release has
been approved by the requisite Lenders in accordance with Section 13.9 of the
Credit Agreement. A Guarantor shall automatically be released from its
obligations as a Debtor hereunder in the event that all of the Equity Interests
of such Guarantor shall be sold, transferred or otherwise disposed of to a
Person other than a Guarantor in a transaction permitted by the Credit
Agreement.
Section 7.14    WAIVER OF JURY TRIAL. EACH DEBTOR AND THE AGENT ACKNOWLEDGE THAT
THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED
UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH DEBTOR AND THE
AGENT, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL
PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT BETWEEN THE DEBTORS AND THE AGENT.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




(a)
In the event that the jury trial waiver contained in this Section 7.14 is not
enforceable, the parties elect to proceed as follows:

(b)
With the exception of the items specified in clause (c), below, any controversy,
dispute or claim (each, a “Claim”) between the parties arising out of or
relating to this Agreement or any other Loan Document will be resolved by a
reference proceeding in California in accordance with the provisions of Section
638 et seq. of the California Code of Civil Procedure (“CCP”), or their
successor sections, which shall constitute the exclusive remedy for the
resolution of any Claim, including whether the Claim is subject to the reference
proceeding. Except as otherwise provided in the Agreement, venue for the
reference proceeding will be in the state or federal court in the county or
district where venue is otherwise appropriate under applicable law (the
“Court”).

(c)
The matters that shall not be subject to a reference are the following: (i)
foreclosure of any security interests in real or personal property, (ii)
exercise of self-help remedies (including, without limitation, set-off), (iii)
appointment of a receiver and (iv) temporary, provisional or ancillary remedies
(including, without limitation, writs of attachment, writs of possession,
temporary restraining orders or preliminary injunctions). This Section does not
limit the right of any party to exercise or oppose any of the rights and
remedies described in clauses (i) and (ii) or to seek or oppose from a court of
competent jurisdiction any of the items described in clauses (iii) and (iv). The
exercise of, or opposition to, any of those items does not waive the right of
any party to a reference pursuant to this Section.

(d)
The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

(e)
The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (a) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(c) report a statement of decision within twenty (20) days after the matter has
been submitted for decision.

(f)
The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered, no party shall be entitled to “priority”
in conducting discovery, depositions may be taken by either party upon seven (7)
days written notice, and all other discovery shall be responded to within
fifteen (15) days after service. All disputes relating to discovery which cannot
be resolved by the parties shall be submitted to the referee whose decision
shall be final and binding.

(g)
Except as expressly set forth in this Section, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.


    
Detroit_3013288_18

--------------------------------------------------------------------------------




(h)
The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a trial,
including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

(i)
If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act § 1280 through §
1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS REFERENCE
PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH
PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES,
AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR
CLAIM BETWEEN OR AMONG THEM WHICH ARISES OUT OF OR IS RELATED TO THE AGREEMENT.
Section 7.15    Consistent Application. The rights and duties created by this
Agreement shall, in all cases, be interpreted consistently with, and shall be in
addition to (and not in lieu of), the rights and duties created by the Credit
Agreement or the other Loan Documents. In the event that any provision of this
Agreement shall be inconsistent with any provision of the Credit Agreement, such
provision of the Credit Agreement shall govern.
Section 7.16    Continuing Lien. The security interest granted under this
Security Agreement shall be a continuing security interest in every respect
(whether or not the outstanding balance of the Indebtedness is from time to time
temporarily reduced to zero) and the Agent’s security interest in the Collateral
as granted herein shall continue in full force and effect for the entire
duration that the Credit Agreement remains in effect and until all of the
Indebtedness are repaid and discharged in full (other than contingent
liabilities pursuant to any indemnity, including without limitation Section 5.5
and Section 5.6 hereof, for claims which have not been asserted, or which have
not yet accrued), and no commitment (whether optional or obligatory) to extend
any credit under the Credit Agreement remain outstanding.
Section 7.17    Amendment and Restatement. This Agreement amends, restates and
replaces in its entirety the security agreement included in the Prior Credit
Agreement (the “Prior Security Agreement”), and nothing contained herein shall
be deemed to alter or impair the liens and security interest established by the
Prior Security Agreement, which liens and security interest remain in full force
and effect with all priorities unchanged.


(Remainder of Page Intentionally Left Blank)

    
Detroit_3013288_18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.
DEBTORS:


ROCKET FUEL INC.






By:                             
Name:                         
Title                             
Address for Notices:
                            
                            
Fax No.:
Telephone No.:
Attention:




AGENT:


COMERICA BANK, as Agent






By:                             
Name:                         
Title                             
Address for Notices:
411 West Lafayette
7th Floor
MC 3289
Detroit, Michigan 48226
Telephone No.: 313/222/9434
Attention:



    
Detroit_3013288_18

--------------------------------------------------------------------------------




EXHIBIT A
TO
SECURITY AGREEMENT
FORM OF AMENDMENT
This Amendment, dated             , 20___, is delivered pursuant to Section
4.8[(b)/(c)] of the Security Agreement referred to below. The undersigned hereby
agrees that this Amendment may be attached to the Security Agreement dated as of
December 20, 2013, between the undersigned and Comerica Bank, as the Agent for
the benefit of the Lenders referred to therein (the “Security Agreement”), and
(a) [that the intellectual property listed on Schedule A]/[that the shares of
stock, membership interests, partnership units, notes or other instruments
listed on Schedule A] annexed hereto shall be and become part of the Collateral
referred to in the Security Agreement and shall secure payment and performance
of all Indebtedness as provided in the Security Agreement and (b) that Schedule
A shall be deemed to amend [Schedule 1.2/Schedule 1.1] by supplementing the
information provided on such Schedule with the information set forth on Schedule
A.
Capitalized terms used herein but not defined herein shall have the meanings
therefor provided in the Security Agreement.
ROCKET FUEL INC.






By:                             
Name:                         
Title                             






COMERICA BANK, as Agent






By:                             
Name:                         
Title                             

    
Detroit_3013288_18

--------------------------------------------------------------------------------




EXHIBIT B
JOINDER AGREEMENT
(Security Agreement)

THIS JOINDER AGREEMENT (the “Joinder Agreement”) is dated as of ______________,
____ by                 , a              (“New Debtor”).
WHEREAS, pursuant to Section 7.13 of that certain Amended and Restated Revolving
Credit and Term Loan Agreement dated as of December 20, 2013 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”) by and
among Rocket Fuel Inc. (the “Borrower”), the financial institutions from time to
time signatory thereto (the “Lenders”) and Comerica Bank, as administrative
agent for the Lenders (in such capacity, “Agent”), the New Debtor is required to
execute and deliver a joinder agreement to the Security Agreement.
WHEREAS, in order to comply with the Credit Agreement, New Debtor executes and
delivers this Joinder Agreement in accordance therewith.
NOW THEREFORE, as a further inducement to Lenders to continue to provide credit
accommodations to the Borrower, New Debtor hereby covenants and agrees as
follows:
A.    All capitalized terms used herein shall have the meanings assigned to them
in the Credit Agreement unless expressly defined to the contrary.
B.    New Debtor hereby enters into this Joinder Agreement in order to comply
with Section 7.13 of the Credit Agreement and does so in consideration of the
Advances made or to be made from time to time under the Credit Agreement and the
other Loan Documents.
C.    The Schedules attached to this Joinder Agreement are intended to
supplement the Schedules to the Security Agreement with the respective
information applicable to New Debtor.
D.    New Debtor shall be considered, and deemed to be, for all purposes of the
Credit Agreement, the Security Agreement and the other Loan Documents, a Debtor
under the Security Agreement as fully as though New Debtor had executed and
delivered the Security Agreement at the time originally executed and delivered
under the Credit Agreement and hereby ratifies and confirms its obligations
under the Security Agreement, all in accordance with the terms thereof and shall
be deemed to have made each representation and warranty set forth in the
Security Agreement.
E.    No Default or Event of Default (each such term being defined in the Credit
Agreement) has occurred and is continuing under the Credit Agreement.
F.    This Joinder Agreement shall be governed by the laws of the State of
California and shall be binding upon New Debtor and its successors and assigns.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned New Debtor has executed and delivered this
Joinder Agreement as of             ,     .
[NEW DEBTOR]






By:                            


Its:                            


Accepted:


COMERICA BANK, as Agent






By:                    


Its:                    









    
Detroit_3013288_18

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF COLLATERAL COMPLIANCE REPORT


To:    Comerica Bank as administrative agent (the “Agent”) and the Lenders


Re:
Security Agreement dated as of December 20, 2013 by and among Rocket Fuel Inc.
and such other entities which from time to time become parties thereto (each a
“Debtor” and collectively, the “Debtors”) and Agent, (as the same may be
amended, restated or otherwise modified from time to time, the “Security
Agreement”; capitalized terms not otherwise defined herein shall have the
meanings set forth in the Security Agreement).



Reference is made to Section 4.6 of the Security Agreement. The undersigned
hereby represents and warrants to Agent and the Lenders, in consideration of the
loans extended to Borrower, as follows:


1.    Locations. No Debtor has any leased or owned location having Collateral
with a value in excess of $1,000,000, or any Collateral located with a
warehousemen or bailee, which has not been previously disclosed in writing to
Agent, or is not set forth on Schedule 1 attached hereto, which sets forth the
information required by Section 3.3(a)(ii) and Section 3.3(a)(iii) of the
Security Agreement, as applicable, for all previously undisclosed locations.


2.    Deposit Accounts. No Debtor has any Deposit Accounts, cash collateral
accounts or investment accounts (other than with Agent) which have not been
previously disclosed in writing to Agent, or are not set forth on Schedule 2
attached hereto, which sets forth the information required by Section 3.3(b) of
the Security Agreement as to each previously undisclosed account.


3.    Intellectual Property. No Debtor has any registered Patents, Patent
Licenses, registered Trademarks, Trademark Licenses, registered Copyrights and
Copyright Licenses which have not been previously disclosed in writing to Agent,
or are not set forth on Schedule 3 attached hereto, which sets forth the
information required by Section 3.3(d) of the Security Agreement for such
previously undisclosed Intellectual Property Collateral. There are no claims,
infringement or unauthorized use of any Intellectual Property Collateral that
has not previously been disclosed in writing to Agent, or not set forth on
Schedule 3 attached hereto, which sets forth the information required by Section
3.3(h).


4.    Pledged Shares. None of the Debtors, singly or collectively, hold any
Pledged Shares or have any Subsidiaries which have not been previously disclosed
to Agent in writing except as set forth on Schedule 4 attached hereto, which
sets forth the information required by Section 3.4(c) of the Security Agreement
for such previously undisclosed Pledged Shares and Subsidiaries.


5.    Promissory Notes; Tangible Chattel Paper. None of the Debtors, singly or
collectively, have promissory notes or tangible Chattel Paper for which the
principal amount or obligations evidenced thereunder are, in aggregate, in
excess of $250,000 which promissory notes and/or Chattel Paper have not been
previously disclosed to Agent in writing, assigned and delivered to Agent in
accordance with Section 4.1(a) of the Security Agreement, except as set forth on
Schedule 5 attached hereto.


6.    Electronic Chattel Paper. None of the Debtors, singly or collectively,
have electronic Chattel Paper or any “transferable record” evidencing
obligations, in the aggregate, in excess of $250,000, which have not previously
been disclosed to Agent in writing, and over which Agent has not been granted
control in accordance with Section 4.1(b) of the Security Agreement, except as
set forth on Schedule 6 attached hereto.


7.    Letters of Credit. None of the Debtors, singly or collectively, are
beneficiaries under letters of credit, with an aggregate face amount in excess
of $250,000, which have not previously been disclosed to Agent in writing, and
over which Agent has not been granted a Lien in compliance with the terms of
Section 4.1(c) of the Security Agreement, except as set forth on Schedule 7
attached hereto.


8.    Commercial Tort Claims. None of the Debtors, singly or collectively, have
any commercial tort claims which, in the aggregate, are reasonably estimated to
have a value in excess of $250,000, which claims have not previously

    
Detroit_3013288_18

--------------------------------------------------------------------------------




been disclosed to Agent in writing and over which Agent has not been granted a
Lien in compliance with Section 4.1(d) of the Security Agreement, except as set
forth on Schedule 8 attached hereto.


9.    Vehicles, Aircraft and Vessels. None of the Debtors, singly or
collectively, own Vehicles (other than Vehicles used by executive employees),
aircraft or vessels with a fair market value in excess of $250,000 which have
not been previously disclosed in writing to Agent, except as set forth on
Schedule 9 attached hereto.


10.    Life Insurance. None of the Debtors are beneficiaries of any key man life
insurance policies which have not been previously disclosed in writing to Agent,
except as set forth on Schedule 10 attached hereto.


11.    Gross Revenue from Licenses. Except as previously disclosed to the Agent
in writing or as set forth on Schedule 11 attached hereto, each Debtor’s rights
as licensee of intellectual property do not give rise to more than 5% of its
gross revenue (taken as a whole) in any given quarter, including without
limitation revenue derived from the sale, licensing, rendering or disposition of
any product or service.




IN WITNESS WHEREOF, the undersigned have executed this Collateral Compliance
Report, as of this ____ day of             ,     .
ROCKET FUEL INC.






By:                            


Its:                            







    
Detroit_3013288_18

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF BORROWING BASE CERTIFICATE
On file with Agent.



    
Detroit_3013288_18

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF ASSIGNMENT AGREEMENT


Date:             


To:    Borrower


and


Comerica Bank (“Agent”)


Re:
Amended and Restated Revolving Credit and Term Loan Agreement made as of the
20th day of December, 2013 (as amended, restated or otherwise modified from time
to time, the “Credit Agreement”), by and among the financial institutions from
time to time signatory thereto (each, individually, a “Lender,” and any and all
such financial institutions collectively, the “Lenders”), Comerica Bank, as
administrative agent for the Lenders (in such capacity, “Agent”), and Rocket
Fuel Inc. (“Borrower”).

Ladies and Gentlemen:


Reference is made to Section 13.7 of the Credit Agreement. Unless otherwise
defined herein or the context otherwise requires, all initially capitalized
terms used herein without definition shall have the meanings specified in the
Credit Agreement.
This Agreement constitutes notice to each of you of the proposed assignment and
delegation by [insert name of assignor] (the “Assignor”) to [insert name of
assignee] (the “Assignee”), and, subject to the terms and conditions of the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, effective on the
“Effective Date” (as hereafter defined) that undivided interest in each of
Assignor’s rights and obligations under the Credit Agreement and the other Loan
Documents in the amounts as set forth on the attached Schedule 1, such that,
after giving effect to the foregoing assignment and assumption, and the
concurrent assignment by Assignor to Assignee on the date hereof, the Assignee’s
interest in the Revolving Credit (and participations in any outstanding Letters
of Credit and Swing Line Advances) and Term Loan shall be as set forth in the
attached Schedule 2 with respect to the Assignee.
The Assignor hereby instructs Agent to make all payments from and including the
Effective Date hereof in respect of the interest assigned hereby, directly to
the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date of the assignment and
delegation being made hereby are the property of the Assignor, and not the
Assignee. The Assignee agrees that, upon receipt of any such interest or fees
accrued up to the Effective Date, the Assignee will promptly remit the same to
the Assignor.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




The Assignee hereby confirms that it has received a copy of the Credit Agreement
and the exhibits and schedules referred to therein, and all other Loan Documents
which it considers necessary, together with copies of the other documents which
were required to be delivered under the Credit Agreement as a condition to the
making of the loans thereunder. The Assignee acknowledges and agrees that it:
(a) has made and will continue to make such inquiries and has taken and will
take such care on its own behalf as would have been the case had its Percentage
been granted and its loans been made directly by such Assignee to Borrower
without the intervention of Agent, the Assignor or any other Lender; and (b) has
made and will continue to make, independently and without reliance upon Agent,
the Assignor or any other Lender, and based on such documents and information as
it has deemed appropriate, its own credit analysis and decisions relating to the
Credit Agreement. The Assignee further acknowledges and agrees that neither
Agent, nor the Assignor has made any representations or warranties about the
creditworthiness of Borrower or any other party to the Credit Agreement or any
other of the Loan Documents, or with respect to the legality, validity,
sufficiency or enforceability of the Credit Agreement, or any other of the Loan
Documents. This assignment shall be made without recourse to or warranty by the
Assignor, except as set forth herein.
Assignee represents and warrants that it is a Person to which assignments are
permitted pursuant to Section 13.7 of the Credit Agreement.
Except as otherwise provided in the Credit Agreement, effective as of the
Effective Date:
(a)
the Assignee: (i) shall be deemed automatically to have become a party to the
Credit Agreement and the other Loan Documents, to have assumed all of the
Assignor’s obligations thereunder to the extent of the Assignee’s percentage
referred to in the second paragraph of this Assignment Agreement, and to have
all the rights and obligations of a party to the Credit Agreement and the other
Loan Documents, as if it were an original signatory thereto to the extent
specified in the second paragraph hereof; and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement and the other Loan
Documents as if it were an original signatory thereto; and

(b)
the Assignor’s obligations under the Credit Agreement and the other Loan
Documents shall be reduced by the Percentage referred to in the second paragraph
of this Assignment Agreement.

As used herein, the term “Effective Date” means the date on which all of the
following have occurred or have been completed, as reasonably determined by
Agent:
(1)
the delivery to Agent of an original of this Assignment Agreement executed by
the Assignor and the Assignee;

(2)
the payment to Agent, of all accrued fees, expenses and other items for which
reimbursement is then owing under the Credit Agreement;


    
Detroit_3013288_18

--------------------------------------------------------------------------------




(3)
the payment to Agent of the processing fee referred to in Section 13.7(d)(ii) of
the Credit Agreement, in the amount of $__________; and

(4)
all other restrictions and items noted in Section 13.7 of the Credit Agreement
have been completed.

Agent shall notify the Assignor and the Assignee, along with Borrower, of the
Effective Date.
The Assignee hereby advises each of you of the following administrative details
with respect to the assigned loans:
(A)    Address for Notices:
Institution Name:
Address:
Attention:
Telephone:
Facsimile:
(B)    Payment Instructions:
(C)    Proposed effective date of assignment.
The Assignee has delivered to Agent (or is delivering to Agent concurrently
herewith) the tax forms referred to in Section 13.12 of the Credit Agreement to
the extent required thereunder, and other forms reasonably requested by Agent.
The Assignor has delivered to Agent (or shall promptly deliver to Agent
following the execution hereof), the original of each Note held by the Assignor
under the Credit Agreement.
The laws of the State of California shall govern the validity, interpretation
and enforcement of this Agreement.
* * *
Signatures Follow on Succeeding Pages

    
Detroit_3013288_18

--------------------------------------------------------------------------------




Please evidence your consent to and acceptance of the proposed assignment and
delegation set forth herein by signing and returning counterparts hereof to the
Assignor and the Assignee.
[ASSIGNOR]






By:                            


Its:                            






[ASSIGNEE]






By:                            


Its:                            





    
Detroit_3013288_18

--------------------------------------------------------------------------------




ASSIGNMENT AGREEMENT ACCEPTED AND CONSENTED TO
this day of , 20__ BY:


COMERICA BANK, as Agent




By:                         


Its:                         




ROCKET FUEL INC.*




By:                            


Its:                            






[*Borrower’s consent will be required except as specified in Section 13.7 of the
Credit Agreement.]


[This form of Assignment Agreement (including footnotes) is subject in all
respects to the terms and conditions of the Credit Agreement which shall govern
in the event of any inconsistencies or omissions.]

    
Detroit_3013288_18

--------------------------------------------------------------------------------




Schedule 1
AMOUNT OF ASSIGNOR’S INTEREST
ASSIGNED TO ASSIGNEE



    
Detroit_3013288_18

--------------------------------------------------------------------------------




Schedule 2
ASSIGNEE’S PERCENTAGES AND ALLOCATIONS



    
Detroit_3013288_18

--------------------------------------------------------------------------------




EXHIBIT I
FORM OF GUARANTY
Attached.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




GUARANTY

THIS GUARANTY dated as of _____________, _____ (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Guaranty”),
is made by the undersigned Guarantors (collectively, the “Guarantors” and each,
individually, a “Guarantor”) to Comerica Bank, a Texas banking association
(“Comerica”), as administrative agent for and on behalf of the Lenders (as
defined below) (in such capacity, the “Agent”).
RECITALS:
A.    Rocket Fuel Inc. (“Borrower”) has entered into that certain Amended and
Restated Revolving Credit and Term Loan Agreement dated as of December 20, 2013
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Credit Agreement”) with each of the financial institutions from
time to time signatory thereto (collectively, including their respective
successors and assigns, the “Lenders”) and the Agent, pursuant to which the
Lenders have agreed, subject to the satisfaction of certain terms and
conditions, to extend or to continue to extend financial accommodations to
Borrower, as provided therein.
B.    As a condition to entering into and performing their respective
obligations under the Credit Agreement, the Lenders and the Agent have required
that each of the Guarantors provide to the Agent, for and on behalf of the
Lenders, this Guaranty.
C.    Each of the Guarantors desires to see the success of Borrower.
Furthermore, each of the Guarantors shall receive direct and/or indirect
benefits from extensions of credit made or to be made pursuant to the Credit
Agreement to Borrower.
D.    The business operations of Borrower and the Guarantors are interrelated
and complement one another, and such entities have a common business purpose,
with intercompany bookkeeping and accounting adjustments used to separate their
respective properties, liabilities, and transactions. To permit their
uninterrupted and continuous operations, such entities now require and will from
time to time hereafter require funds and credit accommodations for general
business purposes, and the proceeds of advances under the credit facilities
extended under the Credit Agreement will directly or indirectly benefit Borrower
and the Guarantors hereunder, severally and jointly.
E.    The Agent is acting as agent for the Lenders pursuant to Section 12 of the
Credit Agreement.
NOW, THEREFORE, to induce each of the Lenders to enter into and perform its
obligations under the Credit Agreement, each of the Guarantors has executed and
delivered this Guaranty.
1.Definitions. As used in this Guaranty, capitalized terms not otherwise defined
herein have the meanings provided for such terms in the Credit Agreement. The
term “Lenders” as used herein shall include any successors or assigns of the
Lenders in accordance with the Credit Agreement. In addition, the following term
shall have the following meaning:

    
Detroit_3013288_18

--------------------------------------------------------------------------------




“Guaranteed Obligations” shall mean, collectively, all Indebtedness (as defined
in the Credit Agreement) (including, without limitation, interest accruing at
the then applicable rate provided in the Credit Agreement after maturity thereof
and accruing on or after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding by or against
the Credit Parties or any one of them, whether or not a claim for post-filing or
post-petition interest is allowed in such a proceeding and including, without
limitation, interest at the highest allowable per annum rate specified in any
document, instrument or agreement applicable to any of the Indebtedness), and
all other liabilities and obligations of any Credit Party, in each case whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter incurred, which may arise under, out of, or in connection with the
Credit Agreement, this Guaranty and the other Loan Documents. Notwithstanding
anything to the contrary in this Guaranty, with respect to any Guarantor, the
term “Guaranteed Obligations” shall not include any obligation of any Credit
Party with respect to a “swap,” as defined in Section 1(a)(47) of the Commodity
Exchange Act (“CEA”), entered into on or after October 12, 2012, if at the time
that swap is entered into, such Guarantor is not an “eligible contract
participant,” as defined in Section 1(a)(18) of the CEA.
2.    Guaranty. Each of the Guarantors hereby, jointly and severally, guarantees
to the Lenders the due and punctual payment to the Lenders when due, whether by
acceleration or otherwise, and performance of the Guaranteed Obligations. Each
of such Guarantors further jointly and severally agrees to pay any and all
expenses (including reasonable attorneys’ fees), that may be paid or incurred by
the Agent or any Lender in enforcing or preserving rights with respect to or
collecting any or all of the Guaranteed Obligations and/or enforcing any rights
with respect to, or collecting against the Guarantors under this Guaranty.
3.    Unconditional Character of Guaranty. The obligations of each of the
Guarantors under this Guaranty shall be absolute and unconditional, and, to the
fullest extent permitted by applicable law, shall be a guaranty of payment and
not of collection, irrespective of the validity, regularity or enforceability of
the Credit Agreement or any of the other Loan Documents, or any provision
thereof, the absence of any action to enforce the same, any waiver or consent
with respect to or any amendment of any provision thereof (provided that any
amendment of this Guaranty shall be in accordance with the terms hereof), the
recovery of any judgment against any Person or action to enforce the same, any
failure or delay in the enforcement of the obligations of any Credit Party under
the Credit Agreement or any of the other Loan Documents, or any setoff,
counterclaim, recoupment, limitation, defense or termination (other than a
defense of payment) whether with or without notice to the Guarantors. To the
fullest extent permitted by applicable law, each of the Guarantors hereby waives
diligence, demand for payment, filing of claims with any court, any proceeding
to enforce any provision of the Credit Agreement or any of the other Loan
Documents, any right to require a proceeding first against Borrower or against
any other Guarantor or other Person providing collateral, or to exhaust any
security for the performance of the obligations of Borrower, any protest,
presentment, notice or demand whatsoever, and each Guarantor hereby covenants
that this Guaranty shall not be terminated, discharged or released until,
subject to Section 15 hereof, final payment in full of all of the Guaranteed
Obligations (other than inchoate indemnity

    
Detroit_3013288_18

--------------------------------------------------------------------------------




obligations for which no claim has been made) due or to become due and the
termination of any and all commitments of Agent, Issuing Lender, Swing Line
Lender and the other Lenders to extend credit (whether optional or obligatory)
under the Credit Agreement or any other Loan Document, and only to the extent of
any such payment, performance and discharge. Each Guarantor hereby further
covenants that no security now or subsequently held by the Agent or the Lenders
for the payment of the Guaranteed Obligations (including, without limitation,
any security for any of the foregoing), whether in the nature of a security
interest, pledge, lien, assignment, setoff, suretyship, guaranty, indemnity,
insurance or otherwise, and no act, omission or other conduct of the Agent or
the Lenders in respect of such security, shall affect in any manner whatsoever
the unconditional obligations of this Guaranty, and that the Agent and each of
the Lenders in their respective sole discretion and without notice to any of the
Guarantors, may release, exchange, enforce, apply the proceeds of and otherwise
deal with any such security without affecting in any manner the unconditional
obligations of this Guaranty.
Without limiting the generality of the foregoing, the obligations of the
Guarantors under this Guaranty, and the rights of the Agent to enforce the same,
on behalf of the Lenders by proceedings, whether by action at law, suit in
equity or otherwise, shall not be in any way affected, to the extent permitted
by applicable law, by (i) any insolvency, bankruptcy, liquidation,
reorganization, readjustment, composition, dissolution, winding up or other
proceeding involving or affecting Borrower, any or all of the Guarantors or any
other Person or any of their respective Affiliates including any discharge of,
or bar or stay against collecting, all or any of the Guaranteed Obligations in
or as a result of any such proceeding; (ii) any change in the ownership of any
of the capital stock (or other ownership interests) of the Lenders or any or all
of the Guarantors, or any other Person providing collateral for any of the
Guaranteed Obligations, or any of their respective Affiliates; (iii) the
election by the Agent or any Lender, in any bankruptcy proceeding of any Person,
to apply or not apply Section 1111(b)(2) of the Bankruptcy Code; (iv) any
extension of credit or the grant of any security interest or lien under the
Bankruptcy Code; (v) any agreement or stipulation with respect to the provision
of adequate protection in any bankruptcy proceeding of any Person; (vi) the
avoidance of any security interest or lien in favor of the Agent or any Lender
for any reason; (vii) any action taken by the Agent or any Lender that is
authorized by this paragraph or any other provision of this Guaranty; or (viii)
any other principle or provision of law, statutory or otherwise, which is or
might be in conflict with the terms hereof.
4.    Waivers. Each of the Guarantors hereby waives to the fullest extent
possible under applicable law:
(a)    any defense based upon or arising by reason of:
(i)
the doctrine of marshaling of assets or upon an election of remedies by Agent or
the Lenders, including, without limitation, an election to proceed by
non-judicial rather than judicial foreclosure;

(ii)
any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in other respects more burdensome than that of
the principal;


    
Detroit_3013288_18

--------------------------------------------------------------------------------




(iii)
any disability or other defense of Borrower or any other Person;

(iv)
any lack of authority of any officer, director, partner, agent or any other
person acting or purporting to act on behalf of Borrower or any other Person, or
any defect in the formation of Borrower or any other Person;

(v)
the application by Borrower of the proceeds of any Guaranteed Obligations for
purposes other than the purposes represented by Borrower to the Lenders or
intended or understood by the Lenders or the Guarantors;

(vi)
any act or omission by the Lenders which directly or indirectly results in or
aids the discharge of Borrower or any Guaranteed Obligations by operation of law
or otherwise; or

(vii)
any modification of Guaranteed Obligations, in any form whatsoever including
without limit any modification made after effective termination, and including
without limit, the renewal, extension, acceleration or other change in time for
payment of the Guaranteed Obligations, or other change in the terms of any
Guaranteed Obligations, including without limit increase or decrease of the
interest rate;

(b)    any duty on the part of Agent or any of the Lenders to disclose to such
Guarantor any facts Agent or the Lenders may now or hereafter know about
Borrower, regardless of whether Agent or any Lender has reason to believe that
any such facts materially increase the risk beyond that which such Guarantor
intends to assume or has reason to believe that such facts are unknown to such
Guarantor or has a reasonable opportunity to communicate such facts to such
Guarantor;
(c)    any other event or action (excluding compliance by such Guarantor with
the provisions hereof) that would result in the discharge by operation of law or
otherwise of such Guarantor from the performance or observance of any
obligation, covenant or agreement contained in this Guaranty; and
(d)    all rights to participate in any security now or hereafter held by the
Agent or any Lender.
Each Guarantor understands that, absent this waiver, the Agent’s election of
remedies, including but not limited to its decision to proceed to nonjudicial
foreclosure on any real property securing the Guaranteed Obligations, could
preclude the Agent, on behalf of the Lenders, from obtaining a deficiency
judgment against Borrower and each Guarantor pursuant to California Code of
Civil Procedure Sections 580a, 580b, 580d or 726 and could also destroy any
subrogation rights which such Guarantor has against Borrower. Each Guarantor
further understands that, absent this waiver, California law, including without
limitation, California Code of Civil Procedure Sections

    
Detroit_3013288_18

--------------------------------------------------------------------------------




580a, 580b, 580d or 726, could afford such Guarantor one or more affirmative
defenses to any action maintained by the Agent, on behalf of the Lenders,
against such Guarantor on this Guaranty.
To the fullest extent permitted by applicable law, each Guarantor waives any and
all rights and provisions of California Code of Civil Procedure Sections 580a,
580b, 580d and 726, including, but not limited to any provision thereof that:
(i) may limit the time period for the Agent, on behalf of the Lenders, to
commence a lawsuit against Borrower or any Guarantor to collect any of the
Guaranteed Obligations owing by Borrower or any Guarantor to Lenders; (ii) may
entitle Borrower or any Guarantor to a judicial or nonjudicial determination of
any deficiency owed by Borrower or any Guarantor to the Agent, on behalf of the
Lenders, or to otherwise limit the Agent’s right to collect a deficiency based
on the fair market value of such real property security; (iii) may limit the
Agent’s right to collect a deficiency judgment after a sale of any real property
securing the Guaranteed Obligations; (iv) may require the Agent to take only one
action to collect the Guaranteed Obligations or that may otherwise limit the
remedies available to the Agent to collect the Guaranteed Obligations.
To the fullest extent permitted by applicable law, each Guarantor waives all
rights and defenses arising out of an election of remedies by the Agent, on
behalf of the Lenders, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed the Agent’s and the Lenders’ rights of subrogation and
reimbursement against Borrower by the operation of Section 580d of the
California Code of Civil Procedure or otherwise.
Without limiting the generality of any other waiver or other provision set forth
in this Guaranty, each Guarantor waives, to the fullest extent permitted by
applicable law, all rights and defenses that such Guarantor may have because the
Guaranteed Obligations are secured by real property. This means, among other
things:
(a)    The Agent, on behalf of the Lenders, may collect from any Guarantor
without first foreclosing on any real or personal property collateral pledged by
Borrower to secure the Guaranteed Obligations.
(b)    If the Agent, on behalf of the Lenders, forecloses on any real property
collateral pledged by Borrower to secure the Guaranteed Obligations:
(i)
The amount of the Guaranteed Obligations may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price.

(ii)
The Agent, on behalf of the Lenders, may collect from any Guarantor even if the
Agent, on behalf of the Lenders, by foreclosing on the real property pledged as
collateral, has destroyed any right that the any Guarantor may have to collect
from Borrower.

This is an unconditional and irrevocable waiver of any rights and defenses each
Guarantor may have because the Guaranteed Obligations are secured by real
property. These rights and

    
Detroit_3013288_18

--------------------------------------------------------------------------------




defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.
WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH
IN THIS GUARANTY, EACH GUARANTOR HEREBY WAIVES, TO THE MAXIMUM EXTENT SUCH
WAIVER IS PERMITTED BY LAW, ANY AND ALL BENEFITS, DEFENSES TO PAYMENT OR
PERFORMANCE, OR ANY RIGHT TO PARTIAL OR COMPLETE EXONERATION ARISING DIRECTLY OR
INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE SECTIONS 2799, 2808,
2809, 2810, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2845, 2847, 2848, 2849,
AND 2850.
Each of the Guarantors acknowledges and agrees that this is a knowing and
informed waiver of the undersigned’s rights as discussed above and that the
Agent and the Lenders are relying on this waiver in extending credit to
Borrower.
5.    Waiver of Subrogation. Each Guarantor hereby waives any claim for
reimbursement, contribution, exoneration, indemnity or subrogation, or any other
similar claim, which such Guarantor may have or obtain against Borrower, by
reason of the existence of this Guaranty, or by reason of the payment by such
Guarantor of any of the Guaranteed Obligations or the performance of this
Guaranty, the Credit Agreement or any of the other Loan Documents, until the
Guaranteed Obligations (other than inchoate indemnity obligations for which no
claim has been made) have been repaid in full, no Letters of Credit shall remain
outstanding (unless cash collateralized to the satisfaction of the Agent) and
all commitments to extend credit under the Credit Agreement or any of the other
Loan Documents (whether optional or obligatory) have been terminated. Any
amounts paid to such Guarantor on account of any such claim at any time when the
obligations (other than inchoate indemnity obligations for which no claim has
been made) of such Guarantor under this Guaranty shall not have been fully and
finally paid shall be held by such Guarantor in trust for Agent and the Lenders,
segregated from other funds of such Guarantor, and forthwith upon receipt by
such Guarantor shall be turned over to Agent in the exact form received by such
Guarantor (duly endorsed to Agent by such Guarantor, if required), to be applied
to such Guarantor’s obligations under this Guaranty, whether matured or
unmatured, in such order and manner as Agent may determine.
Each of the Guarantors acknowledges and agrees that this is a knowing and
informed waiver of the undersigned’s rights as discussed above and that the
Agent and the Lenders are relying on this waiver in extending credit to
Borrower.
6.    Other Transactions. The Agent and each of the Lenders may deal with
Borrower and any security held by them for the obligations of Borrower in the
same manner and as freely as if this Guaranty did not exist and the Agent shall
be entitled, on behalf of the Lenders, without notice to any of the Guarantors,
among other things, to grant to Borrower such extension or extensions of time to
perform any act or acts as may seem advisable to the Agent (on behalf of the
Lenders) at any time and from time to time, and to permit Borrower to incur
additional indebtedness to the Agent, the Lenders, or any of them, without
terminating, affecting or impairing the validity or enforceability of this
Guaranty or the obligations of the Guarantors hereunder.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




7.    Remedies; Right to Offset. The Agent may proceed, either in its own name
(on behalf of the Lenders) or in the name of each or any of the Guarantors, or
otherwise, to protect and enforce any or all of its rights under this Guaranty
by suit in equity, action at law or by other appropriate proceedings, or to take
any action authorized or permitted under applicable law, and shall be entitled
to require and enforce the performance of all acts and things required to be
performed hereunder by the Guarantors. Each and every remedy of the Agent and of
the Lenders shall, to the extent permitted by law, be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity.
At the option of the Agent, any or all of the Guarantors may be joined in any
action or proceeding commenced by the Agent against Borrower or any of the other
parties providing Collateral for any of the Guaranteed Obligations, and recovery
may be had against any or all of the Guarantors in such action or proceeding or
in any independent action or proceeding against any of them, without any
requirement that the Agent or the Lenders first assert, prosecute or exhaust any
remedy or claim against Borrower and/or any of the other parties providing
Collateral for any of the Guaranteed Obligations.
Each of the Guarantors acknowledges the rights of the Agent and of each of the
Lenders, subject to the applicable terms and conditions of the Credit Agreement,
to offset against the Guaranteed Obligations of any Guarantor to the Lenders
under this Guaranty, any amount owing by the Agent or the Lenders, or either or
any of them to such Guarantors, whether represented by any deposit of such
Guarantors (or any of them) with the Agent or any of the Lenders or otherwise.
8.    Borrower’s Financial Condition. Each Guarantor delivers this Guaranty
based solely on its own independent investigation of (or decision not to
investigate) the financial condition of Borrower and is not relying on any
information furnished by Agent or the Lenders. Each Guarantor assumes full
responsibility to keep itself informed concerning the financial condition of
Borrower and all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations, the status of the Guaranteed Obligations or any other
matter which such Guarantor may deem necessary or appropriate, now or later.
9.    Representations and Warranties; Covenants. Each Guarantor (a) ratifies,
confirms and, by reference thereto (as fully as though such matters were
expressly set forth herein), represents and warrants with respect to itself
those matters set forth in Article 6 of the Credit Agreement to the extent
applicable to such Guarantor and those matters set forth in the recitals hereto;
and (b) agrees to comply with the covenants set forth in Article 7 and Article 8
of the Credit Agreement that are required to be, or that the Borrower has agreed
to cause to be, performed or observed by such Guarantor, and (ii) not to
otherwise engage in any action or inaction, the result of which would cause a
violation of any term or condition of the Credit Agreement.
10.    Governing Law; Severability. This Guaranty shall be governed by and
construed in accordance with the laws of the State of California. If any term or
provision of this Guaranty or the application thereof to any circumstance shall,
to any extent, be invalid or unenforceable, the remainder of this Guaranty, or
the application of such term or provision to circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby, and
each term and provision of this Guaranty shall be valid and enforceable to the
fullest extent permitted by law.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




11.    Notices. All notices, requests, consents, approvals, waivers and other
communications hereunder shall be in writing (including, by facsimile
transmission) and mailed, faxed or delivered to the address or facsimile number
specified for notices on the signature pages to this Guaranty; or, as directed
to the Guarantors or the Agent, to such other address or number as shall be
designated by such party in a written notice to the other. All such notices,
requests and communications shall be delivered in the manner set forth for
notices in Section 13.5 of the Credit Agreement.
12.    Amendments; Future Subsidiaries. The terms of this Guaranty may not be
altered, modified, amended, supplemented or terminated in any manner whatsoever
unless the same shall be in writing and signed by or on behalf of the requisite
Lenders as determined pursuant to the Credit Agreement. Any Person at any time
required to become a Guarantor pursuant to Section 7.13 of the Credit Agreement
or otherwise shall become obligated as Guarantors hereunder (each as fully as
though an original signatory hereto) by executing and delivering to the Agent
and the Lenders that certain joinder agreement in the form attached hereto as
Exhibit A.
13.    No Waiver. No waiver or release shall be deemed to have been made by the
Agent or any of the Lenders of any of their respective rights hereunder unless
the same shall be in writing and signed by or on behalf of the requisite Lenders
as determined pursuant to the Credit Agreement, and any such waiver shall be a
waiver or release only with respect to the specific matter and Guarantor or
Guarantors involved, and shall in no way impair the rights of the Agent or any
of the Lenders or the obligations of the Guarantors under this Guaranty in any
other respect at any other time.
14.    Joint and Several Obligation, etc. The obligation of each of the
Guarantors under this Guaranty shall be several and also joint, each with all
and also each with any one or more of the others, and may be enforced against
each severally, any two or more jointly, or some severally and some jointly. Any
one or more of the Guarantors may be released from its obligations hereunder
with or without consideration for such release and the obligations of the other
Guarantors hereunder shall be in no way affected thereby. The Agent, on behalf
of Lenders, may fail or elect not to prove a claim against any bankrupt or
insolvent Guarantor and thereafter, the Agent and the Lenders may, without
notice to any Guarantors, extend or renew any part or all of the obligations of
Borrower under the Credit Agreement or otherwise, and may permit any such Person
to incur additional indebtedness, without affecting in any manner the
unconditional obligation of each of the Guarantors hereunder. Such action shall
not affect any right of contribution among the Guarantors.
15.    Release; Reinstatement. Upon the final payment in full of all Guaranteed
Obligations (other than inchoate indemnity obligations for which no claim has
been made) and the termination of any and all commitments of Agent, Issuing
Lender, Swing Line Lender and the Lenders to extend credit (whether optional or
obligatory) under the Credit Agreement or any other Loan Document, this Guaranty
and the obligations (other than those obligations expressly stated to survive
such termination) of each Guarantor hereunder shall automatically terminate, all
without delivery of any instrument or performance of any act by any party, and
the Agent shall deliver to such Guarantors, upon written request therefor, (a) a
written release of this Guaranty and (b) appropriate discharges of any
Collateral provided by the Guarantors for this Guaranty; provided however that,
the effectiveness of this Guaranty shall continue or be reinstated, as the case
may be,

    
Detroit_3013288_18

--------------------------------------------------------------------------------




in the event: (x) that any payment received or credit given by the Agent or the
Lenders, or any of them, is returned, disgorged, rescinded or required to be
recontributed to any party as an avoidable preference, impermissible setoff,
fraudulent conveyance, restoration of capital or otherwise under any applicable
state, federal, or local law of any jurisdiction, including laws pertaining to
bankruptcy or insolvency, and this Guaranty shall thereafter be enforceable
against the Guarantors as if such returned, disgorged, recontributed or
rescinded payment or credit has not been received or given by the Agent or the
Lenders, and whether or not the Agent or any Lender relied upon such payment or
credit or changed its position as a consequence thereof or (y) that any
liability is imposed, or sought to be imposed against the Agent or the Lenders,
or any of them, relating to the environmental condition of any of property
mortgaged or pledged to the Agent on behalf of the Lenders by any Guarantor,
Borrower or other party as collateral (in whole or part) for any indebtedness or
obligation evidenced or secured by this Guaranty, whether such condition is
known or unknown, now exists or subsequently arises (excluding only conditions
which arise after acquisition by the Agent or any Lender of any such property,
in lieu of foreclosure or otherwise, due to the wrongful act or omission of the
Agent or such Lenders, or any person other than Borrower, the Subsidiaries, or
Affiliates of Borrower or the Subsidiaries), and this Guaranty shall thereafter
be enforceable against the Guarantors to the extent of all such liabilities,
costs and expenses (including reasonable attorneys’ fees) incurred by the Agent
or Lenders as the direct or indirect result of any such environmental condition
but only for which Borrower is obligated to the Agent and the Lenders pursuant
to the Credit Agreement. For purposes of this Guaranty “environmental condition”
includes, without limitation, conditions existing with respect to the surface or
ground water, drinking water supply, land surface or subsurface strata and the
ambient air.
16.    Consent to Jurisdiction. Each of the Guarantors hereby irrevocably
submits to the non-exclusive jurisdiction of any United States federal or
California state court sitting in the County of Los Angeles, California in any
action or proceeding arising out of or relating to this Guaranty or any of the
other Loan Documents and Guarantors hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in any such
United States federal or California state court. Each of the Guarantors
irrevocably consents to the service of any and all process in any such action or
proceeding brought in any court in or of the State of California (and to the
receipt of any and all notices hereunder) by the delivery of copies of such
process to Guarantors at their respective addresses identified in Section 11
hereof in the manner set forth therein.
17.    Headings. The headings, captions, and arrangements used in this Guaranty
are for convenience only and shall not affect the interpretation of this
Guaranty.
18.    Counterparts. This Guaranty may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
19.    JURY TRIAL WAIVER. EACH GUARANTOR AND THE AGENT ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER
CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH GUARANTOR AND THE
AGENT, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR CHOICE,

    
Detroit_3013288_18

--------------------------------------------------------------------------------




KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS GUARANTY OR THE GUARANTEED
OBLIGATIONS.
(a)    In the event that the jury trial waiver contained in this Section 19 is
not enforceable, the parties elect to proceed as follows:
(b)    With the exception of the items specified in clause (c), below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Guaranty or any other Loan Document will be resolved by a
reference proceeding in California in accordance with the provisions of Section
638 et seq. of the California Code of Civil Procedure (“CCP”), or their
successor sections, which shall constitute the exclusive remedy for the
resolution of any Claim, including whether the Claim is subject to the reference
proceeding. Except as otherwise provided in the Guaranty, venue for the
reference proceeding will be in the state or federal court in the county or
district where venue is otherwise appropriate under applicable law (the
“Court”).
(c)    The matters that shall not be subject to a reference are the following:
(i) foreclosure of any security interests in real or personal property, (ii)
exercise of self-help remedies (including, without limitation, set-off), (iii)
appointment of a receiver and (iv) temporary, provisional or ancillary remedies
(including, without limitation, writs of attachment, writs of possession,
temporary restraining orders or preliminary injunctions). This Section does not
limit the right of any party to exercise or oppose any of the rights and
remedies described in clauses (i) and (ii) or to seek or oppose from a court of
competent jurisdiction any of the items described in clauses (iii) and (iv). The
exercise of, or opposition to, any of those items does not waive the right of
any party to a reference pursuant to this Section.
(d)    The referee shall be a retired judge or justice selected by mutual
written agreement of the parties. If the parties do not agree within ten (10)
days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).
(e)    The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (a) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(c) report a statement of decision within twenty (20) days after the matter has
been submitted for decision.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




(f)    The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered, no party shall be entitled to “priority”
in conducting discovery, depositions may be taken by either party upon seven (7)
days written notice, and all other discovery shall be responded to within
fifteen (15) days after service. All disputes relating to discovery which cannot
be resolved by the parties shall be submitted to the referee whose decision
shall be final and binding.
(g)    Except as expressly set forth in this Section, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.
(h)    The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a trial,
including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.
(i)    If the enabling legislation which provides for appointment of a referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or Justice, in accordance with the California Arbitration Act §
1280 through § 1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS REFERENCE
PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH
PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES,
AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR
CLAIM BETWEEN OR AMONG THEM WHICH ARISES OUT OF OR IS RELATED TO THE GUARANTY.
20.    Limitation under Applicable Insolvency Laws. Notwithstanding anything to
the contrary contained herein, it is the intention of the Guarantors, the Agent
and the Lenders that the amount of the respective Guarantor’s obligations
hereunder shall be in, but not in excess of, the maximum amount thereof not
subject to avoidance or recovery by operation of applicable law governing
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (collectively, “Applicable Insolvency Laws”). To that end, but only in the
event and to the extent that the Guarantor’s respective obligations hereunder or
any payment made pursuant thereto would, but for the operation of the foregoing
proviso, be subject to avoidance or recovery under Applicable Insolvency Laws,
the amount of the Guarantor’s respective obligations hereunder shall be limited
to the largest amount which, after giving effect thereto, would not, under
Applicable Insolvency Laws, render the Guarantor’s respective obligations
hereunder unenforceable or avoidable or subject to recovery under Applicable
Insolvency Laws. To the extent any payment actually made hereunder exceeds the
limitation contained in this Section 20, then the amount of such excess shall,
from and after the time of payment by the Guarantors (or any of them), be
reimbursed by the Lenders upon demand by such Guarantors. The foregoing proviso
is intended solely to preserve the rights of the Agent and the Lenders hereunder
against the Guarantors to the maximum extent permitted by Applicable Insolvency
Laws and neither Borrower nor any Guarantor nor any other Person shall have any
right or claim under this Section 20 that would not otherwise be available under
Applicable Insolvency Laws.


[SIGNATURES FOLLOW ON SUCCEEDING PAGES]

    
Detroit_3013288_18

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned Guarantors has executed this
Guaranty as of the date first above written.


GUARANTORS:


[GUARANTOR]






By:_________________________________


Its:_________________________________




Address for Notices:
                            
                            
Fax No.:
Telephone No.:
Attention:



    
Detroit_3013288_18

--------------------------------------------------------------------------------




EXHIBIT A
JOINDER AGREEMENT
(Guaranty)
THIS JOINDER AGREEMENT (the “Joinder Agreement”) is dated as of
_________________, ____ by _______________________________ (“New Guarantor”).
WHEREAS, pursuant to Section 7.13 of that certain Amended and Restated Revolving
Credit and Term Loan Agreement dated as of December __, 2013 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”) by and among Rocket Fuel Inc. (the “Borrower”), the
financial institutions signatory thereto from time to time (the “Lenders”) and
Comerica Bank, as administrative agent for the Lenders (in such capacity, the
“Agent”), the Lenders have agreed to extend credit to Borrower on the terms set
forth in the Credit Agreement and pursuant to Section 12 of that certain
Guaranty dated as of _____________, _____ (as amended, restated or otherwise
modified from time to time, the “Guaranty”) executed and delivered by the
Guarantors named therein (“Guarantors”) in favor of Agent, for and on behalf of
the Lenders, the New Guarantor must execute and deliver a Joinder Agreement in
accordance with the Credit Agreement and the Guaranty.
NOW THEREFORE, as a further inducement to each of the Lenders to continue to
provide credit accommodations to Borrower, New Guarantor hereby covenants and
agrees as follows:
A.    All capitalized terms used herein shall have the meanings assigned to them
in the Credit Agreement unless expressly defined to the contrary.
B.    New Guarantor hereby enters into this Joinder Agreement in order to comply
with Section 7.13 of the Credit Agreement and Section 12 of the Guaranty and
does so in consideration of the extension of the Indebtedness, from which New
Guarantor shall derive direct and indirect benefit as with the other Guarantors
(all as set forth and on the same basis as in the Guaranty).
C.    New Guarantor shall be considered, and deemed to be, for all purposes of
the Credit Agreement, the Guaranty and the other Loan Documents, a Guarantor
under the Guaranty and hereby ratifies and confirms its obligations under the
Guaranty, all in accordance with the terms thereof.
D.    No Default or Event of Default (each term being defined in the Credit
Agreement) has occurred and is continuing under the Credit Agreement.
E.    This Joinder Agreement shall be governed by the laws of the State of
California and shall be binding upon New Guarantor and its successors and
assigns.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned New Guarantor has executed and delivered
this Joinder Agreement as of __________________, _____.
[NEW GUARANTOR]






By: ________________________________


Its: ________________________________







    
Detroit_3013288_18

--------------------------------------------------------------------------------






EXHIBIT J
FORM OF COVENANT COMPLIANCE REPORT


Please send all Required Reporting to:
Comerica Bank

411 W. Lafayette Ave., MC 3289
Detroit, Michigan 48226
Attention: Corporate Finance
Fax: (313) 222-9434
FROM:
ROCKET FUEL INC.

The undersigned authorized Officer of ROCKET FUEL INC. ("Borrower"), hereby
certifies that in accordance with the terms and conditions of that certain
Amended and Restated Revolving Credit and Term Loan Agreement made as of the
20th day of December, 2013 (as amended, restated or otherwise modified from time
to time, the “Credit Agreement”), by and among the financial institutions from
time to time signatory thereto (each, individually, a “Lender,” and any and all
such financial institutions collectively, the “Lenders”), Comerica Bank, as
administrative agent for the Lenders (in such capacity, “Agent”), and Borrower,
(i) Borrower is in complete compliance for the period ending
                     with all required covenants, except as noted below and (ii)
all representations and warranties of Borrower stated in the Credit Agreement
are true and correct in all material respects as of the date hereof (except
those representations and warranties that address matters only as of a specified
date, the accuracy of which shall be determined as of that specified date in all
respects). Attached herewith are the required documents supporting the above
certification. The Officer further certifies that the attached financial
statements are prepared in accordance with Generally Accepted Accounting
Principles (GAAP) consistently applied from one period to the next except (i) as
explained in an accompanying letter or footnotes and (ii) with respect to
unaudited financial statements, for the absence of footnotes and subject to
year-end adjustments.


Please indicate compliance status by circling Yes/No under "Complies" or
"Applicable" column.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




REPORTING COVENANTS
REQUIRED
COMPLIES
Audited Annual F/S
Annually, within 90 days
YES
NO
Company Prepared Quarterly F/S
Quarterly, within 45 days
YES
NO
Company Prepared Monthly F/S
Monthly, within 30 days
YES
NO
Compliance Certificate (Liquidity Ratio)
Monthly, within 30 days
YES
NO
Compliance Certificate
Quarterly for first three fiscal quarters, within 45 days
YES
NO
Borrowing Base Cert., A/R & A/P Agings
Monthly, within 30 days
YES
NO
Annual projections
60 days after FYE
YES
NO
Audit
Semi-annual
YES
NO
10-Q
Quarterly, within 45 days of fiscal quarter end
YES
NO
10-K
Annually, within 90 days of FYE
YES
NO
Cash Balance
Amount: $   
YES
NO
 
 
 
 
Applicable level on the pricing matrix on Schedule 1.1
Level ____
 
 




 
 
 
REPORTING COVENANTS
DESCRIPTION
APPLICABLE
 
Legal action which could reasonably be expected to have MAE
Notify promptly upon notice
YES
NO
 
Mergers & Acquisitions > $5,000,000
10 – 90 days prior to date of acquisition closing
YES
NO
 
Cross default with other agreements
Notify promptly upon notice
YES
NO
 
> $750,000
 
YES
NO
 
Judgment > $750,000
Notify promptly upon notice
YES
NO
 






    
Detroit_3013288_18

--------------------------------------------------------------------------------




FINANCIAL COVENANTS
REQUIRED
ACTUAL
COMPLIES
 
 
 
 
 
 
 
 
Minimum EBITDA (tested quarterly)


*
$
YES
NO
Minimum Liquidity Ratio (tested monthly)
1.10:1.00


_______:________
YES
NO
 
 
 
 
 
OTHER COVENANTS
REQUIRED
ACTUAL
COMPLIES
Permitted Investments for stock repurchase or employee loans
<$100,000
   $      
YES
NO
Permitted Investments by Borrower or a Guarantor to subsidiaries that are not
Borrower or a Guarantor
<$500,000
   $      
YES
NO
Permitted Investments for joint ventures
<$250,000
   $      
YES
NO
Asset Sales, other than those permitted by any clause of Section 8.4 of the
Credit Agreement other than clause (g)
<$250,000
   $      
YES
NO
Other Investments
<$500,000


   $      


YES


NO
Capital Expenditures


<$10,000,000, plus any amount carried forward from prior Fiscal Year


   $      


YES


NO


Balance of corporate credit cards
<$3,000,000


   $      


YES


NO
Amount of obligations secured by other liens pursuant to Section 8.2(h)
<$250,000


   $      


YES


NO
Debt of Person that becomes a Subsidiary of Borrower after Effective Date (or
assumed by Borrower or a Subsidiary in connection with Permitted Acquisition)


<$500,000


   $      


YES


NO

Permitted Debt to finance acquisition of fixed/ <$12,500,000    
$______________     YES NO
capital assets


Additional Unsecured Debt          <$250,000          $______________     YES NO
   


*

    
Detroit_3013288_18

--------------------------------------------------------------------------------




Period
Amount
October 1, 2013 through December 31, 2013
$1,000,000
January 1, 2014 through March 31, 2014
($9,000,000)
April 1, 2014 through June 30, 2014
($2,000,000)
July 1, 2014 through September 30, 2014
($3,500,000)
October 1, 2014 through December 31, 2014
$15,000,000
January 1, 2015 and thereafter
To be determined in accordance with Section 7.9(a)(ii) of the Credit Agreement.



Please Enter Below Comments Regarding Violations:



    
Detroit_3013288_18

--------------------------------------------------------------------------------








The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Credit Agreement, including, without
limitation, the financial covenants, no credit extensions will be made.
Very truly yours,
                    
Authorized Signer
                    
Name:
                    
Title:





    
Detroit_3013288_18

--------------------------------------------------------------------------------




EXHIBIT K
FORM OF TERM LOAN NOTE


$___________________    ________, 20__




FOR VALUE RECEIVED, Rocket Fuel Inc. (“Borrower”) promises to pay to the order
of [insert name of applicable financial institution] (“Payee”), in care of
Agent, at Detroit, Michigan, the principal sum of [insert amount derived from
Percentages] Dollars ($_____________), or if less, the aggregate principal
amount of the Term Loan Advances made by the Payee, in lawful money of the
United States of America payable in quarterly principal installments each in the
amount and on the dates set forth in the Credit Agreement (as defined below)
until the Term Loan Maturity Date, when the entire unpaid balance of principal
and interest thereon shall be due and payable. Interest shall be payable at the
rate (including the default rate) and on the dates provided in the Amended and
Restated Revolving Credit and Term Loan Agreement made as of the 20th day of
December, 2013 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”), by and among the financial institutions from time to
time signatory thereto (each, individually, a “Lender,” and any and all such
financial institutions collectively, the “Lenders”), Comerica Bank, as
administrative agent for the Lenders (in such capacity, “Agent”), and Borrower.
This Note evidences Term Loan Advances made under, is subject to, may be
accelerated and may be prepaid in accordance with, the terms of the Credit
Agreement, to which reference is hereby made.
This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of California.
Borrower hereby waives presentment for payment, demand, protest and notice of
dishonor and nonpayment of this Note and agrees that no obligation hereunder
shall be discharged by reason of any extension, indulgence, release, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon or any present or subsequent owner of any property, real or
personal, which is now or hereafter security for this Note.

    
Detroit_3013288_18

--------------------------------------------------------------------------------




Nothing herein shall limit any right granted Payee by any other instrument or by
law.


ROCKET FUEL INC.






By:                            


Its:                            






EXHIBIT L
FORM OF TERM LOAN RATE REQUEST
No.___________                Dated:__________


To:    Comerica Bank, as Agent


RE:
Amended and Restated Revolving Credit and Term Loan Agreement made as of the
20th day of December, 2013 (as amended, restated or otherwise modified from time
to time, the “Credit Agreement”), by and among the financial institutions from
time to time signatory thereto (each, individually, a “Lender,” and any and all
such financial institutions collectively, the “Lenders”), Comerica Bank, as
administrative agent for the Lenders (in such capacity, “Agent”), and Rocket
Fuel Inc. (“Borrower”).

Pursuant to the Credit Agreement, Borrower hereby requests that the Lenders
refund or convert, as applicable, an Advance under the Term Loan from Lenders as
follows:
(B)
Date of Refunding or Conversion of Advance:                     

(C)
Type of Activity:

Refunding
Conversion


(D)
Type of Advance (check only one):

Base Rate Advance
Eurodollar-based Advance


(E)
Amount of Advance:

$______________________
(F)
Interest Period (applicable to Eurodollar-based Advances)


    
Detroit_3013288_18

--------------------------------------------------------------------------------




________ months
(G)
Disbursement Instructions

Comerica Bank Account No. _________________
Other:                         
                            




Borrower hereby certifies that there is no Default or Event of Default in
existence, and none will exist upon the refunding or conversion of such Advance
(both before and immediately after giving effect to such Advance).
Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.


ROCKET FUEL INC.






By:                            


Its:                            





    
Detroit_3013288_18

--------------------------------------------------------------------------------




EXHIBIT M
FORM OF SWING LINE PARTICIPATION CERTIFICATE
__________________, ____


[Name of Lender]


_________________________


_________________________


Re:
Amended and Restated Revolving Credit and Term Loan Agreement made as of the
20th day of December, 2013 (as amended, restated or otherwise modified from time
to time, the “Credit Agreement”), by and among the financial institutions from
time to time signatory thereto (each, individually, a “Lender,” and any and all
such financial institutions collectively, the “Lenders”), Comerica Bank, as
administrative agent for the Lenders (in such capacity, “Agent”), and Rocket
Fuel Inc. (“Borrower”).

Ladies and Gentlemen:


Pursuant to subsection 2.5(e) of the Credit Agreement, the undersigned hereby
acknowledges receipt from you of $___________________ as payment for a
participating interest in the following Swing Line Advance:
Date of Swing Line Advance:________________________________
Principal Amount of Swing Line Advance:_______________________
The participation evidenced by this certificate shall be subject to the terms
and conditions of the Credit Agreement including without limitation Section
2.5(e) thereof.


Very truly yours,


Comerica Bank, as Agent






By:_____________________________________


Its:_____________________________________



    
Detroit_3013288_18

--------------------------------------------------------------------------------




EXHIBIT N
FORM OF NEW LENDER ADDENDUM


THIS NEW LENDER ADDENDUM, dated ______________, ____, to the Amended and
Restated Revolving Credit and Term Loan Agreement dated December 20, 2013 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among the financial institutions from time to time signatory
thereto (each, individually a “Lender,” and any and all such financial
institutions, collectively, the “Lenders”), Comerica Bank, as administrative
agent for the Lenders (in such capacity, the “Agent”) and Rocket Fuel Inc.
(“Borrower”).
W I T N E S S E T H:


WHEREAS, a financial institution, although not originally a party thereto, may
become a party to the Credit Agreement pursuant to the terms set forth in
Section 2.12 of the Credit Agreement by executing and delivering to the Agent
this New Lender Addendum; and
WHEREAS, the undersigned New Lender was not an original party to the Credit
Agreement but now desires to become a party thereto;
NOW, THEREFORE, the New Lender hereby agrees as follows:
2.
The New Lender hereby confirms that it has received a copy of the Credit
Agreement and the exhibits and schedules referred to therein, and all other Loan
Documents which it considers necessary, together with copies of the other
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the loans thereunder. The New Lender acknowledges and
agrees that it: (a) has made and will continue to make such inquiries and has
taken and will take such care on its own behalf as would have been the case had
its commitment been granted and its loans been made directly by such New Lender
to the Borrower without the intervention of the Agent or any other Lender; and
(b) has made and will continue to make, independently and without reliance upon
the Agent or any other Lender, and based on such documents and information as it
has deemed appropriate, its own credit analysis and decisions relating to the
Credit Agreement. The New Lender further acknowledges and agrees that the Agent
has not made any representations or warranties about the creditworthiness of any
Borrower or any other party to the Credit Agreement or any other of the Loan
Documents, or with respect to the legality, validity, sufficiency or
enforceability of the Credit Agreement, or any other of the Loan Documents.

3.
New Lender represents and warrants that it is a Person to which assignments are
permitted pursuant to Section 13.7 of the Credit Agreement.

4.
Except as otherwise provided in the Credit Agreement, effective as of the
Addendum Effective Date (as defined below):


    
Detroit_3013288_18

--------------------------------------------------------------------------------




(a)
the New Lender (i) shall be deemed automatically to have become a party to the
Credit Agreement and the other Loan Documents, and to have all the rights and
obligations of a Lender as a party to the Credit Agreement and the other Loan
Documents, as if it were an original signatory thereto; and (ii) agrees to be
bound by the terms, provisions and conditions set forth in the Credit Agreement
and the other Loan Documents as if it were an original signatory thereto; and

(b)
the New Lender shall be a Lender and its Revolving Credit Percentage (and its
risk participation in Letters of Credit and Swing Line Advances) shall be as set
forth in the attached revised Annex 1 (Schedule of Commitments and Credit
Percentages); provided any fees paid prior to the Addendum Effective Date,
including any Letter of Credit Fees, shall not be recalculated, redistributed or
reallocated by Borrower, Agent or the Lenders.

5.
As used herein, the term “Addendum Effective Date” means the date on which all
of the following have occurred or have been completed, as reasonably determined
by the Agent:

(a)
Borrower shall have paid to the Agent all interest, fees (including the
Revolving Credit Facility Fee) and other amounts, if any, accrued to the
Addendum Effective Date for which reimbursement is then due and owing under the
Credit Agreement;

(b)
New Lender shall have remitted to the Agent funds in an amount equal to its
Revolving Credit Percentage of all outstanding Revolving Credit Advances
outstanding on the Addendum Effective Date; and

(c)
Borrower shall have executed and delivered to the Agent for the New Lender, new
Notes payable to such New Lender in the face amount of such New Lender’s
Revolving Credit Percentage (after giving effect to this New Lender Addendum,
and any other New Lender Addendum executed concurrently herewith).

6.
The Agent shall notify the New Lender, along with Borrower, of the Addendum
Effective Date. The New Lender shall deliver herewith to the Agent
administrative details with respect to the funding and distribution of Advances
(and, as applicable, Letters of Credit) as requested by Agent.

7.
Terms defined in the Credit Agreement and not otherwise defined herein shall
have their defined meanings when used herein.


    
Detroit_3013288_18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this New Lender Addendum to be
executed and delivered by a duly authorized officer on the date first above
written.




[NEW LENDER]




By:                            


Its:                            

    
Detroit_3013288_18

--------------------------------------------------------------------------------






Accepted this _____ day of
, ____.




ROCKET FUEL INC.


By:                            


Its:                            





    
Detroit_3013288_18

--------------------------------------------------------------------------------






Accepted this _____ day of
, ____.




COMERICA BANK, as Agent


By:                             
Name:                         
Title:                             

    
Detroit_3013288_18

--------------------------------------------------------------------------------








ANNEX I
Commitments and Credit Percentages


New Lender
Revolving Credit Commitment Amount
Revolving Credit Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Totals
100%
 






    
Detroit_3013288_18